Exhibit 10.1

 

EXECUTION VERSION

 

 

[g112841kg001i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

June 18, 2014

 

among

 

THE MEN’S WEARHOUSE, INC.,
as the Company

 

The Subsidiaries from time to time party hereto,
as U.S. Subsidiary Borrowers

 

MOORES THE SUIT PEOPLE INC.,
as Canadian Borrower

 

The other LOAN PARTIES party hereto

 

The LENDERS party hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH,
as Canadian Administrative Agent

 

J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

U.S. BANK NATIONAL ASSOCIATION,

UNION BANK, N.A.

WELLS FARGO BANK, N.A.
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

54

SECTION 1.03

Terms Generally

54

SECTION 1.04

Accounting Terms; GAAP

54

SECTION 1.05

Currency Matters

55

SECTION 1.06

Classification of Actions

55

 

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01

Commitments

55

SECTION 2.02

Loans and Borrowings

56

SECTION 2.03

Requests for Revolving Borrowings

56

SECTION 2.04

Protective Advances

57

SECTION 2.05

Swingline Loans and Overadvances

59

SECTION 2.06

Letters of Credit

61

SECTION 2.07

Funding of Borrowings

66

SECTION 2.08

Interest Elections

67

SECTION 2.09

Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments

68

SECTION 2.10

Repayment of Loans; Evidence of Debt

70

SECTION 2.11

Prepayment of Loans

71

SECTION 2.12

Fees

71

SECTION 2.13

Interest

73

SECTION 2.14

Alternate Rate of Interest

74

SECTION 2.15

Increased Costs

75

SECTION 2.16

Break Funding Payments

76

SECTION 2.17

Taxes

76

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

79

SECTION 2.19

Mitigation Obligations: Replacement of Lenders

82

SECTION 2.20

Defaulting Lenders

83

SECTION 2.21

Returned Payments

84

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01

Organization; Powers

85

SECTION 3.02

Authorization; Enforceability; Benefit to Loan Parties

85

SECTION 3.03

Governmental Approvals; No Conflicts

85

SECTION 3.04

Financial Condition; No Material Adverse Effect

86

SECTION 3.05

Properties

87

 

i

--------------------------------------------------------------------------------


 

SECTION 3.06

Litigation and Environmental Matters

87

SECTION 3.07

Compliance with Laws and Agreements

87

SECTION 3.08

Investment Company Status

88

SECTION 3.09

Taxes

88

SECTION 3.10

ERISA; Labor Matters; Canadian Pension Plans and Canadian Benefit Plans

88

SECTION 3.11

Disclosure

89

SECTION 3.12

Subsidiaries and Joint Ventures

89

SECTION 3.13

Insurance

90

SECTION 3.14

Federal Reserve Regulations

90

SECTION 3.15

Solvency

90

SECTION 3.16

Collateral Matters

90

SECTION 3.17

Use of Proceeds

91

SECTION 3.18

Credit Card Agreements

91

 

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01

Effective Date

91

SECTION 4.02

Each Credit Event

93

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01

Financial Statements: Borrowing Base and Other Information

94

SECTION 5.02

Notices of Material Events

98

SECTION 5.03

Additional Subsidiaries

98

SECTION 5.04

Information Regarding Collateral

99

SECTION 5.05

Existence; Conduct of Business

99

SECTION 5.06

Payment of Obligations

99

SECTION 5.07

Maintenance of Properties

100

SECTION 5.08

Insurance

100

SECTION 5.09

Books and Records; Inspection Rights

100

SECTION 5.10

Compliance with Laws

100

SECTION 5.11

Use of Proceeds

101

SECTION 5.12

Appraisals

101

SECTION 5.13

Field Examinations

101

SECTION 5.14

Depository Banks; Withdrawals from Borrowing Base Deposit Accounts

102

SECTION 5.15

Further Assurances

102

SECTION 5.16

Credit Card Agreements and Notifications

102

SECTION 5.17

Designation of Subsidiaries

102

SECTION 5.18

Deposit Accounts

103

SECTION 5.19

Post-Closing Requirements

103

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01

Indebtedness; Certain Equity Securities

103

SECTION 6.02

Liens

105

SECTION 6.03

Fundamental Changes; Business Activities

106

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

107

SECTION 6.05

Asset Sales

108

SECTION 6.06

Sale/Leaseback Transactions

110

SECTION 6.07

Swap Agreements

110

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

110

SECTION 6.09

Transactions with Affiliates

111

SECTION 6.10

Restrictive Agreements

111

SECTION 6.11

Amendment of Organizational Documents

112

SECTION 6.12

Fixed Charge Coverage Ratio

112

SECTION 6.13

Changes in Fiscal Periods

112

SECTION 6.14

Canadian Pension Plans

112

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agents

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

SECTION 9.01

Notices

119

SECTION 9.02

Waivers; Amendments

121

SECTION 9.03

Expenses; Indemnity; Damage Waiver

124

SECTION 9.04

Successors and Assigns

126

SECTION 9.05

Survival

129

SECTION 9.06

Counterparts; Integration; Effectiveness

129

SECTION 9.07

Severability

129

SECTION 9.08

Right of Setoff

129

SECTION 9.09

Governing Law: Jurisdiction; Consent to Service of Process

130

SECTION 9.10

WAIVER OF JURY TRIAL

131

SECTION 9.11

Headings

131

SECTION 9.12

Confidentiality

131

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

132

SECTION 9.14

USA PATRIOT Act

132

SECTION 9.15

Appointment for Perfection

132

SECTION 9.16

Interest Rate Limitation

132

SECTION 9.17

No Fiduciary Relationship

133

SECTION 9.18

Intercreditor Agreement

133

SECTION 9.19

Lender Loss Sharing Agreement

134

SECTION 9.20

Anti-Money Laundering Legislation

136

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.21

Judgment Currency

136

SECTION 9.22

Waiver of Immunity

137

SECTION 9.23

Process Agent

137

 

 

 

ARTICLE X

 

 

 

U.S. Loan Guarantee

 

 

 

SECTION 10.01

Guarantee

137

SECTION 10.02

Guarantee of Payment

138

SECTION 10.03

No Discharge or Diminishment of U.S. Guarantee

138

SECTION 10.04

Defenses Waived

138

SECTION 10.05

Rights of Subrogation

139

SECTION 10.06

Reinstatement; Stay of Acceleration

139

SECTION 10.07

Information

139

SECTION 10.08

Taxes

139

SECTION 10.09

Maximum U.S. Liability

139

SECTION 10.10

Contribution

140

SECTION 10.11

Liability Cumulative

140

 

 

 

ARTICLE XI

 

 

 

Canadian Loan Guaranty

 

 

 

SECTION 11.01

Guarantee

140

SECTION 11.02

Guarantee of Payment

141

SECTION 11.03

No Discharge or Diminishment of Canadian Guarantee

141

SECTION 11.04

Defenses Waived

142

SECTION 11.05

Rights of Subrogation

142

SECTION 11.06

Reinstatement; Stay of Acceleration

143

SECTION 11.07

Information

143

SECTION 11.08

[Reserved]

143

SECTION 11.09

[Reserved]

143

SECTION 11.10

Maximum Canadian Liability

143

SECTION 11.11

Contribution

143

SECTION 11.12

Liability Cumulative

144

 

 

 

ARTICLE XII

 

 

 

The Borrower Representative

 

 

 

SECTION 12.01

Appointment; Nature of Relationship

144

SECTION 12.02

Powers

144

SECTION 12.03

Employment of Agents

145

SECTION 12.04

Notices

145

SECTION 12.05

Successor Borrower Representative

145

SECTION 12.06

Execution of Loan Documents; Borrowing Base Certificate

145

SECTION 12.07

Reporting

145

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 2.01

—

Commitments

 

EXHIBITS:

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Base Certificate

Exhibit C

—

Form of Borrowing Request

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Intercreditor Agreement

Exhibit F

—

Form of Interest Election Request

Exhibit G

—

Form of Supplemental Perfection Certificate

Exhibit H

—

Form of Joinder Agreement

Exhibit I-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes

Exhibit I-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit I-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit J

—

Form of Solvency Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 18, 2014, among THE MEN’S WEARHOUSE, INC., a
Texas corporation (the “Company”), each of the U.S. Subsidiary Borrowers from
time to time party hereto, MOORES THE SUIT PEOPLE INC., a corporation organized
under the laws of New Brunswick (the “Canadian Borrower” and together with the
U.S. Borrowers, the “Borrowers”), the Canadian Guarantors party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, as Canadian Administrative Agent.

 

R E C I T A L S:

 

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers consisting of $500,000,000 in an aggregate principal amount of
Revolving Commitments.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning set forth in the applicable Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquired Company” means Jos. A. Bank Clothiers, Inc., a Delaware corporation.

 

“Acquired Company Acquisition Agreement Representations” means the
representations and warranties made by the Acquired Company in the Acquisition
Agreement, but only to the extent that Parent or Merger Sub has the right under
the Acquisition Agreement not to consummate the Acquisition Tender Offer or the
Merger as a result of such representations and warranties in the Acquisition
Agreement being inaccurate.

 

“Acquisition” means the Acquisition Tender Offer and the Merger, collectively.

 

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
March 11, 2014, among Parent, Merger Sub and the Acquired Company, together with
the exhibits thereto and the related disclosure letter.

 

“Acquisition Tender Offer” means the offer to purchase for cash all the
outstanding shares of common stock in the Acquired Company by Merger Sub
pursuant to the Acquisition Agreement.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Agents” means the Administrative Agent and the Canadian
Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Agents” means, individually and collectively as the context may require, the
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Syndication Agent and the Co-Documentation Agents.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Aggregate Borrowing Base” means (i) the U.S. Borrowing Base plus (ii) the
lesser of (x) the Canadian Commitments and (y) the Canadian Borrowing Base.

 

“Agreement” means this Credit Agreement, as modified, amended or restated from
time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum; provided that for the avoidance of doubt, the Adjusted LIBO
Rate for any day shall be based on the LIBO Screen Rate at approximately
11:00 a.m., London time, on such day.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

 

“AML Legislation” has the meaning set forth in Section 9.20.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their respective Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Administrative Agent” means (a) with respect to the Canadian
Facility and Canadian Letters of Credit, the Canadian Administrative Agent and
(b) otherwise, the Administrative Agent.

 

“applicable Borrower(s)” or “applicable Loan Parties” means (i) with respect to
any Loan to the Canadian Borrower, Letter of Credit issued for the account of
the Canadian Borrower or other amounts directly attributable to the Canadian
Loan Parties, the Canadian Borrower or the Canadian Loan Parties, respectively
and (ii) with respect to any other amount required to be paid hereunder, the
U.S. Borrowers, jointly and severally.

 

“Applicable Commitment Fee Rate” means (i) until the end of the first full
fiscal quarter of Parent commencing after the Effective Date, 0.375% per annum
and (ii) thereafter (x) if the average daily Revolving Exposure for the most
recently ended fiscal quarter of Parent was less than 50% of the aggregate
average daily Revolving Commitments for such Fiscal Quarter, 0.375% per annum
and (y) if subclause (x) does not apply, 0.25% per annum.

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, for any Revolving Lender:

 

(a)           with respect to payments, computations and other matters relating
to the U.S. Commitments or U.S. Revolving Loans, U.S. LC Exposure, U.S.
Protective Advances, U.S. Overadvances or U.S. Swingline Loans, a percentage
equal to a fraction (i) the numerator of which is the U.S. Commitment of such
Revolving Lender and (ii) the denominator of which is the aggregate U.S.
Commitments of all the U.S. Revolving Lenders (or, if the aggregate U.S.
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon such Revolving Lender’s share of the aggregate U.S.
Revolving Exposure);

 

(b)           with respect to payments, computations and other matters relating
to the Canadian Commitment or Canadian Revolving Loans, Canadian LC Exposure,
Canadian Protective Advances or Canadian Overadvances, a percentage equal to a
fraction (i) the numerator of which is the Canadian Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate Canadian Commitments
of all the Canadian Revolving Lenders (or, if the aggregate Canadian Commitments
have terminated or expired, the Applicable Percentage shall be determined based
upon such Revolving Lender’s share of the aggregate Canadian Revolving
Exposure); and

 

(c)           with respect to payments, computations and other matters relating
to the Revolving Commitments generally, a percentage equal to a fraction, the
numerator of which is (i) the aggregate Revolving Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate Revolving Commitments
of all the Revolving Lenders (or, if the aggregate Revolving Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate Revolving Exposure);

 

provided that for purposes of Section 2.20 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Revolving Commitments shall be disregarded in the
calculations set forth above.

 

“Applicable Rate” means, for any day, with respect to any Loan, as the case may
be, the applicable rate per annum set forth in the pricing grid below under the
caption “Adjusted LIBO Rate/CDOR Rate Loans” or “ABR/Canadian Prime Rate Loans,”
as the case may be, based upon the daily average Availability for the most
recent fiscal quarter of Parent (the “Average Availability”):

 

LEVEL

 

AVERAGE
AVAILABILITY

 

EURODOLLAR
RATE/CDOR RATE
LOANS

 

ABR/ CANADIAN
PRIME RATE
LOANS

 

I

 

> 66.666% of the Line Cap

 

1.50

%

0.50

%

II

 

< 66.666% of the Line Cap but
> 33.333% of the Line Cap

 

1.75

%

0.75

%

III

 

< 33.333% of the Line Cap

 

2.00

%

1.00

%

 

For purposes of the foregoing, the Applicable Rate shall be determined (a) from
and after the Effective Date and until any change thereto pursuant to clause
(b) below, by reference to Category II in the

 

3

--------------------------------------------------------------------------------


 

table above and (b) as of the end of each fiscal quarter of Parent beginning
with the first full fiscal quarter commencing after the Effective Date, based
upon the Borrowing Base Certificate that is delivered from time to time pursuant
to Section 5.01(h) as of the last day of such fiscal quarter, with any changes
to the Applicable Rate resulting from a change in Average Availability to be
effective on the first day of the first month following delivery of such
Borrowing Base Certificate.  Notwithstanding the foregoing provisions of this
definition, if the Borrowers shall fail to deliver any Borrowing Base
Certificate as of the last day of any fiscal quarter of Parent by the time
required under Section 5.01(h), then the Applicable Rate shall be determined by
reference to Category III in the table above from and including the day next
following the date on which such Borrowing Base Certificate shall have been due
to but excluding the sixth day after the date on which such Borrowing Base
Certificate shall have been delivered.

 

“Applicable Share” has the meaning set forth in Section 10.10.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their capacities as joint bookrunners and joint lead
arrangers for the credit facility established hereby.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means, at any time, an amount equal to (a) the Line Cap at such
time minus (b) the total Credit Exposure of all Lenders at such time.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the aggregate Revolving Commitments.

 

“Average Availability” has the meaning set forth in the definition of
“Applicable Rate.”

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) and (c) supply chain financing.

 

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or Banking Services Obligations then outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended.

 

4

--------------------------------------------------------------------------------


 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” or “Borrowers” means, individually or collectively, the U.S.
Borrowers and the Canadian Borrower.

 

“Borrower Representative” has the meaning set forth in Section 12.01.

 

“Borrowing” means (a) Revolving Loans under the same Facility of the same Type
and currency, made, converted or continued on the same date and, in the case of
Eurodollar Loans or CDOR Rate Loans, as to which a single Interest Period is in
effect, (b) a Swingline Loan, (c) a Protective Advance or (d) an Overadvance.

 

“Borrowing Base” means, individually and collectively as the context may
require, the U.S. Borrowing Base and the Canadian Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent in its Permitted Discretion from time to
time to reflect the components of and reserves against the Borrowing Base as
provided for hereunder) or another form that is acceptable to the Administrative
Agent in its Permitted Discretion.

 

“Borrowing Base Reporting Date” means the last day of each fiscal month of
Parent; provided that during any Weekly Reporting Period, the last day of each
week will also be a Borrowing Base Reporting Date.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.03, which shall be, in
the case of any such written request, in the form of Exhibit C or any other form
approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with any Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market and (b) when
used in connection with any Canadian Loan or any Canadian Letter of Credit, the
term “Business Day” shall also exclude any day on which commercial banks in
Toronto, Canada are authorized or required by law to remain closed.

 

“CAM” has the meaning set forth in Section 9.19.

 

“CAM Exchange” has the meaning set forth in Section 9.19.

 

“CAM Exchange Date” has the meaning set forth in Section 9.19.

 

“CAM Percentage” has the meaning set forth in Section 9.19.

 

“Canada” means the country of Canada and any province or territory thereof.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A. Toronto Branch,
in its capacity as administrative agent for the Canadian Revolving Lenders
hereunder, and its successors and assigns in such capacity.

 

5

--------------------------------------------------------------------------------


 

“Canadian Benefit Plan” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement or
savings benefits, under which any Loan Party or any Subsidiary of any Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans and excluding any stock option or share purchase
plan.

 

“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” or “terrorist group” or similar person whose property or
interests in property are blocked or subject to blocking pursuant to, or as
described in, any Canadian Economic Sanctions and Export Control Laws.

 

“Canadian Borrower” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Canadian Borrower Outstandings” means, at any time, the sum of (i) the Dollar
Amount of the Canadian Revolving Loans and Canadian Swingline Loans to the
Canadian Borrower outstanding at such time plus (ii) the Canadian LC Exposure in
respect of Letters of Credit issued for the account of the Canadian Borrower at
such time plus (iii) the Dollar Amount of the Canadian Protective Advances to
the Canadian Borrower outstanding at such time.

 

“Canadian Borrowing Base” means, at any time (without duplication):

 

(a)           the lesser of (x) the product of (i) 90% multiplied by (ii) the
Net Orderly Liquidation Value of Eligible Inventory of the Canadian Loan Parties
at such time and (y) the net book value of Eligible Inventory of the Canadian
Loan Parties, plus

 

(b)           the lesser of (i) the product of (A) 85% multiplied by (B) the Net
Orderly Liquidation Value of Eligible Tuxedo Rental Inventory of the Canadian
Loan Parties and (ii) the net book value of Eligible Tuxedo Rental Inventory of
the Canadian Loan Parties; provided that in no event shall the amount included
pursuant to this clause (b) exceed 20% of the Canadian Borrowing Base, plus

 

(c)           the product of (i) 85% multiplied by (ii) the Eligible Accounts of
the Canadian Loan Parties at such time, plus

 

(d)           the product of (i) 90% multiplied by (ii) the Eligible Credit Card
Accounts Receivable of the Canadian Loan Parties at such time, plus

 

(e)           the product of (i) 100% multiplied by (ii) the cash and Cash
Equivalents balances in Dollars of the Canadian Loan Parties held in a Deposit
Account with the Administrative Agent subject to a blocked account control
agreement in form and substance reasonably satisfactory to the Administrative
Agent over which the Administrative Agent has sole dominion (the “Canadian
Borrowing Base Deposit Account”), minus

 

(f)            without duplication, Reserves established by the Administrative
Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no less than
four (4) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves. Subject to the immediately preceding sentence and
the other provisions hereof expressly permitting the Administrative Agent to
adjust Reserves, the Canadian Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate

 

6

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent pursuant to Section 5.01(h) (or, prior to
the first such delivery, delivered to the Administrative Agent pursuant to
Section 4.01(o)); provided that if any Borrowing Base Certificate delivered
under Section 5.01(h) shall prove to have been materially inaccurate (regardless
of whether any Revolving Commitments are in effect or any amounts are
outstanding hereunder when such inaccuracy is discovered), and such inaccuracy
shall have resulted in the payment of any interest or fees at rates lower than
those that were in fact applicable for any period (based on the actual Canadian
Borrowing Base), the applicable Borrowers shall pay to the Applicable
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such inaccuracy.

 

Notwithstanding the foregoing, to the extent the Administrative Agent has not
completed a field examination of, and has not received an Inventory appraisal
for, any Canadian Loan Party (or any Subsidiary of the Acquired Company that the
Administrative Agent is satisfied will become a Canadian Loan Party on the
Effective Date) prior to the Effective Date (any such entity an “Affected
Canadian Entity”), assets of such Affected Canadian Entity that would otherwise
be eligible for inclusion in the Canadian Borrowing Base shall not be subject to
the advance rates set forth above until such field examination and appraisal are
completed but instead the Canadian Borrowing Base shall be calculated separately
for the Canadian Loan Parties that are not Affected Canadian Entities and then
shall be increased by an amount equal to the sum of (i) 50% of the book value of
Inventory of each Affected Canadian Entity so long as the Administrative Agent
has a perfected first priority security interest in such Inventory (or, in the
case of any Subsidiary of the Acquired Company, so long as the Administrative
Agent is satisfied that the Administrative Agent will obtain a security interest
in such Inventory on the Effective Date), (ii) 70% of the Accounts of such
Affected Canadian Entity so long as the Administrative Agent has a perfected
first priority security interest in such Accounts (or, in the case of any
Subsidiary of the Acquired Company, so long as the Administrative Agent is
satisfied that the Administrative Agent will obtain a security interest in such
Accounts on the Effective Date) and (iii) 70% of the face amount of Credit Card
Accounts Receivable of such Affected Canadian Entity so long as the
Administrative Agent has a perfected first priority security interest in such
Credit Card Accounts Receivable (or, in the case of any Subsidiary of the
Acquired Company, so long as the Administrative Agent is satisfied that the
Administrative Agent will obtain a security interest in such Credit Card
Accounts Receivable on the Effective Date) for up to 60 days less (iv) such
Reserves as the Administrative Agent may establish in its Permitted Discretion;
provided that if the field examination and Inventory appraisal with respect to
each Affected Canadian Entity have not been completed by the 60th day after the
Effective Date, the Canadian Borrowing Base shall thereafter not include any
amount in respect of the assets of any Affected Canadian Entity until such field
examination and Inventory appraisal are completed.

 

“Canadian Collateral” means any and all property of any Canadian Loan Party
covered by the Collateral Documents and any and all other property of any
Canadian Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Canadian Secured Obligations.

 

“Canadian Commitment” means, with respect to each Canadian Revolving Lender, the
commitment, if any, of such Canadian Revolving Lender to make Canadian Revolving
Loans and to acquire participations in Canadian Letters of Credit and Canadian
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Canadian Revolving Lender’s Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Revolving Lender pursuant to Section 9.04.  The initial amount of each Canadian
Revolving Lender’s Canadian Commitment is set forth on the Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Canadian Revolving Lender
shall have assumed its Canadian Commitment, as applicable.  The aggregate
initial amount of the Canadian Commitments is $100,000,000.

 

7

--------------------------------------------------------------------------------


 

“Canadian Credit Exposure” means, as to any Canadian Revolving Lender at any
time, the sum of (a) such Canadian Revolving Lender’s Canadian Revolving
Exposure plus (b) a Dollar Amount equal to such Lender’s Applicable Percentage
of the aggregate amount of Canadian Overadvances and Canadian Protective
Advances outstanding.

 

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.

 

“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.

 

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.

 

“Canadian Facility” means, collectively, the Canadian Commitments and the
extensions of credit made thereunder.

 

“Canadian Guarantee” means Article XI of this Agreement.

 

“Canadian Guaranteed Obligation” has the meaning assigned to such term in
Section 11.01.

 

“Canadian Guarantor” means each Subsidiary of the Canadian Borrower that is
listed on the signature pages hereto as a Canadian Guarantor or that becomes a
party hereto as a Canadian Guarantor pursuant to Section 5.03, in each case,
until such Subsidiary’s Canadian Guarantee is released in accordance herewith.

 

“Canadian Issuing Banks” means, individually and collectively as the context may
require, in the case of each Canadian Letter of Credit, JPMorgan Chase Bank,
N.A. Toronto Branch and any other Lender proposed by the Borrower Representative
that has agreed to act as a Canadian Issuing Bank and is reasonably acceptable
to the Canadian Administrative Agent, each in its capacity as an issuer of
Canadian Letters of Credit hereunder, and its successors and assigns in such
capacity as provided in Section 2.06(i).  Each Canadian Issuing Bank may, in its
sole discretion, arrange for one or more Canadian Letters of Credit to be issued
by Affiliates of such Canadian Issuing Bank, in which case the term “Canadian
Issuing Bank” shall include any such Affiliate with respect to Canadian Letters
of Credit issued by such Affiliate.

 

“Canadian LC Collateral Account” has the meaning set forth in Section 2.06(j).

 

“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure, in each case, in respect of Canadian Letters of
Credit.  The Canadian LC Exposure of any Canadian Revolving Lender at any time
shall be its Applicable Percentage of the total Canadian LC Exposure at such
time.

 

“Canadian Letter of Credit” means any Letter of Credit issued under the Canadian
Facility.

 

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrower and each Canadian Guarantor.

 

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Protective Advances and the Canadian Overadvances.

 

8

--------------------------------------------------------------------------------


 

“Canadian Obligated Party” has the meaning set forth in Section 11.02.

 

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans to the Canadian Borrower, all accrued and unpaid
fees and all expenses, reimbursements (including pursuant to Section 2.06(a)),
indemnities and other obligations of the Canadian Loan Parties to the Lenders or
to any Lender, the Administrative Agent, the Canadian Administrative Agent, any
Canadian Issuing Bank or any indemnified party arising under the Loan Documents
(including interest, costs, fees and other amounts accruing during the pendency
of any proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such proceeding).

 

“Canadian Overadvance” has the meaning set forth in Section 2.05(b).

 

“Canadian Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Canadian Overadvances at such time.  The
Canadian Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total Canadian Overadvance Exposure at such time.

 

“Canadian Pension Plans” means any plan, program or arrangement that is a
pension plan that is required to be registered under any applicable Canadian
federal or provincial pension legislation, whether or not registered under any
such laws, which is, or has been, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, a Loan Party or Subsidiary
operating in Canada in respect of any Person’s employment in Canada with such
Loan Party or Subsidiary, other than Plans established by statute, including the
Canada Pension Plan maintained by the government of Canada and the Quebec
Pension Plan maintained by the Province of Quebec.

 

“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by the Canadian Administrative Agent as
being its reference rate then in effect for determining interest rates on
Canadian Dollar-denominated commercial loans made by it in Canada and which it
refers to as its prime rate (or its equivalent or analogous rate) and (b) the
yearly rate of interest to which the CDOR Rate for a one-month term in effect
from time to time is equivalent plus 1.00% per annum.

 

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

 

“Canadian Protective Advance” has the meaning set forth in Section 2.04(a).

 

“Canadian Protective Advance Exposure” means, at any time, the sum of the
aggregate principal amount of all outstanding Canadian Protective Advances at
such time.  The Canadian Protective Advance Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Protective Advance
Exposure at such time.

 

“Canadian Revolving Exposure” means, with respect to any Canadian Revolving
Lender at any time, the sum of (a) the outstanding principal amount of Canadian
Revolving Loans of such Canadian Revolving Lender at such time plus (b) an
amount equal to such Canadian Revolving Lender’s Canadian Swingline Exposure
plus (c) an amount equal to such Canadian Revolving Lender’s Canadian LC
Exposure at such time.

 

“Canadian Revolving Lenders” means the Persons listed on Schedule 2.01 (or an
Affiliate or branch of any such Person that is acting on behalf of such Person,
in which case the term “Canadian Revolving Lenders” shall include any such
Affiliate or branch with respect to the Canadian Revolving Loans

 

9

--------------------------------------------------------------------------------


 

made by such Affiliate or branch) as having a Canadian Commitment and any other
Person that shall acquire a Canadian Commitment, other than any such Person that
ceases to be a Canadian Revolving Lender pursuant to an Assignment and
Assumption.

 

“Canadian Revolving Loan” means a Revolving Loan made by the Canadian Revolving
Lenders to the Canadian Borrower or U.S. Borrowers pursuant to the Canadian
Commitment.

 

“Canadian Secured Obligations” means all Canadian Obligations together with all
(a) Banking Services Obligations of the Canadian Loan Parties or any Foreign
Subsidiaries and (b) Swap Obligations of the Canadian Loan Parties or any
Foreign Subsidiaries owing to one or more Qualified Counterparties; provided
that Excluded Swap Obligations with respect to any Loan Party shall not be
Canadian Secured Obligations of such Loan Party.

 

“Canadian Security Agreements” means, collectively, that certain Canadian Pledge
and Security Agreement, dated as of the date hereof, among the Canadian Loan
Parties and the Administrative Agent, the Quebec Security Documents, and, as the
context requires, any other pledge or security agreement entered into, after the
Effective Date by any other Canadian Loan Party (as required by this Agreement
or any other Loan Document), as the same may be amended, restated or otherwise
modified from time to time.

 

“Canadian Subsidiary” means any subsidiary of Parent that has been formed or is
organized under the laws of Canada or any province or territory thereof.

 

“Canadian Swingline Exposure” means, at any time, the aggregate Dollar Amount of
all outstanding Canadian Swingline Loans at such time.  The Canadian Swingline
Exposure of any Canadian Revolving Lender at any time shall be its Applicable
Percentage of the total Canadian Swingline Exposure at such time.

 

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A. Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder, and its successors
and assigns in such capacity.

 

“Canadian Swingline Loan” has the meaning set forth in Section 2.05(a).

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Parent and the
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of Parent for such period prepared in accordance with GAAP and the
amount of expenditures by the Parent Company and its Subsidiaries for the
acquisition of Tuxedo Rental Product and (b) such portion of principal payments
on Capital Lease Obligations or Synthetic Lease Obligations made by the Company
and its consolidated Subsidiaries during such period as is attributable to
additions to property, plant and equipment that have not otherwise been
reflected on the consolidated statement of cash flows as additions to property,
plant and equipment for such period; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (ii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) the purchase of
plant, property or equipment or software to the extent financed with the net
proceeds of any sale, transfer, lease or other disposition (including pursuant
to a Sale/Leaseback Transaction or by way of merger or consolidation) of any
asset of Parent or any Restricted Subsidiary, including any sale or issuance to
a Person other than

 

10

--------------------------------------------------------------------------------


 

Parent or any Restricted Subsidiary of Equity Interests in any Subsidiary, but
excluding sales of Inventory in the ordinary course of business,
(iv) expenditures that constitute rental expenses under operating leases of real
or personal property, (v) expenditures that are accounted for as capital
expenditures by the Parent or any Restricted Subsidiary and that actually are
paid for by a Person other than the Parent or any Restricted Subsidiary and for
which neither the Parent nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period), (vi) the book value of any asset owned by the Parent or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period;
provided that (x) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure actually is made and (y) such book value shall have been
included in Capital Expenditures when such asset was originally acquired, or
(vii) expenditures that constitute Permitted Acquisitions (including, for this
purpose, the Acquisition).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(a)           marketable direct obligations issued or unconditionally guaranteed
by the United States Government, the Government of Canada, or the UK government,
or issued by an agency thereof and backed by the full faith and credit of the
United States Government, the Government of Canada, or the UK government, as the
case may be, in each case maturing within two years after the date of
acquisition thereof;

 

(b)           marketable direct obligations issued by any state of the United
States of America, or any political subdivision of any such state or any public
instrumentality thereof or by the Canadian federal government, in each case
maturing within two years after the date of acquisition thereof and, at the time
of acquisition, having the highest rating obtainable from either Standard &
Poor’s or Moody’s (or, if at any time neither Standard & Poor’s nor Moody’s
shall be rating such obligations, then from such other nationally recognized
rating services acceptable to the Administrative Agent);

 

(c)           commercial paper maturing no more than nine months after the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either Standard & Poor’s or Moody’s (or, if at any time neither
Standard & Poor’s nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services acceptable to the
Administrative Agent);

 

(d)           certificates of deposit or bankers acceptances denominated in US
Dollars, Canadian Dollars, Sterling or Euro and maturing within ninety (90) days
after the date of acquisition thereof issued by any Lender or any other
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia, or Canada or the UK, in each case
having combined capital and surplus of not less than $250,000,000 (or the
foreign currency equivalent thereof);

 

11

--------------------------------------------------------------------------------


 

(e)           repurchase agreements of the Administrative Agent, any Lender or
any other commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, or Canada or the UK,
in each case having combined capital and surplus of not less than $250,000,000
(or the foreign currency equivalent thereof);

 

(f)            overnight investments with the Administrative Agent, any Lender
or any other commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, or Canada or the UK,
in each case having combined capital and surplus of not less than $250,000,000
(or the foreign currency equivalent thereof);

 

(g)           other readily marketable instruments issued or sold by the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia, or Canada or the UK, in each case having combined capital and surplus
of not less than $250,000,000 (or the foreign currency equivalent thereof); and

 

(h)           funds invested in brokerage accounts with nationally recognized
brokerage houses or money market accounts, in each case for less than thirty
(30) days.

 

“CDOR Rate” means, for the relevant Interest Period, the Canadian dealer offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swaps and
Derivatives Association Inc. definitions, as modified and amended from time to
time, as of 10:00 a.m. Toronto local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Canadian Administrative Agent after 10:00 a.m. Toronto local time to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest) plus (b) 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Canadian Administrative Agent to
raise Canadian Dollars for the applicable Interest Period as of 10:00 a.m.
Toronto local time on such day for commercial loans or other extensions of
credit to businesses of comparable credit risk; or if such day is not a Business
Day, then as quoted by the Canadian Administrative Agent on the immediately
preceding Business Day; provided further that if the CDOR Rate for any Interest
Period shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  “CDOR Rate” when used with respect to a Loan or a
Borrowing shall refer to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the CDOR Rate

 

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Control” means (a) any transaction (including a merger, amalgamation
or consolidation) the result of which is that any “person” or “group” (within
the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50 percent (50%) of the total voting power of all classes of the voting
stock of Parent or the surviving Person and/or warrants or options to acquire
such voting stock, calculated on a fully diluted basis, (b) the sale, lease or
transfer of all or substantially all of Parent’s assets (whether Equity Interest
in its Subsidiaries, the assets of its Subsidiaries, or some combination
thereof) to any “person”

 

12

--------------------------------------------------------------------------------


 

or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act), except to Parent or one or more of its Restricted Subsidiaries, (c) at any
time prior to the termination of the aggregate Canadian Commitments, Parent
shall cease to own, directly or indirectly, 100% of the issued and outstanding
Equity Interests of the Canadian Borrower, or (d) except in connection with a
transaction pursuant to which such U.S. Subsidiary Borrower shall cease to be a
U.S. Subsidiary Borrower in accordance with this Agreement, Parent shall cease
to own, directly or indirectly, 100% of the issued and outstanding Equity
Interests of each U.S. Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following:  (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

 

“Charges” has the meaning set forth in Section 9.16.

 

“Co-Documentation Agents” means, collectively, U.S. Bank National Association,
Union Bank, N.A. and Wells Fargo Bank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Canadian Collateral and the U.S. Collateral.

 

“Collateral Access Agreement” has the meaning set forth in the applicable
Security Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Administrative Agent shall have received from Parent and each
Designated Subsidiary either (i) (A) in the case of Parent and each Designated
Subsidiary that is a Domestic Subsidiary, a counterpart of this Agreement and
the U.S. Security Agreement, duly executed and delivered on behalf of such
Person or (B) in the case of the Canadian Borrower and each Designated
Subsidiary that is a Canadian Subsidiary, a counterpart of this Agreement and
the applicable Canadian Security Agreements, duly executed and delivered on
behalf of such Person, or (ii) in the case of any Person that becomes a
Designated Subsidiary after the Effective Date, (A) a Joinder Agreement, duly
executed and delivered on behalf of such Person, and (B) instruments in the form
or forms specified in the applicable Security Agreement under which such Person
becomes a party to the applicable Security Agreement, duly executed and
delivered on behalf of such Person, together with such documents and opinions
with respect to such Designated Subsidiary as may reasonably be requested by the
Administrative Agent;

 

(b)           subject to Section 5.18, the Administrative Agent shall have
received all such Collateral Access Agreements, Deposit Account Control
Agreements and other Collateral Documents required to be provided to it under
the applicable Security Agreement, duly executed by the parties thereto and
evidence that all Credit Card Notifications required to be provided pursuant to
Section 5.16 have been provided;

 

13

--------------------------------------------------------------------------------


 

(c)           all Equity Interests owned by or on behalf of any Loan Party shall
have been pledged pursuant to, and to the extent required by, the applicable
Security Agreement and, solely with respect to U.S. Secured Obligations, in the
case of Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in any CFC or CFC Holdco owned by a U.S. Borrower, the
U.S. Borrower shall not be required to pledge more than 65% of such Equity
Interests entitled to vote of any such CFC or CFC Holdco or enter into any
pledge agreement governed by the laws of any jurisdiction outside the United
States of America, and the Administrative Agent shall, to the extent required by
the applicable Security Agreement, have received certificates or other
instruments representing all such certificated Equity Interests, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 

(d)           all Indebtedness of Parent and any Subsidiary and all Indebtedness
of any other Person, in each case that is owing to any Loan Party and in a
principal amount of $1,000,000 or more shall be evidenced by a promissory note
and shall have been pledged pursuant to the applicable Security Agreement, and
the Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

(e)           all documents and instruments, including UCC financing statement
and PPSA registrations, required by the Collateral Documents or this Agreement
with the priority required by the Collateral Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

 

(f)            each Loan Party shall have obtained all material consents and
approvals required in connection with the execution and delivery of all
Collateral Documents to which it is a party and the performance of its
obligations thereunder.

 

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Effective Date shall not be required to comply with the foregoing
requirements prior to the time specified in Section 5.03.  The foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if and for so long as
the Administrative Agent, in consultation with Parent, determines that the cost
of creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance or flood insurance, legal opinions, appraisals,
surveys or other deliverables in respect of such assets, or providing such
Guarantees, shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.  The Administrative Agent may in its sole discretion, grant
extensions of time for the creation and perfection of security interests in
(including delivery of promissory notes as required by clause (d) above) or the
obtaining of title insurance or, subject to the requirements of applicable law,
flood insurance, legal opinions, appraisals, surveys or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Collateral Documents, it being
acknowledged and agreed that Administrative Agent shall take the cooperation of
and constraints upon third party providers into consideration when making such
determination.

 

“Collateral Documents” means each Security Agreement, each Collateral Access
Agreement, each Credit Card Notification, each Deposit Account Control
Agreement, each IP Security Agreement and each other document or instrument
guaranteeing the payment of or granting or perfecting a Lien upon any assets of
any Loan Party as security for payment of the Secured Obligations.

 

14

--------------------------------------------------------------------------------


 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Commercial Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements relating to
Commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time.  The Commercial LC Exposure of any Lender under
any Facility at any time shall be its Applicable Percentage of the total
Commercial LC Exposure under such Facility at such time.

 

“Commercial Letter of Credit” means a Letter of Credit that is (a) designated as
a Commercial Letter of Credit by the Borrower Representative at the time of, or
prior to, the issuance thereof, (b) issued to provide for the payment of the
purchase price for goods or services purchased by Parent or any Subsidiary and
(c) intended to be drawn when such purchase price is due and payable and not
merely upon the occurrence of a default or other contingency.

 

“Commitment” means, with respect to each Lender, such Lender’s U.S. Commitment
and/or Canadian Commitment.

 

“Commitment Letter” means the Commitment Letter dated March 11, 2014, among
JPMCB, J.P. Morgan Securities LLC, Bank of America, N.A. Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Parent.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

 

“Company” has the meaning set forth in the recitals.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

 

“Concentration Account” has the meaning set forth in the applicable Security
Agreement.

 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the cash interest expense (including (x) imputed interest
expense in respect of Capital Lease Obligations and Synthetic Lease Obligations,
(y) all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and (z) net costs under Swap
Agreements entered into to hedge interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) of Parent and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of Parent or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(iii) below that were
amortized or accrued in a previous period, minus (b) the sum of (i) interest
income of Parent and the Restricted Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP, (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period, plus (iii) to the extent included in
such

 

15

--------------------------------------------------------------------------------


 

consolidated interest expense for such period, non-cash amounts attributable to
accretion or amortization of debt discounts or accrued interest payable in kind
for such period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense, net of interest income (and, to the extent not reflected
therein, bank and letter of credit fees and costs of surety bonds in connection
with financing activities) for such period (including imputed interest expense
in respect of Capital Lease Obligations and Synthetic Lease Obligations),
(ii) consolidated income tax expense for such period (including any tax benefit
for such period), (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any non-cash extraordinary charges for such
period, (v) any (i) non-cash compensation charge or expense arising from any
grant of stock, stock options or other equity based awards and any non-cash
deemed finance charges in respect of any pension liabilities or other provisions
and (ii) income (loss) attributable to deferred compensation plans or trusts,
(vi) any other non-cash charges (other than the write-down or write-off of
current assets, any additions to bad debt reserve or bad debt expense or any
accruals for estimated sales discounts, returns or allowances) for such period,
(vii) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, (viii) any costs, fees,
losses and expenses paid in connection with, and other unusual or non-recurring
charges (or losses) relating to, the Transactions, in each case, paid or
incurred on or prior to the Effective Date or prior to the end of the first full
fiscal quarter ending after the Effective Date, (ix) any net after-tax
extraordinary, unusual or nonrecurring losses, costs, charges or expenses
(including, without limitation, restructuring, business optimization costs,
charges or reserves (including any unusual or non-recurring operating expenses
directly attributable to the implementation of cost savings initiatives),
recruiting fees, fees of restructuring or business optimization consultants,
integration and non-recurring severance, relocation, consolidation, transition,
integration or other similar charges and expenses, contract termination costs,
excess pension charges, system establishment charges, start-up or closure or
transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans and litigation settlements or losses
outside the ordinary course of business), provided that the aggregate amount
added back pursuant to this clause (ix) may not exceed, when aggregated with the
amount of any increase for such period to Consolidated EBITDA pursuant to clause
(ii) of the definition of “Pro Forma Basis,” 10% (or, for any four fiscal
quarter period ending prior to the end of the eighth full fiscal quarter ending
after the Effective Date, 20%, so long as any such amount above 10% is
attributable to the Transactions and the integration of the Acquired Company and
its Subsidiaries) of Consolidated EBITDA for such period (prior to giving effect
to any increase pursuant to such clause (ii) or this clause (a)(ix)), (x) costs,
fees, losses, expenses, premiums or penalties incurred during such period in
connection with Permitted Acquisitions (whether or not consummated), other
Investments consisting of acquisitions or assets or equity constituting a
business unit, line of business, division or entity (whether or not consummated)
and permitted Asset Sales (whether or not consummated), other than Asset Sales
effected in the ordinary course of business, (xi) any expense or charges
incurred during such period in connection with the Permitted Borrower
Reorganization, any permitted issuance of debt, equity securities or any
refinancing transactions (in each case, whether or not consummated),
(xii) amortization of Tuxedo Rental Products and (xiii) the excess of rent
expense in respect of operating leases in accordance with GAAP for such period
over cash rent expense in respect of operating leases for such period (to the
extent exceeding cash rent) and minus (b) without duplication (i) to the extent
not deducted in determining such Consolidated Net Income, all cash payments made
during such period on account of non-cash charges that were or would have been
added to Consolidated Net Income pursuant to clauses (a)(iv), (a)(v) or
(a)(vi) above in such period or in a previous period, (ii) to the extent
included in determining such Consolidated Net Income, (A) any extraordinary
gains and all non-cash items of income (other than normal accruals in the
ordinary course of business) for such period and (B) any gains for such period
attributable to early extinguishment of Indebtedness or obligations under any
Swap Agreement, all determined

 

16

--------------------------------------------------------------------------------


 

on a consolidated basis in accordance with GAAP and (iii) the amount, if any, by
which cash rent expense for such period exceeded rent expense in respect of
operating leases in accordance with GAAP for such period; provided that
Consolidated EBITDA shall be calculated so as to exclude the effect of any gain
or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the U.S. Borrower or any Subsidiary,
other than dispositions in the ordinary course of business.  For purposes of
calculating Consolidated EBITDA (except for purposes of determining compliance
with Section 6.12) for any period, if during any period Parent or any Restricted
Subsidiary shall have consummated a Pro Forma Event since the first day of such
period, Consolidated EBITDA for such period shall be calculated on a Pro Forma
Basis after giving effect thereto.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period,
(b) scheduled principal payments on Indebtedness made during such period,
(c) expense for income taxes paid in cash during such period and (d) Restricted
Payments paid in cash during such period pursuant to clauses (a)(iii) and
(a)(vi) of Section 6.08.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than Parent) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Parent or, subject to
clauses (b) and (c) below, any of the Restricted Subsidiaries during such
period, (b) the income of, and any amounts referred to in clause (a) above paid
to, any Restricted Subsidiary (other than a Loan Party) to the extent that, on
the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is restricted by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, statute, rule or regulation applicable to such
Restricted Subsidiary and (c) the income or loss of, and any amounts referred to
in clause (a) above paid to, any Restricted Subsidiary that is not wholly owned
by Parent to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such Restricted Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Period” means any period (a) commencing on any date when Availability
shall have been less than the greater of (i) 10% of the Line Cap and
(ii) $40,000,000 and (b) ending on the first day thereafter when Availability
shall have been at least the greater of (i) 10% of the Line Cap then in effect
and (ii) $40,000,000 for at least 30 consecutive days.

 

“Credit Card Accounts Receivable” means any receivables due to any Loan Party
from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Loan Party on (a) credit cards issued by Visa,
MasterCard, American Express, Discover, PayPal, Wells Fargo, each of their
respective Affiliates, and any other credit card issuers that are reasonably
acceptable to the Administrative Agent, (b) private label credit cards of any
Loan Party issued under non-recourse arrangements substantially similar to those
in effect on the Effective Date or (c) debit cards and mall cards issued by
issuers or providers that are reasonably acceptable to the Administrative Agent,
in each case which have been earned by performance by such Loan Party but not
yet paid to such Loan Party by such credit card issuer or credit card processor.

 

“Credit Card Agreement” means any agreement between a Loan Party, on the one
hand, and a credit card issuer or a credit card processor (including any credit
card processor that processes purchases of Inventory from a Loan Party through
debit cards or mall cards), on the other hand.

 

17

--------------------------------------------------------------------------------


 

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Loan Parties and delivered by such Loan Parties to credit card issuers
or credit card processors that are party to any Credit Card Agreement.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s U.S. Credit Exposure plus (b) such Lender’s Canadian Credit Exposure.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans,
Protective Advances or Overadvances, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e)(i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding under any Insolvency Laws or otherwise, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding under any
Insolvency Laws or otherwise, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Deposit Account” has the meaning set forth in the applicable Security
Agreement.

 

“Deposit Account Control Agreement” has the meaning set forth in the applicable
Security Agreement.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by Parent or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Financial Officer of Parent
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designated Obligations” has the meaning set forth in Section 9.19.

 

“Designated Person” means any person or entity listed on a Sanctions List.

 

“Designated Subsidiary” means each Subsidiary other than any Excluded
Subsidiary.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter.

 

18

--------------------------------------------------------------------------------


 

“Disclosure Letter” means the letter from the Borrower to the Lenders delivered
on or prior to the date hereof.

 

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt securities or (iii) any Equity Interests referred to in (a) above, in
each case at any time prior to the first anniversary of the Maturity Date. 
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

 

“Document” has the meaning set forth in the U.S. Security Agreement.

 

“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of
Dollars which is equivalent to the amount so expressed in such currency at the
Spot Rate on the relevant date of determination.

 

“dollars,” “Dollars” or “$” refers to lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of the U.S. Borrower that is
organized under the laws of the United States, any state of the United States or
the District of Columbia.

 

“Dominion Period” means any period (a) during which any Event of Default has
occurred and is continuing or (b) during a Reduced Availability Period; provided
that if all applicable circumstances described in clauses (a) and (b) shall
cease to exist, the Borrower Representative may, not more than twice during each
period of 12 consecutive months, request that the Administrative Agent
discontinue the applicable Dominion Period, and the Administrative Agent will
promptly comply with such request and will provide notification of such
discontinuance to the Loan Parties’ credit card issuers and credit card
processors.

 

“Effective Date” means the date on which the conditions precedent in
Section 4.01 are satisfied.

 

“Eligible Accounts” means, at any time, each Account that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Account (i) has been earned by performance and
represents the bona fide amounts due to a Loan Party and in each case is
originated in the ordinary course of business of such Loan Party, and (ii) in
each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (x) below.  Without limiting the
foregoing, to qualify as an Eligible Account, such Account shall indicate no
Person other than a Loan Party as payee or remittance party.  Any Account
included within any of the following categories shall not constitute an Eligible
Account:

 

(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;

 

19

--------------------------------------------------------------------------------


 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent, (iii) Liens in respect of
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable and (iv) Liens that are subject to the Intercreditor Agreement;

 

(c)           (i) with respect to which the scheduled due date is more than 90
days after the date of the original invoice therefor, (ii) which is unpaid more
than 90 days after the date of the original invoice therefor or more than 60
days after the original due date therefor (“Overage”) when calculating the
amount under this clause (ii), for the same Account Debtor, the Administrative
Agent shall include the net amount of such Overage and add back any credits, but
only to the extent that such credits do not exceed the total gross receivables
from such Account Debtor, or (iii) which has been written off the books of such
Borrower or otherwise designated as uncollectible;

 

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

 

(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all Loan
Parties exceeds 25% of the aggregate amount of Eligible Accounts of all Loan
Parties;

 

(f)            with respect to which any covenant, representation or warranty
contained in this Agreement or in the applicable Security Agreement has been
breached or is not true;

 

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation (the form of which is reasonably satisfactory to the
Administrative Agent) which has been sent to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon such Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

 

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party or if such Account was
invoiced more than once;

 

(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

 

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator or similar official for such Account Debtor of its assets,
(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee or liquidator, (iii) filed, or had filed against
it, any assignment, application, request or petition for liquidation,
reorganization, arrangement, adjustment of debts, stay of proceedings,
adjudication as bankrupt, winding-up, or voluntary or involuntary case or
proceeding under any state, provincial or federal bankruptcy laws or any other
Insolvency Laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due, (v) become
insolvent, or (vi) ceased operation of its business;

 

20

--------------------------------------------------------------------------------


 

(k)           which is owed by any Account Debtor which has sold all or
substantially all of its assets;

 

(l)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada (or its domicile, for the purposes
of the Civil Code (Quebec)) (ii) is not organized under applicable law of the
U.S., any state of the U.S., the District of Columbia, or Canada unless, in any
such case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;

 

(m)          which is owed in any currency other than U.S. dollars or Canadian
Dollars;

 

(n)           which is owed by (i) any Governmental Authority of any country
other than the U.S. or Canada unless such Account is backed by a Letter of
Credit acceptable to the Administrative Agent which is in the possession of, and
is directly drawable by, the Administrative Agent, or (ii) any Governmental
Authority of the U.S. or Canada, or any department, agency, public corporation,
or instrumentality thereof, unless the Financial Administration Act (Canada), as
amended, (or the equivalent law of any province of Canada, if any, in the case
of a Governmental Authority of such province) or the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), as applicable, and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

 

(o)           which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;

 

(p)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

(q)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

(r)            which is evidenced by any promissory note, chattel paper or
instrument;

 

(s)            which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction;

 

(t)            with respect to which such Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, but only to the extent of
any such reduction, or any Account which was partially paid and such Loan Party
created a new receivable for the unpaid portion of such Account;

 

(u)           which does not comply in all material respects with the
requirements of all material applicable laws and regulations, whether Federal
(U.S. or Canadian), state, provincial, territorial or local, including without
limitation the U.S. Federal Consumer Credit Protection Act, the U.S. Federal
Truth in Lending Act and Regulation Z of the Board;

 

21

--------------------------------------------------------------------------------


 

(v)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;

 

(w)          which was created on cash on delivery terms; or

 

(x)           which the Administrative Agent determines may not be paid by
reason of the Account Debtor’s inability to pay or which the Administrative
Agent otherwise determines is unacceptable in its Permitted Discretion.

 

In the event that an Account of a Loan Party which was previously an Eligible
Account ceases, to the actual knowledge of a Financial Officer of Parent, to be
an Eligible Account hereunder, the Borrower Representative shall notify the
Administrative Agent thereof promptly, and in any event no later than the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments or
finance charges (including any amount that such Loan Party may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Loan Party to
reduce the amount of such Account.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Parent, any Subsidiary or any other Affiliate of Parent.

 

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Accounts Receivable that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Credit Card Accounts Receivable (i) has been
earned by performance and represents the bona fide amounts due to a Loan Party
from a credit card issuer or credit card processor, and in each case is
originated in the ordinary course of business of such Loan Party, and (ii) in
each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (o) below.  Without limiting the
foregoing, to qualify as an Eligible Credit Card Accounts Receivable, such
Credit Card Accounts Receivable shall indicate no Person other than a Loan Party
as payee or remittance party.  In determining the amount to be so included, the
face amount of a Credit Card Accounts Receivable shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual fees and charges due to the credit card issuer or credit
card processor, discounts, claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that a Loan Party may be obligated to rebate to a
customer, a credit card issuer or credit card processor pursuant to the terms of
any agreement or understanding) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Accounts Receivable but not yet applied
by the Loan Parties to reduce the amount of such Credit Card Accounts
Receivable. Any Credit Card Receivable included within any of the following
categories shall not constitute an Eligible Credit Card Receivable:

 

(a)           which is not earned or does not represent the bona fide amount due
to a Loan Party from a credit card processor or a credit card issuer that
originated in the ordinary course of business of the applicable Loan Party;

 

22

--------------------------------------------------------------------------------


 

(b)           which is not owned by a Loan Party or to which a Loan Party does
not have good or marketable title;

 

(c)           in which the payee of such Credit Card Account Receivable is a
Person other than a Loan Party;

 

(d)           which does not constitute an “Account” (as defined in the UCC or
the PPSA) or a Payment Intangible;

 

(e)           which has been outstanding for more than five Business Days (or,
in the case of American Express, 10 Business Days) from the date of sale;

 

(f)            with respect to which the applicable credit card issuer, credit
card processor or debit card or mall card issuer or provider has (i) applied
for, suffered, or consented to the appointment of any receiver, interim
receiver, custodian, trustee, monitor, administrator, sequestrator or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, interim receiver, custodian, trustee, monitor,
administrator, sequestrator or liquidator, (iii) filed, or had filed against it
(but only so long as any such involuntary filing has not been stayed or
vacated), any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any state, provincial, territorial or federal bankruptcy
laws, (iv) has admitted in writing its inability, or is generally unable to, pay
its debts as they become due, (v) become insolvent or (vi) ceased operation of
its business;

 

(g)           which is not a valid, legally enforceable obligation of the
applicable credit card issuer or credit card processor with respect thereto;

 

(h)           which is not subject to a properly perfected first priority
security interest in favor of the Administrative Agent (for the benefit of the
Lender Parties);

 

(i)            which is subject to any Lien, other than (i) a Lien in favor of
the Administrative Agent (for the benefit of the Lender Parties), (ii) any
Permitted Encumbrances contemplated by the applicable processor agreements and
for which appropriate Reserves (as determined by the Administrative Agent in its
Permitted Discretion) have been established, (iii) Liens permitted by
Section 6.02(i), (iv) Liens in respect of Prior Claims that are unregistered and
secure amounts that are not yet due and payable and (v) Liens that are subject
to the Intercreditor Agreement;

 

(j)            with respect to which (i) any covenant has been breached or
(ii) any representation or warranty is not true in all material respects, in
each case to the extent contained in this Agreement, the applicable Security
Agreement or in the credit card agreements relating to such Credit Card Account
Receivable; provided that each such representation and warranty shall be true
and correct in all respects to the extent already qualified by a materiality
standard;

 

(k)           which is subject to risk of set-off, recoupment, non-collection or
not being processed due to unpaid and/or accrued credit card processor fee
balances, to the extent of the lesser of the balance of the applicable Credit
Card Accounts Receivable or the unpaid credit card processor fees;

 

(1)           which is evidenced by “chattel paper” or an “instrument” of any
kind unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;

 

23

--------------------------------------------------------------------------------


 

(m)          which the Administrative Agent in its Permitted Discretion
determines may not be paid by reason of the applicable credit card processor’s,
credit card issuer’s or debit card or mall card issuer’s or provider’s inability
to pay;

 

(n)           which represents a deposit or partial payment in connection with
the purchase of Inventory of such Loan Party;

 

(o)           which is not subject to a Credit Card Notification; or

 

(p)           which does not meet such other usual and customary eligibility
criteria for Credit Card Accounts Receivable in the Loan Parties’ industry
generally as the Administrative Agent in its Permitted Discretion may determine
from time to time; provided, however, that the Administrative Agent shall not
add any additional eligibility criteria (or amend any then-existing eligibility
criteria to make the same more restrictive) without giving at least four
Business Days’ prior notice to the Borrower Representative.

 

In the event that (a) a Financial Officer of Parent has actual knowledge that
any credit card issuer, credit card processor or debit card or mall card issuer
or provider with respect to Eligible Credit Card Accounts Receivable ceases to
comply with the requirements of clause (f) above or (b) a Credit Card Account
Receivable which was previously an Eligible Credit Card Account Receivable
ceases to be an Eligible Credit Card Account Receivable hereunder (other than by
reason of clause (m) or (p) above), the applicable Loan Party or the Borrower
Representative shall notify the Administrative Agent thereof promptly, and in
any event not later than the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

 

In determining the amount of an Eligible Credit Card Account Receivable, the
face amount of a Credit Card Account Receivable may, in the Administrative
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, credits or credits pending, price adjustments or finance charges
(including any amount that any Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) applicable to such Credit Card Account Receivable, (ii) the aggregate
amount of all cash received in respect of such Credit Card Account Receivable
but not yet applied by any Loan Party to reduce the amount of such Credit Card
Account Receivable and (iii) the amount of all customary fees and expenses in
connection with any credit card arrangement.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods or blank
inventory (or, solely in the case of the U.S. Loan Parties, uncut fabric
bolsters), merchantable and readily saleable in the ordinary course of the Loan
Parties’ business, in each case that, except as otherwise agreed by the
Administrative Agent, is not excluded as ineligible by virtue of one or more of
the criteria set forth below.  The following items of Inventory shall not be
included in Eligible Inventory:

 

(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent (for the benefit of the Lender Parties);

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (iii) Liens in
respect of Prior Claims that are unregistered and secure amounts that are not
yet due and payable, and (iv) Liens that are subject to the Intercreditor
Agreement;

 

24

--------------------------------------------------------------------------------


 

(c)           which is unmerchantable, defective, damaged or unfit for sale (as
such terms are customarily used in the Loan Parties’ industry), or is not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or is unacceptable due to age, type, category and/or
quantity, in each case, consistent with the usage of such terms in the most
recent inventory appraisal received by the Administrative Agent as contemplated
hereby;

 

(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the applicable Security Agreement has been
breached or is not true or which does not conform in all material respects to
all standards imposed by any applicable Governmental Authority;

 

(e)           in which any Person other than such Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)            which is not finished goods or blank inventory (or, solely in the
case of the U.S. Loan Parties, uncut fabric bolsters) or which constitutes
packaging and shipping material, samples, prototypes, displays or display items,
bill-and-hold goods, goods that are returned or marked for return, repossessed
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business (for the avoidance of doubt, sales in the
ordinary course of business includes clearance sales);

 

(g)           which is not located in the United States or, solely in the case
of Inventory of a Canadian Loan Party, Canada or is in transit with a common
carrier from vendors and suppliers; provided that up to $50,000,000 of such
Inventory in transit shall not be excluded from being Eligible Inventory
pursuant to this clause (g) so long as (i) the Administrative Agent shall have
received (1) a true and correct copy of the bill of lading and other shipping
documents for such Inventory (and, if such Inventory is in transit from outside
the United States, such bill of lading is negotiable), (2) evidence of
satisfactory casualty insurance naming the Administrative Agent as loss payee
and otherwise covering such risks as the Administrative Agent may reasonably
request, (3) confirmation that the applicable Loan Party has paid for the goods
(unless such Loan Party’s payment obligations are covered by a Commercial Letter
of Credit or a private label letter of credit) or that the applicable Loan Party
has title to such Inventory (together with such evidence thereof as the
Administrative Agent may from time to time require) and (4) if the bill of
lading is (A) non-negotiable, a duly executed Collateral Access Agreement or
other bailee agreement reasonably satisfactory to the Administrative Agent from
the applicable customs broker for such Inventory, or (B) negotiable,
confirmation that the bill is issued in the name of such Loan Party and
consigned to the order of the Administrative Agent, and a reasonably acceptable
agreement has been executed with such Loan Party’s customs broker, in which the
customs broker agrees that it holds the negotiable bill as agent for the
Administrative Agent and will follow instructions of the Administrative Agent
with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

 

(h)          which is located in any location leased by the applicable Loan
Party (other than any retail store of such Loan Party located in a jurisdiction
that does not provide for a common law or statutory landlord’s lien on the
personal property of tenants that would be prior or superior to that of the
Administrative Agent) unless (i) the lessor (and any mortgagee, if applicable)
has delivered to the Administrative Agent a Collateral Access Agreement or
(ii) a Rent Reserve has been established by the Administrative Agent in its
Permitted Discretion;

 

25

--------------------------------------------------------------------------------


 

(i)            which is located at an owned location subject to mortgage in
favor of a Person other than the Administrative Agent, unless the mortgagee is
party to the Intercreditor Agreement or has delivered a Collateral Access
Agreement or other mortgagee agreement in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion;

 

(j)            which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document (other than bills of lading to the extent permitted pursuant to
clause (g) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; provided
that up to $10,000,000  at any one time of such Inventory described in this
clause (i) and not meeting the requirements of the preceding subclauses (i) and
(ii) may be included as Eligible Inventory to the extent such Inventory is being
held for not more than 60 days in a warehouse pending delivery to a store upon
the initial opening thereof (including the initial opening after the renovation
or remodeling of a store);

 

(k)           which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

 

(l)            which is the subject of a consignment by a Loan Party as
consignor;

 

(m)          which contains or bears any intellectual property rights licensed
to a Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

 

(n)           which is not reflected in a current perpetual inventory report of
the applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

 

(o)           for which reclamation rights have been asserted by the seller; and

 

(p)           which does not meet such other eligibility criteria for Inventory
as the Administrative Agent in its Permitted Discretion may determine from time
to time;

 

provided further that in determining the value of the Eligible Inventory, such
value shall be reduced by, without duplication, any amounts representing
(i) Vendor Rebates; (ii) costs included in Inventory relating to advertising;
(iii) to the extent determined by the Administrative Agent in its Permitted
Discretion to be appropriate, the shrink reserve; (iv) the unreconciled
discrepancy between the general inventory ledger and the perpetual inventory
ledger, to the extent the general inventory ledger reflects less Inventory than
the perpetual inventory ledger; and (v) a reserve for Inventory which is
designated or demanded to be returned to or retained by the applicable vendor or
which is recognized as damaged or off quality by the applicable Loan Party.

 

In the event that a Financial Officer of the Parent has actual knowledge that
Inventory at any location having a fair market value of $7,500,000 or more which
was previously Eligible Inventory ceases to be Eligible Inventory hereunder
(other than by reason of clause (o) above), such Loan Party or the Borrower
Representative shall promptly notify the Administrative Agent thereof and, in
any event, not later than the submission to the Administrative Agent of the next
Borrowing Base Certificate hereunder;

 

26

--------------------------------------------------------------------------------


 

provided further that the Administrative Agent may, in its Permitted Discretion,
upon receipt of such notice as set forth above, adjust the applicable Borrowing
Base to reflect such change in Eligible Inventory.

 

“Eligible Successor Agent” means (x) a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000 or (y) in the case of the Canadian Administrative Agent only,
an Affiliate of the Administrative Agent acting through a branch or an office in
Canada.

 

“Eligible Tuxedo Rental Inventory” means, as of the date of determination
thereof, without duplication, items of Tuxedo Rental Product of a Loan Party
that are not excluded as ineligible by virtue of one or more of the criteria set
forth below.  The following items of Tuxedo Rental Product shall not be included
in Eligible Tuxedo Rental Inventory:

 

(a)           which does not meet the requirements set forth in clauses (a),
(b), (d), (e), (f), (i), (j), (k), (l) or (n) of the definition of “Eligible
Inventory”;

 

(b)           which is unmerchantable, defective, damaged or unfit for rental
(as such terms are customarily used in the Loan Parties’ industry), or is
unacceptable due to age, type, category and/or quantity, in each case,
consistent with the usage of such terms in the most recent appraisal received by
the Administrative Agent as contemplated hereby;

 

(c)           which is not located in the United States or, solely in the case
of Tuxedo Rental Product of a Canadian Loan Party, Canada, or is in transit with
a common carrier from vendors and suppliers; provided that up to $10,000,000 of
such Tuxedo Rental Product in transit shall not be excluded from being Eligible
Tuxedo Rental Inventory pursuant to this clause (c) so long as (i) the
Administrative Agent shall have received (1) a true and correct copy of the bill
of lading and other shipping documents for such Tuxedo Rental Product (and, if
such Tuxedo Rental Product are in transit from outside the United States, such
bill of lading is negotiable), (2) evidence of satisfactory casualty insurance
naming the Administrative Agent as loss payee and otherwise covering such risks
as the Administrative Agent may reasonably request, (3) confirmation that the
applicable Loan Party has paid for the goods (unless such Loan Party’s payment
obligations are covered by a Commercial Letter of Credit or a private label
letter of credit) or that the applicable Loan Party has title to such Tuxedo
Rental Product (together with such evidence thereof as the Administrative Agent
may from time to time require) and (4) if the bill of lading is
(A) non-negotiable, a duly executed Collateral Access Agreement or other bailee
agreement reasonably satisfactory to the Administrative Agent from the
applicable customs broker for such Tuxedo Rental Product, or (B) negotiable,
confirmation that the bill is issued in the name of such Loan Party and
consigned to the order of the Administrative Agent, and a reasonably acceptable
agreement has been executed with such Loan Party’s customs broker, in which the
customs broker agrees that it holds the negotiable bill as agent for the
Administrative Agent and will follow instructions of the Administrative Agent
with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

 

(d)           (i) which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor or rental customer)
and is not evidenced by a Document (other than bills of lading to the extent
permitted pursuant to clause (c) above), unless (i) such warehouseman or bailee
has delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion; provided that up to $5,000,000  at any one time of such
Tuxedo Rental Product described in this clause

 

27

--------------------------------------------------------------------------------


 

(d) and not meeting the requirements of the preceding subclauses (i) and
(ii) may be included as Eligible Tuxedo Rental Inventory to the extent such
Tuxedo Rentals are being held for not more than 60 days in a warehouse pending
delivery to a store upon the initial opening thereof (including the initial
opening after the renovation or remodeling of a store);

 

(e)           which is not included as “tuxedo rental product” on a report
entitled Tux Inventory.xlsx (in the case of the U.S. Borrowers) or MSP Tux
Inventory.xlsx (in the case of the Canadian Loan Parties);

 

(f)            which is reflected in an internal report of the applicable Loan
Party as “damaged”, “hold”, “laundry”, “lost”, “repair” or “ship”, or such
similar designation used by the Loan Parties from time to time; and

 

(g)           which does not meet such other eligibility criteria for Tuxedo
Rental Product as the Administrative Agent in its Permitted Discretion may
determine from time to time;

 

provided further that in determining the value of the Eligible Tuxedo Rental
Inventory, such value shall be reduced by, without duplication, any amounts
representing (i) Vendor Rebates; (ii) costs included in Eligible Tuxedo Rental
Inventory relating to advertising; (iii) to the extent determined by the
Administrative Agent in its Permitted Discretion to be appropriate, the shrink
reserve; and (iv) a reserve for Tuxedo Rental Product which is designated or
demanded to be returned to or retained by the applicable vendor or which is
recognized as damaged or off quality by the applicable U.S. Borrower.

 

In the event that a Financial Officer of the Borrower Representative has actual
knowledge that Tuxedo Rental Product at any location having a fair market value
of $7,500,000 or more which was previously Eligible Tuxedo Rental Inventory
ceases to be Eligible Tuxedo Rental Inventory hereunder (other than by reason of
clause (f) above), such U.S. Borrower or the Borrower Representative shall
promptly notify the Administrative Agent thereof and, in any event, not later
than the submission to the Administrative Agent of the next Borrowing Base
Certificate hereunder; provided further that the Administrative Agent may, in
its Permitted Discretion, upon receipt of such notice as set forth above, adjust
the U.S. Borrowing Base to reflect such change in Eligible Tuxedo Rental
Inventory.

 

“Enhanced Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 20% of the Line Cap and
(ii) $85,000,000 and (b) ending when Availability shall have been greater than
the greater of (i) 20% of the Line Cap then in effect and (ii) $85,000,000 for a
period of 30 consecutive days.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), orders-in-council, and
binding agreements with any Governmental Authority in each case, relating to
pollution or protection of the Environment, human health and safety (to the
extent related to exposure to Hazardous Materials), or the presence, Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs,

 

28

--------------------------------------------------------------------------------


 

whether contingent or otherwise, including those arising from or relating to: 
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threat of Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived or a failure to make a required contribution to a Multiemployer
Plan, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code),
(e) the incurrence by any Loan Party or any ERISA Affiliate of any liability
under Title IV of ERISA (other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, (f) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (h) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan (including any liability under
Section 4062(e) of ERISA) or Multiemployer Plan, (i) the receipt by any Loan
Party or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code, (j) a failure by any Loan Party or any ERISA Affiliate
to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability, or (k) the occurrence
of a non-exempt “prohibited transaction” (as defined in Section 4975 of the Code
or Section 406 of ERISA) with respect to which any Loan Party or any ERISA
Affiliate is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 406 of ERISA) or
could otherwise reasonably be expected to be liable.

 

“Euro” or “€” means the single currency of the Participating Member States.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

29

--------------------------------------------------------------------------------


 

“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty on the European Union.

 

“Events of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
applicable Security Agreement.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of Parent, (b) any Foreign Subsidiary of Parent, (c) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary of
Parent that is a CFC and (d) any Domestic Subsidiary with no material assets
other than Equity Interests of one or more Foreign Subsidiaries that are CFCs,
(e) any Subsidiary that is prohibited or restricted by applicable law from
providing a Loan Guarantee of the applicable Guaranteed Obligations or if such
Loan Guarantee would require governmental (including regulatory) consent,
approval, license or authorization unless such consent, approval, license or
authorization has been received, (f) any Subsidiary that is a not-for-profit
organization, (g) any Unrestricted Subsidiary, (h) any Subsidiary that is an
Immaterial Subsidiary (unless Parent otherwise elects), and (i) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to Parent), the cost or
other consequences of becoming a Loan Guarantor shall be excessive in view of
the benefits to be obtained by the Lenders therefrom.  Notwithstanding the
foregoing, no Canadian Subsidiary shall be excluded from being required to
comply with the Collateral and Guarantee Requirement pursuant to clauses (b),
(c) or (d) above.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Loan
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed by a jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, such jurisdiction or as a result of any
other present or former connection between such Recipient and such jurisdiction
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document and/or sold or assigned an
interest in any Loan Document), (b) solely with respect to U.S. Secured
Obligations, in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Revolving Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
applicable Loan or Revolving Commitment (other than an assignee pursuant to an
assignment request under Section 2.19(b)) or (ii) such Lender

 

30

--------------------------------------------------------------------------------


 

changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Revolving Commitment or to such Lender immediately
before it changed its lending office, (c) any Taxes attributable to a Lender’s
failure to comply with Section 2.17(e) and (d) solely with respect to U.S.
Secured Obligations, any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of April 12, 2013, by and among Parent, certain of its
subsidiaries party thereto, the lenders party thereto, JPMCB, as agent for such
lenders, and certain other parties thereto.

 

“Existing Letters of Credit” means the letters of credit referred to in
Section 2.06(k) of the Disclosure Letter.

 

“Facility” means each of the U.S. Facility and the Canadian Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future Treasury
regulations or other official administrative interpretations thereof, and any
agreements entered into pursuant to current Section 1471(b) of the Code (or any
amended or successor version described above).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the Fee Letter dated March 11, 2014, among Parent, the
Administrative Agent and the other parties thereto.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) (i) Consolidated EBITDA for
such period minus (ii) Capital Expenditures for such period (except to the
extent financed with long-term Indebtedness (excluding Loans)) to
(b) Consolidated Fixed Charges for such period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of Parent, other than a Domestic
Subsidiary.

 

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

31

--------------------------------------------------------------------------------


 

“Gift Card Reserve” means, at any time, the sum of (a) 50% of the aggregate
remaining amount at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory and (b) 100% of the aggregate amount at such time of outstanding
customer deposits and merchandise credits entitling the holder thereof to use
all or a portion of such deposit or credit to pay all or a portion of the
purchase price of Inventory or deposits for Tuxedo Rental Product.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of Parent)).

 

“Guaranteed Obligations” means individually and collectively as the context may
require, the U.S. Guaranteed Obligations and the Canadian Guaranteed
Obligations.

 

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

 

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the most recently ended fiscal quarter of
Parent for which financial statements have theretofore been most recently
delivered pursuant to Section 5.01(a) or (b), accounted for less than (x) 2.5%
of Total Assets at such date and (y) less than 2.5% of the consolidated revenues
of Parent and its Restricted Subsidiaries for the most recent four fiscal
quarter period ending on or prior to such date; provided that, notwithstanding
the above, “Immaterial Subsidiary” shall exclude any of the Parent’s Restricted
Subsidiaries designated in writing to the Administrative Agent, by a responsible
officer of Parent (which Parent shall be required to designate (and hereby
undertakes to designate) to the extent necessary to ensure that Immaterial
Subsidiaries, in the aggregate, accounted for, at the last day of any fiscal
quarter of Parent for

 

32

--------------------------------------------------------------------------------


 

which financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or (b), less than 5.0% of Total Assets at such date
and less than 5.0% of consolidated revenues of Parent and its Restricted
Subsidiaries for the four fiscal quarter period ending on such date.

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of Parent or any Restricted Subsidiary and
(iii) any purchase price adjustment or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), and (i) all Guarantees by such Person of Indebtedness of others. 
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

“Information Materials” means the information package prepared for Lenders
relating to the Borrowers and the Transactions and dated April 2014, and all
other written materials relating to the Loan Parties and the Transactions
provided to the Lenders in connection with the syndication of the Revolving
Commitments under this Agreement.

 

“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), in each case as amended, and any
other applicable state, provincial, territorial or federal bankruptcy laws, each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
corporate law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto.

 

33

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means the Intercreditor Agreement among the U.S.
Borrowers, the Administrative Agent and the administrative agent, collateral
agent, collateral trustee or a similar representative for the Term Credit
Agreement, in substantially the form of Exhibit E, with such changes therefrom
as are contemplated or permitted by Section 9.18.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be, in the case of any such written request, in the form of Exhibit F or
any other form approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Protective Advance or an Overadvance) or Canadian Prime Rate Loan, the first
Business Day of each calendar quarter and the Maturity Date, (b) with respect to
any Eurodollar Loan or CDOR Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and the Maturity Date, and (c) with respect to any Protective
Advance or Overadvance, the day that such Loan is required to be repaid and the
Maturity Date.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender twelve months) thereafter and (b) with
respect to any CDOR Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the date which is one, two, three or six months
thereafter, in each case, as the Borrower Representative may elect; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate) 
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Inventory” has the meaning set forth in each Security Agreement.

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of Parent)) in, any other Person that are held or made
by the specified Person.  The amount, as of any date

 

34

--------------------------------------------------------------------------------


 

of determination, of (a) any Investment in the form of a loan or an advance
shall be the principal amount thereof outstanding on such date, without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (b) any Investment in the form of a Guarantee shall be determined in
accordance with the definition of the term “Guarantee,” (c) any Investment in
the form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any Person shall be the fair
value (as determined reasonably and in good faith by the chief financial officer
of Parent) of the consideration therefor (including any Indebtedness assumed in
connection therewith), plus the fair value (as so determined) of all additions,
as of such date of determination, thereto, and minus the amount, as of such date
of determination, of any portion of such Investment repaid to the investor in
cash as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of
Parent) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such transfer, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) in any Person resulting from the issuance by
such Person of its Equity Interests to the investor shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of
Parent) of such Equity Interests at the time of the issuance thereof.

 

“IP Security Agreements” has the meaning set forth in the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, individually and collectively as the context may require,
each U.S. Issuing Bank and each Canadian Issuing Bank.

 

“ITA” means the Income Tax Act (Canada), as amended.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Joinder Agreement” has the meaning set forth in Section 5.03.

 

“LC Alternative Currency” means (a) Sterling, (b) Euros or (c) any other lawful
currency (other than Dollars) acceptable to the applicable Administrative Agent,
and the applicable Issuing Bank or which, in the case of this clause (c), is
freely transferable and convertible into Dollars and is freely available to the
applicable Issuing Bank.

 

“LC Collateral Account” has the meaning set forth in Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.  The date of an LC Disbursement shall be the date of payment by the
applicable Issuing Bank under a Letter of Credit or a time draft presented
thereunder, as the case may be.

 

35

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the U.S. LC Exposure and the Canadian LC
Exposure.

 

“Lender Parties” means (a) the Administrative Agent, (b) the Canadian
Administrative Agent, (c) the Arrangers, (d) the Syndication Agent, (e) the
Co-Documentation Agents, (f) the Lenders, (g) the Issuing Banks, (h) Qualified
Counterparties to whom any Banking Services Obligations are owing, (i) Qualified
Counterparties to whom Swap Obligations constituting Secured Obligations
hereunder are owing, (j) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (k) the permitted
successors and assigns of the foregoing.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
amendment referred to in Section 2.09(e), other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
or similar instrument (including a bank guarantee) acceptable to the Applicable
Administrative Agent and the applicable Issuing Bank issued pursuant to this
Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Line Cap” means, as of any date of determination thereof by the Administrative
Agent, an amount equal to the lesser of (i) the total Revolving Commitments then
in effect and (ii) the Aggregate Borrowing Base.

 

“Loan Documents” means this Agreement, the Disclosure Letter, the Collateral
Documents, the Intercreditor Agreement, any amendment referred to in
Section 2.09(e) and, except for purposes of Section 9.02, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative
Agent, the Canadian Administrative Agent or any Lender and

 

36

--------------------------------------------------------------------------------


 

including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent,
the Canadian Administrative Agent or any Lender in connection with the Agreement
or the transactions contemplated thereby.  Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

“Loan Guarantee” means the U.S. Guarantee and the Canadian Guarantee.

 

“Loan Guarantor” means each Loan Party.

 

“Loan Parties” means the U.S. Borrowers and the Canadian Loan Parties.

 

“Loans” means the loans and advances made by the Lenders or the Applicable
Administrative Agent pursuant to this Agreement, including Swingline Loans,
Overadvances and Protective Advances.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of Parent and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their monetary obligations under the Loan Documents to which it is a
party, or (c) the rights of or benefits available to the Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks or the Lenders under the
Loan Documents.

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by Parent or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and the Loan Guarantee), or obligations in respect of one or more Swap
Agreements, of any one or more of Parent and the Restricted Subsidiaries in an
aggregate principal amount exceeding $50,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Parent or
any Restricted Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Parent or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

 

37

--------------------------------------------------------------------------------


 

“Maturity Date” means June 18, 2019, or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Canadian Liability” has the meaning set forth in Section 11.10.

 

“Maximum Rate” has the meaning set forth in Section 9.16.

 

“Maximum U.S. Liability” has the meaning set forth in Section 10.09.

 

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of
Parent.

 

“Merger Sub” means Java Corp., a Delaware corporation.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions or has any ongoing obligation with
respect to withdrawal liability (within the meaning of Title IV of ERISA).

 

“Net Orderly Liquidation Value” means, with respect to Inventory or Tuxedo
Rental Product of any Person, the orderly liquidation value thereof, as
determined in a manner acceptable to the Administrative Agent in its Permitted
Discretion by an appraiser reasonably acceptable to the Administrative Agent.

 

“New Parent” has the meaning set forth in the definition of “Permitted Borrower
Reorganization”.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).

 

“Non-Paying Canadian Loan Party” has the meaning set forth in Section 11.11.

 

“Non-Paying U.S. Borrower” has the meaning set forth in Section 10.10.

 

“Obligations” means, individually and collectively as the content may require,
the U.S. Obligations and the Canadian Obligations.

 

“Original Currency” has the meaning set forth in Section 9.21.

 

“Original Indebtedness” has the meaning set forth in the definition of
“Refinancing Indebtedness.”

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes that arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, excluding any such Taxes imposed with respect to an
assignment by a Lender (other than an assignment made pursuant to Section 2.19)
if such Tax is imposed as a result of a present or former connection between the
assigner or assignee and the jurisdiction imposing such Tax (other than
connections arising from such having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, and/or sold or assigned an interest in any Loan
Document).

 

38

--------------------------------------------------------------------------------


 

“Overadvance” means a U.S. Overadvance or a Canadian Overadvance.

 

“Overadvance Exposure” means, at any time, the sum of the Canadian Overadvance
Exposure and the U.S. Overadvance Exposure.

 

“Parent” means, prior to a Permitted Borrower Reorganization, (i) the Company
and from and after the occurrence of a Permitted Borrower Reorganization,
(ii) the New Parent.

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted (and has not ceased to adopt) the euro as its lawful
currency in accordance with legislation of the European Community relating to
Economic and Monetary Union.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (Signed into law October 26, 2001)).

 

“Paying Canadian Guarantor” has the meaning set forth in Section 11.11.

 

“Paying U.S. Borrower” has the meaning set forth in Section 10.10.

 

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Default or Event Default then
exists or would arise as a result of the entering into of such transaction or
the making of such payment, and (b) on a Pro Forma Basis after giving effect to
such transaction or payment and any incurrence or repayment of Indebtedness in
connection therewith:

 

(i)                                     in the case of any Restricted Payment,
either (A) both (I) Availability on such date and for each of the 90 days
preceding such Restricted Payment is equal to or greater than the greater of
(x) $65,000,000 and (y) 17.5% of the Line Cap and (II) the Fixed Charge Coverage
Ratio for the most recently ended four fiscal quarter period for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or (b) is at least 1.1 to 1.0 or (B) Availability on such date
and for each of the 90 days preceding such Restricted Payment is equal to or
greater than the greater of (x) $85,000,000 and (y) 25% of the Line Cap; and

 

(ii)                                  in all other cases, either (A) both
(I) Availability on such date and for each of the 90 days preceding such
transaction or payment is equal to or greater than the greater of
(x) $50,000,000 and (y) 15% of the Line Cap and (II) the Fixed Charge Coverage
Ratio for the most recently ended four fiscal quarter period for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or (b) is at least 1.0 to 1.0 or (B) Availability on such date
and for each of the 90 days preceding such transaction or payment is equal to or
greater than the greater of (x) $65,000,000 and (y) 20% of the Line Cap;

 

provided that, in each case, Parent shall have delivered to the Administrative
Agent a reasonably detailed calculation of such Availability and, if applicable,
the Fixed Charge Coverage Ratio.

 

“Payment Intangibles” has the meaning set forth in the U.S. Security Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

39

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means the purchase or other acquisition by Parent or any
Restricted Subsidiary of Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
will be, upon the consummation of such acquisition a Restricted Subsidiary, in
each case including as a result of a merger, amalgamation or consolidation
between any Subsidiary and such Person, or (b) in the case of any purchase or
other acquisition of other assets, such assets will be owned by Parent or a
Restricted Subsidiary; provided that (i) no Event of Default exists at the date
the agreement relating to such Permitted Acquisition is entered into and
(ii) the Payment Conditions are satisfied.

 

“Permitted Borrower Reorganization” means the formation of a holding company of
the Company organized under the laws of Texas (the “New Parent”) (including
through the merger of the Company into a wholly-owned Domestic Subsidiary of the
New Parent) pursuant to which (i) the shareholders of the Company immediately
prior to the Permitted Borrower Reorganization acquire Equity Interests in the
New Parent corresponding to their Equity Interests in the Company immediately
prior to such transaction in exchange for their Equity Interests in the Company,
(ii) the New Parent becomes the holder of 100% of the Equity Interests of the
Company and (iii) the New Parent becomes a U.S. Borrower and complies with the
Guarantee and Collateral Requirement so long as, immediately after giving effect
thereto, no Event of Default shall have occurred and is continuing and the New
Parent has no material assets or liabilities other than through its ownership of
the Company and its Subsidiaries and liabilities in respect of guarantees of
obligations of the Company and the other Restricted Subsidiaries; provided that
the Company shall have provided at least 30 days prior written notice to the
Administrative Agent and shall have furnished all “know your customer”
information requested by the Lenders with respect to the New Parent at least 10
Business Days prior to such reorganization.

 

“Permitted Debt” means Indebtedness of any U.S. Borrower (including any
Guarantee thereof by a U.S. Borrower) so long as (i) no portion of such
Indebtedness has a scheduled maturity prior to the date that is 91 days after
the final Maturity Date, (ii) except as contemplated by the final proviso to
Section 6.01(a)(xii), no Subsidiary of Parent that is not a U.S. Borrower is an
obligor in respect of such Indebtedness, (iii) the terms and conditions of such
Indebtedness (other than interest rates, fees and call protection) are not,
taken as a whole, more restrictive than the terms of the Term Credit Agreement
(as determined in good faith by Parent) and (iv) such Indebtedness is not
secured by any Liens on any assets of Parent or any Restricted Subsidiary.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet delinquent or (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) Parent or such Restricted Subsidiary has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law (other than any
Lien imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA
or a violation of Section 436 of the Code), arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.06;

 

40

--------------------------------------------------------------------------------


 

(c)                                  pledges and deposits made (i) in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of Parent or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

 

(d)                                 pledges and deposits made to secure the
performance of bids, trade contracts (other than Indebtedness for borrowed
money), leases (other than Capital Lease Obligations), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (l) of Article VII;

 

(f)                                   easements, zoning restrictions,
rights-of-way, site plan agreements, development agreements, operating
agreements, cross-easement agreements, reciprocal easement agreements and
similar encumbrances and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of Parent or any Subsidiary or the ordinary operation of such real property;

 

(g)                              customary rights of setoff upon deposits of
cash in favor of banks and other depository institutions and Liens of a
collecting bank arising under the UCC in respect of payment items in the course
of collection;

 

(h)                                 Liens arising from precautionary UCC
financing statement filings (or similar filings under applicable law) regarding
operating leases or consignments;

 

(i)                                     Liens representing any interest or title
of a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease (other than
Capital Lease Obligations), license or sublicense or concession agreement
permitted by this Agreement;

 

(j)                                    Liens arising in the ordinary course of
business in favor of custom and forwarding agents and similar Persons in respect
of imported goods and merchandise in the custody of such Persons;

 

(k)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(l)                                     Liens or rights of setoff against credit
balances of Parent or any Subsidiary with credit card issuers or credit card
processors to secure obligations of Parent or such Subsidiary, as the case may
be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks; and

 

(m)                             other Liens that are contractual rights of
set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

 

41

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Post Closing Letter Agreement” means that certain letter agreement dated as of
the date hereof by and between Parent and the Administrative Agent.

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code (Quebec)) in effect from time
to time in such other jurisdiction in Canada for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Prior Claims” means all liabilities and obligations of any Canadian Loan Party
secured by any Liens, choate or inchoate, which rank or are capable of ranking
in priority to the Liens granted to the Administrative Agent to secure the
Canadian Secured Obligations, including, in the Permitted Discretion of the
Administrative Agent, (i) any such amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due with respect to Taxes including
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting personal or moveable property); and (ii) all
amounts currently or past due and not yet contributed, remitted or paid to or
under any Canadian Pension Plan or under the Canada Pension Plan, the Quebec
Pension Plan, the Pension Benefits Act (Ontario) or any similar legislation.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to adjustments in connection with such Pro Forma
Event that are either (i) in accordance with Regulation S-X under the Securities
Act or (ii) set forth in a certificate of a Financial Officer of Parent
delivered to the Administrative Agent and believed in good faith by Parent to be
probable based on actions take or to be taken within 12 months following the
consummation of the relevant Pro Forma Event; provided that the aggregate amount
of any increase in Consolidated EBITDA resulting from adjustments pursuant to
this clause (ii) for any four fiscal quarter period of Parent, when aggregated
with the amount of any add-back to Consolidated EBITDA pursuant to clause
(a)(ix) of the definition thereof for such period, shall not exceed 10% (or, for
any four fiscal quarter period ending prior to the end of the eighth full fiscal
quarter ending after the Effective Date, 20%, so long as any such amount above

 

42

--------------------------------------------------------------------------------


 

10% is attributable to the Transactions and the integration of the Acquired
Company and its Subsidiaries) of Consolidated EBITDA for such period (prior to
giving effect to any increase pursuant to such clause (a)(ix) or this clause
(ii)), in each case, using, for purposes of making such computation, the
consolidated financial statements of Parent and the Restricted Subsidiaries
(and, to the extent applicable, the historical financial statements of any
entities or assets so acquired or to be acquired, or so disposed or to be
disposed), which shall be reformulated as if such Pro Forma Event (and, in the
case of any pro forma computations made hereunder to determine whether such Pro
Forma Event is permitted to be consummated hereunder, to any other Pro Forma
Event consummated since the first day of the period covered by any component of
such pro forma computation and on or prior to the date of such computation), and
any Indebtedness or other liabilities incurred in connection with any such Pro
Forma Event, had been consummated and incurred at the beginning of such period. 
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness if such Swap Agreement has a remaining term in excess of 12
months).

 

“Pro Forma Event” has the meaning set forth in the definition of “Pro Forma
Basis.”

 

“Protective Advance” means a U.S. Protective Advance or a Canadian Protective
Advance.

 

“Protective Advance Exposure” means, at any time, the sum of the Canadian
Protective Advance Exposure and the U.S. Protective Advance Exposure.

 

“Qualified Counterparties” means each Administrative Agent, each Lender, each
Affiliate of a Lender and each Person that was a Lender or an Affiliate of a
Lender at any time that such Person provided any Bank Products or Swap
Obligations to Parent or any of its Subsidiaries.

 

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Agent in
the Province of Quebec.

 

“Reduced Availability Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap and
(ii) $55,000,000 for five consecutive Business Days and (b) ending when
Availability shall have been greater than the greater of (i) 12.5% of the Line
Cap then in effect and (ii) $55,000,000 for a period of 30 consecutive days.

 

“Recipient” means the Administrative Agents, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document.

 

“Refinancing” means (i) the repayment in full of all principal, premium, if any,
interest, fees and other amounts due or outstanding under the Existing Credit
Agreement, the termination of the commitments and letters of credit outstanding
thereunder and the discharge and release of the guarantees and liens existing in
connection therewith and (ii) the repayment in full of all existing Indebtedness
of the Acquired Company on the Effective Date; provided that capital leases,
intercompany indebtedness, letters of credit, Indebtedness of the Acquired
Company permitted by the Acquisition Agreement and capital leases and other
ordinary course Indebtedness of Parent and its Subsidiaries not to exceed
$10,000,000.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness

 

43

--------------------------------------------------------------------------------


 

shall not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(d) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to two months’
rent at such store, warehouse distribution center, regional distribution center
or depot.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Revolving Commitments at such time.

 

“Reserves” means, without duplication of any other Reserves or items that are
otherwise addressed through eligibility criteria, any and all reserves which the
Administrative Agent deems necessary, in its Permitted Discretion, to maintain
(including, without limitation, reserves for accrued and unpaid interest on the
Secured Obligations, Rent Reserves, Gift Card Reserves, Banking Services
Reserves and reserves for loyalty programs, reserves for consignee’s,
warehousemen’s, mortgagee’s and bailee’s charges, reserves for dilution of
Accounts, layaway deposits reserves for Inventory shrinkage, reserves for
customs charges and shipping charges and other foreign landing costs related to
any Inventory in transit, reserves for Swap Obligations, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges and Prior Claims)
with respect to the Collateral or any Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Restricted Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar

 

44

--------------------------------------------------------------------------------


 

deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancellation or termination of any Equity Interests in
Parent or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary.  For the avoidance of doubt, following a Permitted
Borrower Reorganization, the Company shall be a Restricted Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, individually and
collectively as the context may require, the U.S. Commitment and the Canadian
Commitment of such Lender.

 

“Revolving Exposure” means the U.S. Revolving Exposure and the Canadian
Revolving Exposure.

 

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

 

“Revolving Lender” means a U.S. Revolving Lender or a Canadian Revolving Lender.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.02(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Parent or any Restricted Subsidiary whereby Parent or such Restricted Subsidiary
sells or transfers such property to any Person and Parent or any Restricted
Subsidiary leases such property, or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
from such Person or its Affiliates.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) a Canadian Blocked Person, (c) any Person operating, organized
or resident in a Sanctioned Country or (d) any Person controlled by any such
Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, or (c) by a government of Canada pursuant to Canadian Economic
Sanctions and Export Control Laws.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Currency” has the meaning set forth in Section 9.21.

 

“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.

 

“Securities Act” means the United States Securities Act of 1933.

 

45

--------------------------------------------------------------------------------


 

“Security Agreement” means, individually and collectively as the context may
require, the U.S. Security Agreement and the Canadian Security Agreements.

 

“Senior Notes” means $600,000,000 aggregate principal amount of 7.00% senior
notes due 2022 of the Company issued under the Senior Notes Indenture on the
Effective Date, or new exchange notes having terms substantially identical in
all material respects to the Senior Notes Indenture (except that the new
exchange notes will not contain terms with respect to additional interest or
transfer restrictions) and any modification, replacement, refinancing,
refunding, renewal or extension thereof.

 

“Senior Notes Indenture” means the Indenture, dated as of June 18, 2014, by and
among the Company, the guarantors party thereto and The Bank of New York Mellon
Trust Company, N.A.

 

“Settlement” has the meaning set forth in Section 2.05(d).

 

“Settlement Date” has the meaning set forth in Section 2.05(d).

 

“Specified Indebtedness” means Subordinated Indebtedness and Indebtedness
described in Section 6.01(a)(ix), (a)(x), (a)(xii) and (a)(xiv).

 

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to the Loan Parties), 3.02, 3.03(b), 3.07(b),
3.08, 3.14, 3.15 and 3.16.

 

“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., New York City time,
on such date (the “Applicable Quotation Date”); provided, that if, for any
reason, no such spot rate is being quoted, the spot selling rate shall be
determined by reference to such publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate reasonably determined by the Administrative Agent as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 11:00 a.m., New
York City time, on the Applicable Quotation Date for the purchase of the
relevant currency for delivery two Business Days later.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such
time.  The Standby LC Exposure of any Lender under any Facility at any time
shall be its Applicable Percentage of the total Standby LC Exposure under such
Facility at such time.

 

“Standby Letter of Credit” means all Letters for Credit other than Commercial
Letters of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

46

--------------------------------------------------------------------------------


 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Parent.

 

“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions and any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Parent or any Subsidiary shall be a Swap
Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the Canadian Swingline Exposure and/or
the U.S. Swingline Exposure, as the context requires.

 

“Swingline Lender” means the Canadian Swingline Lender and/or the U.S. Swingline
Lender, as the context requires.

 

“Swingline Loan” means a Canadian Swingline Loan and/or a U.S. Swingline Loan,
as the context requires.

 

“Syndication Agent” means Bank of America, N.A.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

 

47

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.  For purposes of Section 6.02, a Synthetic Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Credit Agreement” means the Term Credit Agreement dated as of the
Effective Date, among Parent, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent as amended, restated, supplemented, modified,
renewed, refunded, replaced (whether at maturity or thereafter) or refinanced
from time to time, in whole or in part, in an agreement or agreements or
indenture or indentures (in each case with the same or new agents, lenders or
institutional investors), whether or not such Term Credit Agreement remains
outstanding, including any agreement or agreements or indenture or indentures
adding or changing the borrower or any guarantor or extending the maturity
thereof or otherwise restructuring all or any portion of the Indebtedness
thereunder or increasing the amount loaned or issued thereunder or altering the
maturity thereof.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Term Loan Documents” means the “Loan Documents” under the Term Credit
Agreement.

 

“Total Assets” means, at any date of determination, the consolidated total
assets of Parent as of the last day of the most recent fiscal quarter of Parent
for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) as adjusted to (i) exclude amounts attributed to
Unrestricted Subsidiaries and (ii) give effect to any Pro Forma Event occurring
since such date.

 

“Total Indebtedness” means, as of any date, the excess of (i) the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of Parent and
the Restricted Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (but without giving effect to any election to
value any In debtedness at “fair value,” as described in Section 1.04(a), or any
other accounting principle that results in the amount of any such Indebtedness
(other than zero coupon Indebtedness) as reflected on such balance sheet to be
below the stated principal amount of such Indebtedness), (b) the aggregate
amount of Capital Lease Obligations and Synthetic Lease Obligations of Parent
and the Restricted Subsidiaries outstanding as of such date, determined on a
consolidated basis, and (c) the aggregate obligations of Parent and the
Restricted Subsidiaries as an account party in respect of letters of credit or
letters of guaranty, other than contingent obligations in respect of any letter
of credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness over (ii) the lesser of (x) the aggregate
amount of unrestricted cash and cash equivalents of Parent and its Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of Parent
in accordance with GAAP on such date (other than the cash proceeds of any
Indebtedness being incurred on such date) and (y) $100,000,000.

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Parent most recently ended on or prior to such date.

 

48

--------------------------------------------------------------------------------


 

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (b) the execution,
delivery and performance by the Loan Parties of the Term Loan Documents, the
borrowing of the Term Loans and the use of proceeds thereof, (c) the issuance of
the Senior Notes, (d) the creation and perfection of the security interests
provided for in the Collateral Documents, (e) the consummation of the
Acquisition, (f) the Refinancing, and (g) the payment of all fees, commissions,
costs and expenses in connection with the foregoing.

 

“Treaty on the European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

 

“Tuxedo Rental Product” means any coats, pants, shirts, vests, cummerbunds,
neckwear, belts, shoes and other accessories held by the Loan Parties for rental
to customers.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

 

“United States” or “U.S.” means the United States of America.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by the board
of directors of Parent as an Unrestricted Subsidiary pursuant to Section 5.17
subsequent to the Effective Date.

 

“U.S. Borrowers” means, individually and collectively as the context may
require, the Company and each U.S. Subsidiary Borrower.

 

“U.S. Borrower Canadian Facility Outstandings” means, at any time, the aggregate
Canadian Revolving Exposure at such time minus, to the extent included in the
Canadian Revolving Exposure, the Canadian Borrower Outstandings at such time.

 

“U.S. Borrowing Base” means, at any time (without duplication), the sum of:

 

(a)                                 the lesser of (x) the product of (i) 90%
multiplied by (ii) the Net Orderly Liquidation Value of Eligible Inventory of
the U.S. Borrowers at such time and (y) the net book value of Eligible Inventory
of the U.S. Borrowers; provided that in no event shall the amount included
pursuant to this clause (a) attributable to uncut fabric bolsters exceed
$10,000,000 at any time, plus

 

(b)                                 the lesser of (i) the product of (A) 85%
multiplied by (B) the Net Orderly Liquidation Value of Eligible Tuxedo Rental
Inventory of the U.S. Borrowers and (ii) the net book

 

49

--------------------------------------------------------------------------------


 

value of Eligible Tuxedo Rental Inventory of the U.S. Borrowers; provided that
in no event shall the amount included pursuant to this clause (b) exceed 20% of
the U.S. Borrowing Base, plus

 

(c)                                  the product of (i) 85% multiplied by
(ii) the Eligible Accounts of the U.S. Borrowers at such time, plus

 

(d)                                 the product of (i) 90% multiplied by
(ii) the Eligible Credit Card Accounts Receivable of the U.S. Borrowers at such
time, plus

 

(e)                                  the product of (i) 100% multiplied by
(ii) the cash and Cash Equivalents balances in Dollars of the U.S. Borrowers
held in a Deposit Account with the Administrative Agent subject to a blocked
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent over which the Administrative Agent has sole dominion (the
“U.S. Borrowing Base Deposit Account”), minus

 

(f)                                   without duplication, Reserves established
by the Administrative Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion and with no fewer than
four (4) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing the U.S. Borrowing Base.  Subject
to the immediately preceding sentence and the other provisions hereof expressly
permitting the Administrative Agent to adjust the U.S. Borrowing Base, the U.S.
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(h); provided that if any Borrowing Base Certificate delivered under
Section 5.01(h) shall prove to have been materially inaccurate (regardless of
whether any Revolving Commitments are in effect or any amounts are outstanding
hereunder when such inaccuracy is discovered), and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual U.S. Borrowing
Base), the applicable Borrowers shall pay to the Administrative Agent, for
distribution to the Lenders (or former Lenders) as their interests may appear,
the accrued interest or fees that should have been paid but were not paid as a
result of such inaccuracy.

 

Any changes after the Effective Date in how the Borrowers value their Inventory
in accordance with their historical practices prior to the Effective Date shall
be subject to the reasonable approval of the Administrative Agent.

 

Notwithstanding the foregoing, to the extent the Administrative Agent has not
completed a field examination of, and has not received an Inventory appraisal
for, any U.S. Borrower prior to the Effective Date (or the Acquired Company or
any of its Subsidiaries that the Administrative Agent has determined will become
U.S. Borrowers on the Effective Date) (any such entity an “Affected U.S.
Entity”), assets of such Affected U.S Entity that would otherwise be eligible
for inclusion in the U.S. Borrowing Base shall not be subject to the advance
rates set forth above until such field examination and appraisal are completed
but instead the U.S. Borrowing Base shall be calculated separately for the U.S.
Borrowers that are not Affected U.S. Entities and then shall be increased by the
an amount equal to the sum of (i) 50% of the book value of Inventory of each
Affected U.S. Entity so long as the Administrative Agent has a perfected first
priority security interest in such Inventory (or, in the case of the Acquired
Company or any of its Subsidiaries, so long as the Administrative Agent is
satisfied that the Administrative Agent will obtain a security interest in such
Inventory on the Effective Date), (ii) 70% of the Accounts of such Affected U.S.
Entity so long as the Administrative Agent has a perfected first priority
security interest in such Accounts (or, in the case of the Acquired Company or
any of its Subsidiaries, so long as the Administrative Agent

 

50

--------------------------------------------------------------------------------


 

is satisfied that the Administrative Agent will obtain a security interest in
such Accounts on the Effective Date) and (iii) 70% of the face amount of Credit
Card Accounts Receivable of such Affected U.S. Entity so long as the
Administrative Agent has a perfected first priority security interest in such
Credit Card Accounts Receivable (or, in the case of the Acquired Company or any
of its Subsidiaries, so long as the Administrative Agent is satisfied that the
Administrative Agent will obtain a security interest in such Credit Card
Accounts Receivable on the Effective Date) for up to 60 days less (iv) such
Reserves as the Administrative Agent may establish in its Permitted Discretion;
provided that if the field examination and Inventory appraisal with the respect
to each Affected U.S. Entity have not been completed by the 60th day after the
Effective Date, the U.S. Borrowing Base shall thereafter not include any amount
in respect of the assets of any Affected U.S. Entity until such field
examination and Inventory appraisal are completed.

 

“U.S. Borrowing Base Deposit Account” has the meaning set forth in the
definition of “U.S. Borrowing Base.”

 

“U.S. Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
U.S. Borrower, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Secured Obligations.

 

“U.S. Commitment” means, with respect to each U.S. Revolving Lender, the
commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving Loans
and to acquire participations in U.S. Letters of Credit and U.S. Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such U.S. Revolving Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such U.S. Revolving Lender
pursuant to Section 9.04.  The initial amount of each U.S. Revolving Lender’s
U.S. Commitment is set forth on the Schedule 2.01, or in the Assignment and
Assumption pursuant to which such U.S. Revolving Lender shall have assumed its
U.S. Commitment, as applicable.  The U.S. Commitment is in the initial aggregate
amount of $400,000,000.

 

“U.S. Credit Exposure” means, as to any U.S. Revolving Lender at any time, the
sum of (a) such Lender’s U.S. Revolving Exposure plus (b) such Lender’s
Applicable Percentage of the aggregate amount of U.S. Overadvances and U.S.
Protective Advances outstanding.

 

“U.S. Facility” means, collectively, the U.S. Commitments and the extensions of
credit made thereunder.

 

“U.S. Guarantee” means Article X of this Agreement.

 

“U.S. Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“U.S. Issuing Banks” means, individually and collectively as the context may
require, in the case of each U.S. Letter of Credit, JPMorgan Chase Bank, N.A.
and any other Lender proposed by the Borrower Representative that has agreed to
act as a U.S. Issuing Bank and is reasonably acceptable to the Administrative
Agent, each in its capacity as an issuer of U.S. Letters of Credit hereunder,
and its successors and assigns in such capacity as provided in Section 2.06(j). 
Each U.S. Issuing Bank may, in its sole discretion, arrange for one or more U.S.
Letters of Credit to be issued by Affiliates of such U.S. Issuing Bank, in which
case the term “U.S. Issuing Bank” shall include any such Affiliate with respect
to U.S. Letters of Credit issued by such Affiliate.  Additionally, each Person
that has issued any Existing Letter of Credit shall be deemed to be an Issuing
Bank for purposes of such Existing Letter of Credit but shall be under no
obligation to issue any additional Letters of Credit unless otherwise specified
herein.

 

51

--------------------------------------------------------------------------------


 

“U.S. LC Collateral Account” has the meaning set forth in Section 2.06(j).

 

“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure under the U.S. Facility.  The U.S. LC Exposure of any
U.S. Revolving Lender at any time shall be its Applicable Percentage of the
total U.S. LC Exposure at such time.

 

“U.S. Lender” means a Lender that is a U.S. Person.

 

“U.S. Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
for the purpose of providing credit support for the U.S. Borrowers.

 

“U.S. Obligated Party” has the meaning set forth in Section 10.02.

 

“U.S. Obligations” means, with respect to the U.S. Borrowers, all unpaid
principal of and accrued and unpaid interest on the Loans to the U.S. Borrowers,
all LC Exposure in respect of Letters of Credit issued for the account of the
U.S. Borrowers, all accrued and unpaid fees and all expenses, reimbursements
(including pursuant to Section 2.06(a)), indemnities and other obligations of
the U.S. Borrowers to the Lenders or to any Lender, the Administrative Agent,
any Issuing Bank or any indemnified party arising under the Loan Documents
(including interest, costs, fees and other amounts accruing during the pendency
of any proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such proceeding) but, in each case, excluding any obligations of
the U.S. Borrowers in respect of the Canadian Secured Obligations.

 

“U.S. Overadvance” has the meaning set forth in Section 2.05(b).

 

“U.S. Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Overadvances at such time.  The U.S.
Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Overadvance Exposure at such time.

 

“U.S. Protective Advance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Protective Advances at such time.  The
U.S. Protective Advance Exposure of any Lender at any time shall be its
Applicable Percentage of the total U.S. Protective Advance Exposure at such
time.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Protective Advance” has the meaning set forth in Section 2.04(a).

 

“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of (a) the outstanding principal amount of U.S. Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s U.S. Swingline Exposure at such time, plus (c) an
amount equal to such U.S. Revolving Lender’s U.S. LC Exposure at such time.

 

“U.S. Revolving Lenders” means the Persons listed on the Schedule 2.01 as having
a U.S. Commitment and any other Person that shall acquire a U.S. Commitment
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be such a Person hereto pursuant to an Assignment and Assumption.

 

52

--------------------------------------------------------------------------------


 

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers by the
U.S. Revolving Lenders.

 

“U.S. Secured Obligations” means all U.S. Obligations, together with all
(a) Banking Services Obligations of the U.S. Borrowers or, except to the extent
constituting Canadian Secured Obligations, any Subsidiary of the U.S. Borrower;
and (b) Swap Obligations of the U.S. Borrowers or, except to the extent
constituting Canadian Secured Obligations, any Subsidiary of the U.S. Borrower,
owing to one or more Qualified Counterparties; provided that Excluded Swap
Obligations with respect to any Loan Party shall not be U.S. Secured Obligations
of such Loan Party.

 

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the U.S. Borrowers and the Administrative
Agent, and, as the context requires, any other pledge or security agreement
entered into, after the Effective Date by any other U.S. Borrower (as required
by this Agreement or any other Loan Document), or any other Person, as the same
may be amended, restated or otherwise modified from time to time.

 

“U.S. Subsidiary Borrowers” means, collectively (i) each Domestic Subsidiary of
Parent that is a party to this Agreement on the Effective Date and (ii) each
Domestic Subsidiary of Parent that becomes a party to this Agreement following
the Effective Date pursuant to Section 5.03, in each case, until such time as
such Domestic Subsidiary is released from its obligations under the Loan
Documents in accordance with this Agreement.

 

“U.S. Swingline Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding U.S. Swingline Loans at such time.  The U.S. Swingline
Exposure of any U.S. Revolving Lender at any time shall be its Applicable
Percentage of the total U.S. Swingline Exposure at such time.

 

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder, and its successors and assigns in such
capacity.

 

“U.S. Swingline Loan” has the meaning set forth in Section 2.05(a).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

 

“Vendor Rebates” means credits earned from vendors for volume purchases that
reduce net inventory costs for the Loan Parties.

 

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Weekly Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap then in
effect and (ii) $55,000,000 and (b) ending when Availability shall have been
greater than the greater of (i) 12.5% of the Line Cap then in effect and
(ii) $55,000,000 for a period of 30 consecutive days.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

53

--------------------------------------------------------------------------------


 

SECTION 1.02                                      Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans and Borrowings may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”) or by Facility and Type (e.g., a “Eurodollar U.S. Revolving Loan”).

 

SECTION 1.03                                      Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities.  Except as otherwise
provided herein and unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein,” “hereof’ and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

SECTION 1.04                                      Accounting Terms; GAAP. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature used herein shall be construed in accordance with GAAP, as in
effect from time to time; provided that (a) if the Borrower Representative
notifies the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower Representative
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided that the
Borrower Representative, on the one hand, and the Administrative Agent and
Lenders, on the other hand, agree to negotiate in good faith with respect to any
proposed amendment to eliminate or adjust for the effect of any such change in
GAAP; and (b) notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Parent or any Subsidiary
at “fair value,” as defined therein, and (ii) any change in GAAP occurring after
the Effective Date as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting

 

54

--------------------------------------------------------------------------------


 

Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the Effective Date.

 

SECTION 1.05                                      Currency Matters.

 

(a)                                 Without limiting the other terms of this
Agreement, the calculations and determinations under this Agreement of any
amount in any currency other than Dollars shall be deemed to refer to the Dollar
Amount thereof, as the case may be, and all certificates delivered under this
Agreement shall express such calculations or determinations in Dollars or the
Dollar Amount thereof, as the case may be.  Each requisite currency translation
shall be based on the Spot Rate and the permissibility of actions taken under
Article VI shall not be affected by subsequent fluctuations in exchange rates.

 

(b)                                 Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognized by the
central bank of any country as the lawful currency of that country, then:

 

(i)                                     any reference in the Loan Documents to,
and any obligations arising under the Loan Documents in, the currency of that
country shall be translated into, or paid in, the currency or currency unit of
that country designated by the Administrative Agent; and

 

(ii)                                  any translation from one currency or
currency unit to another shall be at the official rate of exchange recognized by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Administrative Agent.

 

(c)                                  If a change in any currency of a country
occurs, this Agreement will, to the extent the Administrative Agent reasonably
determines necessary, be amended to comply with any generally accepted
conventions and market practice in the relevant interbank market and otherwise
to reflect the change in currency.

 

SECTION 1.06                                      Classification of Actions. For
purposes of determining compliance at any time with the covenants set forth in
Article VI (or, in each case, any defined terms used therein), in the event that
the subject transaction meets the criteria of more than one of the categories of
transactions permitted pursuant to the Sections (or related defined terms) in
Article VI, the Borrowers may, in its sole discretion, classify the applicable
transaction (or any portion thereof) under such Section (or defined term); it
being understood that the Borrowers may divide and include such transaction
under one or more of the clause of such Section (or any relevant portion thereof
or of the applicable related defined term) that permit such transaction.

 

ARTICLE II

 

The Credits

 

SECTION 2.01                                      Commitments.  Subject to the
terms and conditions set forth herein, each U.S. Revolving Lender severally
agrees to make U.S. Revolving Loans to the U.S. Borrowers from time to time
during the Availability Period and each Canadian Revolving Lender severally
agrees to make Canadian Revolving Loans to the Canadian Borrower or the U.S.
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in:

 

(i)                                     the U.S. Revolving Exposure of any U.S.
Revolving Lender exceeding such U.S. Revolving Lender’s U.S. Commitment;

 

55

--------------------------------------------------------------------------------


 

(ii)                                  the Canadian Revolving Exposure of any
Canadian Revolving Lender exceeding such Canadian Revolving Lender’s Canadian
Commitment;

 

(iii)                               the sum of (x) the aggregate U.S. Revolving
Exposure plus (y) the U.S. Borrower Canadian Facility Outstandings exceeding the
U.S. Borrowing Base; or

 

(iv)                              the aggregate Revolving Exposure exceeding the
Aggregate Borrowing Base;

 

subject to the Administrative Agent’s and Canadian Administrative Agent’s
authority, in their sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04.  The limitations on Borrowings referred to in clauses
(i) through (iv) are referred to collectively as the “Revolving Exposure
Limitations.”  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

 

SECTION 2.02                                      Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Facility
and Type made by the Lenders ratably in accordance with their respective
Revolving Commitments under the applicable Facility.  Any Protective Advance,
any Swingline Loan and any Overadvance shall be made in accordance with the
procedures set forth in Section 2.04 or 2.05, as applicable.

 

(b)                                 All Borrowings under the U.S. Commitment
shall be denominated in Dollars.  Borrowings under the Canadian Commitment may
be in Dollars or Canadian Dollars.  Subject to Section 2.14, (i) each Borrowing
that is denominated in Dollars shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower Representative may request in accordance
herewith and (ii) each Borrowing that is denominated in Canadian Dollars shall
be comprised entirely of Canadian Prime Rate Loans or CDOR Rate Loans as the
Borrower Representative may request in accordance herewith.  Each Swingline Loan
or Overadvance shall be an ABR Loan or Canadian Prime Rate Loan, as applicable. 
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing.  At the commencement of each Interest Period for any
CDOR Rate Borrowing, such Borrowing shall be in an aggregate principal amount
that is an integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000;
provided that a CDOR Borrowing that results from a continuation of an
outstanding CDOR Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 Eurodollar Borrowings and/or CDOR Rate Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower Representative shall not be entitled to request, or to
elect to convert to or continue, any Eurodollar Borrowing or CDOR Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03                                      Requests for Revolving
Borrowings.  To request a Borrowing of Revolving Loans, the Borrower
Representative shall notify the Administrative Agent (in the case of a requested
Borrowing under the U.S. Facility) or the Canadian Administrative Agent with a
copy to the Administrative

 

56

--------------------------------------------------------------------------------


 

Agent (in the case of a requested Borrowing under the Canadian Facility), of
such request either in writing (delivered by hand or electronic transmission) in
a form approved by the Applicable Administrative Agent and signed by the
Borrower Representative or by telephone (i) with respect to U.S. Revolving
Loans, not later than (a) in the case of a Eurodollar Borrowing, 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, 12:00 p.m., New York City time, on the date
of the proposed Borrowing and (ii) with respect to Canadian Revolving Loans, not
later than (a) in the case of CDOR Rate Borrowings or Eurodollar Borrowings,
11:00 a.m., Toronto time, three Business Days prior to the date of the proposed
Borrowing and (b) in the case of Canadian Prime Rate Borrowings or ABR
Borrowings, 11:00 a.m., Toronto time, one Business Day before the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic transmission to
the Administrative Agent (if a U.S. Revolving Loan) or the Canadian
Administrative Agent with a copy to the Administrative Agent (if a Canadian
Revolving Loan), of a written Borrowing Request in a form approved by the
Applicable Administrative Agent and signed by the Borrower Representative.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

 

(i)                   whether such Loans are being made to the U.S. Borrowers or
the Canadian Borrower;

 

(ii)                the aggregate amount of the requested Borrowing and the
manner in which the proceeds of such Borrowing are to be disbursed (which shall
be consistent with Section 2.07);

 

(iii)            the date of such Borrowing, which shall be a Business Day;

 

(iv)            whether such Borrowing is to be a Borrowing under the U.S.
Facility or the Canadian Facility;

 

(v)               the currency of the requested Borrowing;

 

(vi)            whether such Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing; and

 

(vii)         in the case of a Eurodollar Borrowing or CDOR Rate Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then (A) a Borrowing of
U.S. Revolving Loans or Canadian Revolving Loans requested in Dollars shall be
an ABR Borrowing and (B) a Borrowing of Canadian Revolving Loans requested in
Canadian Dollars shall be a Canadian Prime Rate Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or CDOR
Rate Borrowing, then the applicable Borrower(s) shall be deemed to have selected
an Interest Period of one month’s or 30 days’, as applicable, duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Applicable Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Revolving Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04                                      Protective Advances.

 

(a)                                 Subject to the limitations set forth below,
the Applicable Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Applicable Administrative Agent’s sole
discretion (but shall have absolutely no obligation), to make (i) in the case of
the Administrative Agent,

 

57

--------------------------------------------------------------------------------


 

Loans to the U.S. Borrowers in Dollars on behalf of the U.S. Revolving Lenders
(each such Loan, a “U.S. Protective Advance”) or (ii) in the case of the
Canadian Administrative Agent, Loans to the Canadian Borrower or the U.S.
Borrowers in Canadian Dollars or Dollars on behalf of the Canadian Revolving
Lenders (each such Loan, a “Canadian Protective Advance”) which the Applicable
Administrative Agent, in its Permitted Discretion, deems necessary or
appropriate (A) to preserve or protect the Collateral, or any portion thereof,
(B) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (C) to pay any other amount chargeable to or
required to be paid by the applicable Borrower(s) pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents; provided that (i) the aggregate principal amount of outstanding U.S.
Protective Advances shall not, at any time, exceed (x) 5% of the total U.S.
Commitment then in effect or (y) when aggregated with the aggregate outstanding
principal amount of U.S. Overadvances, 7.5% of the total U.S. Commitment then in
effect; provided further that no U.S. Protective Advance shall be made if after
giving effect thereto, any Lender’s U.S. Credit Exposure shall exceed such
Lender’s U.S. Commitment and (ii) the aggregate Dollar Amount of outstanding
Canadian Protective Advances shall not, at any time, exceed (x) 5% of the total
Canadian Commitment then in effect or (y) when aggregated with the aggregate
outstanding principal amount of Canadian Overadvances, 7.5% of the total
Canadian Commitment then in effect; provided further that no Canadian Protective
Advance shall be made if after giving effect thereto, any Lender’s Canadian
Credit Exposure shall exceed such Lender’s Canadian Commitment.  Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied.  All Protective Advances shall be ABR Borrowings (in
the case of Dollar denominated amounts) or Canadian Prime Rate Borrowings (in
the case of Canadian Dollar denominated amounts).  The Applicable Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Applicable Administrative Agent’s receipt
thereof.  At any time that the making of such U.S. Revolving Loan would not
violate the Revolving Exposure Limitations and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the U.S. Revolving Lenders to make a U.S. Revolving Loan in Dollars to repay a
U.S. Protective Advance.  At any other time the Administrative Agent may require
the U.S. Revolving Lenders to fund in Dollars their risk participations
described in Section 2.04(b).  At any time the making of such Canadian Revolving
Loan would not violate the Revolving Exposure Limitations and the conditions
precedent set forth in Section 4.02 have been satisfied, the Canadian
Administrative Agent may request the Canadian Revolving Lenders to make a
Canadian Revolving Loan to the applicable Borrower(s) in the currency in which
any Canadian Protective Advance is denominated to repay such Canadian Protective
Advance.  At any other time the Canadian Administrative Agent may require the
Canadian Revolving Lenders to fund their risk participations described in
Section 2.04(b) in any Canadian Protective Advance in the currency in which such
Canadian Protective Advance is denominated.

 

(b)                                 The Administrative Agent may by notice given
not later than 12:00 p.m., New York City time, on any Business Day require the
U.S. Revolving Lenders to acquire participations on such Business Day in all or
a portion of any U.S. Protective Advance outstanding.  The Canadian
Administrative Agent may by notice given not later than 12:00 p.m., Toronto
time, on any Business Day require the Canadian Revolving Lenders to acquire
participations on such Business Day in all or a portion of any Canadian
Protective Advance outstanding.  Each such notice shall specify the aggregate
principal amount of the Protective Advance in which the Lenders will be required
to participate, the currency thereof and each Lender’s Applicable Percentage of
such Protective Advance.  Each Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to the Administrative
Agent such Lender’s Applicable Percentage of each such Protective Advance.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Protective Advances pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including nonsatisfaction
of any of the conditions precedent set forth in Section 4.02, the occurrence and
continuance of a Default or

 

58

--------------------------------------------------------------------------------


 

any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Revolving Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph).  From and after the date, if any, on which
any Lender has paid in full for its participation in any Protective Advance
purchased hereunder, the Applicable Administrative Agent shall promptly
distribute to such Lender its Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Applicable
Administrative Agent in respect of such Protective Advance; provided that any
such payment or proceeds so distributed shall be repaid to the Applicable
Administrative Agent if and to the extent such payment or proceeds is required
to be refunded to the applicable Borrower(s) for any reason.  The purchase of
participations in any Protective Advance pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrowers of their respective
obligations to repay such Protective Advance.

 

SECTION 2.05                                      Swingline Loans and
Overadvances.

 

(a)                                 The Administrative Agent, the U.S. Swingline
Lender and the U.S. Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Revolving Borrowing under the U.S.
Facility, the Swingline Lender may, in its discretion, elect to have the terms
of this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf
of the U.S. Revolving Lenders and in the amount and on the date requested, same
day funds to the U.S. Borrowers to the Funding Account(s) (each such Loan made
solely by the U.S. Swingline Lender pursuant to this Section 2.05(a) is referred
to in this Agreement as a “U.S. Swingline Loan”), with settlement among the U.S.
Swingline Lender and the other U.S. Revolving Lenders as to the U.S. Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(d).  Each
U.S. Swingline Loan shall be subject to all the terms and conditions applicable
to other ABR Loans funded by the U.S. Revolving Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account.  The Administrative Agent, the Canadian Swingline Lender and the
Canadian Revolving Lenders agree that in order to facilitate the administration
of this Agreement and the other Loan Documents, promptly after the Borrower
Representative requests an ABR Revolving Borrowing or Canadian Prime Rate
Borrowing under the Canadian Facility, the Canadian Swingline Lender may, in its
discretion, elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the Canadian Revolving Lenders and
in the amount and on the date requested, same day funds to the Canadian Borrower
to the Funding Account(s) (each such Loan made solely by the Canadian Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Canadian Swingline Loan”), with settlement among the Canadian Swingline Lender
and the Canadian Revolving Lenders as to the Canadian Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d).  Each Canadian
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans or Canadian Prime Rate Loans funded by the Canadian Revolving
Lenders, except that all payments thereon shall be payable to the Canadian
Swingline Lender solely for its own account.  The aggregate Dollar Amount of
U.S. Swingline Loans outstanding at any time shall not exceed 10% of the
aggregate U.S. Commitment in effect at such time.  The aggregate Dollar Amount
of Canadian Swingline Loans outstanding at any time shall not exceed 10% of the
aggregate Canadian Commitment in effect at such time.  No Swingline Lender shall
make any Swingline Loan if the requested Swingline Loan would not comply with
the Revolving Exposure Limitations.  All Swingline Loans denominated in dollars
shall be ABR Borrowings and all Canadian Swingline Loans denominated in Canadian
Dollars shall be Canadian Prime Rate Loans.

 

(b)                                 Any provision of this Agreement to the
contrary notwithstanding, at the request of the Borrower Representative, the
Administrative Agent may in its sole discretion (but shall have absolutely no
obligation) make (i) in the case of the Administrative Agent, Loans to the U.S.
Borrowers in Dollars

 

59

--------------------------------------------------------------------------------


 

on behalf of the U.S. Revolving Lenders (each such Loan, a “U.S. Overadvance”)
or (ii) in the case of the Canadian Administrative Agent, Loans to the Canadian
Borrower or the U.S. Borrowers in Canadian Dollars or Dollars on behalf of the
Canadian Revolving Lenders (each such Loan, a “Canadian Overadvance”); provided
that (1) the aggregate amount of outstanding U.S. Overadvances shall not, at any
time, exceed (x) 5% of the total U.S. Commitment then in effect or (y) when
aggregated with the aggregate outstanding amount of U.S. Protective Advances
then outstanding, 7.5% of the total U.S. Commitment then in effect; provided
further that no U.S. Overadvance shall be made if after giving effect thereto,
any Lender’s U.S. Credit Exposure shall exceed such Lender’s U.S. Commitment;
and (2) the aggregate Dollar Amount of outstanding Canadian Overadvances shall
not, at any time, exceed (x) 5% of the total Canadian Commitment then in effect
or (y) when aggregated with the aggregate Dollar Amount of Canadian Protective
Advances shall not at any time exceed 7.5% of the Canadian Commitment then in
effect; provided further that no Canadian Overadvance shall be made if after
giving effect thereto, any Lender’s Canadian Credit Exposure shall exceed such
Lender’s Canadian Commitment.  Overadvances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied.  All Overadvances
denominated in dollars shall be ABR Borrowings and all Canadian Overadvances
denominated in Canadian Dollars shall be Canadian Prime Rate Loans.  The
applicable Borrowers shall be required to repay each Overadvance no later than
the 30th day after the date of the making thereof.  The Applicable
Administrative Agent’s authorization to make Overadvances may be revoked at any
time by the Required Lenders.  Any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof.

 

(c)                                  The U.S. Swingline Lender and the
Administrative Agent may by notice given not later than 12:00 p.m., New York
City time, on any Business Day require the U.S. Revolving Lenders to acquire
participations on such Business Day in all or a portion of any U.S. Swingline
Loan or U.S. Overadvance, respectively, outstanding.  The Canadian
Administrative Agent may by notice given not later than 12:00 p.m. Toronto time,
on any Business Day require the Canadian Revolving Lenders to acquire
participations on such Business Day in all or a portion of any Canadian
Swingline Loan and Canadian Overadvance outstanding.  Each such notice shall
specify the aggregate principal amount of the Swingline Loan or Overadvance,
respectively, in which the Lenders will be required to participate, including
the currency thereof, and each Lender’s Applicable Percentage of such Swingline
Loan or Overadvance.  Each Lender hereby absolutely and unconditionally agrees
to pay, upon receipt of notice as provided above, to the Administrative Agent,
for the account of the applicable Swingline Lender or the account of the
Applicable Administrative Agent, as applicable, such Lender’s Applicable
Percentage of such Swingline Loan or Overadvance.  Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans and
Overadvances pursuant to this paragraph is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including nonsatisfaction of any
of the conditions precedent set forth in Section 4.02, the occurrence and
continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Revolving
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders pursuant to this paragraph).  From and
after the date, if any, on which any Lender has paid in full for its
participation in any Swingline Loan or Overadvance purchased hereunder, the
applicable Swingline Lender or the Applicable Administrative Agent, as
applicable, shall promptly distribute to such Lender its Applicable Percentage
of all payments of principal and interest and all proceeds of Collateral
received by the Swingline Lender or the Applicable Administrative Agent, as
applicable, in respect of such Swingline Loan or Overadvance; provided that any
such payment or proceeds so distributed shall be repaid to the Swingline Lender
or the Applicable Administrative Agent, as applicable, if and to the extent such
payment or proceeds is required to be refunded to the applicable Borrowers for
any reason.  The purchase of participation in any Swingline Loan

 

60

--------------------------------------------------------------------------------


 

or Overadvance pursuant to this paragraph shall not constitute a Loan and shall
not relieve the applicable Borrowers of their obligation to repay such Swingline
Loan or Overadvance.

 

(d)                                 The Applicable Administrative Agent, on
behalf of each Swingline Lender, shall request settlement (a “Settlement”) with
the Revolving Lenders on at least a weekly basis or on any earlier date that the
Administrative Agent elects, by notifying the applicable Revolving Lenders of
such requested Settlement by electronic transmission, telephone, or e-mail no
later than 1:00 p.m., New York City time, on the date of such requested
Settlement (the “Settlement Date”).  Each Revolving Lender (other than the
applicable Swingline Lender) shall transfer the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable
Swingline Loan in the currency in which such Swingline Loan is denominated with
respect to which Settlement is requested to the Applicable Administrative Agent,
to such account of the Applicable Administrative Agent as the Administrative
Agent may designate, not later than 3:00 p.m., New York City time, on such
Settlement Date.  Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied.  Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Lenders, respectively.  If any
such amount is not transferred to the Administrative Agent by any Revolving
Lender on such Settlement Date, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon as
specified in Section 2.07.

 

SECTION 2.06                                      Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit denominated in Dollars or an LC Alternative
Currency (in the case of U.S. Letters of Credit) for the account of the U.S.
Borrowers or Letters of Credit denominated in Dollars, Canadian Dollars or an LC
Alternative Currency (in the case of any Canadian Letter of Credit) for the
account of the U.S. Borrowers or the Canadian Borrower, in a form reasonably
acceptable to the Applicable Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by any Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit or
the amendment, renewal or extension of an outstanding Letter of Credit (other
than an automatic renewal permitted pursuant to paragraph (c) of this Section),
the Borrower Representative shall deliver by hand or electronic transmission (or
transmit by electronic communication, if arrangements for doing so have been
approved by the recipient) to the applicable Issuing Bank and the Applicable
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
specifying whether such Letter of Credit is a U.S. Letter of Credit or a
Canadian Letter of Credit, the Borrower(s) for whose account such Letter of
Credit is to be issued, and specifying the date of issuance, amendment, renewal
or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit
will be denominated (which (x) shall be Dollars in the case of U.S. Letters of
Credit and (y) shall be Dollars, Canadian Dollars or any LC Alternative Currency
in the case of Canadian Letters of Credit) the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the Borrower Representative also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with

 

61

--------------------------------------------------------------------------------


 

any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the total U.S. LC Exposure shall not exceed $120,000,000 and the
total Canadian LC Exposure shall not exceed $30,000,000, (ii) the total U.S.
Standby LC Exposure shall not exceed $40,000,000 and the total Canadian Standby
LC Exposure shall not exceed $10,000,000 and (iii) the Revolving Exposure
Limitations shall be complied with.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.  Any Letter of Credit may provide by its terms that it may be
automatically extended for additional successive one year periods on terms
reasonably acceptable to the applicable Issuing Bank.  Any Letter of Credit
providing for automatic extension shall be extended upon the then current
expiration date without any further action by any Person unless the applicable
Issuing Bank shall have given notice to the applicable beneficiary (with a copy
to the applicable Borrower) of the election by such Issuing Bank not to extend
such Letter of Credit, such notice to be given not fewer than 30 days prior to
the then current expiration date of such Letter of Credit; provided that no
Letter of Credit may be extended automatically or otherwise beyond the date that
is five Business Days prior to the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
under any Facility and without any further action on the part of the applicable
Issuing Bank or the Lenders under such Facility, such Issuing Bank hereby grants
to each Lender under such Facility, and each Lender under such Facility hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Revolving
Lender hereby absolutely and unconditionally agrees to pay in Dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each applicable Canadian Revolving Lender hereby absolutely and unconditionally
promises to pay, in Dollars, to the Canadian Administrative Agent, in each case
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of the Dollar Amount of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower(s) on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to such Borrower(s) for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, reduction or termination of the Revolving Commitments
or any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the expiration
thereof or of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower(s) shall, following notice of such LC Disbursement to the Borrower
Representative, reimburse such LC Disbursement by paying to the Applicable
Administrative Agent in Dollars an amount equal to the Dollar Amount of such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower Representative
prior to such time on such date, then

 

62

--------------------------------------------------------------------------------


 

not later than 2:00 p.m., New York City time, on (i) the Business Day that the
Borrower Representative receives such notice, if such notice is received prior
to 10:00 a.m., New York City time, on the day of receipt, or (ii) the Business
Day immediately following the Business Day that the Borrower Representative
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the applicable Borrower(s)’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, or, if the applicable Swingline Lender shall have elected to apply
the terms of Section 2.05(a) to such requested Borrowing, the resulting
Swingline Loan.  If the applicable Borrower(s) fail to make such payment when
due, the Applicable Administrative Agent shall notify each applicable Lender of
the Dollar Amount of the applicable LC Disbursement, the payment then due from
the applicable Borrower(s) in respect thereof and such Revolving Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
applicable Revolving Lender shall pay to the Applicable Administrative Agent in
Dollars its Applicable Percentage of the payment then due from the applicable
Borrower(s), in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Applicable Administrative Agent
shall promptly pay to such Issuing Bank the amounts so received by it from the
applicable Revolving Lenders.  Promptly following receipt by the Applicable
Administrative Agent of any payment from the Borrower(s) pursuant to this
paragraph, the Applicable Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that any Revolving Lender has made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to each
such Revolving Lender and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower(s) of their obligation to reimburse
such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrowers’
obligations to reimburse LC Disbursements as provided in paragraph (e) of this
Section is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not substantially comply with the terms of such Letter
of Credit, (iv) any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including
Section 3.14 of ISP 98 or any successor publication of the International Chamber
of Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Revolving Commitments or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  No Lender Party, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the applicable Borrower(s) to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by such Borrower(s) that are caused by such Issuing

 

63

--------------------------------------------------------------------------------


 

Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of bad faith, gross
negligence or willful misconduct on the part of an Issuing Bank (with such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Applicable Administrative Agent and the Borrower
Representative by telephone (confirmed by electronic transmission) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse
such Issuing Bank and the applicable Revolving Lenders with respect to any such
LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the applicable Borrower(s) shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid Dollar Amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
such Borrower(s) reimburse such LC Disbursement in full, at the rate per annum
then applicable to Canadian Prime Rate Revolving Loans (if the LC Disbursement
is in Cdn$) or ABR Revolving Loans (if the LC Disbursement is in US$); provided
that, if the Borrowers fail to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(f) shall apply.  Interest
accrued pursuant to this paragraph shall be paid to the Applicable
Administrative Agent for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the applicable Borrower(s) reimburse the applicable LC Disbursement in full.

 

(i)                                     Replacement of the Issuing Banks.  Any
Issuing Bank may be replaced at any time by written agreement among the Borrower
Representative, the Applicable Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank.  The Applicable Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the applicable Borrower(s) shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph,
(i) the U.S. Borrowers

 

64

--------------------------------------------------------------------------------


 

shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “U.S. LC
Collateral Account”), an amount in cash in the currencies in which such LC
Exposure is denominated equal to 103% of the LC Exposure in respect of Letters
of Credit issued for the account of the U.S. Borrowers as of such date plus
accrued and unpaid interest thereon and (ii) the Canadian Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Canadian Lenders (the “Canadian LC Collateral
Account”), an amount in the currencies in which such LC Exposure is denominated
equal to 103% of the LC Exposure in respect of Letters of Credit issued for the
account of the Canadian Borrower as of such date plus accrued and unpaid
interest thereon as of such date plus accrued and unpaid interest thereon;
provided that the obligations to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Parent or the Canadian Borrower described in
clause (h), (i) or (j) of Article VII.  Such deposits, (A) if made into the U.S.
LC Collateral Account shall be held by the Administrative Agent as collateral
for the payment and performance of the U.S. Obligations arising from LC Exposure
in respect of Letters of Credit issued for the account of the U.S. Borrowers and
(B) if made into the Canadian LC Collateral Account shall be held by the
Administrative Agent as collateral for the payment and performance of the
Canadian Obligations arising from LC Exposure in respect of Letters of Credit
issues for the account of the Canadian Borrower, in each case, as further set
forth in the applicable Collateral Documents.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such accounts.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrower(s)’
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in each
such account shall, notwithstanding anything to the contrary herein or in the
Collateral Documents, be applied by the Administrative Agent to reimburse the
applicable Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower(s) for the LC
Exposure in respect of Letters of Credit issued for the account of such
Borrower(s) at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Required Lenders), be applied, in the case of
moneys in the U.S. LC Collateral Account, to satisfy the Secured Obligation or,
in the case of moneys in the Canadian LC Collateral Account, to satisfy the
Canadian Secured Obligations, be applied to satisfy other Secured Obligations
(but subject to, in the case of any such application at a time when any Lender
is a Defaulting Lender (but only if, after giving effect thereto, the remaining
cash collateral shall be less than the aggregate LC Exposure of all the
Defaulting Lenders that has not been reallocated to non-Defaulting Lenders
pursuant to Section 2.20), the consent of each Issuing Bank).  If any Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived.

 

(k)                                 Existing Letters of Credit.  Each Existing
Letter of Credit shall be deemed to be a U.S. Letter of Credit issued for the
account of the U.S. Borrowers on the Effective Date for all purposes hereof and
of the other Loan Documents (whether or not a U.S. Borrower was the applicant
with respect thereto or otherwise responsible for reimbursement obligations with
respect thereto prior to the Effective Date), and no issuance or similar fees
(as distinguished from ongoing participation or fronting fees) will be required
in connection with the deemed issuance of the Existing Letters of Credit on the
Effective Date.

 

(l)                                     Issuing Bank Reports to the
Administrative Agent.  Unless otherwise agreed by the Applicable Administrative
Agent, each Issuing Bank shall, in addition to its notification obligations set
forth elsewhere in this Section, report in writing to the Applicable
Administrative Agent (i) periodic activity (for such period or recurrent periods
as shall be requested by the Applicable Administrative Agent) in respect of
Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments

 

65

--------------------------------------------------------------------------------


 

and renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) reasonably prior to the time that such Issuing Bank issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the stated amount and currency of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount and
currency of such LC Disbursement, (iv) on any Business Day on which the
applicable Borrower(s) fail to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount cue and (v) on any other Business Day, such other information as the
Applicable Administrative Agent shall reasonably request as to the Letters of
Credit issued by such Issuing Bank.

 

(m)                             LC Exposure Determination.  For all purposes of
this Agreement, the amount of a Letter of Credit that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at the time of determination.

 

(n)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the U.S.
Borrowers (in the case of a Letter of Credit issued for the account of the U.S.
Borrowers) or the Canadian Borrower (in the case of a Letter of Credit issued
for the account of the Canadian Borrower) shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit requested by such Borrower for the account of Subsidiaries inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

SECTION 2.07                                      Funding of Borrowings.

 

(a)                                 Each Lender shall make each Revolving Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Applicable Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Lenders.  The Applicable Administrative Agent
will make such Loans available to the applicable Borrower(s) by promptly
crediting the amounts so received, in like funds, to the Funding Account(s);
provided that (I) ABR Revolving Loans made to finance the reimbursement of
(i) an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Applicable Administrative Agent to the applicable Issuing Bank and (ii) a U.S.
Protective Advance or US. Overadvance shall be retained by the Administrative
Agent and (II) ABR Loans made to finance the reimbursement of (i) a Canadian LC
Disbursement as provided in Section 2.06(f) shall be remitted by the Canadian
Administrative Agent to the applicable Canadian Issuing Bank and (ii) a Canadian
Protective Advance or Canadian Overadvance shall be retained by the Canadian
Administrative Agent.

 

(b)                                 Unless the Applicable Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Revolving Borrowing that such Lender will not make available to the Applicable
Administrative Agent such Lender’s Applicable Percentage of such Borrowing, the
Applicable Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance on such assumption, make available to the applicable Borrower(s) a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Administrative Agent,
then the applicable Lender and the applicable Borrower(s) severally agree to pay
to the Applicable Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower(s) to but excluding the date
of payment

 

66

--------------------------------------------------------------------------------


 

to the Applicable Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of (x) the Federal Funds Effective Rate (in the
case of Dollar-denominated amounts) or the Canadian Prime Rate (in the case of
Canadian Dollar-denominated amounts) and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Loans denominated in Dollars, the interest
rate applicable to ABR Loans and in the case of Loans denominated in Canadian
Dollars, the interest rate applicable to Canadian Prime Rate Loans.  If the
applicable Borrower(s) and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower(s) the amount of such
interest paid by the Borrowers for such period.  If such Lender pays such amount
to the Applicable Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Borrowing.  Any payment by any
Borrower(s) pursuant to this paragraph (b) shall be without prejudice to any
claim such Borrower(s) may have against a Lender that shall have failed to make
such payment to the Applicable Administrative Agent.

 

SECTION 2.08                                      Interest Elections.

 

(a)                                 Each Revolving Borrowing initially shall be
of the Type and, in the case of a Eurodollar Revolving Borrowing or CDOR Rate
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03.  Thereafter, the
Borrower Representative may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing or CDOR Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section.  The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower Representative shall notify (i) the Administrative Agent
with respect to each U.S. Revolving Borrowing and (ii) the Canadian
Administrative Agent (with a copy to the Administrative Agent), with respect to
each Canadian Revolving Borrowing, in each case of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrowers were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic transmission to the Administrative Agent
(and, in the case of a Canadian Revolving Borrowing, the Canadian Administrative
Agent) of an executed written Interest Election Request.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

(i)                   the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)                the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing;
and

 

67

--------------------------------------------------------------------------------


 

(iv)            if the resulting Borrowing is a Eurodollar Borrowing or CDOR
Rate Borrowing, the Interest Period to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing or CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s duration, in the
case of a Eurodollar Borrowing, or 30 days, in the case of a CDOR Rate
Borrowing.

 

(c)                                  Promptly following receipt of an Interest
Election Request in accordance with this Section, the Administrative Agent shall
advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(d)                                 If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Revolving Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.  If the
Borrower Representative fails to deliver a timely Interest Election Request with
respect to a CDOR Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Canadian
Prime Rate Borrowing.  Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower Representative
(provided that no such notice shall be required in the case of an Event of
Default under clause (h), (i) or (j) of Article VII), then, so long as an Event
of Default is continuing (i) no outstanding Revolving Borrowing may be converted
to or continued as a Eurodollar Borrowing or CDOR Rate Borrowing, (ii) unless
repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each CDOR Rate Borrowing shall be converted into a Canadian Prime Rate
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09                                      Termination and Reduction of
Revolving Commitments; Increase in Revolving Commitments.

 

(a)                                 Unless previously terminated, the Revolving
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Maturity Date.

 

(b)                                 The Borrower Representative may at any time
terminate the Commitments under the U.S. Facility and/or the Canadian Facility
upon (i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any LC Disbursements, in each case, under the
applicable Facility, (ii) the cancellation and return of all outstanding Letters
of Credit (or alternatively, with respect to each such Letter of Credit, the
furnishing to the Administrative Agent of a cash deposit (or at the discretion
of the Administrative Agent a backup standby letter of credit reasonably
satisfactory to the Administrative Agent) equal to 103% of the portion of the LC
Exposure attributable to all Letters of Credit, as determined by the applicable
Issuing Banks), (iii) the payment in full of all accrued and unpaid fees owing
in respect of such Facility and (iv) the payment in full of all reimbursable
expenses and all other Obligations outstanding at such time in respect of such
Facility.

 

(c)                                  The Borrower Representative may from time
to time reduce the Commitments under the U.S. Facility and/or the Canadian
Facility; provided that (i) each reduction of the Revolving Commitments shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower Representative shall not reduce the Revolving
Commitments under any Facility if, after

 

68

--------------------------------------------------------------------------------


 

giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Borrowers would not be in compliance with the Revolving
Exposure Limitations.

 

(d)                                 The Borrower Representative shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Commitments under paragraph (b) or (c) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof.  Promptly following receipt of any
such notice, the Administrative Agent shall advise the Revolving Lenders of the
contents thereof.  Each notice delivered by the Borrower Representative pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower Representative may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Revolving Commitments shall be permanent.  Each reduction of
the Revolving Commitments under any Facility shall be made ratably among the
Lenders under such Facility in accordance with their respective Revolving
Commitments thereunder.

 

(e)                                  (i)  The Borrower Representative shall have
the right to increase the Commitments under either Facility by obtaining
additional U.S. Commitments or additional Canadian Commitments, either from one
or more of the Lenders or from one or more other lending institutions; provided
that (i) no Lender hereunder shall have any obligation to provide any such
requested increase, (ii) any such request for an increase shall be in a minimum
amount of $10,000,000, (iii) the aggregate amount of all additional Revolving
Commitments obtained under this paragraph shall not exceed $150,000,000,
(iv) the Administrative Agent, each Swingline Lender and each Issuing Bank shall
have approved the identity of any such new Lender, such approval not to be
unreasonably withheld, conditioned or delayed, (v) any such new Lender shall
assume all the rights and obligations of a “Lender” hereunder, and (vi) the
procedure described in paragraph (e)(ii) of this Section shall have been
satisfied.

 

(ii)                                  Any amendment hereto for such an increase
or addition shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall only require the written signatures of the
Administrative Agent, the Canadian Administrative Agent, the Swingline Lenders,
the Issuing Bank, the Loan Parties and the Lender(s) being added or increasing
their Revolving Commitments.  As a condition precedent to such an increase, the
Borrower Representative shall deliver to the Administrative Agent (A) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (2) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and (y) no
Default exists, (B) an opinion of counsel to the Loan Parties as to the power
and authority of the Loan Parties to effect such increase and such other
customary and related matters as the Administrative Agent may reasonably request
and (C) a reaffirmation agreement, in form and substance reasonably satisfactory
to the Administrative Agent, executed and delivered by the Loan Parties.

 

(iii)                               On the Business Day following any such
increase, all outstanding Borrowings under any Facility being increased shall be
reallocated, pursuant to procedures reasonably determined by the Administrative
Agent, among the Lenders (including any newly added Lenders) under such Facility
in accordance with the Lenders’ respective revised Applicable Percentages and,
with respect to any reallocation of Eurodollar Borrowings or CDOR Rate
Borrowings, the applicable Borrowers shall pay the assigning Lenders any amounts
that would have been required to be paid pursuant to Section 2.16 had the
assigned portions of such Borrowings been prepaid on such date.

 

69

--------------------------------------------------------------------------------


 

SECTION 2.10                                      Repayment of Loans; Evidence
of Debt.

 

(a)                                 The U.S. Borrowers hereby, jointly and
severally, unconditionally promise to pay to (i) the Administrative Agent, for
the account of each U.S. Revolving Lender the principal amount of all
outstanding U.S. Revolving Loans, (ii) the Canadian Administrative Agent, for
the account of each Canadian Revolving Lender the principal amount of all
outstanding Canadian Revolving Loans to the U.S. Borrowers, (iii) the Applicable
Administrative Agent the then unpaid amount of each Protective Advance to the
U.S. Borrowers and Overadvance to the U.S. Borrowers, (iv) the U.S. Swingline
Lender, the principal amount of each U.S. Swingline Loan and (v) the Canadian
Swingline Lender, the principal amount of each Canadian Swingline Loan to the
U.S. Borrowers, in each case, on the earliest of (A) the Maturity Date, (B) in
the case of any Overadvance, the earlier of the 60th day after the date of the
making thereof and demand by the Administrative Agent and (C) in the case of any
Protective Advance, demand by the Administrative Agent. The Canadian Borrower
hereby unconditionally promises to pay to (i) the Canadian Administrative Agent,
for the account of each Canadian Revolving Lender the principal amount of all
outstanding Canadian Revolving Loans to the Canadian Borrower, (ii) the Canadian
Administrative Agent the then unpaid amount of each Canadian Protective Advance
to the Canadian Borrower and Canadian Overadvance to the Canadian Borrower and
(iii) the Canadian Swingline Lender, the principal amount of each Canadian
Swingline Loan to the Canadian Borrower, in each case, on the earliest of
(A) the Maturity Date, (B) in the case of any Canadian Overadvance, the 60th day
after the date of the making thereof and demand by the Administrative Agent and
(C) in the case of any Canadian Protective Advance, demand by the Canadian
Administrative Agent.

 

(b)                                 On each Business Day during any Dominion
Period, the Administrative Agent shall apply all funds credited to a
Concentration Account of the U.S. Borrowers on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available), first, to prepay any U.S.
Protective Advances and U.S. Overadvance and Canadian Protective Advances to the
U.S. Borrowers and Canadian Overadvances to the U.S. Borrowers that may be
outstanding, second, to prepay the U.S. Revolving Loans, U.S. Swingline Loans,
Canadian Revolving Loans to the U.S. Borrowers and Canadian Swingline Loans to
the U.S. Borrowers, third to cash collateralize outstanding U.S. LC Exposure and
Canadian LC Exposure with respect to U.S. Letters of Credit and Canadian Letters
of Credit issued for the account of the U.S. Borrowers at such time in
accordance with Section 2.06(j), fourth, to prepay any Canadian Protective
Advance and Canadian Overadvance to the Canadian Borrower that may be
outstanding, fifth, to prepay any Canadian Revolving Loans to the Canadian
Borrower and Canadian Swingline Loans to the Canadian Borrower, sixth, to cash
collateralize outstanding Canadian LC Exposure at such time in accordance with
Section 2.06(j) and, seventh, as the Borrower Representative may direct.  The
Administrative Agent shall apply all funds credited to a Concentration Account
of the Canadian Loan Parties on such Business Day or the immediately preceding
Business Day in the order specified in subclauses fourth through seventh above.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the applicable Borrower(s) to such Lender resulting from each Loan made by such
Lender to such Borrower(s), including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder to
the applicable Borrower(s), the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Applicable Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

70

--------------------------------------------------------------------------------


 

(e)                                  The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to pay any amounts due hereunder in accordance with the terms of this
Agreement.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the applicable Borrowers
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.

 

SECTION 2.11                                      Prepayment of Loans.

 

(a)                                 The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section.

 

(b)                                 Except to the extent such excess arises from
Protective Advances permitted under Section 2.04 or Overadvances permitted under
Section 2.05, in the event and on each occasion that the Borrowers are not in
compliance with the Revolving Exposure Limitations, the Canadian Borrower and
the U.S. Borrowers shall severally prepay the Revolving Loans and/or Swingline
Loans (or, if no such Borrowings are outstanding, deposit cash collateral in the
LC Collateral Account in accordance with Section 2.06(j)) of such Borrower(s) in
an aggregate amount that, after giving effect to such prepayments or cash
collateralizations the Borrowers shall be in compliance with the Revolving
Exposure Limitations.

 

(c)                                  The Borrower Representative shall notify
the Applicable Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender), with a copy to the
Administrative Agent in the case of a prepayment of a Canadian Loan, by
telephone (confirmed by hand delivery or electronic transmission) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing or CDOR Rate Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing or a Canadian Prime Rate Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09.  Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

SECTION 2.12                                      Fees.

 

(a)                                 The U.S. Borrowers, jointly and severally,
agree to pay to the Administrative Agent for the account of each U.S. Revolving
Lender a commitment fee in dollars, which shall accrue at the Applicable
Commitment Fee Rate on the daily amount by which such Lender’s U.S. Commitment
exceeds the amount of such Lender’s U.S. Revolving Loans and U.S. LC Exposure
during the period from and including the Effective Date to but excluding the
date on which the Lenders’ U.S. Commitment terminates.  The Canadian Borrowers
agree to pay to the Canadian Administrative Agent in dollars for the account of
each Canadian Revolving Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee

 

71

--------------------------------------------------------------------------------


 

Rate on the daily amount by which such Lender’s Canadian Commitment exceeds the
Dollar Amount of such Lender’s Canadian Revolving Loans and Canadian LC Exposure
during the period from and including the Effective Date to but excluding the
date on which the Lenders’ Canadian Commitment terminates.  Accrued commitment
fees shall be payable in arrears on the first Business Day of each January,
April, July and October, commencing on the first such date to occur after the
Effective Date, and on the date on which the Revolving Commitments terminate. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.  For purposes of
computing commitment fees, the Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans, Swingline Exposure,
Protective Advances, Overadvances and LC Exposure of such Lender.

 

(b)                                 The (i) U.S. Borrowers agree to pay to the
Applicable Administrative Agent for the account of each U.S. Revolving Lender a
letter of credit fee with respect to its participations in U.S. Letters of
Credit and for the account of each Canadian Revolving Lender a letter of credit
fee with respect to Canadian Letters of Credit issued for the account of the
U.S. Borrowers and (ii) the Canadian Borrower agrees to pay to the Canadian
Administrative Agent for the account of each Canadian Revolving Lender a letter
of credit fee with respect to its participation in Canadian Letters of Credit
issued for the account of the Canadian Borrower which, in each case, shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans (as in effect from time to time) on the average
daily Dollar Amount of such Lender’s applicable LC Exposure in respect of such
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure in respect of such Borrower(s)’ Letters of Credit.  In addition,
(x) the U.S. Borrowers, jointly and severally, agrees to pay to each Issuing
Bank a fronting fee, which shall accrue at a rate per annum equal to 0.125% of
the average daily Dollar Amount of the LC Exposure attributable to Letters of
Credit issued for the account of the U.S. Borrowers by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure in respect of Letters of Credit issued
for the account of the U.S. Borrowers, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any such
Letter of Credit or processing of drawings thereunder and (y) the Canadian
Borrower agrees to pay to each Issuing Bank a fronting fee, which shall accrue
at a rate per annum equal to 0.125% of the average daily Dollar Amount of the LC
Exposure attributable to Letters of Credit issued for the account of the
Canadian Borrower by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure in respect of Letters of Credit issued for the account of the
Canadian Borrower, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any such Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of each calendar month shall be payable on
the first Business Day of the next succeeding month, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to the Issuing Banks pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.

 

(c)                                  The U.S. Borrowers agree to pay to the
Administrative Agent, for its own account, fees in the amounts and payable at
the times separately agreed upon in the Fee Letter or as otherwise agreed
between the Borrowers and the Administrative Agent.

 

72

--------------------------------------------------------------------------------


 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Applicable Administrative
Agent (or to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders.  Fees paid shall not be refundable under any circumstances (absent
manifest error in the amount paid).

 

SECTION 2.13                                      Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan, but excluding Protective Advances and
Overadvances) shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  The Loans comprising each Canadian Prime
Rate Borrowing shall bear interest at the Canadian Prime Rate plus the
Applicable Rate.

 

(d)                                 The Loans comprising each CDOR Rate
Borrowing shall bear interest at the CDOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

 

(e)                                  Each (i) U.S. Protective Advance and U.S.
Overadvance shall bear interest at the Alternate Base Rate plus the Applicable
Rate for ABR Revolving Loans plus 2% per annum and each Canadian Protective
Advance and Canadian Overadvance shall bear interest at the Canadian Prime Rate
plus the Applicable Rate for Canadian Prime Rate Loans plus 2% per annum.

 

(f)                                   Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, (i) all past due amounts in
respect of the principal of any Loan shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount that is past due, such
amount shall bear interest at 2% per annum plus the rate applicable to Base Rate
Revolving Loans hereunder (or, in the case of amounts denominated in Canadian
Dollars, 2% per annum plus the rate applicable to Canadian Prime Rate Loans
hereunder).

 

(g)                                  Accrued interest on each Loan (for ABR
Loans and Canadian Prime Rate Loans, accrued through the last day of the prior
calendar quarter) shall be payable in arrears on each Interest Payment Date for
such Loan and upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (f) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan or Canadian Prime Rate Loan prior to
the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan or
CDOR Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

 

(h)                                 All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Adjusted LIBO Rate, the Canadian Prime Rate
or the CDOR Rate shall be determined by the Applicable Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

(i)                                     Interest Act (Canada).  For purposes of
disclosure pursuant to the Interest Act (Canada), the annual rates of interest
or fees to which the rates of interest or fees provided in this Agreement and
the

 

73

--------------------------------------------------------------------------------


 

other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of 360 days or any other period of time less than a
calendar year) are equivalent are the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.

 

(j)                                    Limitation on Interest.  If any provision
of this Agreement or of any of the other Loan Documents would obligate any Loan
Party to make any payment of interest or other amount payable to the Lenders in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by the Lenders of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows:  (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).  Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers.  Any amount or rate of interest referred to in this
Section 2.13(j) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Effective Date to the Maturity Date and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.

 

SECTION 2.14                                      Alternate Rate of Interest. 
If prior to the commencement of any Interest Period for a Eurodollar Borrowing
or CDOR Rate Borrowing:

 

(a)                                 the Applicable Administrative Agent
determines in good faith (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the CDOR Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the CDOR Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Applicable Administrative Agent shall give notice (which may be
telephonic) thereof to the Borrower Representative and the Lenders as promptly
as practicable thereafter and, until the Applicable Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist (which notification shall be made
promptly after the Applicable Administrative Agent obtains knowledge of the
cessation of such circumstances), (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a Eurodollar Borrowing or the CDOR Rate Borrowing shall
be ineffective, and such Revolving Borrowing shall be continued as an ABR
Borrowing or Canadian Prime Rate Borrowing, respectively, and (ii) any Borrowing
Request for a Eurodollar Revolving Borrowing or CDOR Rate Borrowing shall be
treated as a request for an ABR Revolving Borrowing or Canadian Prime Rate
Borrowing, respectively.

 

74

--------------------------------------------------------------------------------


 

SECTION 2.15                                      Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                   impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate) or any Issuing Bank;

 

(ii)                impose on any Lender or any Issuing Bank or the London
interbank market or Canadian interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Eurodollar Loans or BA
Rate Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)             subject any Recipient to any Taxes (other than any
(A) Indemnified Taxes or (B) Excluded Taxes) on or with respect to its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, from time to time upon request
of such Lender or other Recipient, the applicable Borrower(s) will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Revolving
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender or such Issuing Bank, the applicable
Borrower(s) will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrower Representative
shall be conclusive absent manifest error.  The applicable Borrower(s) shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand

 

75

--------------------------------------------------------------------------------


 

such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or expenses incurred or reductions suffered more than 270 days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or expenses or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  Notwithstanding the above, a Lender will
not be entitled to demand compensation for any increased cost or reduction set
forth in this Section 2.15 at any time if it is not the general practice and
policy of such Lender to demand such compensation from similarly situated
borrowers in similar circumstances under agreements containing provisions
permitting such compensation to be claimed at such time.

 

SECTION 2.16                                      Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurodollar Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurodollar Loan or CDOR Rate
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan or
CDOR Rate Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(c) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
or CDOR Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of Section 2.09(e) or a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense (excluding any loss
of margin) attributable to such event.  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
CDOR Rate that would have been applicable to such Loan (but not including the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate such Lender
would bid if it were to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market or CDOR Rate market, as applicable.  A certificate of any
Lender delivered to the Borrower Representative and setting forth and explaining
in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.  The
applicable Borrower(s) shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

SECTION 2.17                                      Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by any applicable withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums

 

76

--------------------------------------------------------------------------------


 

payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Applicable
Administrative Agent, timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Applicable Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Applicable Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
applicable Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by a
Lender (with a copy to the Applicable Administrative Agent), or by the
Applicable Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(e)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower Representative and the
Applicable Administrative Agent, at the time or times reasonably requested by
the Borrower Representative or the Applicable Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower Representative or the Applicable Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
Representative or the Applicable Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Applicable Administrative Agent as will enable
the Borrower Representative or the Applicable Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender to a U.S. Borrower that is a U.S.
Person shall deliver to the Borrower Representative and the Applicable
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
two executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding;

 

77

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender to a U.S. Borrower shall
deliver to the Borrower Representative and the Applicable Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Representative or the Administrative Agent), whichever of the following
is applicable (in such number of copies as shall be requested by the recipient):

 

(1)                                 executed originals of IRS Form W-8BEN (or
any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party;

 

(2)                                 executed originals of IRS Form W-8ECI (or
any successor forms);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and that no payments in connection with any Loan Document are effectively
connected with the Foreign Lender’s conduct of a U.S. trade or business (a “U.S.
Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or
any successor forms); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), executed originals of IRS Form W-8IMY (or any successor
forms), accompanied by IRS Form W8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership (and not a participating Lender) and one
or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I on behalf of each
such direct and indirect partner;

 

(C)                               any Foreign Lender to a U.S. Borrower shall
deliver to the Borrower Representative and the Applicable Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Applicable Administrative Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower Representative or the Applicable Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender to a U.S.
Borrower under any Loan Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
Representative and the Administrative Agents at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower
Representative or the Administrative Agents such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the

 

78

--------------------------------------------------------------------------------


 

Borrower Representative or the Administrative Agents as may be necessary for the
Borrower Representative and the Administrative Agents to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and to determine, if any, the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

 

(E)                                Any Lender to the Canadian Borrower shall
deliver to the Canadian Borrower and the Canadian Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Canadian
Borrower or the Canadian Administrative Agent), (1) two executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding or (2) two executed originals of an applicable IRS Form W-8
certifying such Lender’s non-U.S. status.

 

Each Lender agrees that if any form or certification it previously delivered
(including any specific documentation required in this Section 2.17(e) expires
or becomes obsolete or inaccurate in any respect, it shall deliver promptly to
the Borrower Representative or the Applicable Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
request by the Borrower or the Applicable Administrative Agent) or promptly
notify the Borrower Representative and the Applicable Administrative Agent in
writing of its legal ineligibility to do so.

 

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.17 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.17, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.17 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 2.17 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)                                  Defined Terms.  For the avoidance of doubt,
for purposes of this Section 2.17, the term “applicable law” includes FATCA.

 

SECTION 2.18                                      Payments Generally; Allocation
of Proceeds; Sharing of Set-offs.

 

(a)                                 The Borrowers shall make each payment
required to be made by them hereunder or under any other Loan Document on or
prior to the time expressly required hereunder or under such other Loan Document
for such payment or, if no such time is expressly required, on or prior to
2:00 p.m., New York

 

79

--------------------------------------------------------------------------------


 

City time, on the date when due, in immediately available funds, without any
defense, setoff, recoupment or counterclaim.  All payments (i) in respect of any
Loan (and interest thereon) shall be made in the same currency in which such
Loan was made and (ii) in respect of all fees, in respect of reimbursement of LC
Disbursements and in respect of any other amounts payable hereunder or under
other Loan Documents shall be paid in Dollars.  All such payments in respect of
Revolving Loans and LC Exposure under any Facility shall be made and allocated,
pro rata in accordance with the respective unpaid principal amounts of such
Loans and the LC Exposure of each Lender under such Facility.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except that (i) payments required to be
made directly to an Issuing Bank or the Swingline Lender shall be so made and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein and (ii) payments
of Canadian Loans and LC Disbursements or fronting fees that are payable to any
Canadian Issuing Bank, shall be made to the Canadian Administrative Agent at its
offices at 200 Bay Street, Royal Bank Plaza, Floor 18, Toronto M57 2J2 Canada. 
The Applicable Administrative Agent shall distribute any such payment received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder or under any other Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)                                 (i) Any proceeds of Collateral received by
the Administrative Agent (i) not constituting (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrower Representative), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from a Concentration Account during any Dominion
Period (which shall be applied in accordance with Section 2.10(b)) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements then due to the
Administrative Agent, the Canadian Administrative Agent and each Issuing Bank
from the Borrowers (other than in connection with Banking Services or Swap
Obligations); second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations); third, to pay interest due in respect of the Protective
Advances and Overadvances; fourth, to pay the principal of the Protective
Advances and Overadvances; fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances and Overadvances) ratably; sixth, to
prepay principal on the Loans (other than the Protective Advances and
Overadvances) and unreimbursed LC Disbursements ratably; seventh, to deposit in
the U.S. LC Collateral Account and the Canadian LC Collateral Account cash
collateral (in accordance with 2.06(j)); eighth, to payment of any amounts owing
with respect to Banking Services (other than supply chain financing) and Swap
Obligations; ninth, to the payment of any other Secured Obligations due to any
Lender Party by the Borrowers; tenth, to the payment of amounts owing with
respect to Banking Services comprising supply chain financing and eleventh any
excess to be returned to Borrower Representative; provided that any amounts
received from any U.S. Borrower or on account of the U.S. Collateral shall be
applied, first, in the order provided above in clauses first through seventh to
all amounts constituting U.S. Secured Obligations, second, in the order provided
above in clauses first through seventh to the Canadian Secured Obligations,
third, in the order provided above in clauses eighth through tenth to all
amounts constituting U.S. Secured Obligations and fourth in the order provided
above in clauses eighth through tenth to the Canadian Secured Obligations and
(ii) any such application of proceeds from Canadian Collateral or the Canadian
Loan Parties shall be made solely in respect of Canadian Secured Obligations. 
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence, no
Agent nor any Lender shall apply any payment which it receives to any

 

80

--------------------------------------------------------------------------------


 

Eurodollar Loan or BA Rate Loan, except (a) on the expiration date of the
Interest Period applicable to such Eurodollar Loan or BA Rate Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans or
Canadian Prime Rate Loans, respectively and, in any such event, the applicable
Borrower(s) shall pay the break funding payment required in accordance with
Section 2.16.

 

(c)                                  During a Dominion Period, all payments of
principal, interest, LC Disbursements, fees, reimbursable expenses (including,
without limitation, all reimbursements of fees and expenses pursuant to
Section 9.03) and other sums payable under the Loan Documents may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent; provided that no amount from
any Canadian Loan Party shall be applied to pay any U.S. Secured Obligations. 
Each Borrower hereby irrevocably authorizes (i) the Applicable Administrative
Agent to request a Borrowing on its behalf for the purpose of paying each
payment referred to in the preceding sentence during a Dominion Period and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans and Overadvances, but such a Borrowing may only constitute a Protective
Advance if it is to reimburse costs, fees and expenses pursuant to Section 9.03)
and that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, 2.04 or 2.05, as applicable, and (ii) the Applicable
Administrative Agent to charge any deposit account of any Borrower (other than,
so long as no Dominion Period is in effect or no Event of Default shall have
occurred or be continuing, any Excluded Account) maintained with the
Administrative Agent for each payment of principal, interest, fees or any other
amount due under the Loan Documents referred to in the previous sentence.

 

(d)                                 If any Lender under any Facility shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements, Swingline Loans, Protective Advances or Overadvances under
such Facility resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances and accrued interest
thereon under such Facility than the proportion received by any other Lender
under such Facility, then the Lender receiving such greater proportion shall
notify the Applicable Administrative Agent of such fact and shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements, Swingline Loans, Protective Advances and Overadvances of other
Lenders under such Facility to the extent necessary so that the amount of all
such payments shall be shared by the Lenders under such Facility ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their respective Loans and participations in LC Disbursements, Swingline Loans,
Protective Advances and Overadvances under such Facility; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements, Swingline Loans, Protective Advances or Overadvances to any
Person that is an Eligible Assignee (as such term is defined from time to
time).  Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation. For purposes of subclause (b)(i) of the definition of
Excluded Taxes, a Lender that acquires a participation pursuant to this
Section 2.18(d) shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.

 

81

--------------------------------------------------------------------------------


 

(e)                                  Unless the Applicable Administrative Agent
shall have received notice from the Borrower Representative prior to the date on
which any payment is due to the Applicable Administrative Agent for the account
of any of the Lenders or the Issuing Banks hereunder that the applicable
Borrower(s) will not make such payment, the Applicable Administrative Agent may
assume that the applicable Borrower(s) have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or Issuing Banks, as the case may be, the amount due.  In
such event, if the applicable Borrower(s) have not in fact made such payment,
then each of the Lenders or Issuing Banks, as the case may be, severally agrees
to repay to the Applicable Administrative Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to each Applicable Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by each
Applicable Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Applicable Administrative Agent, then the Applicable Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Applicable Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations in respect of such
payment until all such unsatisfied obligations have been discharged and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
apply any such amounts to, any future payment obligations of such Lender
hereunder to or for the account of the Applicable Administrative Agent.

 

SECTION 2.19                                      Mitigation Obligations: 
Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The applicable Borrower(s) hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment and delegation.

 

(b)                                 If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender, then the Borrower Representative may, at the sole expense and effort of
the applicable Borrower(s), upon notice to such Lender and the Administrative
Agent by the Borrower Representative, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment and delegation); provided that (i) the Borrower
Representative shall have received the prior written consent of the
Administrative Agent, each Issuing Bank and each Swingline Lender, which
consents shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, Swingline Loans, Protective Advances and
Overadvances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest

 

82

--------------------------------------------------------------------------------


 

and fees) or the applicable Borrower(s) (in the case of all other amounts),
(iii) in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) such assignment and delegation does not conflict with
applicable law.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the applicable Borrower(s) to require
such assignment and delegation have ceased to apply.  Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee (subject to any
required consents referred to above) and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

SECTION 2.20                                      Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender under any Facility:

 

(a)                                 commitment fees shall cease to accrue on the
unused portion of the Revolving Commitment of such Defaulting Lender of such
Facility pursuant to Section 2.12(a);

 

(b)                                 the Revolving Commitment and Credit Exposure
of such Defaulting Lender shall not be included in determining whether all
Lenders or all affected Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or
modification pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Exposure, LC Exposure,
Protective Advance Exposure and Overadvance Exposure exists under any Facility
under which such Lender has a Revolving Commitment at the time such Lender
becomes a Defaulting Lender, then:

 

(i)                                     such Defaulting Lender’s Swingline
Exposure (other than any portion thereof with respect to which such Defaulting
Lender shall have funded its participation as contemplated by Section 2.05(c)),
LC Exposure (other than any portion thereof attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.06(d)), Protective Advance Exposure
(other than any portion thereof with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.04(b)) and
Overadvance Exposure (other than any portion thereof with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Section 2.05(c)) under such Facility shall be reallocated among the
non-Defaulting Lenders under such Facility in accordance with their respective
Applicable Percentages, but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures under such Facility plus such Defaulting Lender’s
Swingline Exposures under such Facility, LC Exposure under such Facility,
Protective Advance Exposure under such Facility and Overadvance Exposure under
such Facility does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments under such Facility;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the applicable
Borrower(s) shall within one Business Day following notice by the Administrative
Agent, without prejudice to any rights or remedies of the

 

83

--------------------------------------------------------------------------------


 

Borrowers against such Defaulting Lender, (A) first, prepay the portion of such
Defaulting Lender’s Overadvance Exposure under such Facility that has not been
so reallocated, (B) second, prepay the portion of such Defaulting Lender’s
Protective Advance Exposure under such Facility that has not been so
reallocated, (C) third, prepay the portion of such Defaulting Lender’s Swingline
Exposure under such Facility that has not been so reallocated and (D) fourth,
cash collateralize such Defaulting Lender’s LC Exposure under such Facility that
has not been so reallocated in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)                               if any Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the applicable Borrower(s) shall not be required to pay any letter of credit
participation fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s cash collateralized LC Exposure under such
Facility during the period such Defaulting Lender’s LC Exposure under such
Facility is cash collateralized;

 

(iv)                              if any portion of the LC Exposure under such
Facility of such Defaulting Lender is reallocated pursuant to clause
(c)(i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted to give effect to such reallocation; or

 

(v)                                 if any portion of such Defaulting Lender’s
LC Exposure under such Facility is neither cash collateralized nor reallocated
pursuant to clause (c)(i) or (c)(ii) above, then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Lender hereunder, all
letter of credit participation fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure under such Facility shall be payable to
the Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure under such Facility attributable to Letters of
Credit issued by each Issuing Bank) until such LC Exposure is cash
collateralized and/or reallocated; and

 

(d)                                 the Swingline Lender under such Facility
shall not be required to fund any Swingline Loan and no Issuing Bank under such
Facility shall be required to issue, amend, renew, extend or increase any Letter
of Credit, in each case, unless it is satisfied that the related exposure will
be 100% covered by the Revolving Commitments of the non-Defaulting Lenders under
such Facility and/or cash collateral provided by the Borrowers in accordance
with clause (c) of this Section, and participating interests in any such newly
issued, amended, renewed, extended or increased Letter of Credit under such
Facility or newly made Swingline Loan under such Facility shall be allocated
among non-Defaulting Lenders in a manner consistent with clause (c)(i) of this
Section (and Defaulting Lenders shall not participate therein).

 

In the event and on the date that each of the Administrative Agent, Parent, each
of the Issuing Banks and each of the Swingline Lenders agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure, LC Exposure, Protective Advance
Exposure and Overadvance Exposure of the other Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment under the applicable
Facility and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders under such Facility as the Administrative
Agent shall determine may be necessary in order for such Lender to hold
Revolving Loans under such Facility in accordance with its Applicable
Percentage.

 

SECTION 2.21                                      Returned Payments.  If after
receipt of any payment which is applied to the payment of all or any part of the
Obligations, any Lender Party is for any reason compelled to surrender

 

84

--------------------------------------------------------------------------------


 

such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside or determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement and the other
Loan Documents shall continue in full force as if such payment or proceeds had
not been received by the Administrative Agent, such Issuing Bank or such
Lender.  The provisions of this Section shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, any Issuing Bank or any Lender in reliance upon such
payment or application of proceeds.  The provisions of this Section shall
survive the termination of this Agreement.

 

ARTICLE III

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders as follows:

 

SECTION 3.01                                      Organization; Powers.  Parent
and each Restricted Subsidiary is duly organized, validly existing and (to the
extent the concept is applicable in such jurisdiction and, in the case of any
Restricted Subsidiary other than any Borrower, except where the failure to be
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect) in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02                                      Authorization; Enforceability;
Benefit to Loan Parties.

 

(a)                                 The Transactions, insofar as they are to be
carried out by each Loan Party, are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, shareholder or other equityholder
action.  This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(b)                                 Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

SECTION 3.03                                      Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been (or, in the case of filings relating to the
consummation of the Merger, substantially contemporaneously with the Effective
Date will be) obtained or made and are (or will so be) in full force and effect
and except for filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law, including any order of any
Governmental Authority, (c) will not violate the charter, bylaws or other
organizational documents of Parent or any Restricted Subsidiary, (d)

 

85

--------------------------------------------------------------------------------


 

will not violate or result in a default under any indenture or agreement
(including the Term Credit Agreement, the Senior Notes Indenture or other
material instrument binding upon Parent or any Restricted Subsidiary or any of
their assets), or give rise to a right thereunder to require any payment to be
made by Parent or any Restricted Subsidiary, and (e) will not result in the
creation or imposition of any Lien on any asset of Parent or any Restricted
Subsidiary, except Liens created pursuant to the Loan Documents or Liens created
in connection with the Term Credit Agreement; in the case of clauses (b) and
(d) above, except for a violation or creation, as applicable, which would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.04                                      Financial Condition; No
Material Adverse Effect.

 

(a)                                 Parent has heretofore furnished to the
Lenders (i)(A) the audited consolidated balance sheets and related consolidated
statements of operations, shareholders’ equity and cash flows of the U.S.
Borrower and its consolidated Subsidiaries as of and for the fiscal years ended
February 1, 2014, February 2, 2013 and January 28, 2012, each audited by and
accompanied by the unqualified opinion of Deloitte & Touche LLP, independent
registered public accounting firm, and (B) the unaudited consolidated balance
sheets and related statements of operations, shareholders’ equity and cash flows
of the U.S. Borrower and its consolidated Subsidiaries as of and for each of the
fiscal quarters and the portions of the fiscal year ended May 3, 2014 and May 4,
2013 and (ii)(A) the consolidated balance sheets and related statements of
operations and comprehensive income, stockholders’ equity and cash flows of the
Acquired Company and its consolidated subsidiaries as of and for the fiscal
years ended February 1, 2014, February 2, 2013 and January 28, 2012 and
January 29, 2011, each audited by and accompanied by the unqualified opinion of
Deloitte & Touche LLP, independent registered public accounting firm, and
(B) the unaudited consolidated balance sheet and related statements of
operations and cash flows of the Acquired Company and its consolidated
subsidiaries as of and for each of the fiscal quarters and the portions of the
fiscal year ended May 3, 2014 and May 4, 2013.  Such financial statements
(x) present fairly, in all material respects, the financial position and results
of operations and cash flows of Parent and its consolidated Subsidiaries or the
Acquired Company and its consolidated subsidiaries, as the case may be, as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clauses (i)(B) and (ii)(B) above and (y) comply in all material
respects with the requirements of Regulation S-X under the Securities Act.

 

(b)                                 Parent has heretofore furnished to the
Lenders a pro forma consolidated balance sheet and related pro forma
consolidated statement of operations of Parent and its consolidated Subsidiaries
as of and for the period of 12 consecutive months ended May 3, 2014, prepared
giving effect to the Transactions as if the Transactions had occurred on such
date, in the case of such balance sheet, or at the beginning of such period, in
the case of such statements of operations.  Such pro forma consolidated balance
sheet and pro forma statements of operations (i) have been prepared by Parent in
good faith based on the same assumptions used to prepare the pro forma financial
statements included in the Information Materials (which assumptions are believed
on the Effective Date by the Borrowers to be reasonable), (ii) are based on the
best information available to the Borrowers, (iii) accurately reflect all
adjustments necessary to give effect to the Transactions, (iv) present fairly,
in all material respects, the pro forma financial position and results of
operations of Parent and its consolidated Subsidiaries as of and for the period
of 12 consecutive months ended on May 3, 2014, as if the Transactions had
occurred on such date or at the beginning of such period, as the case may be and
(v) comply in all material respects with the requirements of Regulation S-X
under the Securities Act (except for the period presented).

 

(c)                                  Since February 1, 2014, there has been no
event, development or circumstance that has had, or would reasonably be expected
to have, a Material Adverse Effect on the business, assets, results of
operations or financial condition of Parent, the Acquired Company and their
respective subsidiaries, taken as a whole.

 

86

--------------------------------------------------------------------------------


 

SECTION 3.05                                      Properties.

 

(a)                                 Parent and each Restricted Subsidiary has
good title to, or valid leasehold interests in, all its property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes and Liens expressly permitted by
Section 6.02.

 

(b)                                 Parent and each Restricted Subsidiary owns,
or is licensed to use, all trademarks, service marks, tradenames, trade dress,
copyrights, patents, industrial designs and other intellectual property material
to its business, and the conduct of their respective businesses, including the
use thereof, by Parent and the Restricted Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.06                                      Litigation and Environmental
Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Parent, threatened against or affecting Parent or any Restricted
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions (other than the Disclosed Matters).

 

(b)                                 Except for the Disclosed Matters or matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither Parent nor any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c)                                  Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.07                                      Compliance with Laws and
Agreements.

 

(a)                                 Parent and each Subsidiary is in compliance
with all laws, including all orders of Governmental Authorities, applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect (it being agreed that this Section does not apply to any law which is
specifically addressed in Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14). 
No Default has occurred and is continuing.

 

(b)                                 Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance in all material
respects by Parent, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Parent, its Subsidiaries and their respective officers and employees and to the
knowledge of Parent its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) Parent, any Subsidiary or, to the knowledge of Parent, any of their
respective directors, officers or employees, or (b) to the knowledge of Parent,
any agent of Parent or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

87

--------------------------------------------------------------------------------


 

No Borrowing, Letter of Credit use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.08                                      Investment Company Status.  No
Loan Party is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 3.09                                      Taxes.  Parent and each
Subsidiary has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it (including in its capacity as withholding agent), except
(a) any Taxes that are being contested in good faith by appropriate proceedings
diligently conducted and for which Parent or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP or (b) to
the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. There
is no current or proposed tax assessment, deficiency or other claim against
Parent or any of the Subsidiaries that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
and each of their respective Subsidiaries has withheld all material employee
withholdings and has made all employer contributions to be withheld and made by
it pursuant to applicable law on account of the Canadian Pension Plans and the
Canada Benefit Plans, employment insurance and employee income taxes.

 

SECTION 3.10                                      ERISA; Labor Matters; Canadian
Pension Plans and Canadian Benefit Plans.

 

(a)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i) no
ERISA Event has occurred or is reasonably expected to occur, (ii) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA and (iii) on the Effective Date, the
present value of all accumulated benefit obligations under each Plan that is
subject to Title IV of ERISA (based on the assumptions used for purposes of
Statement of Accounting Standards Topic No. 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans that are subject to Title IV of ERISA
(based on the assumptions used for purposes of Statement of Accounting Standards
Topic No. 715) did not, as of the date or dates of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of all
such underfunded Plans.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(i) there are no strikes, lockouts, slowdowns or any other labor disputes
against Parent or any Restricted Subsidiary pending or, to the knowledge of
Parent, threatened, (ii) the hours worked by and payments made to employees of
Parent and the Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act of 1938, the Employee Standards Act (Ontario) or any other
applicable federal, state, provincial, territorial, local or foreign law dealing
with such matters and (iii) all payments due from Parent or any Restricted
Subsidiary, or for which any claim may be made against Parent or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of Parent
or such Restricted Subsidiary to the extent required by GAAP.  The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Parent or any Restricted Subsidiary is bound.

 

(c)                                  Section 3.10(c) of the Disclosure Letter
lists all Canadian Benefit Plans and Canadian Pension Plans currently maintained
or contributed to by the Loan Parties and their Subsidiaries.  The Canadian
Pension Plans are duly registered under the ITA and all other applicable laws
which require registration.  Each Loan Party and each of their Subsidiaries has
complied with and performed all of its

 

88

--------------------------------------------------------------------------------


 

obligations under and in respect of the Canadian Pension Plans and Canadian
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations).  All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws.  There have been no
improper withdrawals or applications of the assets of the Canadian Pension Plans
or the Canadian Benefit Plans.  To the knowledge of the Loan Parties, no facts
or circumstances have occurred or existed that could result, or be reasonably
anticipated to result, in the declaration of a termination of any Canadian
Pension Plan by any Governmental Authority under applicable laws.  No promises
of benefit improvements under the Canadian Pension Plans or the Canadian Benefit
Plans have been made except where such improvement could not be reasonably
expected to have a Material Adverse Effect and, in any event, no such
improvements will result in a solvency deficiency or going concern unfunded
liability in the affected Canadian Pension Plans.  The pension fund under each
Canadian Pension Plan is exempt from the payment of any income tax and there are
no taxes, penalties or interest owing in respect of any such pension fund. All
material reports and disclosures relating to the Canadian Pension Plans required
by such plans and any Requirement of Law to be filed or distributed have been
filed or distributed.  No Canadian Benefit Plans provide for benefits beyond
retirement or other termination of service to employees or former employees or
to the beneficiaries or dependents of such employees.  There are no outstanding
disputes concerning the assets of the Canadian Pension Plans or the Canadian
Benefit Plans.  Each of the Canadian Pension Plans is fully funded on both a
going concern and on a solvency basis (using actuarial methods and assumptions
which are consistent with the valuations last filed with the applicable
Governmental Authorities and which are consistent with generally accepted
actuarial principles).

 

SECTION 3.11                                      Disclosure.  Parent has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which Parent or any Restricted Subsidiary is subject, and all
other matters known to them, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  Neither the
Information Materials nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of Parent or any
Restricted Subsidiary to the Administrative Agent, any Arranger or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to forecasts and projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time made and at the time
so furnished and, if furnished prior to the Effective Date, as of the Effective
Date (it being understood that such forecasts and projections may vary from
actual results and that such variances may be material).

 

SECTION 3.12                                      Subsidiaries and Joint
Ventures.  Section 3.12 of the Disclosure Letter sets forth, as of the Effective
Date, the name, type of organization and jurisdiction of organization of, and
the percentage of each class of Equity Interests owned by Parent or any
Subsidiary in, (a) each Subsidiary and (b) each joint venture in which Parent or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary.  All the issued and outstanding Equity Interests in each Subsidiary
owned by any Loan Party have been (to the extent such concepts are relevant with
respect to such Equity Interests) duly authorized and validly issued and are
fully paid and non-assessable (except as such rights may arise under mandatory
provisions of applicable statutory law that may not be waived and not as a
result of any rights contained in organizational documents).  Except as set
forth in Section 3.12 of the Disclosure Letter, as of the Effective Date, there
is no existing option, warrant, call, right, commitment or other agreement to
which Parent or any Subsidiary is a party requiring, and there are no Equity
Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by any Subsidiary of

 

89

--------------------------------------------------------------------------------


 

any additional Equity Interests or other securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in any Subsidiary.

 

SECTION 3.13                                      Insurance.  Section 3.13 of
the Disclosure Letter sets forth a description of all insurance maintained by or
on behalf of Parent and the Restricted Subsidiaries as of the Effective Date. 
As of the Effective Date, all premiums due and payable in respect of such
insurance have been paid.  Parent believes that the insurance maintained by or
on behalf of Parent and the Restricted Subsidiaries is adequate.

 

SECTION 3.14                                      Federal Reserve Regulations. 
Neither Parent nor any Restricted Subsidiary is principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors), or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of any Loan or any Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, in any manner or for any purpose that would entail a
violation of Regulations T, U or X of the Board of Governors.

 

SECTION 3.15                                      Solvency.

 

(a)                                 Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
Parent and its consolidated Subsidiaries, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise; (ii) the present
fair saleable value of the property of Parent and its consolidated Subsidiaries
(determined on the basis of such property being liquidated with reasonable
promptness in an arm’s-length transaction) will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) Parent and its consolidated
Subsidiaries will be able to pay their debts and liabilities, subordinated,
contingent or otherwise (it being understood and agreed that for purposes of
this Section, contingent liabilities mean the maximum amount of liability that
could reasonably be likely to result from pending litigation, asserted claims
and assessments, guaranties, indemnification obligations, adjustment of purchase
price or other post-closing payment adjustments (including earn-outs and other
similar arrangements) and uninsured risks of Parent and its Subsidiaries), as
such debts and liabilities become absolute and matured; and (iv) Parent and its
consolidated Subsidiaries will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Effective Date.

 

(b)                                 Immediately after the consummation of the
Transactions to occur on the Effective Date, with respect to each Canadian Loan
Party, (i) each Canadian Loan Party’s property is sufficient, if disposed of at
a fairly conducted sale under legal process, to enable payment of all its
obligations, due and accruing due; (ii) each Canadian Loan Party will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities generally become due; and (iii) each Canadian Loan Party
has not ceased paying its current obligations in the ordinary course of business
as they generally become due.

 

SECTION 3.16                                      Collateral Matters.

 

The provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral granted by (a) the U.S. Borrowers in favor of
the Administrative Agent (for the benefit of the Lender Parties), securing the
Secured Obligations and (b) the Canadian Loan Parties in favor of the
Administrative Agent (for the benefit of the Canadian Lender Parties), securing
the Canadian Secured Obligations, constitute perfected and continuing Liens on
the Collateral (to the extent such Liens can be

 

90

--------------------------------------------------------------------------------


 

perfected by possession, by filing a UCC financing statement or a PPSA financing
statement or equivalent under each applicable jurisdiction, by recording an
appropriate document with the United States Patent and Trademark Office or the
Canadian Intellectual Property Office or by a control agreement), securing the
applicable Secured Obligations, enforceable against the applicable Loan Party
and having priority over all other Liens on the Collateral except in the case of
(x) Liens permitted by Section 6.02, to the extent any such Liens would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law or agreement and (y) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

 

SECTION 3.17                                      Use of Proceeds.  The
Borrowers will use the proceeds of the Loans and will request the issuance of
Letters of Credit only for purposes set forth in Section 5.11.

 

SECTION 3.18                                      Credit Card Agreements. 
Section 3.18 of the Disclosure Letter (as updated from time to time as permitted
by Section 5.16) sets forth a list of all Credit Card Agreements to which any
Loan Party is a party.  A true and complete copy of each Credit Card Agreement
listed on Section 3.18 of the Disclosure Letter has been delivered to the
Administrative Agent, together with all material amendments, waivers and other
modifications thereto.  All such Credit Card Agreements are in full force and
effect, currently binding upon each Loan Party that is a party thereto and, to
the knowledge of the Loan Parties, binding upon other parties thereto in
accordance with their terms.  The Loan Parties are in compliance in all material
respects with each such Credit Card Agreement.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01                                      Effective Date.  The
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02) to the satisfaction of the Administrative Agent:

 

(a)                                 Credit Agreement.  The Administrative Agent
(or its counsel) shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent (which may include PDF or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)                                 Opinions.  The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of (i) Willkie Farr & Gallagher
LLP, New York counsel for the Loan Parties, (ii) Stewart McKelvey, Canadian
counsel for the Loan Parties and Stikeman Elliot LLP, as counsel in the
provinces of Ontario and Quebec, (iii) Seyfarth Shaw, LLP, Massachusetts counsel
for the Loan Parties and (iv) Fulbright & Jaworski LLP, Texas and California
counsel for the Loan Parties, in each case, in form and substance reasonably
satisfactory to the Applicable Administrative Agent.

 

(c)                                  Organization and Good Standing Documents. 
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent may reasonably request relating to the organization,
existence and good standing (or equivalent) of each Loan Party as of a recent
date prior to or as of the Closing Date, the authorization of the Transactions
and any other legal matters relating to the Loan Parties, the Loan Documents or
the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

91

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  To the
extent required by the penultimate paragraph of this Article IV, the
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct (i) in the case of representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the Effective Date, except in
the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date and the Acquired Company Acquisition
Agreement Representations shall be true and correct in all material respects.

 

(e)                                  Officer’s Certificate.  The Administrative
Agent shall have received a certificate, dated the Effective Date and signed by
the Chief Financial Officer of Parent, confirming compliance with the conditions
set forth in paragraph (d) of this Section, the first sentence of paragraph
(g) of this Section and paragraph (i) of this Section.

 

(f)                                   Solvency Certificate.  The Administrative
Agent shall have received a certificate, dated the Effective Date and signed by
the Chief Financial Officer of Parent, as to the solvency of the Loan Parties on
a consolidated basis after giving effect to the Transactions, in the form of
Exhibit J.

 

(g)                                  Collateral and Guarantee Requirement.  The
Collateral and Guarantee Requirement shall have been satisfied (subject to the
last sentence of the penultimate paragraph of this Section).  The Administrative
Agent shall have received a completed Perfection Certificate, dated the
Effective Date and signed by an executive officer or a Financial Officer of each
of Parent and the Acquired Company, together with all attachments contemplated
thereby, including the results of a search of the UCC filings and PPSA financing
statements (or equivalent) made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or have been, or substantially contemporaneously with the
initial funding of Loans on the Effective Date will be, released.

 

(h)                                 Insurance Certificates.  The Administrative
Agent shall have received evidence that the insurance required by Section 5.08
is in effect, together with endorsements naming the Administrative Agent, for
the benefit of the Lender Parties, as additional insured and loss payee
thereunder to the extent required under Section 5.08.

 

(i)                                     Acquisition.  The Acquisition Tender
Offer shall have been consummated, or substantially concurrently with the
Effective Date shall be consummated, pursuant to and on the terms set forth in
the Acquisition Agreement, and all conditions precedent to the consummation of
the Acquisition Tender Offer shall have been satisfied, in each case without
giving effect to any amendments, waivers or consents that are adverse in any
material respect to the Loan Parties that have not been approved by the
Arrangers.

 

(j)                                    Refinancing.  The Administrative Agent
shall have received reasonably satisfactory evidence that the Refinancing has
been completed or will be completed substantially concurrently with the
consummation of the Acquisition.

 

(k)                                 Payment of Fees.  The Administrative Agent
and the Arrangers shall have received all fees and other amounts due and payable
on or prior to the Effective Date, including, to the extent invoiced, payment or
reimbursement of all fees and expenses (including fees, charges

 

92

--------------------------------------------------------------------------------


 

and disbursements of counsel) required to be paid or reimbursed by any Loan
Party under the Commitment Letter, the Fee Letter or any Loan Document.

 

(l)                                     Know Your Customer Information.  The
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, at least five
Business Days prior to the Effective Date to the extent such information was
requested at least 10 Business Days prior to the Effective Date.

 

(m)                             No Acquired Company Material Adverse Effect. 
Since November 2, 2013, there has not have been or occurred, any Acquired
Company Material Adverse Effect.

 

(n)                                 Borrowing Base Certificate.  The Agents
shall have received a Borrowing Base Certificate which calculates the Borrowing
Base as of the last day of the most recent fiscal month of Parent ended at least
15 days prior to the Effective Date and evidence of compliance with the
Revolving Exposure Limitations after giving pro forma effect to the Transactions
that are consummated on the Effective Date.

 

Notwithstanding anything to the contrary in clause (e) above, the only
representations and warranties the making of which shall be a condition to the
obligations of the Lenders to make Loans hereunder shall be the Acquired Company
Acquisition Agreement Representations and the Specified Representations. 
Notwithstanding the foregoing, solely with respect to the matters expressly
identified in Section 5.14, the satisfaction of the foregoing conditions shall
not be required on the Effective Date, and shall not be a condition to the
obligations of the Lenders to make Loans hereunder, but shall be required to be
accomplished in accordance with Section 5.14.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02                                      Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing (other
than any Borrowing made on the Effective Date), and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)                                 The representations and warranties of the
Loan Parties set forth in this Agreement shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment or extension of such Letter of Credit, as applicable.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)                                  After giving effect to such Borrowing or
the issuance, amendment or extension of such Letter of Credit, the Borrowers
shall be in compliance with the Revolving Exposure Limitations.

 

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a), (b) and (c) of
this Section.

 

93

--------------------------------------------------------------------------------


 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Applicable Administrative Agent may, but shall have no obligation
to, continue to make Loans and an Issuing Bank may, but shall have no obligation
to, issue or cause to be issued any Letter of Credit for the ratable account and
risk of Lenders from time to time if the Applicable Administrative Agent
believes that making such Loans or issuing or causing to be issued any such
Letter of Credit is in the best interests of the Lenders.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

SECTION 5.01                                      Financial Statements: 
Borrowing Base and Other Information.  The Borrowers will furnish to the
Administrative Agent, for distribution to each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of Parent, its audited consolidated balance sheet and related consolidated
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all audited by and accompanied by the
opinion of Deloitte & Touche LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification, exception or emphasis and without any qualification or
exception as to the scope of such audit, other than solely with respect to, or
resulting solely from, an upcoming maturity date under this Credit Agreement
occurring within one year from the time such opinion is delivered) to the effect
that such consolidated financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries as of the end of and for such fiscal year on a
consolidated basis in accordance with GAAP;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of Parent, its consolidated
balance sheet as of the end of such fiscal quarter, the related consolidated
statements of operations for such fiscal quarter and the then elapsed portion of
the fiscal year and the related consolidated statement of cash flows for the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of Parent as presenting fairly in all material
respects the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and such portion of the fiscal year on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  during any Enhanced Reporting Period,
within 30 days after the end of each of the first two fiscal months of each
fiscal quarter of Parent, the consolidated balance sheet and related statements
of operations and cash flows of Parent as of the end of and for such fiscal
month and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of Parent as presenting fairly in all
material respects the financial condition and results of operations of Parent
and its

 

94

--------------------------------------------------------------------------------


 

consolidated Subsidiaries as of the end of and for such fiscal month and such
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(d)                                 concurrently with each delivery of financial
statements under clause (a) or (b) above, a completed Compliance Certificate
signed by a Financial Officer of Parent (i) certifying, in the case of the
financial statements delivered under clause (b) that such financial statements
present fairly in all material respects the financial position, results of
operations and cash flows of Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations of the Total Leverage Ratio
as of the end of the applicable fiscal year or fiscal quarter, (iv) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.12, (v) if any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04, specifying the effect of such change on the financial statements
accompanying such certificate (and, in the event of any such change referred to
in Section 1.04(b)(ii), with respect to the amounts included in the calculation
of the Fixed Charge Coverage Ratio for the period of four fiscal quarters of
Parent then most recently ended, providing a reasonably detailed reconciliation
of such amounts as they are reflected in the financial statements accompanying
such certificate and as they would be reflected therein without giving effect to
such change), (vi) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided and (vii) if there are any
Unrestricted Subsidiaries setting forth the financial information in detail
reasonably satisfactory to the Administrative Agent for the applicable period
for such Unrestricted Subsidiaries;

 

(e)                                  [reserved];

 

(f)                                   within 90 days after the end of each
fiscal year of Parent, a completed Supplemental Perfection Certificate, signed
by a Financial Officer of Parent, setting forth the information required
pursuant to the Supplemental Perfection Certificate;

 

(g)                                  promptly after the Parent is required to
file its annual report on Form 10-K with the SEC, a copy of the plan and
forecast (including projected Availability and a projected consolidated and
consolidating balance sheet, statement of operations and statement of cash flow)
of Parent for each quarter of the upcoming fiscal year;

 

(h)                                 as soon as available but in any event within
15 Business Days (or, during any Weekly Reporting Period, 4 Business Days) after
each Borrowing Base Reporting Date, a Borrowing Base Certificate setting forth a
computation of the Borrowing Base as of such Borrowing Base Reporting Date,
together with supporting information and any additional reports with respect to
the Borrowing Base that the Administrative Agent may reasonably request;

 

(i)                                     as soon as available but in any event
within 15 Business Days (or, during any Weekly Reporting Period, 4 Business
Days) after each Borrowing Base Reporting Date, and at such other times as may
be requested by the Administrative Agent, the following information as of such
Borrowing Base Reporting Date, all delivered electronically in a text formatted
file in form reasonably acceptable to the Administrative Agent:

 

(i)                                     (A) a reasonably detailed aging of the
Loan Parties’ Accounts (1) including all invoices’ invoice date and payment
terms) and (2) reconciled to

 

95

--------------------------------------------------------------------------------


 

the Borrowing Base Certificate delivered as of such date in a form reasonably
acceptable to the Administrative Agent and (B) a summary aging of the Loan
Parties’ Accounts specifying the name, address and balance due for each Account
Debtor.

 

(ii)                                  a reasonably detailed aging of the Loan
Parties’ Credit Card Accounts Receivables (A) including aging by each credit
card issuer and credit card processor and (B) reconciled to the Borrowing Base
Certificate delivered as of such date, in a form reasonably acceptable to the
Administrative Agent, together with a summary specifying the balance due from
each credit card issuer or credit card processor;

 

(iii)                               a schedule reasonably detailing the Loan
Parties’ Tuxedo Rental Product, in form reasonably satisfactory to the
Administrative Agent, (A) by location (showing Tuxedo Rental Product in transit,
any Tuxedo Rental Product located with a third party under any consignment,
bailee arrangement or warehouse agreement), by product type and by volume on
hand, which Tuxedo Rental Product shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate,
(B) including a report of any variances or other results of Tuxedo Rental
Product counts performed by the Loan Parties since the last Tuxedo Rental
Product schedule (including information regarding sales or other reductions,
additions, returns, credits issued by the Loan Parties), and (C) reconciled to
the Borrowing Base Certificate delivered as of such date;

 

(iv)                              a schedule detailing the Loan Parties’
Inventory, in form reasonably satisfactory to the Administrative Agent, (A) by
location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement or warehouse agreement), by product
type and by volume on hand, which Inventory shall be valued at the lower of cost
(determined on a first-in, first-out basis) or market and adjusted for Reserves
as the Administrative Agent has previously indicated to the Borrower
Representative are deemed by the Administrative Agent to be appropriate,
(B) including a report of any variances or other results of Inventory counts
performed by the Loan Parties since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by the Loan Parties), and (C) reconciled to the Borrowing Base
Certificate delivered as of such date;

 

(v)                                 a worksheet of calculations prepared by the
Loan Parties to determine Eligible Credit Card Accounts Receivables, Eligible
Accounts, Eligible Tuxedo Rental Inventory and Eligible Inventory, such
worksheets detailing the Credit Card Accounts Receivables, Accounts, Tuxedo
Rental Product and Inventory excluded from Eligible Credit Card Accounts
Receivables, Eligible Accounts, Eligible Tuxedo Rental Inventory and Eligible
Inventory and the reasons for such exclusion;

 

96

--------------------------------------------------------------------------------


 

(vi)                              a reconciliation of the Loan Parties’ Credit
Card Accounts Receivables, Accounts, Tuxedo Rental Product and Inventory between
the amounts shown in the Loan Parties’ general ledger and financial statements
and the reports delivered pursuant to clauses (i), (ii), (iii) and (iv) above;
and

 

(vii)                           a reconciliation of the loan balance per the
Loan Parties’ general ledger to the loan balance under this Agreement;

 

(j)                                    as soon as available but in any event
within 15 Business Days after the end of each calendar month, a schedule and
aging of the Loan Parties’ accounts payable as of the month then ended,
delivered electronically in a text formatted file in a form reasonably
acceptable to the Administrative Agent;

 

(k)                                 [Reserved];

 

(l)                                     [Reserved];

 

(m)                             [Reserved];

 

(n)                                 [Reserved];

 

(o)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Parent or any Subsidiary with the SEC or any Canadian federal
or provincial securities commission, or with any national securities exchange,
or distributed by Parent to its shareholders generally, as the case may be;
provided that the U.S. Borrower shall be deemed to have satisfied the
requirements of this Section 5.01(o) upon the filing of such reports, statements
or materials through the SEC’s EDGAR system or the publication by Parent of such
reports, statements or materials on its website;

 

(p)                                 promptly after any reasonable written
request therefor by the Administrative Agent, copies of (x)(i) each Schedule B
(Actuarial Information) to the most recent annual report (Form 5500 Series)
filed by any Loan Party or any ERISA Affiliate with the Internal Revenue Service
with respect to each Plan; (ii) the most recent actuarial valuation report for
each Plan; (iii) such other documents or governmental reports or filings
relating to any Plan and concerning any ERISA Event as the Administrative Agent
shall reasonably request and (y)(i) any material documents described in Section
101(k)(1) of ERISA that the Loan Parties or any ERISA Affiliate may request with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(1)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Loan
Parties or any ERISA Affiliate have not requested such material documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
upon request by the Administrative Agent, the applicable Loan Party or ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
to the Administrative Agent promptly after receipt thereof; provided, further
that notwithstanding anything herein the rights of the Administrative Agent
under Section 5.01(p)(y)(ii) shall be exercised not more than once with respect
to the same Multiemployer Plan during any applicable plan year;

 

(q)                                 promptly after the filing thereof with any
Governmental Authority, a copy of each actuarial valuation report and, upon
request of the Canadian Administrative Agent, Annual Information Return in
respect of any Canadian Benefit Plan or Canadian Pension Plan; and

 

97

--------------------------------------------------------------------------------


 

(r)                                    promptly after any request therefor, such
other information regarding the operations, business affairs and financial
condition of Parent or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to clause (a), (b) or (o) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

SECTION 5.02                                      Notices of Material Events. 
Parent will furnish to the Administrative Agent (for distribution to the
Lenders) written notice promptly upon any Financial Officer, or other officer or
employee responsible for compliance with the Loan Documents, of Parent or any
Subsidiary becoming aware of any of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting Parent or any Restricted Subsidiary, or any adverse development in
any such pending action, suit or proceeding not previously disclosed in writing
by Parent to the Administrative Agent and the Lenders, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;

 

(c)                                  any and all notices that a material default
has occurred and is continuing received under or with respect to any leased
location or public warehouse where Collateral having an aggregate value in
excess of $5,000,000 is located (which shall be delivered within ten
(10) Business Days after receipt thereof);

 

(d)                                 the occurrence of an ERISA Event that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect; or

 

(e)                                  any other development that has resulted, or
would reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03                                      Additional Subsidiaries. 
Subject to applicable law, each Borrower and each Loan Party will cause each
Designated Subsidiary formed or acquired after the date of this Agreement or
that becomes a Designated Subsidiary after the Effective Date in accordance with
the terms of this Agreement to within 30 days (or, in the case of the Acquired
Company and its Subsidiaries that are Designated Subsidiaries immediately
following the Merger, within two Business Days after the Effective Date) (in
each case, as such time may be extended in the Administrative Agent’s sole
discretion) become (i) in the case of a Domestic Subsidiary, a U.S. Subsidiary
Borrower by executing a Joinder Agreement and (ii) in the case of a Canadian
Subsidiary, a Canadian Guarantor by executing a Canadian Joinder Agreement. 
Upon execution and delivery thereof, each such Person (i) shall automatically
become a U.S. Subsidiary Borrower or Canadian Guarantor, as applicable hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant

 

98

--------------------------------------------------------------------------------


 

Liens to the Administrative Agent, for the benefit of the Administrative Agent
and the applicable Lender Parties, in any property of such Loan Party which
constitutes Collateral, under the applicable Security Agreement.

 

SECTION 5.04                                      Information Regarding
Collateral.

 

(a)                                 Each Loan Party will furnish to the
Administrative Agent prompt written notice (and in any event within 60 days
thereof) of any change in (i) its legal name, as set forth in its organizational
documents, (ii) its jurisdiction of organization or the form of its organization
(including as a result of any merger, amalgamation or consolidation), (iii) the
location of its chief executive office, (iv) the jurisdiction in which it
maintains any Collateral, or (v) its organizational identification number, if
any and the Federal Taxpayer Identification Number of such Loan Party, in each
case of this subclause (v), only with respect to any Loan Party organized under
the laws of a jurisdiction that requires such information to be set forth on the
face of a UCC financing statement. Each Loan Party agrees not to effect or
permit any change referred to in the preceding sentence unless all filings or
registrations have been made under the UCC or the PPSA, as applicable or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral affected thereby.  Each Loan Party also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)                                 If any material assets are acquired by any
Loan Party after the Effective Date (other than assets constituting Collateral
under the Collateral Documents that become subject to the Lien of the Collateral
Documents upon the acquisition thereof), Parent will promptly notify the
Administrative Agent thereof and will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Lien, all at the expense of the Loan Parties.  It is understood and
agreed that, notwithstanding anything to the contrary set forth in this
Agreement or in any Collateral Document, Parent and, to the extent required by
the Collateral Documents, any other Loan Party, shall not be required to
(A) grant mortgages, (B) obtain landlord lien waivers, estoppels, Collateral
Access Agreements or bailee agreements with respect to any of their retail
operating store locations or (C) enter into Deposit Account Control Agreements
in respect of any Excluded Account.

 

SECTION 5.05                                      Existence; Conduct of
Business.  Each Loan Party will, and will cause each Restricted Subsidiary to,
do or cause to be done all things reasonably necessary to preserve, renew and
keep in full force and effect (i)  its legal existence and (ii) the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except in the case of
clause (ii) where failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation, dissolution, disposition or other transaction permitted under
Section 6.03 or 6.05.

 

SECTION 5.06                                      Payment of Obligations.  Each
Loan Party will, and will cause each Restricted Subsidiary to, pay or discharge
all its material obligations, including Tax liabilities (whether or not shown on
a Tax return), before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) Parent or such Restricted Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

99

--------------------------------------------------------------------------------


 

SECTION 5.07                                      Maintenance of Properties. 
Parent will, and will cause each Restricted Subsidiary (other than an Immaterial
Subsidiary) to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08                                      Insurance.  Parent will, and
will cause each Restricted Subsidiary to, maintain, with financially sound and
reputable insurance companies having a financial strength rating of at least A-
by A.M. Best Company (a) insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required to be maintained
pursuant to the Collateral Documents.  Parent will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.  Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, as an additional insured thereunder,
(b) in the case of each casualty insurance policy, contain a loss payable clause
or endorsement that names the Administrative Agent, as a loss payee thereunder.

 

SECTION 5.09                                      Books and Records; Inspection
Rights.  Each Loan Party will, and will cause each Restricted Subsidiary to,
(a) keep proper books of record and account in which full, true and correct (in
all material respects) entries in accordance with GAAP and applicable law are
made of all dealings and transactions in relation to its business and activities
and (b) permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice (but in no event more than once each fiscal
year of Parent unless an Event of Default has occurred and is continuing), to
visit and inspect its properties, to examine and make extracts from its books
and records and to discuss its affairs, finances and condition with its officers
and, accompanied by one or more such officers or their designees if requested by
Parent, independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested.  Unless an Event of Default
has occurred and is continuing, the Borrower shall have the right to have a
representative present at any and all inspections.  Notwithstanding anything
herein to the contrary, the right of the Administrative Agent or any Lender to
conduct appraisals or field examinations shall be governed exclusively by
Sections 5.12 and 5.13, respectively, and shall not be limited by this Section.

 

SECTION 5.10                                      Compliance with Laws.

 

(a)                                 Each Loan Party will, and will cause each
Subsidiary to, comply with all laws (including Environmental Laws and all orders
of any Governmental Authority) applicable to it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Canadian Pension Plans and Canadian Benefit
Plans.

 

(i)                                     For each existing, or hereafter adopted,
Canadian Pension Plan and Canadian Benefit Plan, each Loan Party will, and will
cause each Subsidiary to, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Canadian
Pension Plan or Canadian Benefit Plan, including under any funding agreements
and all applicable laws (including any fiduciary, funding, investment and
administration obligations).

 

100

--------------------------------------------------------------------------------


 

(ii)                                  All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Canadian Pension Plan or Canadian Benefit Plan shall be paid or remitted by each
Loan Party and each Subsidiary of each Loan Party in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws.

 

SECTION 5.11                                      Use of Proceeds.  The Letters
of Credit and proceeds of the Loans will be used only, (a) on the Effective
Date, (i) to finance the Acquisition and the Refinancing, up to $350 million in
the aggregate, (ii) to fund original issue discount in connection with the
Transactions and (iii) the issuance of Existing Letters of Credit, and (b) after
the Effective Date, for other general corporate purposes and working capital
needs of the Borrowers (including for Investments and Capital Expenditures)
subject to the restrictions otherwise set forth in this Agreement.  No part of
the proceeds of any Loan and no Letter of Credit will be used, whether directly
or indirectly, for any purpose that entails (x) a violation of any of the
Regulations of the Board of Governors, including Regulations T, U and X, (y) a
violation of applicable legislation governing financial assistance and/or
capital maintenance, as set forth in Section 5.15 or (z) a violation of any
Sanctions or Anti-Corruption Laws applicable to any party thereto.

 

SECTION 5.12                                      Appraisals.  The Loan Parties
will provide to the Administrative Agent from time to time upon the
Administrative Agent’s request, at the sole expense of the Loan Parties,
appraisals (or updates thereof) of the Inventory of the Loan Parties from
appraisers selected and engaged by the Administrative Agent (and reasonably
acceptable to the Loan Parties so long as no Event of Default has occurred and
is continuing); provided that the Administrative Agent shall request only one
such appraisal in any twelve-month period, except that (a) at any time when
Availability shall have been less than the greater of (i) 20% of the Line Cap
then in effect and (ii) $85,000,000, the Administrative Agent may request a
second appraisal in the then-current twelve-month period, (b) if an Event of
Default shall have occurred and be continuing, there shall be no limitation on
the number of appraisals that the Administrative Agent may request and (c) if
Parent or any Restricted Subsidiary shall have consummated any Permitted
Acquisition, the Administrative Agent may request a separate appraisal of the
inventory acquired thereby to the extent the Loan Parties desire to include such
inventory in Eligible Inventory.  For purposes of the foregoing, it is
understood that a single appraisal may consist of appraisals of the assets of
each Loan Party and may be conducted at multiple sites.  Notwithstanding the
foregoing, upon reasonable advance notice to Parent, the Administrative Agent
may request appraisals in addition to those authorized by the preceding
sentences of this Section; provided that the Loan Parties will not be
responsible for the expense of appraisals conducted pursuant to this sentence.

 

SECTION 5.13                                      Field Examinations.  At any
time that the Administrative Agent requests, Parent and the Restricted
Subsidiaries will allow the Administrative Agent, at the sole expense of the
Loan Parties, to conduct, or engage a third party to conduct, field examinations
(or updates thereof) during normal business hours to ensure the adequacy of
Collateral included in the Borrowing Base and related reporting and control
systems; provided that the Administrative Agent shall conduct only one such
field examination in any calendar year, except that (a) at any time when
Availability shall have been less than the greater of (i) 20% of the Line Cap
then in effect and (ii) $85,000,000, the Administrative Agent may conduct a
second field examination in the then-current twelve-month period, (b) if an
Event of Default shall have occurred and be continuing, there shall be no
limitation on the number of field examinations that the Administrative Agent may
conduct and (c) if Parent or any Restricted Subsidiary shall have consummated
any Permitted Acquisition, the Administrative Agent may conduct a separate field
examination of the Collateral acquired thereby to the extent the Loan Parties
desire to include such Collateral in the Borrowing Base.  For purposes of the
foregoing, it is understood that a single field examination may consist of
examinations of the assets of each Loan Party and may be conducted at multiple
sites.  Notwithstanding the foregoing, upon reasonable advance notice to Parent,
the Administrative Agent may conduct, or engage a third party to conduct, field
examinations in addition to those authorized by the

 

101

--------------------------------------------------------------------------------


 

preceding sentences of this Section; provided that the Loan Parties will not be
responsible for the expense of field examinations conducted pursuant to this
sentence.

 

SECTION 5.14                                      Depository Banks; Withdrawals
from Borrowing Base Deposit Accounts.

 

(a)                                 Subject to Section 5.18, the Loan Parties
will maintain the Administrative Agent or one or more Lenders acceptable to the
Administrative Agent as their principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other Deposit Accounts for the conduct of their business; provided that the
Loan Parties shall not be required to satisfy the foregoing requirement with
respect to any Deposit Account (i) that is an Excluded Account or (ii) with
respect to which the applicable Loan Parties have entered into a Deposit Account
Control Agreement in accordance with the applicable Security Agreement, Sections
5.15 and 5.18, as applicable, in favor of the Administrative Agent.

 

(b)                                 No Loan Party shall be entitled to withdraw
any funds from the Canadian Borrowing Base Deposit Account or the U.S. Borrowing
Base Deposit Account, which funds were included in any Borrowing Base unless the
Borrower Representative shall have delivered to the Administrative Agent
evidence satisfactory that, after giving effect to such withdrawal, the
Revolving Exposure Limitations shall be complied with (and, after any such
withdrawal, the funds withdrawn shall thereafter be excluded for purposes of
calculating the applicable Borrowing Base).

 

SECTION 5.15                                      Further Assurances.  The Loan
Parties will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, and other
documents) that are required under the Collateral Documents or this Agreement to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times (subject to the last paragraph of the Collateral and Guarantee Requirement
definition).  The Loan Parties also agree to provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

 

SECTION 5.16                                      Credit Card Agreements and
Notifications.  Each Loan Party will (a) comply in all material respects with
all its obligations under each Credit Card Agreement to which it is party and
(b) maintain credit card arrangements solely with the credit card issuers and
credit card processors identified in Section 3.18 of the Disclosure Letter;
provided, however, that the U.S. Borrower may amend Section 3.18 of the
Disclosure Letter to remove any credit card issuer or credit card processor
identified on such Section 3.18 of the Disclosure Letter or to add additional
credit card issuers and credit card processors that are reasonably satisfactory
to the Administrative Agent, and concurrently with the making of any such
amendment the Loan Party shall provide to the Administrative Agent evidence that
a Credit Card Notification shall have been delivered to any credit card issuer
or credit card processor added to such Section 3.18 of the Disclosure Letter.

 

SECTION 5.17                                      Designation of Subsidiaries. 
Parent may at any time designate any Restricted Subsidiary of Parent (other than
the Canadian Borrower so long as any Canadian Commitments are outstanding) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary; provided that
(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing, (ii) on Pro Forma Basis, the Payment Conditions
shall be satisfied and (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Term Credit
Agreement (or documentation governing other Permitted Term Indebtedness) or any
Refinancing Indebtedness in respect thereof, as applicable.  The designation of
any Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute a Restricted Payment by Parent therein at the date of designation in
an amount equal to the fair market value of Parent or its Restricted
Subsidiaries’ (as applicable) Investments

 

102

--------------------------------------------------------------------------------


 

therein.  Upon the designation of any U.S. Subsidiary Borrower as an
Unrestricted Subsidiary in accordance with the forgoing, such U.S. Subsidiary
Borrower shall cease to be a “U.S. Subsidiary Borrower” and “U.S. Borrower”
under this Agreement.

 

SECTION 5.18                                      Deposit Accounts.  The Loan
Parties shall, at all times, comply with the provisions of Section 4.04(b) of
the U.S. Security Agreement and Section 4.04(b) of the Canadian Security
Agreement.

 

SECTION 5.19                                      Post-Closing Requirements. 
The Loan Parties shall deliver, when and as required by the terms of the
Post-Closing Letter Agreement, the items referenced therein.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

 

SECTION 6.01                                      Indebtedness; Certain Equity
Securities.

 

(a)                                 The Loan Parties will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(i)                                     Indebtedness created under the Loan
Documents;

 

(ii)                                  Indebtedness existing on the Effective
Date and set forth in Section 6.01 of the Disclosure Letter and Refinancing
Indebtedness in respect thereof;

 

(iii)                               Indebtedness of Parent to any Restricted
Subsidiary and of any Restricted Subsidiary to Parent or any other Restricted
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than Parent or any Restricted Subsidiary, (B) any such
Indebtedness owing by (x) a Loan Party to a Restricted Subsidiary that is not a
Loan Party and (y) any Canadian Loan Party to a U.S. Borrower shall, in each
case be unsecured and subordinated in right of payment to the applicable Secured
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent and (C) any such Indebtedness
shall be incurred in compliance with Section 6.04;

 

(iv)                              Guarantees incurred in compliance with
Section 6.04;

 

(v)                                 Indebtedness of Parent or any Restricted
Subsidiary (A) incurred to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and
Synthetic Lease Obligations, provided that such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets or (B) assumed in connection with the acquisition of any fixed or
capital assets, and Refinancing Indebtedness in respect of any of the foregoing;
provided that the aggregate

 

103

--------------------------------------------------------------------------------


 

principal amount of Indebtedness permitted by this clause (v) shall not exceed
$50,000,000 at any time outstanding;

 

(vi)                              Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit and checking
accounts, in each case, in the ordinary course of business;

 

(vii)                           Indebtedness in respect of letters of credit,
bank guarantees and similar instruments issued for the account of Parent or any
Restricted Subsidiary in the ordinary course of business supporting obligations
under workers’ compensation, unemployment insurance and other social security
laws;

 

(viii)                        Indebtedness of Parent or any Restricted
Subsidiary in the form of bona fide purchase price adjustments or earn-outs
incurred in connection with any Permitted Acquisition or other Investment
permitted by Section 6.04;

 

(ix)                              the Senior Notes and any Refinancing
Indebtedness in respect thereof;

 

(x)                                 under the Term Credit Agreement in an
aggregate principal amount not to exceed $1,500,000,000 at any time outstanding;

 

(xi)                              Indebtedness of Loan Parties in respect of
surety bonds (whether bid performance or otherwise) and performance and
completion guarantees and other obligations of a like nature, in each case
incurred in the ordinary course of business;

 

(xii)                           (A) Permitted Debt; provided that, after giving
effect to the incurrence of such Indebtedness and any related transaction on a
Pro Forma Basis the Total Leverage Ratio shall not exceed 4.00 to 1.00 (in each
case calculated as of the last day of the fiscal quarter of Parent then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b)); provided further that (I) the aggregate principal
amount of Indebtedness of the Restricted Subsidiaries that are not U.S.
Borrowers permitted by this clause (xii) shall not exceed $50,000,000 at any
time outstanding and (B) Refinancing Indebtedness in respect of Indebtedness
incurred pursuant to clause (A) above;

 

(xiii)                        Indebtedness incurred under leases of real
property in respect of tenant improvements;

 

(xiv)                       Indebtedness of Parent or any Restricted Subsidiary
assumed in connection with any Permitted Acquisition so long as such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
any Refinancing Indebtedness in respect thereof;

 

(xv)                          Indebtedness of Foreign Subsidiaries (other than
any Canadian Subsidiary) in an amount not to exceed $25,000,000 at any one time
outstanding;

 

(xvi)                       other Indebtedness in an aggregate principal amount
not to exceed $50,000,000 at any time outstanding;

 

104

--------------------------------------------------------------------------------


 

(xvii)                    Indebtedness consisting of (a) the financing of
insurance premiums and (b) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(xviii)                 obligations under any agreement governing the provision
of treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services; and

 

(xix)                       Indebtedness in the form of Swap Agreements
permitted under Section 6.07.

 

(b)                                 Parent will not, and will not permit any
Restricted Subsidiary to, issue any Disqualified Stock, other than, in the case
of the Restricted Subsidiaries, to Parent or a Restricted Subsidiary; provided
that any issuance of Equity Interests of any Restricted Subsidiary that is not a
Loan Party to any Loan Party shall be subject to Section 6.04.

 

SECTION 6.02                                      Liens.  The Loan Parties will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Lien on any asset now owned or hereafter acquired, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of Parent or any
Restricted Subsidiary existing on the Effective Date and set forth in
Section 6.02 of the Disclosure Letter; provided that (i) such Lien shall not
apply to any other asset of Parent or any Restricted Subsidiary and (ii) such
Lien shall secure only those obligations that it secures on the Effective Date
and any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by Parent or any Restricted Subsidiary or existing on any
asset of any Person that becomes (including pursuant to a Permitted Acquisition)
a Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged, amalgamated or consolidated with or into a Restricted Subsidiary
in a transaction permitted hereunder) after the Effective Date prior to the time
such Person becomes a Restricted Subsidiary (or is so merged, amalgamated or
consolidated); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger, amalgamation or consolidation), (ii) such Lien shall
not apply to any other assets of Parent or any Restricted Subsidiary (other
than, in the case of any such merger, amalgamation or consolidation, the assets
of any special purpose merger Restricted Subsidiary that is a party thereto) and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary (or
is so merged, amalgamated or consolidated) and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof;

 

(e)                                  Liens on fixed or capital assets (other
than Tuxedo Rental Product) acquired, constructed or improved by Parent or any
Restricted Subsidiary; provided that (i) such Liens

 

105

--------------------------------------------------------------------------------


 

secure only Indebtedness permitted by Section 6.01(a)(v) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
apply to any other asset of Parent or any Restricted Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets (other than Tuxedo Rental Product),
such Liens may secure all such purchase money obligations and may apply to all
such fixed or capital assets financed by such Person;

 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Restricted
Subsidiary that is not a wholly-owned Restricted Subsidiary or (ii) the Equity
Interests in any Person that is not a Restricted Subsidiary, any encumbrance or
restriction, including any put and call arrangements, related to Equity
Interests in such Restricted Subsidiary or such other Person set forth in the
organizational documents of such Restricted Subsidiary or such other Person or
any related joint venture, shareholders’ or similar agreement;

 

(h)                                 Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by Parent or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement for a Permitted Acquisition or other transaction permitted hereunder;

 

(i)                                     Liens securing (i) Indebtedness
permitted by Section 6.01(a)(x), (ii) obligations relating thereto not
constituting Indebtedness and (iii) Swap Obligations secured on a pari passu
basis with the Indebtedness referred to in clause (i); provided that any such
Liens are subject to the Intercreditor Agreement;

 

(j)                                    any Lien on assets of any Foreign
Subsidiary (other than a Canadian Loan Party) securing Indebtedness of such
Foreign Subsidiary (other than a Canadian Loan Party) permitted by Section 6.01
and obligations relating thereto not constituting Indebtedness; and

 

(k)                                 other Liens securing Indebtedness or other
obligations in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding (it being understood that in the event any such Liens extend to
Accounts, Credit Card Accounts Receivable, Tuxedo Rental Product or Inventory,
such Accounts, Credit Card Accounts Receivable, Tuxedo Rental Product or
Inventory shall, to the extent otherwise included therein, cease to be Eligible
Accounts, Eligible Credit Card Accounts Receivable, Eligible Tuxedo Rental
Inventory or Eligible Inventory, as applicable).

 

SECTION 6.03                                      Fundamental Changes; Business
Activities.

 

(a)                                 Parent will not, and will not permit any
Restricted Subsidiary to, merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Restricted Subsidiary (other than the
Company) may merge into or amalgamate with Parent in a transaction in which
Parent is the surviving corporation, (ii) any Person (other than the Company)
may merge into, amalgamate with or consolidate with any Restricted Subsidiary in
a transaction in which the surviving entity is a Restricted Subsidiary and, if
any party to such merger, amalgamation or consolidation is a Loan Party, a Loan
Party, (iii) any Restricted Subsidiary may merge into, amalgamate with or
consolidate with any Person (other than the Company) in a transaction permitted
under Section 6.05 in which, after giving effect to such transaction,

 

106

--------------------------------------------------------------------------------


 

the surviving entity is not a Restricted Subsidiary, (iv) any Restricted
Subsidiary (other than the Canadian Borrower) may liquidate or dissolve if
Parent determines in good faith that such liquidation or dissolution is in the
best interests of Parent and is not materially disadvantageous to the Lenders;
provided that any such merger, amalgamation or consolidation involving a Person
that is not a wholly owned Restricted Subsidiary immediately prior to such
merger, amalgamation or consolidation shall not be permitted unless it is also
permitted by Section 6.04 and (v) the Company may merge into a newly formed
Domestic Subsidiary of Parent in connection with a Permitted Borrower
Reorganization.  Nothing in this paragraph shall prohibit Parent or any
Restricted Subsidiary from effecting the Acquisition.

 

(b)                                 Parent will not, and will not permit any of
its Restricted Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by Parent and the Restricted
Subsidiaries on the Effective Date and businesses reasonably related or
complementary thereto.

 

SECTION 6.04                                      Investments, Loans, Advances,
Guarantees and Acquisitions.  Parent will not, and will not permit any
Restricted Subsidiary to, purchase, hold, acquire (including pursuant to any
merger, amalgamation or consolidation), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, except:

 

(a)                                 Investments in cash and Cash Equivalents;

 

(b)                                 Investments existing on the Effective Date
and set forth in Section 6.04 of the Disclosure Letter (but not any additions
thereto (including any capital contributions) made after the Effective Date);

 

(c)                                  Investments by Parent and the Restricted
Subsidiaries in Equity Interests in their respective Restricted Subsidiaries;
provided that (i) such Restricted Subsidiaries are Restricted Subsidiaries prior
to such Investments and (ii) the aggregate amount of such Investments by (x) the
Loan Parties in, and loans and advances by the Loan Parties to, and Guarantees
by the Loan Parties of Indebtedness and other obligations of, Restricted
Subsidiaries that are not Loan Parties and (y) the U.S. Borrowers in, and loans
and advances by the U.S. Borrowers to, and Guarantees by the U.S. Borrowers of
Indebtedness and other obligations of Canadian Loan Parties (excluding all such
Investments, loans, advances and Guarantees existing on the Effective Date and
permitted by clause (b) above) shall not exceed $10,000,000 at any time
outstanding;

 

(d)                                 loans or advances made by Parent to any
Restricted Subsidiary or made by any Restricted Subsidiary to Parent or any
other Restricted Subsidiary; provided that (i) the Indebtedness resulting
therefrom is permitted by Section 6.01(a)(iii) and (ii) the amount of such loans
and advances made (x) by the Loan Parties to Restricted Subsidiaries that are
not Loan Parties and (y) by U.S. Borrowers to Canadian Loan Parties shall be
subject to the limitation set forth in clause (c) above;

 

(e)                                  Guarantees by Parent or any Restricted
Subsidiary of Indebtedness or other obligations of Parent or any Restricted
Subsidiary (including any such Guarantees (i) arising as a result of any such
Person being a joint and several co-applicant with respect to any letter of
credit or letter of guaranty or (ii) of any leases of retail store locations and
related obligations arising thereunder); provided that the aggregate amount of
Indebtedness and other obligations of (x) Restricted Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party and (y) Canadian Loan Parties
that is Guaranteed by any U.S. Borrower shall be subject to the limitation set
forth in clause (c) above;

 

107

--------------------------------------------------------------------------------


 

(f)                                   Investments not otherwise permitted by
this Section 6.04 so long as the Payment Conditions are satisfied after giving
effect to each such Investment;

 

(g)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(h)                                 any Permitted Acquisition after giving
effect to such acquisition (other than the Acquisition);

 

(i)                                     deposits, prepayments and other credits
to suppliers, lessors and landlords made in the ordinary course of business;

 

(j)                                    advances by Parent or any Restricted
Subsidiary to employees in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes;

 

(k)                                 Investments made as a result of receipt of
non-cash consideration from a sale, transfer or other disposition of assets
permitted under Section 6.05;

 

(l)                                     Investments in the form of Swap
Agreements permitted under Section 6.07;

 

(m)                             investments constituting deposits described in
clauses (c) and (d) of the definition of “Permitted Encumbrances” and
endorsements of instruments for collection or deposit in the ordinary course of
business;

 

(n)                                 other Investments in an aggregate amount not
to exceed $10,000,000 at any time outstanding;

 

(o)                                 the Acquisition; and

 

(p)                                 Investments made in connection with the
purchase or acquisition by the Parent or any of its direct or indirect
Subsidiaries of any Equity Interests in MWUK Holding Company Limited not already
owned, directly or indirectly, by the Parent, in an aggregate amount not to
exceed $7,500,000 at any time outstanding.

 

For the purposes of this Section, any unreimbursed payment by Parent or any
Restricted Subsidiary for goods or services delivered to any Restricted
Subsidiary shall be deemed to be an Investment in such Restricted Subsidiary.

 

SECTION 6.05                                      Asset Sales.  The Loan Parties
will not, and will not permit any Restricted Subsidiary to, sell, transfer,
lease or otherwise dispose of any asset, including any Equity Interest owned by
it, nor will Parent permit any Restricted Subsidiary to issue any additional
Equity Interests in such Restricted Subsidiary (other than to Parent or any
other Restricted Subsidiary in compliance with Section 6.04, and other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law), except:

 

(a)                                 (i) sales of inventory, (ii) sales,
transfers and other dispositions of used, surplus, obsolete or outmoded
machinery or equipment and (iii) dispositions of cash and Cash Equivalents, in
each case (other than in the case of clause (iii)) in the ordinary course of
business;

 

108

--------------------------------------------------------------------------------


 

(b)                                 sales, transfers, leases and other
dispositions to Parent or any Restricted Subsidiary; provided that any such
sales, transfers, leases or other dispositions involving (x) a Loan Party and a
Restricted Subsidiary that is not a Loan Party or (y) a U.S. Borrower and a
Canadian Loan Party shall be made in compliance with Sections 6.04 and 6.09;

 

(c)                                  the sale or discount of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not in connection with any financing
transaction;

 

(d)                                 dispositions of assets subject to any
casualty or condemnation proceeding (including in lieu thereof);

 

(e)                                  leases or subleases of real property
granted by Parent or any Restricted Subsidiary to third Persons not interfering
in any material respect with the business of Parent or any Restricted
Subsidiary, including, without limitation, retail store lease assignments and
surrenders;

 

(f)                                   the sale, transfer or other disposition of
patents, trademarks, copyrights and other intellectual property (i) in the
ordinary course of business, including pursuant to non-exclusive licenses of
intellectual property; provided that no such sale, transfer or other disposition
shall adversely affect in any material respect the fair value of any Eligible
Inventory or the ability of the Administrative Agent to dispose of or otherwise
realize upon any Eligible Inventory, or (ii) which, in the reasonable judgment
of Parent or any Subsidiary, are determined to be uneconomical, negligible or
obsolete in the conduct of business;

 

(g)                                  Sale/Leaseback Transactions permitted by
Section 6.06;

 

(h)                                 the sale, transfer or other disposition of
assets that are not permitted by any other clause of this Section; provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance on this clause (h) (i) during any fiscal year of the
Parent shall not exceed 10% of Total Assets and (ii) 25% of Total Assets after
the Effective Date, in each case measured as of the last day of the immediately
preceding year; provided that, if any assets included in any Borrowing Base with
a fair market value of $10,000,000 or more are disposed of in any transaction or
series of related transactions, the Borrower Representative shall deliver an
updated Borrowing Base Certificate to the Administrative Agent excluding such
disposed assets from the applicable Borrowing Base(s); and

 

(i)                                     Restricted Payments permitted by
Section 6.08(a);

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b) or
(d) above) shall be made for fair value and, in the case of sales, transfers,
leases and other dispositions permitted by clauses (c), (f)(ii), (g) and
(h) above, for at least 75% cash consideration (or, in the case of a sale,
transfer, lease or other disposition of assets in an aggregate amount in excess
of $5,000,000 included in any Borrowing Base, 100%, other than in connection
with the sale, transfer, lease or other disposition of K&G Men’s Company Inc.);
provided further that for purposes of the foregoing, the amount of (i) any
liabilities (as shown on the Parent’s most recent balance sheet or in the notes
thereto) of Parent or any Restricted Subsidiary (other than liabilities that are
by their terms subordinated to the Secured Obligations) that are assumed by the
transferee of any such assets and from which Parent and all Restricted
Subsidiaries have been validly released by all creditors in writing, (ii) any
securities received by Parent or such Restricted Subsidiary from such transferee
that are converted by Parent or such Restricted Subsidiary into cash (to the
extent of the cash received) within 90 days following the closing of such Asset
Sale, and (iii) except in the case of the sale of assets included in any

 

109

--------------------------------------------------------------------------------


 

Borrowing Base, any Designated Noncash Consideration received by Parent or any
of its Restricted Subsidiaries in such asset sale having an aggregate fair
market value, taken together with all other Designated Noncash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed $40,000,000, shall be deemed to be cash for purposes of this paragraph
and for no other purpose.

 

SECTION 6.06                                      Sale/Leaseback Transactions. 
The Loan Parties will not, and will not permit any Restricted Subsidiary to,
enter into any Sale/Leaseback Transaction, except for any such sale of any fixed
or capital assets that is made for cash consideration in an amount not less than
the cost of such fixed or capital asset and is consummated within 180 days after
Parent or a Restricted Subsidiary acquires or completes the construction of such
fixed or capital assets.

 

SECTION 6.07                                      Swap Agreements.  The Loan
Parties will not, and will not permit any Restricted Subsidiary to, enter into
any Swap Agreement, other than Swap Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which a Loan Party or a
Restricted Subsidiary is exposed in the conduct of its business or the
management of its liabilities and not for speculative purposes.

 

SECTION 6.08                                      Restricted Payments; Certain
Payments of Indebtedness.

 

(a)                                 The Loan Parties will not, and will not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) Parent may declare and pay
dividends with respect to its Equity Interests payable solely in additional
Equity Interests (other than Disqualified Stock), (ii) any Restricted Subsidiary
may declare and pay dividends or make other distributions with respect to its
capital stock, partnership or membership interests or other similar Equity
Interests, or make other Restricted Payments in respect of its Equity Interests,
in each case ratably to the holders of such Equity Interests (or, if not
ratably, on a basis more favorable to Parent and the Subsidiaries), (iii) so
long as no Event of Default has occurred and is continuing, Parent may declare
and make Restricted Payments in an aggregate amount not to exceed $10,000,000 in
any fiscal quarter in respect of dividends on Parent’s common stock, (iv) Parent
may repurchase Equity Interests upon the exercise of stock options, deferred
stock units and restricted shares to the extent such Equity Interests represent
a portion of the exercise price of such stock options, deferred stock units or
restricted shares, (v) the Parent may make cash payments in lieu of the issuance
of fractional shares representing insignificant interests in the Parent in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for shares of common stock in the Parent and
(vi) the Parent may repurchase shares of its common stock and make other
Restricted Payments, provided that at the time of and immediately after giving
effect to any such repurchase or other Restricted Payment referred to in this
clause (vi), (A) no Default or Event of Default shall have occurred and be
continuing and (B) Payment Conditions have been satisfied.

 

(b)                                 Parent will not, and will not permit any
Restricted Subsidiary to, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Specified
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Specified Indebtedness permitted by Section 6.01(xii), except:

 

(i)                                     payments of regularly scheduled interest
and principal payments as and when due in respect of any Specified Indebtedness,
other than payments in respect of any Subordinated Indebtedness prohibited by
the subordination provisions thereof;

 

110

--------------------------------------------------------------------------------


 

(ii)                                  refinancings of Specified Indebtedness
with the proceeds of Refinancing Indebtedness permitted under Section 6.01;

 

(iii)                               payment of secured Specified Indebtedness
that becomes due as a result of (A) any voluntary sale or transfer of any assets
(other than assets included in any Borrowing Base) securing such Indebtedness or
(B) any casualty or condemnation proceeding (including a disposition in lieu
thereof) of any assets (other than assets included in any Borrowing Base)
securing such Indebtedness;

 

(iv)                              payments of or in respect of Specified
Indebtedness solely by issuance of the common stock of Parent;

 

(v)                                 payments of or in respect of Specified
Indebtedness incurred by any Restricted Subsidiary that is not a Loan Party; and

 

(vi)                              other payments of or in respect of
Indebtedness; provided that at the time of and immediately after giving effect
thereto, the Payment Conditions have been satisfied.

 

SECTION 6.09                                      Transactions with Affiliates. 
The Loan Parties will not, and will not permit any Restricted Subsidiary to,
sell, lease, license or otherwise transfer any assets to, or purchase, lease,
license or otherwise acquire any assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to Parent or such Restricted Subsidiary than those that would prevail
in an arm’s-length transaction with unrelated third parties, (b) transactions
between or among Parent and the Restricted Subsidiaries not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.08, (d) the payment
of reasonable fees and compensation to, and the providing of reasonable
indemnities on behalf of, directors and officers of Parent or any Restricted
Subsidiary, as determined by the board of directors of Parent in good faith and
(e) the transactions described in Section 6.09 of the Disclosure Letter.

 

SECTION 6.10                                      Restrictive Agreements.  The
Loan Parties will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that restricts or imposes any condition upon (a) the ability
of Parent or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its assets to secure any Secured Obligations or (b) the ability
of any Restricted Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to Parent
or any Restricted Subsidiary or to Guarantee Indebtedness of Parent or any
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the Effective Date identified in
Section 6.10 of the Disclosure Letter (but shall apply to any amendment or
modification), (C) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (D) in the case of any Subsidiary that is not
a wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (E) restrictions and conditions set
forth in the definitive documentation governing the Term Credit Agreement and
the Senior Notes, provided that, in the case of clause (a) above, such
restrictions and conditions are no more onerous than those set forth in the Term
Credit Agreement as in effect on the Effective Date and the Senior Notes
Indenture, (F) restrictions and conditions imposed by agreements relating to
Indebtedness of Subsidiaries that are not Loan Parties permitted under
Section 6.01(a) and (G) cash to secure letters of credit and other segregated
deposits that are permitted pursuant to Section 6.02(h), provided that such
restrictions and

 

111

--------------------------------------------------------------------------------


 

conditions apply only to such Subsidiaries that are not Loan Parties,
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 6.01(a)(v) if such restrictions or conditions apply only to the
assets securing such Indebtedness and (B) customary provisions in leases and
other agreements restricting the assignment thereof and (iii) clause (b) of the
foregoing shall not apply to restrictions and conditions imposed by agreements
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted under
Section 6.01(a) (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), provided that such restrictions
and conditions apply only to such Subsidiary.  Nothing in this paragraph shall
be deemed to modify the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” or the obligations of the Loan Parties
under Sections 5.03, 5.04 or 5.15 or under the Collateral Documents.

 

SECTION 6.11                                      Amendment of Organizational
Documents.  The Loan Parties will not, and will permit any Restricted Subsidiary
to, amend, modify or waive any of its rights under its certificate of
incorporation, by-laws or other organizational documents, in either case, to the
extent such amendment, modification or waiver would be adverse in any material
respect to the rights or interests of the Lenders hereunder or under any other
Loan Document.

 

SECTION 6.12                                      Fixed Charge Coverage Ratio. 
Parent will not permit the Fixed Charge Coverage Ratio for any period of four
fiscal quarters ending during a Covenant Period to be less than 1.00 to 1.00.

 

SECTION 6.13                                      Changes in Fiscal Periods. 
Parent will not change its fiscal year or its method of determining fiscal
quarters without the written consent of the Administrative Agent.

 

SECTION 6.14                                      Canadian Pension Plans.  The
Loan Parties shall not (a) contribute to or assume an obligation to contribute
to any Canadian Defined Benefit Plan, without the prior written consent of the
Administrative Agent, (b) acquire an interest in any Person if such Person
sponsors, maintains or contributes to, or at any time in the five-year period
preceding such acquisition has sponsored, maintained, or contributed to a
Canadian Defined Benefit Plan, without the prior written consent of the
Administrative Agent; or (c) wind-up any Canadian Defined Benefit Plan, in whole
or in part, unless it has obtained written advice from the actuary for such plan
that the plan (or part thereof in the case of a partial windup) is fully funded
or has no unfunded liability at the effective date of the windup, without the
prior written consent of the Administrative Agent.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of four Business Days;

 

112

--------------------------------------------------------------------------------


 

(c)                                  any representation, warranty or
certification made or deemed made by or on behalf of Parent or any Restricted
Subsidiary in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.05
(with respect to the existence of any Borrower) or 5.11 or in Article VI;

 

(e)                                  (i) any Loan Party shall fail to comply
with Sections 5.01(h), 5.08, 5.12, 5.13, or 5.14 or Section 4.04(b) of either
Security Agreement and any such failure shall continue unremedied for a period
of four Business Days or more (or during a Weekly Reporting Period, one Business
Day or more) or (ii) any Loan Party shall fail to observe or perform any other
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after the
earlier of (i) any Loan Party’s knowledge of such breach or (ii) notice thereof
from the Administrative Agent;

 

(f)                                   Parent or any Restricted Subsidiary shall
fail to make any payment (whether of principal, interest, termination payment or
other payment obligation and regardless of amount) in respect of any Material
Indebtedness (other than the Obligations) when and as the same shall become due
and payable (after giving effect to any applicable grace period);

 

(g)                                  any event or condition shall occur that
results in any Material Indebtedness becoming due, or being terminated or
required to be prepaid, repurchased, redeemed or defeased, prior to its
scheduled maturity, or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf, or, in the case of
any Swap Agreement, the applicable counterparty, to cause any Material
Indebtedness to become due, or to terminate or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the assets
securing such Indebtedness or (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof permitted under Section 6.01;

 

(h)                                 any involuntary case or proceeding
(including the filing of any notice of intention in respect thereof) is
commenced against any Canadian Loan Party or any Material Subsidiary of any
Canadian Loan Party under any Insolvency Law, any incorporation law or other
applicable law in any jurisdiction in respect of:

 

(i)                                     its bankruptcy, liquidation, winding-up,
dissolution or suspension of general operations, or

 

(ii)                                  the composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of its debts or obligations,

 

(i)                                     an involuntary case or proceeding
(including the filing of any notice of intention in respect thereof) shall be
commenced or an involuntary petition or application shall be filed seeking
(i) liquidation, reorganization or other relief in respect of any Borrower or
any Material

 

113

--------------------------------------------------------------------------------


 

Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or other
Insolvency Laws now or hereafter in effect or (ii) the appointment of an interim
receiver, receiver, receiver an manager, liquidator, administrator, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(j)                                    any Borrower or any Material Subsidiary
shall (i) voluntarily commence any case or proceeding or file any petition or
application seeking liquidation (other than any liquidation permitted by
Section 6.03(a)(iv)), reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or other Insolvency Laws now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any case or proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of an
interim receiver, receiver, receiver an manager, liquidator, administrator,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition or
application filed against it in any such case or proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of any Borrower or any Material Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (i) or clause
(h) of this Article;

 

(k)                                 any Borrower or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(l)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of such judgment and has not denied coverage) shall be rendered against Parent
or any Restricted Subsidiary, or any combination thereof, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Parent or any Restricted
Subsidiary to enforce any such judgment;

 

(m)                             one or more ERISA Events shall have occurred
that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 any Loan Guarantee shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any Loan Guarantee, or any Loan Guarantor
shall fail to comply in any material respect with any of the terms or provisions
of the Loan Guarantee to which it is a party, or any Loan Guarantor shall deny
that it has any further liability under the Loan Guarantee to which it is a
party, or shall give notice to such effect (except as a result of the release
thereof as provided herein);

 

(p)                                 any Lien purported to be created under any
Collateral Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any material Collateral, with the
priority required by the applicable Collateral Document, except (i) as a result
of the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (ii) the release thereof as provided in the
applicable Collateral Document or

 

114

--------------------------------------------------------------------------------


 

Section 9.02(c) or (iii) as a result of the failure of the Administrative Agent
to (A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Agreements or (B) continue in
accordance with applicable law the effectiveness of any UCC or PPSA financing
statement; or

 

(q)                                 the Intercreditor Agreement is not or ceases
to be binding on or enforceable against any party thereto (or against any Person
on whose behalf any such party makes any covenant or agreements therein), or
shall otherwise not be effective to create the rights and obligations purported
to be created thereunder, in each case in any respect material to the
Administrative Agent or the other Lender Parties;

 

(r)                                    the Merger shall not have been
consummated within one Business Day after the Effective Date (unless such
failure is the result of a failure of the Secretary of State of the State of
Delaware to recognize the Merger on a timely basis);

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times: 
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to any Borrower described in clause (h), (i) or (j) of
this Article, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
immediately and automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers to the extent permitted by applicable law.

 

ARTICLE VIII

 

The Administrative Agents

 

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent and, as applicable, the Canadian Administrative Agent
and their respective successors to serve in such capacities under the Loan
Documents (and in the case of the Administrative Agent, to serve as collateral
agent), and authorizes each such Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to such Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.  In addition, to
the extent required under the laws of any jurisdiction other than the United
States of America, each of the Lenders and the Issuing Banks hereby grants to
the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or Issuing Bank’s behalf.

 

For the purposes of holding any security granted by the Borrowers or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each of the Lenders and the
Issuing Banks hereby irrevocably appoints and authorizes each Applicable
Administrative Agent to act as the person holding the power of

 

115

--------------------------------------------------------------------------------


 

attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders and the Issuing Banks as contemplated under Article 2692 of the Civil
Code of Québec, and to enter into, to take and to hold on its behalf, and for
its benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any hypothec.  Moreover, without prejudice to
such appointment and authorization to act as the person holding the power of
attorney as aforesaid, each of the Lenders and the Issuing Banks hereby
irrevocably appoints and authorizes each Applicable Administrative Agent (in
such capacity, the “Custodian”) to act as agent and custodian for and on behalf
of the Lenders and the Issuing Banks to hold and be the sole registered holder
of any bond which may be issued under any hypothec, the whole notwithstanding
Section 32 of An Act respecting the special powers of legal persons (Quebec) or
any other applicable law, and to execute all related documents.  Each of the
Attorney and the Custodian shall: (a) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to the Attorney and the Custodian
(as applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Applicable Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders, and (c) be entitled to delegate from time
to time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time.  Any person who
becomes a Lender or an Issuing Bank hereunder shall, by its execution of an
Assignment and Assumption, be deemed to have consented to and confirmed: (i) the
Attorney as the person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Lender or an Issuing Bank hereunder, all
actions taken by the Attorney in such capacity, and (ii) the Custodian as the
agent and custodian as aforesaid and to have ratified, as of the date it becomes
a Lender, all actions taken by the Custodian in such capacity.  The Substitution
of the Applicable Administrative Agent pursuant to the provisions of this
Article 8 shall also constitute the substitution of the Attorney and the
Custodian.

 

Each bank serving as the Administrative Agent or Canadian Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender or Issuing Bank and may exercise the same as though it were not
the Administrative Agent or Canadian Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent or Canadian Administrative
Agent hereunder and without any duty to account therefor to the Lenders or the
Issuing Banks.

 

Neither of the Administrative Agents shall have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) neither of the Administrative Agents shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) neither of the Administrative
Agents shall have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Applicable Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Applicable Administrative Agent shall believe in good faith to be necessary,
under the circumstances as provided in the Loan Documents); provided that the
Applicable Administrative Agent shall not be required to take any action that,
in its opinion, could expose such Administrative Agent to liability or be
contrary to any

 

116

--------------------------------------------------------------------------------


 

Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, neither of the Administrative Agents shall have any duty to
disclose and shall be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary or other Affiliate thereof that is
communicated to or obtained by such bank serving as Administrative Agent or
Canadian Administrative Agent or any of their respective Affiliates in any
capacity.  Neither of the Administrative Agents shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Applicable Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
in the absence of its own bad faith, gross negligence or willful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment).  Neither of the
Administrative Agents shall be deemed to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the such Person by the Borrower Representative or a Lender, and such
Person shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, (v) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Applicable Administrative Agent.

 

Each of the Administrative Agents shall be entitled to rely, and shall not incur
any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  Each of the Administrative Agents also shall be entitled to rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (whether or
not such Person in fact meets the requirements set forth in the Loan Documents
for being the signatory, sender or authenticator thereof), and may act upon any
such statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Applicable Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless such Applicable Administrative Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit.  Each of the
Administrative Agents may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Each of the Administrative Agents may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Person.  Each of the
Administrative Agents and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of each of the Administrative Agents and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as each of the Administrative Agents.  Neither of the Administrative
Agents shall be responsible for the bad faith, negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a

 

117

--------------------------------------------------------------------------------


 

final and nonappealable judgment that such Agent acted with bad faith, gross
negligence or willful misconduct in the selection of such sub-agents.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each of the Administrative Agents may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative.  Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor that is an Eligible Successor Agent. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, in consultation with the
Borrower Representative, on behalf of the Lenders and the Issuing Banks, appoint
a successor Administrative Agent or Canadian Administrative Agent, as
applicable, which is an Eligible Successor Agent.  Upon the acceptance of its
appointment as an Administrative Agent or Canadian Administrative Agent, as
applicable, hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Canadian Administrative Agent, as applicable, and the
retiring Administrative Agent or Canadian Administrative Agent, as applicable,
shall be discharged from its duties and obligations hereunder.  The fees payable
by the Borrowers to a successor Administrative Agent or Canadian Administrative
Agent, as applicable, shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After an
Administrative Agent or Canadian Administrative Agent, as applicable, resigns
hereunder, the provisions of this Article, Section 2.17(d) and Section 9.03
shall continue in effect for the benefit of such retiring Person, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either of the Administrative Agents, any Arranger, any Lender or
any Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon either of the Administrative Agents, any Arranger, any Lender or any
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

The Loan Parties acknowledge and agree that the Administrative Agent may prepare
and distribute to the Lenders Reports containing information obtained by the
Administrative Agent through the conduct of appraisals and field examinations
pursuant to Sections 5.12 and 5.13 and the exercise of its inspection rights
under Section 5.09.  Each Lender hereby agrees that (a) it has requested a copy
of each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable

 

118

--------------------------------------------------------------------------------


 

attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

To the extent required by any applicable laws (as determined in good faith by
the Administrative Agents), the Administrative Agents may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.17, each Lender shall indemnify and hold harmless the Administrative
Agents against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agents) incurred by or asserted against the
Administrative Agents by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agents to properly withhold Tax from
amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agents of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective).  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agents shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agents under this paragraph.  The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agents, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

The provisions of this Article are solely for the benefit of each of the Agents,
the Lenders and the Issuing Banks, and, except solely to the extent of the
Borrowers’ rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrowers or any other Loan Party shall have any
rights as a third party beneficiary of any such provisions.  Each Lender Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Loan Guarantee provided under the Loan Documents,
to have agreed to the provisions of this Article.

 

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as an Arranger or a Syndication
Agent or a Co-Documentation Agents shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by electronic
transmission, as follows:

 

(i)                                     if to any Loan Party, to the Borrower
Representative at:

 

The Men’s Wearhouse, Inc.

40650 Encyclopedia Circle

Fremont, California 94538

 

119

--------------------------------------------------------------------------------


 

Attention: Jon Kimmins, Chief Financial Officer

Facsimile No: (510) 657-0872

Email: jk114@tmw.com

 

and

 

The Men’s Wearhouse, Inc.

6380 Rogerdale Road

Houston, Texas 77072

Attention: Laura Ann Smith, Vice President — Corporate Compliance

Facsimile No: (281) 776-7150

Email: LAS40@tmw.com

 

(ii)                                  if to the Administrative Agent, JPMCB in
its capacity as an Issuing Bank or the Swingline Lender, to JPMorgan Chase Bank,
N.A. at:

 

2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention:  Christy West
Facsimile No:  (214) 965-2594

Email: christy.l.west@jpmorgan.com

 

With a copy to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention:  Corey Wright
Facsimile No:  (212) 378-2544

Email: cwright@cahill.com

 

(iii)                               if to the Canadian Administrative Agent, to
JPMorgan Chase Bank, N.A. Toronto Branch at:

 

200 Bay Street
South Tower Suite 1800
Toronto, Ontario M5J 2J2
Canada
Attention:  Agostino Marchetti
Facsimile No:  (416) 981-2375

Email: agostino.a.marchetti@jpmorgan.com

 

(iv)                              if to any other Issuing Bank, to it at its
address or electronic transmission address most recently specified by it in a
notice delivered to the Administrative Agent and the Borrower Representative;
and

 

(v)                                 if to any other Lender, to it at its address
or electronic transmission address set forth in its Administrative
Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by electronic

 

120

--------------------------------------------------------------------------------


 

transmission shall be deemed to have been given when sent (or, if not given
during normal business hours for the recipient, at the opening of business on
the next Business Day for the recipient) and (iii) delivered through electronic
communications to the extent provided in paragraph (b) of this Section shall be
effective as provided in such paragraph.

 

(b)                                 Notices and other communications to the
Lenders and Issuing Banks hereunder may be delivered or furnished by electronic
communications (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)                                  Any party hereto may change its address or
electronic transmission address for notices and other communications hereunder
by notice to the other parties hereto.

 

(d)                                 The Loan Parties agree that the
Administrative Agent and the Canadian Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  Neither of
the Administrative Agents nor any of their Related Parties warrants, or shall be
deemed to warrant, the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made, or shall be deemed to be
made, by either of the Administrative Agents or any of their Related Parties in
connection with the Communications or the Platform.

 

SECTION 9.02                                      Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Canadian Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of

 

121

--------------------------------------------------------------------------------


 

whether the Administrative Agent, the Canadian Administrative Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default at the
time.

 

(b)                                 Except as provided in Sections 2.09(e),
5.16, 9.02(e) and 9.18 (and, except as specifically provided in any Loan
Document with respect to the Schedule thereto), and except for the execution and
delivery of the Joinder Agreements, none of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent (if a party to the original
agreement), the Canadian Administrative Agent (if a party to the original
agreement) and the Loan Party or Loan Parties that are parties thereto, with the
consent of the Required Lenders; provided that (A) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrowers, the Administrative Agent and the Canadian
Administrative Agent to cure any technical error, ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (B) no such agreement shall
(1) increase the Revolving Commitment of any Lender without the written consent
of such Lender (provided that the Applicable Administrative Agent may make
Protective Advances and Overadvances as set forth in Section 2.04 or 2.05, as
applicable), (2) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (3) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender directly affected thereby, (4) change Section 2.18(b) or 2.18(d) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender, (5) increase the advance rates set forth in the
definition of U.S. Borrowing Base or Canadian Borrowing Base or add new
categories of eligible assets, without the written consent of each Lender,
(6) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (7) change Section 2.20
without the consent of each Lender (other than any Defaulting Lender) adversely
affected thereby, (8) release all or substantially all of the value of the Loan
Guarantee (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (9) except as provided in
paragraph (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent, the
Canadian Administrative Agent such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Canadian Administrative Agent, the
Swingline Lender and each Issuing Bank).  Notwithstanding any of the foregoing,
this Agreement may be amended without any additional consents to provide for
increased Revolving Commitments in the manner contemplated by Section 2.09.

 

(c)                                  The Lenders and the Issuing Banks hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, (i) to release any Liens granted to the Administrative Agent by the
Loan Parties on any Collateral (A) upon the termination of (x) all the Revolving
Commitments, payment and satisfaction in full in cash of all Obligations (other
than Unliquidated Obligations) and the

 

122

--------------------------------------------------------------------------------


 

cash collateralization of all Unliquidated Obligations in respect of Letters of
Credit in a manner satisfactory to each applicable Issuing Bank and the
Administrative Agent and (y) solely in the case of the Canadian Collateral, upon
termination in full of all the Canadian Commitments and payment and satisfaction
in full in cash of all Canadian Obligations (other than Unliquidated
Obligations) and the cash collateralization of all Canadian Letters of Credit in
a manner satisfactory to each applicable Issuing Bank and the Administrative
Agent, (B) constituting property being sold or disposed of if the Loan Party
disposing of such property certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guarantee provided by such Subsidiary,
(C) constituting property leased to a Loan Party under a lease which has expired
or been terminated in a transaction not prohibited under this Agreement, (D) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII and (E) constituting property of a Loan
Guarantor that is being released as a Loan Guarantor (and, in the case of a U.S.
Subsidiary Borrower, as a U.S. Subsidiary Borrower) as provided below and
(ii) to release any Loan Guarantee provided by any U.S. Subsidiary Borrower or
Canadian Loan Party that is (A) dissolved pursuant to Section 6.03(a)(iv) in
connection with a voluntary liquidation or dissolution thereof permitted by such
Section, (B) upon the disposition of all of the outstanding Equity Interests of
a Subsidiary of the Borrower (other than the Canadian Borrower) to a Person
other than the Borrower or a Restricted Subsidiary in a transaction permitted by
Section 6.05, (C) upon the designation of such Subsidiary as an Unrestricted
Subsidiary in compliance with Section 5.17 or (D) in the case of the Canadian
Loan Parties, upon any release of all the Canadian Collateral pursuant to
clause (i)(A) above and, in connection therewith, to release any Liens granted
to the Administrative Agent by such Subsidiary on any Collateral, if the U.S.
Borrower certifies to the Administrative Agent that such liquidation or
dissolution is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry).  The Lenders and the Issuing Banks hereby further irrevocably
authorize the release of Liens on the Term Priority Collateral as provided in
the Intercreditor Agreement.  Except as provided above and in paragraphs (b) and
(e) of this Section, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $10,000,000 during any
calendar year without the prior written authorization of the Required Lenders. 
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender affected thereby,” the consents of Lenders having Credit Exposure and
unused Revolving Commitments representing more than 66% of the sum of the total
Credit Exposure and unused Revolving Commitments at such time are obtained, but
the consents of other necessary Lenders are not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower Representative may elect to replace
any Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) an Eligible Assignee which is reasonably
satisfactory to the Borrower Representative and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of paragraph (b) of Section 9.04, and (ii) the
applicable Borrower(s) shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (A) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by such Borrowers hereunder to
and including the date of termination, including without limitation payments due

 

123

--------------------------------------------------------------------------------


 

to such Non-Consenting Lender under Sections 2.15 and 2.17, and (B) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

 

(e)                                  Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Lender Party,
consent to a departure by any Loan Party from any covenant of such Loan Party
set forth in this Agreement or in any Collateral Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement.”

 

SECTION 9.03                                      Expenses; Indemnity; Damage
Waiver.

 

(a)                                 The Borrowers shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Canadian Administrative Agent, the Arrangers and their respective Affiliates,
including the reasonable and documented fees, charges and disbursements of one
primary U.S. and one primary Canadian counsel for the Administrative Agent, the
Canadian Administrative Agent, the Arrangers and their Affiliates, and if deemed
necessary by the Administrative Agent, one local counsel in each applicable
jurisdiction, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facility provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Canadian Administrative
Agent, any Arranger, any Issuing Bank or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Canadian
Administrative Agent, any Arranger, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. 
Subject to the provisions of Sections 5.09, 5.12 and 5.13, expenses subject to
reimbursement by the Borrowers under this Section include, without limiting the
generality of the foregoing, reasonable and documented out-of-pocket costs and
expenses incurred in connection with:

 

(i)                                     appraisals and insurance reviews;

 

(ii)                                  field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination;

 

(iii)                               taxes, fees and other charges for (A) lien
searches and (B) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;

 

(iv)                              sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

124

--------------------------------------------------------------------------------


 

(v)                                 forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the applicable
Borrower(s) as Revolving Loans or to another deposit account, all as described
in Section 2.18(c).

 

(b)                                 The Borrowers shall, jointly and severally,
indemnify the Administrative Agent (or any sub-agent thereof), the Canadian
Administrative Agent (or any sub-agent thereof), the Arrangers, the Syndication
Agent, the Co-Documentation Agents, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on at, under, to or from
any property currently or formerly owned or operated by the any Loan Party or
any of the Subsidiaries, or any other Environmental Liability related in any way
to any Loan Party or any of the Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
such proceeding is initiated against or by any party to this Agreement, or any
Affiliate thereof, by an Indemnitee or any third party or whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee. 
This Section 7.03(b) shall not apply to any Taxes (other than Other Taxes or any
Taxes that represent losses, claims, damages or related expenses arising from
any non-Tax claim).

 

(c)                                  To the extent the Borrowers fail to pay any
amount required to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Canadian Administrative Agent (or any sub-agent thereof), any
Issuing Bank or the Swingline Lender, or any Related Party of any of the
foregoing, under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Canadian Administrative Agent,
such Issuing Bank, Swingline Lender or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent (or such sub-agent), the
Canadian Administrative Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Canadian Administrative Agent (or any such sub-agent), any Issuing Bank or the
Swingline Lender in connection with such capacity.

 

(d)                                 To the extent permitted by applicable law,
no Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a

 

125

--------------------------------------------------------------------------------


 

result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 days after written demand therefor.

 

(f)                                   Notwithstanding the foregoing, no Canadian
Loan Party shall have any liability under this Section 9.03 for any expenses or
indemnities that do not arise from the commitments or extensions of credit to
the Canadian Loan Parties, the conduct or alleged conduct of any Canadian Loan
Party, the assets of any Canadian Loan Party, any Default or Event of Default
relating to any Canadian Loan Party, any services provided to any Canadian Loan
Party or any enforcement action against any Canadian Loan Party.

 

SECTION 9.04                                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by a Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agent, the Co-Documentation Agents and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Canadian
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Canadian Administrative Agent, the Arrangers, the Syndication Agent, the
Co-Documentation Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A)                               the Borrower Representative; provided that no
consent of the Borrower Representative shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under clause (a), (b), (h), (i) or (j) of Article VII has occurred and is
continuing, any other assignee; provided further that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;

 

(B)                               the Administrative Agent;

 

(C)                               the Swingline Lender under any Facility under
which a Revolving Commitment is being assigned; and

 

(D)                               each Issuing Bank under any Facility under
which a Revolving Commitment is being assigned.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

126

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment or Loans under a Facility,
the amount of the Revolving Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower Representative shall be required if an Event of Default under
clause (a), (b), (h), (i) or (j) of Article VII has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the U.S. Borrower, the Subsidiaries and other Affiliates thereof or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including federal, state, provincial, territorial and foreign
securities laws.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Applicable Administrative Agent, acting
solely for this purpose as non-fiduciary agent of the Borrowers, shall maintain
at one of its offices a copy of each Assignment and Assumption delivered to it
and records of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time under each
Facility (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of

 

127

--------------------------------------------------------------------------------


 

this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05,
2.06(d) or (e), 2.07(b), the ninth paragraph of Article VI or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrowers, the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks or the Swingline Lender, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered solely
to the participating Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

 

(ii)                              Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain records of the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Commitments or
Revolving Loans or its other obligations under this Agreement or any other Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Revolving Commitment or Revolving Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agents (in
their capacity as Administrative Agents) shall have no responsibility for
maintaining a Participant Register.

 

128

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05                                      Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Canadian Administrative Agent, any Arranger, the
Syndication Agent, the Co-Documentation Agents, any Issuing Bank, any Lender or
any Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Revolving Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Revolving Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06                                      Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
when it shall have been executed by the Administrative Agent and the Canadian
Administrative Agent and when the Administrative Agent and the Canadian
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by electronic transmission or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07                                      Severability.  Any provision
of any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured;
provided that the foregoing authorization shall not entitle

 

129

--------------------------------------------------------------------------------


 

any Lender to apply any deposits of any Canadian Loan Party to the satisfaction
of any of the U.S. Secured Obligations.  The applicable Lender shall notify the
Borrower Representative and the Administrative Agent of such setoff or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09                                      Governing Law:  Jurisdiction;
Consent to Service of Process.

 

(a)                                 THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS; PROVIDED THAT APPOINTMENT
OF THE APPLICABLE ADMINISTRATIVE AGENT AS FONDÉ DE POUVOIR IN ACCORDANCE WITH
ARTICLE VIII SHALL BE GOVERNED BY THE LAWS OF THE PROVINCE OF QUEBEC.
Notwithstanding the foregoing, (i) interpretation the definition of “Company
Material Adverse Effect” (as defined in Acquisition Agreement) or the equivalent
term under the Acquisition Agreement and whether a Company Material Adverse
Effect has occurred, (ii) the determination of the accuracy of any Acquisition
Agreement Representation and whether as a result of any inaccuracy thereof the
Borrower has the right (taking into account any applicable cure provisions) to
terminate its obligations under the Acquisition Agreement or decline to
consummate the Acquisition and (iii) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement, in each case shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each Loan Party hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such New
York State or, to the extent permitted by law, in such Federal court.  Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement shall affect
any right that the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
any of its properties in the courts of any jurisdiction.

 

(c)                                  Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

130

--------------------------------------------------------------------------------


 

SECTION 9.10                                      WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                      Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12                                      Confidentiality.  Each of the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below) with the same degree of care that it uses to protect its own
confidential information, but in no event less than a commercially reasonable
degree of care, except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to any Loan Party or any Subsidiary or its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Borrowers or the Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Borrower Representative, or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Canadian Administrative Agent, any Issuing Bank or any Lender, or any
Affiliate of any of the foregoing, on a non-confidential basis from a source
other than the Borrowers; provided that, in the case of clause (c) above, the
party disclosing such information shall provide to the Borrower Representative
prior written notice of such disclosure to the extent permitted by applicable
law (and to the extent commercially feasible under the circumstances) and shall
cooperate with the Borrower Representative, at the Borrower Representative’s
sole expense, in obtaining a protective order for, or other confidential
treatment of, such disclosure, in each case at the Borrower Representative’s
sole expense.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to Parent or any Subsidiary or
their businesses or the Collateral, other than any such information that is
available to the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, or any Affiliate of any of the foregoing, on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the Effective Date,
such information is clearly identified at the time of delivery as confidential.

 

131

--------------------------------------------------------------------------------


 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING PARENT, THE SUBSIDIARIES AND ITS OTHER AFFILIATES AND THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE APPLICABLE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING PARENT, THE SUBSIDIARIES
AND ITS OTHER AFFILIATES AND THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE APPLICABLE ADMINISTRATIVE AGENT THAT
IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN SUCH MATERIAL NONPUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

SECTION 9.13                                      Several Obligations;
Nonreliance; Violation of Law.  The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of
applicable law.

 

SECTION 9.14                                      USA PATRIOT Act.  Each Lender
that is subject to the requirements of the Patriot Act hereby notifies the
Borrowers and the Loan Guarantors that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the Loan Guarantors, which information includes the
names and addresses of the Borrowers and the Loan Guarantors and other
information that will allow such Lender to identify the Borrowers and the Loan
Guarantors in accordance with the Patriot Act.

 

SECTION 9.15                                      Appointment for Perfection. 
Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Lenders,
in assets which, in accordance with Article 9 of the UCC, the PPSA or any other
applicable law can be perfected only by possession.  Should any Lender (other
than the Administrative Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

SECTION 9.16                                      Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated

 

132

--------------------------------------------------------------------------------


 

and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 9.17                                      No Fiduciary Relationship. 
Each Loan Party, on behalf of itself and its subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, the Subsidiaries and
their other respective Affiliates, on the one hand, and the Administrative
Agent, the Canadian Administrative Agent, the Arrangers, the Syndication Agent,
the Co-Documentation Agents, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Syndication Agent, the Co-Documentation Agents, the Lenders, the Issuing Banks
or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.  The Administrative
Agent, the Canadian Administrative Agent, the Arrangers, the Syndication Agent,
the Co-Documentation Agents, the Lenders, the Issuing Banks and their Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the Loan
Parties, the Subsidiaries and their other respective Affiliates, and none of the
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Syndication Agent, the Co-Documentation Agents, the Lenders, the Issuing Banks
or their Affiliates has any obligation to disclose any of such interests to the
Loan Parties, the Subsidiaries or their other respective Affiliates.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it or any of its Affiliates may have against the Administrative
Agent, the Canadian Administrative Agent, the Arrangers, the Syndication Agent,
the Co-Documentation Agents, the Lenders, the Issuing Banks and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.18                                      Intercreditor Agreement.  The
Lenders and the Issuing Banks acknowledge that the obligations of the U.S.
Borrower under the Term Credit Agreement are secured by Liens on assets of the
U.S. Borrowers that constitute Collateral and that the relative Lien priority
and other creditor rights of the Lender Parties hereunder and the secured
parties under the Term Credit Agreement will be set forth in the Intercreditor
Agreement.  Each Lender and Issuing Bank hereby acknowledges that it has
received a copy of the Intercreditor Agreement.  Each Lender and Issuing Bank
hereby irrevocably (a) consents to the subordination of the Liens on the Term
Priority Collateral securing the Secured Obligations on the terms set forth in
the Intercreditor Agreement, (b) authorizes and directs the Administrative Agent
to execute and deliver the Intercreditor Agreement and any documents relating
thereto, in each case on behalf of such Lender or Issuing Bank and without any
further consent, authorization or other action by such Lender or Issuing Bank,
(c) agrees that, upon the execution and delivery thereof, such Lender or Issuing
Bank will be bound by the provisions of the Intercreditor Agreement as if it
were a signatory thereto and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) agrees that no Lender or Issuing Bank shall
have any right of action whatsoever against the Administrative Agent as a result
of any action taken by the Administrative Agent pursuant to this Section or in
accordance with the terms of the Intercreditor Agreement.  Each Lender and
Issuing Bank hereby further irrevocably authorizes and directs the
Administrative Agent (i) to take such actions as shall be required to release
Liens on the Collateral in accordance with the terms of the Intercreditor
Agreement and (ii) to enter into such amendments, supplements or other
modifications to the Intercreditor Agreement in connection with any extension,
renewal, refinancing or replacement of any Secured Obligations or the Term
Credit Agreement as are reasonably acceptable to the Administrative Agent to
give effect thereto, in each case on behalf of such Lender or Issuing Bank and
without any further consent, authorization or other action by such Lender or
Issuing Bank.  The Administrative Agent shall have the benefit of the provisions
of Article VIII with respect to all actions taken by it pursuant to this
Section or in accordance with the terms of the Intercreditor Agreement

 

133

--------------------------------------------------------------------------------


 

to the full extent thereof.  The foregoing provisions are intended as an
inducement to the secured parties under the Term Credit Agreement to extend
credit to the U.S. Borrowers and such secured parties are intended third party
beneficiaries of such provisions.

 

SECTION 9.19                                      Lender Loss Sharing Agreement.

 

(a)                                 Definitions.  As used in this Section, the
following terms shall have the following meanings:

 

(i)                   “CAM” means the mechanism for the allocation and exchange
of interests in the Loans, participations in Letters of Credit and collections
thereunder established under Section 9.19(b).

 

(ii)                “CAM Exchange” means the exchange of the Revolving Lenders’
interests provided for in Section 9.19(b).

 

(iii)             “CAM Exchange Date” means the first date after the Effective
Date on which there shall occur (a) any event described in paragraphs (h),
(i) or (j) of Article VII with respect to any Borrower or (b) an acceleration of
Loans and termination of the Revolving Commitments pursuant to Article VII.

 

(iv)            “CAM Percentage” means, as to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Amount of the Credit Exposure owed to such Revolving Lender (whether or not at
the time due and payable) and (b) the denominator shall be the aggregate Dollar
Amount (as so determined) of the Credit Exposure owed to all the Revolving
Lenders (whether or not at the time due and payable).

 

(v)               “Designated Obligations” means all Obligations of the
Borrowers with respect to (a) principal and interest under the Loans,
(b) unreimbursed drawings under Letters of Credit and interest thereon and
(c) fees under Section 2.12.

 

(b)                                 CAM Exchange.

 

(i)                   On the CAM Exchange Date,

 

(w)             the Canadian Commitments and the U.S. Commitments shall
terminate in accordance with Article VII;

 

(x)               each U.S. Revolving Lender shall fund in Dollars at par Dollar
Amount its participation in any outstanding U.S. Protective Advances, U.S.
Overadvances and U.S. Swingline Loans in accordance with Section 2.04 and
Section 2.05 of this Agreement, and each Canadian Revolving Lender shall fund in
the applicable currency at par Dollar Amount its participation in any
outstanding Canadian Protective Advances, Canadian Overadvances and Canadian
Swingline Loans in accordance with Section 2.04 and Section 2.05;

 

(y)               each U.S. Revolving Lender shall fund in Dollars at par its
participation in any unreimbursed LC Disbursements made under the U.S. Letters
of Credit in accordance with Section 2.06(e), and each Canadian Revolving Lender
shall fund in Dollars the

 

134

--------------------------------------------------------------------------------


 

Dollar Amount of its participation in any unreimbursed LC Disbursements made
under the Canadian Letters of Credit in accordance with Section 2.06(e), and

 

(z)                the Lenders shall purchase in Dollars at par interests in the
Designated Obligations under each Facility (pro rata in respect of the
obligations of the U.S. Borrowers and the Canadian Borrower, respectively, in
the case of the Canadian Facility) (and shall make payments in Dollars to the
Administrative Agent for reallocation to other Lenders to the extent necessary
to give effect to such purchases) and shall assume the obligations to reimburse
the applicable Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Facility (pro rata in respect of the obligations of
the U.S. Borrowers and the Canadian Borrower, respectively, in the case of the
Canadian Facility) such that, in lieu of the interests of each Lender in the
Designated Obligations under the U.S. Facility and the Canadian Facility in
which it shall have participated immediately prior to the CAM Exchange Date,
such Lender shall own an interest equal to such Lender’s CAM Percentage in each
component of the Designated Obligations of the U.S. Borrowers and the Canadian
Borrower, respectively, immediately following the CAM Exchange.

 

(ii)                Each Lender and each Person acquiring a participation from
any Lender as contemplated by this Section 7.19 hereby consents and agrees to
the CAM Exchange.  Each Borrower agrees from time to time to execute and deliver
to the Lenders all such promissory notes and other instruments and documents as
the Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Applicable Administrative Agent against delivery of any promissory notes so
executed and delivered; provided that the failure of any Lender to deliver or
accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.

 

(iii)             As a result of the CAM Exchange, from and after the CAM
Exchange Date, each payment received by the Administrative Agent pursuant to any
Loan Document in respect of any of the Designated Obligations shall be
distributed to the Lenders, pro rata in accordance with their respective CAM
Percentages.

 

(iv)            In the event that on or after the CAM Exchange Date, the
aggregate amount of the Designated Obligations shall change as a result of the
making of a disbursement under a Letter of Credit by an Issuing Bank that is not
reimbursed by the applicable Borrower(s), then each Lender shall promptly
reimburse such Issuing Bank in Dollars for its CAM Percentage of such
unreimbursed payment in the Dollar Amount thereof.

 

(c)                                  Notwithstanding any other provision of this
Section 9.19, each Applicable Administrative Agent and each Lender agree that if
any Applicable Administrative Agent or a Lender is required under applicable law
or practice of a Governmental Authority to withhold or deduct any Taxes or other
amounts from payments made by it hereunder or as a result hereof, such Person
shall be entitled to withhold or deduct such amounts and pay over such Taxes or
other amounts to the applicable Governmental Authority imposing such Tax without
any obligation to indemnify each Applicable Administrative Agent or any Lender
with respect to such amounts and without any other obligation of gross up or
offset with respect thereto and there shall be no recourse whatsoever by any
Applicable Administrative Agent or any Lender subject to such withholding to any
Applicable Administrative Agent or any other Lender making such

 

135

--------------------------------------------------------------------------------


 

withholding and paying over such amounts, but without diminution of the rights
of each Applicable Administrative Agent or such Lender subject to such
withholding as against the Borrowers and the other Loan Parties to the extent
(if any) provided in this Agreement and the other Loan Documents.  Any amounts
so withheld or deducted shall be treated, for the purpose of this Section 9.19,
as having been paid to each Applicable Administrative Agent or such Lender with
respect to which such withholding or deduction was made.  The parties hereto do
not intend for a CAM Exchange to result in a settlement, extinguishment or
substitution of indebtedness by any Borrower.

 

SECTION 9.20                                      Anti-Money Laundering
Legislation.

 

(a)                                 Each Loan Party acknowledges that, pursuant
to the Proceeds of Crime Act and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws in
each relevant jurisdiction (collectively, including any guidelines or orders
thereunder, “AML Legislation”), the Administrative Agent, the Canadian
Administrative Agent, the Lenders and the Issuing Banks may be required to
obtain, verify and record information regarding the Loan Parties and their
respective directors, authorized signing officers and the transactions
contemplated hereby.  Each Loan Party shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or any prospective assignee or participant of
a Lender, any Issuing Bank, the Administrative Agent or the Canadian
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.

 

(b)                                 If the Administrative Agent or Canadian
Administrative Agent has ascertained the identity of any Loan Party or any
authorized signatories of such Loan Party for the purposes of applicable AML
Legislation, then the Administrative Agent or Canadian Administrative Agent:

 

(i)                   shall be deemed to have done so as an agent for each
Issuing Bank and each Lender, and this Agreement shall constitute a “written
agreement” in such regard between such Issuing Bank or such Lender and the
Administrative Agent or Canadian Administrative Agent within the meaning of the
applicable AML Legislation; and

 

(ii)                shall provide to each Issuing Bank and each Lender copies of
all information obtained in such regard without any representation or warranty
as to its accuracy or completeness.

 

(c)                                  Notwithstanding the preceding sentence and
except as may otherwise be agreed in writing, each Lender and each Issuing Bank
agrees that neither the Administrative Agent nor the Canadian Administrative
Agent have any obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender or Issuing
Bank, or to confirm the completeness or accuracy of any information it obtains
from any Loan Party or any such authorized signatory in doing so.

 

SECTION 9.21                                      Judgment Currency.  If for the
purpose of obtaining judgment in any court it is necessary to convert an amount
due hereunder in the currency in which it is due (the “Original Currency”) into
another currency (the “Second Currency”), the rate of exchange applied shall be
that at which, in accordance with normal banking procedures, the Administrative
Agent could purchase the Original Currency with the Second Currency at the Spot
Rate on the date two Business Days preceding that on which judgment is given.
Each Loan Party agrees that its obligation in respect of any Original Currency
due from it hereunder shall, notwithstanding any judgment or payment in such
other currency, be discharged only to the extent that, on the Business Day
following the date the Administrative Agent receives payment of any sum so
adjudged to be due hereunder in the Second Currency, the Administrative Agent
may, in accordance with normal banking procedures, purchase, in the New York
foreign exchange market, the

 

136

--------------------------------------------------------------------------------


 

Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The term “rate of
exchange” in this Section means the Spot Rate at which the Administrative Agent,
in accordance with normal practices, is able on the relevant date to purchase
the Original Currency with the Second Currency, and includes any premium and
costs of exchange payable in connection with such purchase.

 

SECTION 9.22                                      Waiver of Immunity.  To the
extent that any Loan Party has, or hereafter may be entitled to claim or may
acquire, for itself, any Collateral or other assets of the Loan Parties, any
immunity (whether sovereign or otherwise) from suit, jurisdiction of any court
or from any legal process (whether through service of notice, attachment prior
to judgment, attachment in aid of execution or otherwise) with respect to
itself, any Collateral or any other assets of the Loan Parties, such Loan Party
hereby waives such immunity in respect of its obligations hereunder and under
any promissory notes evidencing the Loans hereunder and any other Loan Document
to the fullest extent permitted by applicable law and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this
Section shall be effective to the fullest extent now or hereafter permitted
under the Foreign Sovereign Immunities Act of 1976 (as amended, and together
with any successor legislation) and are, and are intended to be, irrevocable for
purposes thereof.

 

SECTION 9.23                                      Process Agent.  Each Canadian
Loan Party hereby irrevocably designates and appoints the Borrower
Representative, in the case of any suit, action or proceeding brought in the
United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement or
any other Loan Document.  Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to such
Canadian Loan Party in care of the Borrower Representative at the Borrower
Representative’s address set forth in Section 9.01, and each such Canadian Loan
Party hereby irrevocably authorizes and directs the Borrower Representative to
accept such service on its behalf.  As an alternative method of service, each
Canadian Loan Party irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing (by registered or certified
mail, postage prepaid) of copies of such process to the Borrower Representative
or such Canadian Loan Party at its address specified in Section 9.01.  Each
Canadian Loan Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

ARTICLE X

 

U.S. Loan Guarantee

 

SECTION 10.01                               Guarantee.  Each U.S. Borrower
hereby agrees that it is jointly and severally liable for, and absolutely,
irrevocably and unconditionally guarantees to the Administrative Agent, the
Canadian Administrative Agent, the Lenders, the Issuing Banks and the other
Lender Parties the prompt payment and performance when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all reasonable costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees and expenses
paid or incurred by the Administrative Agent, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, being collectively called the
“U.S. Guaranteed Obligations”).  Each U.S. Borrower further agrees that the U.S.
Guaranteed Obligations may be extended or renewed in whole or in part without

 

137

--------------------------------------------------------------------------------


 

notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this U.S.
Guarantee apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender or Issuing Bank that extended any
portion of the U.S. Guaranteed Obligations.

 

SECTION 10.02                               Guarantee of Payment.  This U.S.
Guarantee is a Guarantee of payment and not of collection.  Each U.S. Borrower
waives any right to require the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank, any Lender or any other Lender Party to
sue any Borrower, any other U.S. Borrower, any other guarantor, or any other
Person obligated for all or any part of the U.S. Guaranteed Obligations (each, a
“U.S. Obligated Party”), or to enforce its rights against any collateral
securing all or any part of the U.S. Guaranteed Obligations.

 

SECTION 10.03                               No Discharge or Diminishment of U.S.
Guarantee.

 

(a)                                 Except as otherwise provided for herein, the
obligations of each U.S. Borrower hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the U.S. Guaranteed
Obligations), including:  (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the U.S. Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other guarantor of or
other Person liable for any of the U.S. Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
U.S. Obligated Party or its assets or any resulting release or discharge of any
obligation of any U.S. Obligated Party; or (iv) the existence of any claim,
setoff or other right which any U.S. Borrower may have at any time against any
U.S. Obligated Party, the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank, any Lender, or any other Person, whether in connection
herewith or in any unrelated transaction.

 

(b)                                 The obligations of each U.S. Borrower
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the U.S. Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
U.S. Obligated Party, of the U.S. Guaranteed Obligations or any part thereof.

 

(c)                                  Further, the obligations of any U.S.
Borrower hereunder are not discharged or impaired or otherwise affected by: 
(i) the failure of the Administrative Agent, the Canadian Administrative Agent,
any Issuing Bank, any Lender or any other Lender Party to assert any claim or
demand or to enforce any remedy with respect to all or any part of the U.S.
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the U.S. Guaranteed Obligations;
(iii) any release, non-perfection or invalidity of any indirect or direct
security for the obligations of any Borrower for all or any part of the U.S.
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the U.S. Guaranteed Obligations; (iv) any action or
failure to act by the Administrative Agent, the Canadian Administrative Agent,
any Issuing Bank, any Lender or any other Lender Party with respect to any
collateral securing any part of the U.S. Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the U.S. Guaranteed Obligations, or any other circumstance, act,
omission or delay that might in any manner or to any extent vary the risk of
such U.S. Borrower or that would otherwise operate as a discharge of any U.S.
Borrower as a matter of law or equity (other than the payment in full in cash of
the U.S. Guaranteed Obligations).

 

SECTION 10.04                               Defenses Waived.  To the fullest
extent permitted by applicable law, each U.S. Borrower hereby waives any defense
based on or arising out of any defense of any Borrower or the unenforceability
of all or any part of the U.S. Guaranteed Obligations from any cause, or the
cessation

 

138

--------------------------------------------------------------------------------


 

from any cause of the liability of any Borrower, other than the payment in full
in cash of the U.S. Guaranteed Obligations.  Without limiting the generality of
the foregoing, each U.S. Borrower irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any U.S. Obligated Party or any other
Person.  Each U.S. Borrower confirms that it is not a surety under any state law
and shall not raise any such law as a defense to its obligations hereunder.  The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the U.S. Guaranteed
Obligations, compromise or adjust any part of the U.S. Guaranteed Obligations,
make any other accommodation with any U.S. Obligated Party or exercise any other
right or remedy available to it against any U.S. Obligated Party, without
affecting or impairing in any way the liability of such U.S. Borrower under this
U.S. Guarantee except to the extent the U.S. Guaranteed Obligations have been
fully and paid in cash.  To the fullest extent permitted by applicable law, each
U.S. Borrower waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any U.S.
Borrower against any U.S. Obligated Party or any security.

 

SECTION 10.05                               Rights of Subrogation.  No U.S.
Borrower will assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification that it has
against any U.S. Obligated Party, or any Collateral, until the Loan Parties have
fully performed all their obligations to the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks, the Lenders and the other Lender
Parties.

 

SECTION 10.06                               Reinstatement; Stay of
Acceleration.  If at any time any payment of any portion of the U.S. Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, each U.S.
Borrower’s obligations under this U.S. Guarantee with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks, the Lenders or the other Lender Parties are in possession of this
U.S. Guarantee.  If acceleration of the time for payment of any of the U.S.
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the U.S. Guaranteed
Obligations shall nonetheless be payable by the U.S. Borrowers forthwith on
demand by the Administrative Agent.

 

SECTION 10.07                               Information.  Each U.S. Borrower
assumes all responsibility for being and keeping itself informed of the other
Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the U.S. Guaranteed Obligations and the
nature, scope and extent of the risks that each U.S. Borrower assumes and incurs
under this U.S. Guarantee, and agrees that none of the Administrative Agent, any
Issuing Bank or any Lender shall have any duty to advise any U.S. Borrower of
information known to it regarding those circumstances or risks.

 

SECTION 10.08                               Taxes.  The provisions of
Section 2.17 shall apply mutatis mutandis to all payments by the U.S. Borrowers
of the U.S. Guaranteed Obligations.

 

SECTION 10.09                               Maximum U.S. Liability.  The
provisions of this U.S. Guarantee are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any U.S. Borrower under this U.S. Guarantee
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such U.S. Borrower’s liability under this U.S.
Guarantee, then, notwithstanding any other provision of this U.S. Guarantee to
the contrary, the

 

139

--------------------------------------------------------------------------------


 

amount of such liability shall, without any further action by the U.S. Borrower
or the Lenders, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant U.S. Borrower’s “Maximum
U.S. Liability”).  This Section with respect to the Maximum U.S. Liability of
each U.S. Borrower is intended solely to preserve the rights of the Lenders to
the maximum extent not subject to avoidance under applicable law, and no U.S.
Borrower nor any other Person or entity shall have any right or claim under this
Section with respect to such Maximum U.S. Liability, except to the extent
necessary so that the obligations of any U.S. Borrower hereunder shall not be
rendered voidable under applicable law.  Each U.S. Borrower agrees that the U.S.
Guaranteed Obligations may at any time and from time to time exceed the Maximum
U.S. Liability of each U.S. Borrower without impairing this U.S. Guarantee or
affecting the rights and remedies of the Lenders hereunder; provided that
nothing in this sentence shall be construed to increase any U.S. Borrower’s
obligations hereunder beyond its Maximum U.S. Liability.

 

SECTION 10.10                               Contribution.  In the event any U.S.
Borrower (a “Paying U.S. Borrower”) shall make any payment or payments under
this U.S. Guarantee or shall suffer any loss as a result of any realization upon
any collateral granted by it to secure its obligations under this U.S.
Guarantee, each other U.S. Borrower (each a “Non-Paying U.S. Borrower”) shall
contribute to such Paying U.S. Borrower an amount equal to such Non-Paying U.S.
Borrower’s Applicable Share of such payment or payments made, or losses
suffered, by such Paying U.S. Borrower.  For purposes of this Section, each
Non-Paying U.S. Borrower’s “Applicable Share” with respect to any such payment
or loss by a Paying U.S. Borrower shall be determined as of the date on which
such payment or loss was made by reference to the ratio of (a) such Non-Paying
U.S. Borrower’s Maximum U.S. Liability as of such date (without giving effect to
any right to receive, or obligation to make, any contribution hereunder) or, if
such Non-Paying U.S. Borrower’s Maximum U.S. Liability has not been determined,
the aggregate amount of all monies received by such Non-Paying U.S. Borrower
from the other Borrowers after the Effective Date (whether by loan, capital
infusion or by other means) to (b) the aggregate Maximum U.S. Liability of all
U.S. Borrowers hereunder (including such Paying U.S. Borrower) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum U.S. Liability has not
been determined for any U.S. Borrower, the aggregate amount of all monies
received by such U.S. Borrowers from the other Borrowers after the Effective
Date (whether by loan, capital infusion or by other means).  Nothing in this
provision shall affect any U.S. Borrower’s several liability for the entire
amount of the U.S. Guaranteed Obligations (up to such U.S. Borrower’s Maximum
U.S. Liability).  Each of the U.S. Borrowers covenants and agrees that its right
to receive any contribution under this U.S. Guarantee from a Non-Paying U.S.
Borrower shall be subordinate and junior in right of payment to the payment in
full in cash of the U.S. Guaranteed Obligations.  This provision is for the
benefit of both the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks, the Lenders and the U.S. Borrowers and may be enforced by any
one, or more, or all of them in accordance with the terms hereof.

 

SECTION 10.11                               Liability Cumulative.  The liability
of each U.S. Borrower under this Article X is in addition to and shall be
cumulative with all other liabilities of each U.S. Borrower to the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders under this Agreement and the other Loan Documents to which such U.S.
Borrower is a party or in respect of any obligations or liabilities of the other
U.S. Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

ARTICLE XI

 

Canadian Loan Guaranty

 

SECTION 11.01                               Guarantee.  Each Canadian Loan Party
hereby agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to the Lenders, the prompt payment

 

140

--------------------------------------------------------------------------------


 

when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Canadian Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ fees and
expenses paid or incurred by the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank and any Lender in endeavoring to collect
all or any part of the Canadian Secured Obligations from, or in prosecuting any
action against, the Canadian Borrower, any Canadian Guarantor or any other
guarantor of all or any part of the Canadian Secured Obligations (such costs and
expenses, together with the Canadian Secured Obligations, collectively the
“Canadian Guaranteed Obligations”).  Each Canadian Guarantor further agrees that
the Canadian Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal.  All terms of this
Canadian Guarantee apply to and may be enforced by or on behalf of any domestic
or foreign branch or Affiliate of any Lender or Issuing Bank that extended any
portion of the Canadian Guaranteed Obligations.

 

SECTION 11.02                               Guarantee of Payment.  This Canadian
Guarantee is a guaranty of payment and not of collection.  Each Canadian
Guarantor waives any right to require the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender to sue the Canadian
Borrower, any Canadian Guarantor, any other guarantor, or any other Person
obligated for all or any part of the Canadian Guaranteed Obligations (each, a
“Canadian Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Canadian Guaranteed Obligations.  In
addition, as an original and independent obligation under this Canadian
Guarantee, each Canadian Loan Party shall:

 

(a)                                 indemnify each Canadian Obligated Party and
its successors, endorsees, transferees and assigns and keep the Canadian
Obligated Parties indemnified against all costs, losses, expenses and
liabilities of whatever kind resulting from the failure by the Loan Parties or
any of them, to make due and punctual payment of any of the Canadian Secured
Obligations or resulting from any of the Canadian Secured Obligations being or
becoming void, voidable, unenforceable or ineffective against any Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Canadian Obligated Party, or any of them, in
connection with preserving or enforcing, or attempting to preserve or enforce,
its rights under this Canadian Guarantee); and

 

(b)                                 pay on demand the amount of such costs,
losses, expenses and liabilities whether or not any of the Canadian Obligated
Parties has attempted to enforce any rights against any Loan Party or any other
Person or otherwise.

 

SECTION 11.03                               No Discharge or Diminishment of
Canadian Guarantee.

 

(a)                                 Except as otherwise provided for herein, the
obligations of each Canadian Loan Party hereunder are unconditional and absolute
and not subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Canadian Guaranteed
Obligations), including:  (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration or compromise of any of the Canadian
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of the Canadian Borrower or any
other Canadian Obligated Party liable for any of the Canadian Guaranteed
Obligations; (iii) any insolvency, bankruptcy, winding-up, liquidation,
reorganization or other similar proceeding affecting any Canadian Obligated
Party or their assets or any resulting release or discharge of any obligation of
any Canadian Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Canadian Loan Party may have at any time against any
Canadian Obligated Party, the Canadian Administrative Agent, the Administrative
Agent, each Issuing Bank, any Lender or any other person, whether in connection
herewith or in any unrelated transactions.

 

141

--------------------------------------------------------------------------------


 

(b)                                 The obligations of each Canadian Loan Party
hereunder are not subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Canadian Guaranteed Obligations or otherwise, or
any provision of applicable law or regulation purporting to prohibit payment by
any Canadian Obligated Party, of the Canadian Guaranteed Obligations or any part
thereof.

 

(c)                                  Further, the obligations of any Canadian
Loan Party hereunder are not discharged or impaired or otherwise affected by: 
(i) the failure of the Canadian Administrative Agent, the Administrative Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Canadian Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Canadian Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Canadian Borrower for all or any part of the Canadian
Guaranteed Obligations or any obligations of any other Canadian Obligated Party
liable for any of the Canadian Guaranteed Obligations; (iv) any action or
failure to act by the Canadian Administrative Agent, the Administrative Agent,
any Issuing Bank or any Lender with respect to any collateral securing any part
of the Canadian Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Canadian
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such Canadian Loan Party
or that would otherwise operate as a discharge of any Canadian Loan Party as a
matter of law or equity (other than the payment in full in cash of the Canadian
Guaranteed Obligations).

 

SECTION 11.04                               Defenses Waived.  To the fullest
extent permitted by applicable law, each Canadian Loan Party hereby waives any
defense based on or arising out of any defense of any Canadian Loan Party or the
unenforceability of all or any part of the Canadian Guaranteed Obligations from
any cause, or the cessation from any cause of the liability of any Canadian Loan
Party, other than the payment in full in cash of the Canadian Guaranteed
Obligations.  Without limiting the generality of the foregoing, each Canadian
Loan Party irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Canadian Obligated Party, or any other Person.  Each Canadian Loan
Party confirms that it is not a surety under any state law and shall not raise
any such law as a defense to its obligations hereunder.  The Canadian
Administrative Agent may, at its election, foreclose on, or otherwise enforce
against, any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Canadian Guaranteed Obligations, compromise or adjust any part of the Canadian
Guaranteed Obligations, make any other accommodation with any Canadian Obligated
Party or exercise any other right or remedy available to it against any Canadian
Obligated Party, without affecting or impairing in any way the liability of such
Canadian Guarantor under this Canadian Guarantee except to the extent the
Canadian Guaranteed Obligations have been fully paid in cash.  To the fullest
extent permitted by applicable law, each Canadian Loan Party waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Canadian Loan Party against any
Canadian Obligated Party or any security.

 

SECTION 11.05                               Rights of Subrogation.  No Canadian
Loan Party will assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification, that it has
against any Canadian Obligated Party, or any Collateral, until the Loan Parties
have fully performed all their obligations to the Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks and the Lenders.

 

142

--------------------------------------------------------------------------------


 

SECTION 11.06                               Reinstatement; Stay of
Acceleration.  If at any time any payment of any portion of the Canadian
Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of any Canadian Loan Party or
otherwise, each Canadian Loan Party’s obligations under this Canadian Guarantee
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent, the
Canadian Administrative Agent, any Issuing Bank and the Lenders are in
possession of this Canadian Guarantee.  If acceleration of the time for payment
of any of the Canadian Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Canadian Loan Party, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Canadian Guaranteed Obligations shall nonetheless be payable by the Canadian
Loan Parties promptly on demand by the Canadian Administrative Agent.

 

SECTION 11.07                               Information.  Each Canadian Loan
Party assumes all responsibility for being and keeping itself informed of the
other Canadian Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Canadian Guaranteed
Obligations and the nature, scope and extent of the risks that each Canadian
Loan Party assumes and incurs under this Canadian Guarantee, and agrees that
neither the Administrative Agent, the Canadian Administrative Agent, any Issuing
Bank nor any Lender shall have any duty to advise any Canadian Loan Party of
information known to it regarding those circumstances or risks.

 

SECTION 11.08                               [Reserved].

 

SECTION 11.09                               [Reserved].

 

SECTION 11.10                               Maximum Canadian Liability.  In any
action or proceeding involving any corporate law, or any provincial,
territorial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Canadian Loan Party under this Canadian Guarantee would otherwise be held or
determined to be void, voidable, avoidable, invalid or unenforceable on account
of the amount of such Canadian Loan Party’s liability under this Canadian
Guarantee, then, notwithstanding any other provision of this Canadian Guarantee
to the contrary, the amount of such liability shall, without any further action
by the Canadian Guarantors or the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Canadian Loan Party’s “Maximum Canadian Liability.”  This Section with
respect to the Maximum Canadian Liability of each Canadian Loan Party is
intended solely to preserve the rights of the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Canadian Loan Party nor
any other Person shall have any right or claim under this Section with respect
to such Maximum Canadian Liability, except to the extent necessary so that the
obligations of any Canadian Loan Party hereunder shall not be rendered voidable
under applicable law.  Each Canadian Loan Party agrees that the Canadian
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Canadian Liability of each Canadian Loan Party without impairing this Canadian
Guarantee or affecting the rights and remedies of the Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks or the Lenders hereunder,
provided that, nothing in this sentence shall be construed to increase any
Canadian Loan Party’s obligations hereunder beyond its Maximum Canadian
Liability.

 

SECTION 11.11                               Contribution.  In the event any
Canadian Loan Party (a “Paying Canadian Loan Party”) shall make any payment or
payments under this Canadian Guarantee or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
under this Canadian Guarantee, each other Canadian Loan Party (each a
“Non-Paying Canadian Loan Party”) shall contribute

 

143

--------------------------------------------------------------------------------


 

to such Paying Canadian Loan Party an amount equal to such Non-Paying Canadian
Loan Party’s “Applicable Percentage” of such payment or payments made, or losses
suffered, by such Paying Canadian Loan Party.  For purposes of this Article XI,
each Non-Paying Canadian Loan Party’s “Applicable Percentage” with respect to
any such payment or loss by a Paying Canadian Loan Party shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Canadian Loan Party’s Maximum Canadian Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Canadian Loan Party’s Maximum
Canadian Liability has not been determined, the aggregate amount of all monies
received by such Non-Paying Canadian Loan Party from the other Canadian Loan
Parties after the Effective Date (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Canadian Liability of all Canadian Loan
Parties hereunder (including such Paying Canadian Loan Party) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Canadian Liability has
not been determined for any Canadian Loan Party, the aggregate amount of all
monies received by such Canadian Loan Parties from the other Canadian Loan
Parties after the Effective Date (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Canadian Loan Party’s
several liability for the entire amount of the Canadian Guaranteed Obligations
(up to such Canadian Loan Party’s Maximum Canadian Liability).  Each of the
Canadian Loan Parties covenants and agrees that its right to receive any
contribution under this Canadian Guarantee from a Non-Paying Canadian Loan Party
shall be subordinate and junior in right of payment to the payment in full in
cash of the Canadian Guaranteed Obligations.  This provision is for the benefit
of all of the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks, the Lenders and the Canadian Guarantors and may be enforced by
any one, or more, or all of them in accordance with the terms hereof.

 

SECTION 11.12                               Liability Cumulative.  The liability
of each Canadian Loan Party under this Article XI is in addition to and shall be
cumulative with all liabilities of each Canadian Loan Party to the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders under this Agreement and the other Loan Documents to which such
Canadian Loan Party is a party or in respect of any obligations or liabilities
of the other Canadian Loan Parties, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

ARTICLE XII

 

The Borrower Representative

 

SECTION 12.01                               Appointment; Nature of
Relationship.  The Company is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XII.  Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower.  The Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks and the Lenders, and their
respective Related Parties, shall not be liable to the Borrower Representative
or any Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section.

 

SECTION 12.02                               Powers.  The Borrower Representative
shall have and may exercise such powers under the Loan Documents as are
specifically delegated to the Borrower Representative by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  The
Borrower

 

144

--------------------------------------------------------------------------------


 

Representative shall have no implied duties to the Borrowers, or any obligation
to the Lenders to take any action thereunder except any action specifically
provided by the Loan Documents to be taken by the Borrower Representative.

 

SECTION 12.03                               Employment of Agents.  The Borrower
Representative may execute any of its duties as the Borrower Representative
hereunder and under any other Loan Document by or through authorized officers.

 

SECTION 12.04                               Notices.  Each Borrower shall
immediately notify the Borrower Representative of the occurrence of any Default
hereunder referring to this Agreement describing such Default and stating that
such notice is a “notice of default.”  In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Administrative Agent and the Lenders.  Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

 

SECTION 12.05                               Successor Borrower Representative. 
Upon the prior written consent of the Administrative Agent, the Borrower
Representative may resign at any time, such resignation to be effective upon the
appointment of a successor Borrower Representative.  The Administrative Agent
shall give prompt written notice of such resignation to the Lenders.

 

SECTION 12.06                               Execution of Loan Documents;
Borrowing Base Certificate.  The Borrowers hereby empower and authorize the
Borrower Representative, on behalf of the Borrowers, to execute and deliver to
the Administrative Agent, the Canadian Administrative Agent and the Lenders the
Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents, including without limitation, the Borrowing Base Certificates
and the Compliance Certificates.  Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

 

SECTION 12.07                               Reporting.  Each Borrower hereby
agrees that such Borrower shall furnish promptly after each fiscal month to the
Borrower Representative any certificate or report requested by the Borrower
Representative, on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE MEN’S WEARHOUSE, INC., as Parent

 

 

 

 

 

By:

/s/ Jon W. Kimmins

 

 

Name:           Jon W. Kimmins

 

 

Title:                    Executive Vice President, Chief Financial Officer,
Treasurer and Principal Financial Officer

 

 

 

 

 

MOORES THE SUIT PEOPLE INC.,

 

as Canadian Borrower

 

 

 

 

 

 

By:

/s/ Jon W. Kimmins

 

 

Name:           Jon W. Kimmins

 

 

Title:                    Executive Vice President, Treasurer and Chief
Financial Officer

 

 

 

 

 

TWIN HILL ACQUISITION COMPANY, INC.

 

JAVA CORP.

 

RENWICK TECHNOLOGIES, INC.

 

TMW MERCHANTS LLC

 

TMW PURCHASING LLC

 

MWDC HOLDING INC.

 

MWDC TEXAS INC.

 

K&G MEN’S COMPANY INC.

 

JA HOLDING, INC.

 

JA APPAREL CORP.

 

NASHAWENA MILLS CORP.

 

EDERA INC.

 

JOSEPH ABBOUD MANUFACTURING CORP.

 

JA APPAREL, LLC

 

as Guarantors

 

 

 

 

 

 

By:

/s/ Jon W. Kimmins

 

 

Name:           Jon W. Kimmins

 

 

Title:                    Executive Vice President, Treasurer and Chief
Financial Officer

 

146

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, a U.S.
Issuing Bank and the U.S. Swingline Lender

 

 

 

 

 

 

By:

/s/ Christy West

 

 

Name:

Christy West

 

 

Title:

Authorized Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually and as Canadian
Administrative Agent and a Canadian Issuing Bank

 

 

 

 

 

 

By:

/s/ Auggie Marchetti

 

 

Name:

Auggie Marchetti

 

 

Title:

Authorized Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Christy West

 

 

Name:

Christy West

 

 

Title:

Authorized Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Lender

 

 

 

 

 

 

By:

/s/ Auggie Marchetti

 

 

Name:

Auggie Marchetti

 

 

Title:

Authorized Officer

 

147

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Andrew Cerussi

 

 

Name:

Andrew Cerussi

 

 

Title:

Director

 

148

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. (acting through its Canada Branch), as Lender

 

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name:

Medina Sales de Andrade

 

 

Title:

Vice President

 

149

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

/s/ Deborah Saffie

 

 

Name:

Deborah Saffie

 

 

Title:

Vice President

 

150

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, Canada Branch, as Lender

 

 

 

 

 

 

By:

/s/ Paul Rodgers

 

 

Name:

Paul Rodgers

 

 

Title:

Principal Officer

 

151

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Edward Dridge

 

 

Name:

Edward Dridge

 

 

Title:

Vice President

 

152

--------------------------------------------------------------------------------


 

 

Union Bank, Canada Branch, as Lender

 

 

 

 

 

 

By:

/s/ Anne Collins

 

 

Name:

Anne Collins

 

 

Title:

Vice President

 

153

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Cory Lofts

 

 

Name:

Cory Lofts

 

 

Title:

Director

 

154

--------------------------------------------------------------------------------


 

 

Wells Fargo Capital Finance Corporation Canada, as Canadian Revolving Lender

 

 

 

 

 

 

 

By:

/s/ David G. Phillips

 

 

Name:

David G. Phillips

 

 

Title:

Senior Vice President, Credit Officer, Canada

 

155

--------------------------------------------------------------------------------


 

 

By:

/s/ Michael Sheff

 

 

COMPASS BANK, as Lender

 

 

 

 

 

Name: Michael Sheff

 

 

Title: Sr. Vice President

 

156

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as Lender

 

 

 

 

 

 

By:

/s/ Kurt Steves

 

 

Name:

Kurt Steves

 

 

Title:

Managing Director & Vice President

 

157

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, Operating through its Canadian Branch, as Canadian Revolving
Lender

 

 

 

 

 

 

By:

/s/ Mauro Spagnolo

 

 

Name:

Mauro Spagnolo

 

 

Title:

Managing Director & Principal Officer

 

158

--------------------------------------------------------------------------------


 

 

Regions Bank, as Lender

 

 

 

 

 

 

By:

/s/ Richard A. Gere

 

 

Name:

Richard A. Gere

 

 

Title:

Attorney-In-Fact

 

159

--------------------------------------------------------------------------------


 

 

Scotiabank Inc., as Lender

 

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name:

J.F. Todd

 

 

Title:

Managing Director

 

160

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitments

 

Lenders

 

U.S. Commitment

 

Canadian Commitment

 

JPMorgan Chase Bank, N.A.

 

$

94,000,000

 

N/A

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

N/A

 

$

23,500,000

 

Bank of America, N.A.

 

$

94,000,000

 

N/A

 

Bank of America, N.A. (acting through its Canada Branch)

 

N/A

 

$

23,500,000

 

U.S. Bank, National Association

 

$

44,000,000

 

N/A

 

U.S. Bank, National Association, Canada Branch

 

N/A

 

$

11,000,000

 

Union Bank, N.A.

 

$

44,000,000

 

N/A

 

Union Bank, Canada Branch

 

N/A

 

$

11,000,000

 

Wells Fargo Bank, N.A.

 

$

44,000,000

 

N/A

 

Wells Fargo Capital Finance Corporation Canada

 

N/A

 

$

11,000,000

 

Compass Bank

 

$

20,000,000

 

$

5,000,000

 

Fifth Third Bank

 

$

20,000,000

 

N/A

 

Fifth Third Bank, Operating through its Canadian Branch

 

N/A

 

$

5,000,000

 

Regions Bank

 

$

20,000,000

 

$

5,000,000

 

Scotiabanc Inc.

 

$

20,000,000

 

$

5,000,000

 

Total

 

$

400,000,000

 

$

100,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used in this Assignment and Assumption but not defined herein shall have
the meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including any Letters of Credit, Guarantees, Swingline Loans,
Protective Advances and Overadvances included in such facility) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.              Assignor:

 

2.              Assignee:(1)
[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender](2)]]

 

3.             
Borrowers:                                                                                                            
The Men’s Wearhouse, Inc. and certain of its U.S. subsidiaries (the “U.S.
Borrowers”) and Moores the Suit People Inc. (the “Canadian Borrower” and
together with the U.S. Borrowers, the “Borrowers”)

 

4.              Administrative
Agent:                                                 JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement referred to below,
and JPMorgan Chase Bank, N.A. Toronto Branch, as the Canadian administrative
agent under the

 

--------------------------------------------------------------------------------

(1)              Shall not be a natural Person or Parent, any Subsidiary or any
other Affiliate of Parent.

 

(2)              Select as applicable.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Credit Agreement referred to below

 

5.              Credit
Agreement:                                                                    
The Credit Agreement dated as of June 18, 2014, among the Borrowers, the other
Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto Branch, as
Canadian Administrative Agent

 

6.              Assigned Interest:(3)

 

Facility Assigned

 

Aggregate Amount of
Revolving Commitments/
Revolving
Loans for all Lenders

 

Amount of Revolving
Commitment/
Revolving Loans
Assigned

 

Percentage Assigned
of Revolving Commitments/
Revolving
Loans for all Lenders(4)

 

Revolving Commitment(5) / Revolving Loans

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee, if not already a Lender, agrees to deliver to the applicable
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Company, the other Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including federal and state securities laws.

 

--------------------------------------------------------------------------------

(3)              Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

 

(4)              Set forth, to at least 9 decimals, as a percentage of the
Revolving Commitment/Revolving Loans of all Lenders under the Credit Agreement.

 

(5)              Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“U.S. Commitment” or “Canadian Commitment”)

 

Exhibit A-2

--------------------------------------------------------------------------------


 

The terms set forth above are hereby agreed to:

Consented to and Accepted:

 

 

                  , as Assignor,

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

By:

 

 

[THE MEN’S WEARHOUSE, INC.,

 

Name:

 

as Borrower Representative,

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](6)

 

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as a U.S. Issuing Bank and the U.S. Swingline Lender,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

[JPMORGAN CHASE BANK, N.A. TORONTO BRANCH,

 

as a Canadian Issuing Bank and the Canadian Swingline Lender,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

[NAME OF EACH OTHER ISSUING BANK,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](7)

 

--------------------------------------------------------------------------------

(6)              No consent of the Borrower Representative is required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if an
Event of Default has occurred and is continuing, for any other assignment.

 

(7)              Prepare a separate signature block for each Issuing Bank other
than JPMorgan Chase Bank, N.A.  If any Issuing Bank has not provided written
notice of its objection to any proposed assignment within three Business Days of
its receipt thereof from the Administrative Agent, such Issuing Bank shall be
deemed to have consented to such proposed assignment.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or other Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all actions
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof (or, prior to the first such
delivery, the financial statements referred to in Section 3.04 thereof), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, the Canadian Administrative Agent or any other Lender, (v) if it is a
Lender that is a U.S. Person, attached hereto is an executed original of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax, (vi) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including Section 2.17(f) thereof), duly completed and executed by
the Assignee and (vii) the Administrative Agent has received a processing and
recordation fee of $3,500 (unless waived or reduced in the sole discretion of
the Administrative Agent) as of the Effective Date; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Canadian Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the applicable Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the applicable Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

 

Annex 1-1

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by electronic transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

Annex 1-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] BORROWING BASE CERTIFICATE

 

[ATTACHED]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

[g112841kg039i001.jpg]

 

--------------------------------------------------------------------------------


 

[g112841kg041i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code:  NY1-K855

New York, New York 10017

Attention:  [    ]

Fax:  [    ]

 

[JPMorgan Chase Bank, N.A. Toronto Branch,

as Canadian Administrative Agent

[      ]

Attention:  [      ]

Fax:  [      ]]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

 

This notice constitutes a Borrowing Request and the Borrower Representative
hereby gives you notice, pursuant to Section 2.03 of the Credit Agreement, that
it requests a Borrowing of Revolving Loans under the Credit Agreement, and in
connection therewith specifies the following information with respect to such
Borrowing:

 

(A)                               [U.S. Borrowers] [Canadian Borrower]

 

(B)                               Aggregate amount of Borrowing:(8) 
$                                                                

 

(C)                               Date of Borrowing (which is a Business
Day):                                                    

 

(D)                               Type of
Loan:(9)                                                                                                   

 

--------------------------------------------------------------------------------

(8)              Must comply with Sections 2.01 and 2.02(c) of the Credit
Agreement.

 

(9)              Specify whether the requested Borrowing is to be a Borrowing
under the U.S. Facility or the Canadian Facility.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

(E)                                Currency of
Borrowing:                                                                                        

 

(F)                                 Type of
Borrowing:(10)                                                                                        

 

(E)                                Initial Interest
Period:(11)                                                                                     

 

(F)                                 Location and number of the account to which
proceeds of the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                                             )

 

The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement
have been satisfied.

 

 

Very truly yours,

 

 

 

 

 

THE MEN’S WEARHOUSE, INC., as

 

Borrower Representative,

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(10)       Specify whether the requested Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing. 
If no election as to the Type of Borrowing is specified, then (a) a Borrowing of
U.S. Revolving Loans or Canadian Revolving Loans requested in Dollars shall be
an ABR Borrowing and (b) a Borrowing of Canadian Revolving Loans requested in
Canadian Dollars shall be a Canadian Prime Rate Borrowing.

 

(11)       Applicable to Eurodollar Borrowings and CDOR Rate Borrowings only.
Shall be a period contemplated by the definition of the term “Interest Period”
and (a) with respect to any Eurodollar Borrowing can be of one, two, three or
six months’ (or, with the consent of each Lender, twelve months’) duration and
(b) with respect to any CDOR Rate Borrowing can be of thirty, sixty or ninety
days’ duration.  If an Interest Period is not specified, then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration, in the case of a Eurodollar Borrowing, or thirty days, in the
case of a CDOR Rate Borrowing.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Loan
Parties under the Credit Agreement are as set forth in the Credit Agreement, and
nothing in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement.  In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

 

To:                             The Lenders party to the Credit Agreement
described below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of June 18, 2014 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among The Men’s Wearhouse, Inc.
(the “Company”) and the U.S. Subsidiary Borrowers party thereto (together with
the Company, the “U.S. Borrowers”), Moores the Suit People Inc. (the “Canadian
Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the other
Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto Branch, as
Canadian Administrative Agent.  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF PARENT AND NOT
IN HIS INDIVIDUAL CAPACITY, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS, THAT
TO HIS KNOWLEDGE AFTER DUE INQUIRY:

 

1.                                      I am the duly elected [         ](1) of
Parent.

 

2.                                      [Attached as Schedule I hereto are the
consolidated financial statements required by Section 5.01(a) of the Credit
Agreement as of the end of and for the fiscal year ended [         ], setting
forth in each case in comparative form the figures for the prior fiscal year,
all audited by and accompanied by the opinion of [Deloitte & Touche
LLP](2) required by Section 5.01(a) of the Credit Agreement.] [or] [The
consolidated financial statements required by Section 5.01(a) of the Credit
Agreement as the end of and for the fiscal year ended [       ], setting forth
in each case in comparative form the figures for the prior fiscal year, all
audited by and accompanied by the opinion of [Deloitte & Touche LLP](3) required
by Section 5.01(a) of the Credit Agreement have been filed with the SEC and are
available on the website of the SEC at http://www.sec.gov.]

 

[or]

 

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [       ] and the then

 

--------------------------------------------------------------------------------

(1)              To be completed by any of the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller.

 

(2)              Or another independent registered public accounting firm of
recognized national standing.

 

(3)              Or another independent registered public accounting firm of
recognized national standing.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year. Such financial statements
present fairly in all material respects the financial position, results of
operations and cash flows of Parent and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes.] [or] [The
consolidated financial statements required by Section 5.01(b) of the Credit
Agreement as of the end of and for the fiscal quarter ended [       ] and the
then elapsed portion of the fiscal year have been filed with the SEC and are
available on the website of the SEC at http://www.sec.gov.  Such financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of Parent and its consolidated Subsidiaries
on a consolidated basis as of the end of and for such fiscal quarter and such
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes.]

 

3.                                      I have reviewed the terms of the Credit
Agreement, and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of Parent and its
Subsidiaries during the accounting period covered by the attached financial
statements.

 

4.                                      The examinations described in paragraph
3 did not disclose, and I have no knowledge of[, in each case except as set
forth below,] (i) the existence of any condition or event which constitutes a
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate or (ii) any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements referred to in Section 3.04 of the Credit
Agreement.

 

5.                                      Schedule II hereto sets forth financial
data and computations evidencing the Total Leverage Ratio, all of which data and
computations are true, complete and correct.

 

6.                                      Schedule III hereto sets forth financial
data and computations evidencing compliance with the covenant set forth in
Section 6.12 of the Credit Agreement, all of which data and computations are
true, complete and correct.

 

7.                                      Schedule IV hereto sets forth the
Applicable Rate calculation for the fiscal quarter most recently ended, based
upon the Borrowing Base Certificate delivered in respect thereof.

 

8.                                      [With respect to any Unrestricted
Subsidiary of Parent, Schedule V hereto sets forth the balance sheet as of the
end of, and statements of operations for, the period specified in Section 2
hereof, prepared in accordance with GAAP.](4)

 

9.                                      [Enclosed with this Compliance
Certificate is a completed Supplemental Perfection Certificate required by
Section 5.01(f) of the Credit Agreement.](5)

 

10.                               All notices required under Sections 5.03 and
5.04 of the Credit Agreement have been provided.

 

Described below are the exceptions, if any, to paragraph 4 by listing (i) the
nature of each Default, the period during which it has existed and the action
which the Borrowers have taken, are taking, or propose to take with respect to
each such Default or (ii) any change in GAAP or the application thereof

 

--------------------------------------------------------------------------------

(4)              Include only for any period during which there exists an
Unrestricted Subsidiary.

 

(5)              Include only in the case of a Compliance Certificate
accompanying annual financial statements.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

and the effect of such change on the attached financial statements [(including
the reconciliation required by Section 5.01(d) of the Credit Agreement with
respect to the amounts included in the calculation of the Fixed Charge Coverage
Ratio for the period of four fiscal quarters most recently ended prior to the
date hereof)]:(6)

 

 

 

--------------------------------------------------------------------------------

(6)              Include if the applicable change in GAAP or the application
thereof is as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith.

 

Exhibit D-3

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule III and Schedule IV hereto, are made solely in the capacity of the
undersigned as an officer of Parent, and not individually, and delivered this
      day of              , 20[  ].

 

 

THE MEN’S WEARHOUSE, INC., as Borrower Representative,

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-4

--------------------------------------------------------------------------------


 

SCHEDULE II

 

For the period of four fiscal quarters ended [           ]:

 

1.

Consolidated Net Income: (i)-(ii) =

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(i)

 the net income or loss of Parent and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(ii)

(a)                   the income of any Person (other than Parent) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Parent or, subject to
clauses (b) and (c) below, any of the Restricted Subsidiaries during such
period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(b)                   the income of, and any amounts referred to in clause
(a) above paid to, any Restricted Subsidiary (other than a Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Restricted Subsidiary is
restricted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, statute, rule or regulation applicable
to such Restricted Subsidiary:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(c)                    the income or loss of, and any amounts referred to in
clause (a) above paid to, any Restricted Subsidiary that is not wholly owned by
Parent to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Restricted Subsidiary:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

2.

Consolidated EBITDA(1): (i)+(ii)-(iii)-(iv)-(v) =

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income for such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(ii)(2)

(a)                   consolidated interest expense, net of interest income
(and, to the extent not reflected therein, bank and letter

 

 

 

 

--------------------------------------------------------------------------------

(1)              Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the U.S.
Borrower or any Subsidiary, other than dispositions in the ordinary course of
business.  For purposes of calculating Consolidated EBITDA (except for purposes
of the Fixed Charge Coverage Ratio) for any period, if during any period Parent
or any Restricted Subsidiary shall have consummated a Pro Forma Event since the
first day of such period, Consolidated EBITDA for such period shall be
calculated on a Pro Forma Basis after giving effect thereto.

 

(2)              Items to be set forth without duplication and to the extent
deducted in determining Consolidated Net Income.

 

Schedule II-1

--------------------------------------------------------------------------------


 

 

 

of credit fees and costs of surety bonds in connection with financing
activities) for such period (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations):

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(b)                   consolidated income tax expense for such period (including
any tax benefit for such period):

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(c)                    all amounts attributable to depreciation and amortization
for such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(d)                   any non-cash extraordinary charges for such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(e)                    any (i) non-cash compensation charge or expense arising
from any grant of stock, stock-options or other equity based awards and any
non-cash deemed finance charges in respect of any pension liabilities or other
provisions and (ii) income (loss) attributable to deferred compensation plans or
trusts:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(f)                     any other non-cash charges (other than the write-down or
write-off of current assets, any additions to bad debt reserve or bad debt
expense or any accruals for estimated sales discounts, returns or allowances)
for such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(g)                    any losses for such period attributable to early
extinguishment of Indebtedness or obligations under any Swap Agreement:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(h)                   any costs, fees, losses and expenses paid in connection
with, and other unusual or non-recurring charges (or losses) relating to, the
Transactions:(3)

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(i)                       any net after-tax extraordinary, unusual or
nonrecurring losses, costs, charges or expenses (including, without limitation,
restructuring, business optimization costs, charges or reserves (including any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost savings initiatives), recruiting fees, fees of
restructuring or business optimization consultants, integration and
non-recurring severance, relocation, consolidation, transition, integration or
other similar charges and expenses, contract termination costs, excess pension
charges, system establishment charges, start-up or closure or transition costs,
expenses related to any reconstruction, decommissioning, recommissioning

 

 

 

 

--------------------------------------------------------------------------------

(3)              Provided that such costs, fees, losses and expenses and other
unusual or non-recurring charges (or losses) are, in each case, paid or incurred
on or prior to the Effective Date or prior to the end of the first full fiscal
quarter ending after the Effective Date.

 

Schedule II-2

--------------------------------------------------------------------------------


 

 

 

or reconfiguration of fixed assets for alternative uses, fees, expenses or
charges relating to curtailments or modifications to pension and post-retirement
employee benefit plans and litigation settlements or losses outside the ordinary
course of business):(4)

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(j)                      costs, fees, losses, expenses, premiums or penalties
incurred during such period in connection with Permitted Acquisitions (whether
or not consummated), other Investments consisting of acquisitions or assets or
equity constituting a business unit, line of business, division or entity
(whether or not consummated) and permitted Asset Sales (whether or not
consummated), other than Asset Sales effected in the ordinary course of
business:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(k)                   any expense or charges incurred during such period in
connection with the Permitted Borrower Reorganization, any permitted issuance of
debt, equity securities or any refinancing transactions (in each case, whether
or not consummated):

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(l)                       amortization of Tuxedo Rental Products:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(m)               the excess of rent expense in respect of operating leases in
accordance with GAAP for such period over cash rent expense in respect of
operating leases for such period (to the extent exceeding cash rent):

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(iii)(5)

all cash payments made during such period on account of non-cash charges that
were or would have been added to Consolidated Net Income pursuant to clauses
(d), (e) or (f) above in such period or in a previous period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(iv)(6)

(a)                   any extraordinary gains and all non-cash items of income
(other than normal accruals in the ordinary course of business) for such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(b)                   any gains for such period attributable to early
extinguishment

 

 

 

 

--------------------------------------------------------------------------------

(4)              The aggregate amount added back pursuant to this clause (i) may
not exceed when aggregated with the amount of any increase for such period to
Consolidated EBITDA pursuant to clause (ii) of the definition of “Pro Forma
Basis,” 10% (or, for any four fiscal quarter period ending prior to the end of
the eighth full fiscal quarter ending after the Effective Date, 20%, so long as
any such amount above 10% is attributable to the Transactions and the
integration of the Acquired Company and its Subsidiaries) of Consolidated EBITDA
for such period (prior to giving effect to any increase pursuant to such clause
(ii) or this clause (i)).

 

(5)              Item to be set forth without duplication and to the extent not
deducted in determining such Consolidated Net Income.

 

(6)              Items to be set forth to the extent included in determining
such Consolidated Net Income.

 

Schedule II-3

--------------------------------------------------------------------------------


 

 

 

of Indebtedness or obligations under any Swap Agreement, all determined on a
consolidated basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(v)

the amount, if any, by which cash rent expense for such period exceeded rent
expense in respect of operating leases in accordance with GAAP for such period

 

$[      ,      ,      ]

 

 

 

 

 

 

 

3.

Consolidated Cash Interest Expense: (i)-(ii) =

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(i)

(a)                   the cash interest expense (including (x) imputed interest
expense in respect of Capital Lease Obligations and Synthetic Lease Obligations,
(y) all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and (z) net costs under Swap
Agreements entered into to hedge interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) of Parent and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(b)                   any interest accrued during such period in respect of
Indebtedness of Parent or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(c)                    any cash payments made during such period in respect of
obligations referred to in clause (ii)(c) below that were amortized or accrued
in a previous period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(ii)

(a)                   interest income of Parent and the Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(b)                   to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(c)                    to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to accretion or
amortization of debt discounts or accrued interest payable in kind for such
period:

 

$[      ,      ,      ]

 

 

Schedule II-4

--------------------------------------------------------------------------------


 

4.

Consolidated Fixed Charges:(7) (i)+(ii)+(iii)+(iv)=

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(i)

Consolidated Cash Interest Expense for such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(ii)

scheduled principal payments on Indebtedness made during such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(iii)

expense for income taxes paid in cash during such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(iv)

Restricted Payments paid in cash during such period pursuant to clauses
(a)(iii) and (a)(vi) of Section 6.08:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

5.

Fixed Charge Coverage Ratio: ((i)-(ii))/(iii)=

 

[  ] to [  ]

 

 

 

 

 

 

 

 

(i)

Consolidated EBITDA for such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(ii)

Capital Expenditures for such period (except to the extent financed with
long-term Indebtedness, excluding Loans):

 

$[      ,      ,      ]

 

 

 

 

 

 

 

 

(iii)

Consolidated Fixed Charges for such period:

 

$[      ,      ,      ]

 

 

--------------------------------------------------------------------------------

(7)              Item to be set forth without duplication.

 

Schedule II-5

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Applicable Rate Calculation

 

1.

Average Availability:  ((i)-(ii))/(iii)=

 

$[     ,     ,     ]

 

 

 

 

 

 

 

 

(i)

the Line Cap at such time:

 

$[     ,     ,     ]

 

 

 

 

 

 

 

 

(ii)

the total Credit Exposure of all Lenders at such time:

 

$[     ,     ,     ]

 

 

 

 

 

 

 

 

(iii)

days in applicable fiscal quarter:

 

[     ]

 

 

 

 

 

 

 

2.

Applicable Rate Category:  =[I] / [II] / [III](1)

 

[     ]

 

 

 

 

 

 

 

3.

Applicable Rate:

 

 

 

 

 

 

 

 

 

 

(i)

Eurodollar Rate/CDOR Rate Loans:

 

[     ]%

 

 

 

 

 

 

 

 

(ii)

ABR/Canadian Prime Rate Loans:

 

[     ]%

 

 

--------------------------------------------------------------------------------

(1)              If Average Availability is >66.666% of the Line Cap, indicate
“I.”  If Average Availability is <66.666% of the Line Cap but ≥33.333% of the
Line Cap, indicate “II.”  If Average Availability is <33.333% of the Line Cap,
indicate “III.”

 

Schedule III-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] INTERCREDITOR AGREEMENT

 

[Attached]

 

Exhibit E-1

--------------------------------------------------------------------------------


 

 

INTERCREDITOR AGREEMENT

 

dated as of

 

June 18, 2014,

 

among

 

JPMORGAN CHASE BANK, N.A.,
as ABL Agent,

 

JPMORGAN CHASE BANK, N.A.,
as Term Agent,

 

Each ADDITIONAL DEBT AGENT from time to time party hereto

 

THE MEN’S WEARHOUSE, INC.,

as the Company,

 

and the other Grantors from time to time party hereto

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01

New York UCC

1

SECTION 1.02

Other Defined Terms

1

SECTION 1.03

Terms Generally

12

 

 

 

 

ARTICLE II

 

 

 

 

 

Lien Priorities

 

 

 

 

SECTION 2.01

Relative Priorities

12

SECTION 2.02

Prohibition on Contests

13

SECTION 2.03

No New Liens

13

SECTION 2.04

Revolving Nature of ABL Obligations

14

 

 

 

 

ARTICLE III

 

 

 

 

 

Enforcement

 

 

 

 

SECTION 3.01

Exercise of Remedies

14

SECTION 3.02

Lockbox System

17

 

 

 

 

ARTICLE IV

 

 

 

 

 

Payments

 

 

 

 

SECTION 4.01

Application of Proceeds

18

SECTION 4.02

Payments Over

18

SECTION 4.03

Delivery of Collateral and Proceeds

19

 

 

 

 

ARTICLE V

 

 

 

 

 

Other Agreements

 

 

 

 

SECTION 5.01

Releases

19

SECTION 5.02

Insurance

20

SECTION 5.03

Certain Provisions Regarding Credit Documents

21

SECTION 5.04

Bailee for Perfection

21

SECTION 5.05

When Discharge of Obligations Deemed Not to Have Occurred

22

SECTION 5.06

Sharing of Information; Rights of Access and Use

22

SECTION 5.07

Consent to License of Intellectual Property

24

SECTION 5.08

Permits and Licenses

25

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE VI

 

 

 

 

 

Insolvency or Liquidation Proceedings

 

 

 

 

SECTION 6.01

Cash Collateral and DIP Financing

25

SECTION 6.02

Relief from the Automatic Stay

26

SECTION 6.03

Adequate Protection

26

SECTION 6.04

No Waiver

27

SECTION 6.05

Avoidance Issues

27

SECTION 6.06

Post-Petition Amounts

27

SECTION 6.07

Asset Dispositions

28

SECTION 6.08

Waiver

28

SECTION 6.09

Separate Grants of Security and Separate Classification

28

SECTION 6.10

Voting

29

SECTION 6.11

Reorganization Securities

29

 

 

 

 

ARTICLE VII

 

 

 

 

 

Reliance; Waivers; Etc.

 

 

 

 

SECTION 7.01

Reliance; Information

29

SECTION 7.02

No Warranties or Liability

30

SECTION 7.03

No Waiver of Lien Priorities

30

SECTION 7.04

No Marshalling

30

SECTION 7.05

Obligations Unconditional

31

 

 

 

 

ARTICLE VIII

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 8.01

Agent Joinder

31

SECTION 8.02

Notices

31

SECTION 8.03

Conflicts

32

SECTION 8.04

Effectiveness; Continuing Nature of this Agreement

32

SECTION 8.05

Severability

32

SECTION 8.06

Amendments; Waivers

32

SECTION 8.07

Information Concerning Financial Condition of Grantors

33

SECTION 8.08

Subrogation

33

SECTION 8.09

Application of Payments

33

SECTION 8.10

Applicable Law

33

SECTION 8.11

WAIVER OF JURY TRIAL

33

SECTION 8.12

Jurisdiction; Consent to Service of Process

33

SECTION 8.13

Further Assurances

34

SECTION 8.14

Specific Performance

34

SECTION 8.15

Headings

34

SECTION 8.16

Counterparts

34

SECTION 8.17

Authorization

34

SECTION 8.18

Parties in Interest

34

SECTION 8.19

Provisions Solely to Define Relative Rights

35

SECTION 8.20

Additional Indebtedness

35

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT dated as of June 18, 2014 (this “Agreement”), among
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for, and
acting on behalf of, the ABL Secured Parties (together with its successors and
assigns in such capacity, the “ABL Agent”), JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent for, and acting on behalf of, the Term Secured
Parties (together with its successors and assigns in such capacity, the “Term
Agent”).  Capitalized terms used in this Agreement have the meanings assigned to
them in Article I below.

 

On the date hereof, (a) the Company, the lenders party thereto and JPMorgan
Chase Bank, N.A., as Term Loan Agent, are entering into the Term Credit
Agreement and (b) the Company, the other Initial Grantors, the lenders party
thereto and JPMorgan Chase Bank, N.A., as ABL Agent, are entering into the ABL
Credit Agreement.

 

The ABL Credit Agreement provides that Term Liens shall be permitted under the
covenants contained therein, and the Term Credit Agreement provides that ABL
Liens shall be permitted under the covenants contained therein, only if such
Liens are subject to the terms of an intercreditor agreement in the form of this
Agreement.  Accordingly, the ABL Secured Parties and the Term Secured Parties
have authorized and directed the ABL Agent and the Term Agent, respectively, to
enter into this Agreement to set forth their relative rights and remedies with
respect to the Collateral.

 

In consideration of the foregoing and the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01                                           New York UCC.  All
capitalized terms used but not defined in this Agreement and that are defined in
the UCC as in effect in the State of New York shall have the meanings specified
therein.

 

SECTION 1.02                                           Other Defined Terms.  As
used in this Agreement, the following terms shall have the following meanings:

 

“ABL Agent” has the meaning set forth in the preamble to this agreement.

 

“ABL Collateral” means all “U.S. Collateral,” as defined in the ABL Credit
Agreement, and any other assets of any Grantor now or at any time hereafter
subject or purported under the terms of any ABL Collateral Document to be made
subject to any Lien securing any ABL Obligations.

 

“ABL Collateral Documents” means the ABL Security Agreement, the ABL Mortgages
and the other “Collateral Documents,” as defined in the ABL Credit Agreement,
and any other agreement, document or instrument now existing or entered into
after the date hereof that grants a Lien on any assets of Parent or any
Subsidiary to secure any ABL Obligations, as each may be Amended from time to
time, including after the commencement of any Insolvency or Liquidation
Proceeding.

 

“ABL Credit Agreement” means the Credit Agreement dated as of date hereof, among
the Company, the Subsidiaries party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as ABL Agent, as amended from time to time, including
after the commencement of any Insolvency or Liquidation Proceeding.

 

--------------------------------------------------------------------------------


 

“ABL Documents” means the ABL Credit Agreement, the ABL Collateral Documents,
all other “Loan Documents,” as defined in the ABL Credit Agreement.

 

“ABL Lenders” means “Lenders,” as defined in the ABL Credit Agreement.

 

“ABL Liens” means all Liens on the Collateral securing the ABL Obligations,
whether created under the ABL Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency or Liquidation Proceeding, now or hereafter held by or on behalf of
the ABL Agent or any other ABL Secured Party, or any agent or trustee therefor.

 

“ABL Mortgage” means each mortgage, deed of trust, assignment of leases and
rents or other security document that grants a Lien on any real property owned
or leased by any Grantor to secure any ABL Obligations.

 

“ABL Obligations” means all “Secured Obligations,” as defined in the ABL Credit
Agreement (including any such Secured Obligations arising or accruing during the
pendency of any Insolvency or Liquidation Proceeding), notwithstanding that any
such Secured Obligations or claims therefor are not allowed or allowable or
shall be disallowed, voided or subordinated in any Insolvency or Liquidation
Proceeding or under any Bankruptcy Law or other applicable law.

 

“ABL Priority Collateral” means any and all of the following that constitute
Collateral:  (a) all Accounts (other than Accounts arising under contracts for
the sale of Term Priority Collateral); (b) all Chattel Paper (including
Electronic Chattel Paper); (c) all tax refunds of any kind; (d) all Deposit
Accounts and Securities Accounts (other than any Proceeds Collateral Account),
and all cash, cash equivalents, checks and other negotiable Instruments, funds
and other evidences of payment and all Financial Assets held on deposit therein
or credited thereto, and all Security Entitlements arising therefrom (in each
case, subject to Section 3.03, other than any identifiable Proceeds of the Term
Priority Collateral); (e) all Inventory; (f) all rights to business interruption
insurance; (g) solely to the extent evidencing, governing, securing or otherwise
relating to the items referred to in any of the preceding clauses, all
Documents, General Intangibles (other than Intellectual Property and Equity
Interests), Instruments, Investment Property (other than Equity Interests) and
Letter of Credit Rights; (h) Tuxedo Rental Products, (i) except to the extent
constituting Term Priority Collateral pursuant to clause (f) of the definition
of such term, all Proceeds, including insurance Proceeds, of any of the
foregoing and all collateral security and guarantees or other credit support
given by any Person with respect to any of the foregoing; and (j) all books and
records relating to any of the foregoing.  Notwithstanding the foregoing, the
term “ABL Priority Collateral” shall not include any assets referred to in
clauses (a), (b), (c), (d) and (e) of the definition of the term “Term Priority
Collateral.”

 

“ABL Secured Parties” means the ABL Agent and the other “Lender Parties” as
defined in the ABL Credit Agreement.

 

“ABL Security Agreement” means, individually and collectively as the context may
require, the U.S. Security Agreement, the Canadian Security Agreement, each
dated as of the date hereof, among the Company, the other Grantors party thereto
and the ABL Agent, as Amended from time to time, including after the
commencement of any Insolvency or Liquidation Proceeding.

 

“Accounts” means (i) all “accounts,” as such term is defined in the UCC and
(ii) all other rights to payment of money or funds, whether or not earned by
performance,  (a) for Inventory (including any Tuxedo Rental Product) that has
been or is to be sold, leased, licensed, rented, assigned, or otherwise disposed
of, (b) for services rendered or to be rendered, or (c) owed by a credit card
issuer or by a credit card

 

2

--------------------------------------------------------------------------------


 

processor resulting from purchases by customers using credit or debit cards
issued by such issuer in connection with the transactions described in clauses
(a) and (b) above, whether such rights to payment constitute payment
intangibles, letter-of-credit rights or any other classification of property, or
are evidenced in whole or in part by instruments, chattel paper, general
intangibles or documents.

 

“Additional Debt” means any Additional First Lien Term Debt and any Second Lien
Term Debt.

 

“Additional Debt Agent” means, with respect to any Series of Additional Debt
Obligations, the person or entity that, pursuant to the Additional Debt
Documents relating to such Additional Debt Obligations, holds Liens on the
Collateral on behalf of the Additional Debt Secured Parties thereunder.

 

“Additional Debt Collateral” means, with respect to any Series of Additional
Debt Obligations, all assets and properties subject to Liens created by the
Additional Debt Security Documents to secure such Additional Debt Obligations.

 

“Additional Debt Documents” means each Additional Debt Facility and the
Additional Debt Security Documents and each agreement or document executed
pursuant thereto.

 

“Additional Debt Facility” means one or more debt facilities, commercial paper
facilities or indentures for which the requirements of Section 8.01 of this
Agreement have been satisfied, in each case with banks, other lenders or
trustees, providing for revolving credit loans, term loans, letters of credit,
notes or other borrowings, in each case, as amended, restated, modified,
renewed, refunded, restated, restructured, increased, supplemented, replaced or
refinanced in whole or in part from time to time in accordance with each
applicable Secured Document; provided that the ABL Credit Agreement and the Term
Credit Agreement shall not constitute an Additional Debt Facility at any time.

 

“Additional Debt Lien” means a Lien granted pursuant to any Additional Debt
Security Document to an Additional Debt Agent or Additional Debt Secured Party
at any time upon any property of any Grantor that is Collateral to secure a
Series of Additional Debt Obligations.

 

“Additional Debt Obligations” means, with respect to any Grantor, any
obligations of such Grantor under the Additional Debt Documents and shall
include all Post-Petition Amounts with respect to such obligations.

 

“Additional Debt Secured Parties” means, with respect to any Series of
Additional Debt Obligations, at any time, the Additional Debt Agent and the
other holders from time to time of Additional Debt Obligations of such Series.

 

“Additional Debt Security Documents” means the Additional Debt Facility (insofar
as the same grants a Lien on any collateral) and all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes and any other documents or instruments now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Additional Debt Obligations of the
Grantors owed thereunder to any Additional Debt Secured Parties.

 

“Additional First Lien Term Debt” means any secured debt issued pursuant to an
Additional Debt Facility ranking equal in right of security with Term Loan
Obligations and permitted under the ABL Credit Agreement and the Term Credit
Agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

3

--------------------------------------------------------------------------------


 

“Agent Joinder” means an agreement substantially in the form of Exhibit B.

 

“Agents” means the ABL Agent, the Term Agent and any Additional Debt Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Amend” means, in respect of any Indebtedness, obligation or agreement, to
amend, restate, modify, waive, supplement, restructure, extend, increase or
renew such Indebtedness, obligation or agreement, in whole or in part.  The
terms “Amended” and “Amendment” shall have correlative meanings.

 

“Banking Services” has the meaning set forth in the ABL Credit Agreement.

 

“Banking Services Obligations” has the meaning set forth in the ABL Credit
Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Cash Collateral Usage” has the meaning set forth in Section 6.01.

 

“Casualty” means any insured event of damage or casualty relating to all or any
part of the Collateral.

 

“Class” refers to either (a) the ABL Agent, the ABL Collateral Documents, the
ABL Credit Agreement, the ABL Documents, the ABL Obligations or the ABL Secured
Parties, on the one hand, as opposed to (b) the Term Agents, the Term Collateral
Documents, the Term Documents, the Term Obligations or the Term Secured Parties,
on the other hand.

 

“Collateral” means any assets of Parent or any Subsidiary that constitute the
ABL Collateral or the Term Collateral.

 

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

 

“Company” has the meaning set forth in the recitals to this Agreement.

 

“Condemnation” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority or any other Person relating to any
part of the Collateral.

 

“Condemnation Proceeds” means all compensation, awards and other payments or
relief (including instruments and payments with respect to a deed in lieu of
condemnation) to which Parent or any Subsidiary shall be entitled by law or
otherwise in respect of any Condemnation.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

4

--------------------------------------------------------------------------------


 

“Controlling Term Agent” means (i) for so long as there is only one Series of
Term Debt, the Term Agent for such Series, (ii) at any time when there is more
than one Series of First Lien Term Debt, the “Applicable Collateral Agent”, as
such term is defined in the Pari Passu First Lien Intercreditor Agreement, as
designated by such Term Agent in a notice to the ABL Agent, (iii) at any time
when Term Debt consists of only one Series of Second Lien Term Debt, the Term
Agent for such Series, and (iv) at any time when Term Debt consists solely of
two or more Series of Second Lien Term Debt, the Term Agent designated by all
then existing Term Agents in a notice to the ABL Agent.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (b) all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations, recordings and applications in
the United States Copyright Office or any similar office in any other country.

 

“Credit Agreements” means the ABL Credit Agreement and the Term Credit
Agreement.

 

“Credit Documents” means the ABL Documents and the Term Documents.

 

“DIP Financing” has the meaning set forth in Section 6.01.

 

“Discharge” means, with respect to the Obligations of any Class, subject to
Sections 5.05 and 6.05:

 

(a)                                 payment in full in cash of the principal of
and interest (including any Post-Petition Amounts in the nature of interest) on
all Obligations of such Class;

 

(b)                                 payment in full in cash of all other
Obligations of such Class that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid (including
any Post-Petition Amounts in the nature of fees, costs, expenses and other
amounts);

 

(c)                                  except for purposes of Section 5.02,
termination or expiration of all commitments, if any, to extend credit that
would give rise to Obligations of such Class; and

 

(d)                                 termination or cash collateralization of all
letters of credit the reimbursement or payment obligations in respect of which
constitute Obligations of such Class (any such cash collateralization to be in
an amount and manner reasonably satisfactory to the Agent of such Class, but in
no event shall such amount be greater than 105% of the aggregate undrawn face
amount of such letters of credit).

 

“Discharge of Senior Obligations” means, with respect to any Collateral, the
Discharge of Obligations constituting Senior Obligations with respect to such
Collateral.  The parties hereto acknowledge that (a) with respect to the ABL
Liens on the Term Priority Collateral and the ABL Obligations insofar as they
are secured by such Liens, a Discharge of Senior Obligations shall mean a
Discharge of the Term Obligations and (b) with respect to the Term Liens on the
ABL Priority Collateral and the Term Obligations insofar as they are secured by
such Liens, the Discharge of Senior Obligations shall mean a Discharge of the
ABL Obligations.

 

5

--------------------------------------------------------------------------------


 

“Disposition” means any sale, lease, exchange, transfer or other disposition.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

 

“First Lien Term Debt” means the Term Obligations and the Additional First Lien
Term Debt.

 

“Foreign Collateral” means any assets pledged by any Foreign Subsidiary to
secure ABL Obligations.

 

“Foreign Sub” means any Subsidiary of Parent, other than a Domestic Subsidiary.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 

“Grantors” means Parent and each Subsidiary that shall have created or purported
to create Liens to secure both (i) any ABL Obligations and (ii) any Term
Obligations.

 

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the ABL Credit Agreement or the Term Credit Agreement, as
in effect on the date hereof.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or other applicable Bankruptcy Law
with respect to any Grantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of the assets of any Grantor,
(c) any liquidation, dissolution, reorganization or winding-up of any Grantor,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (d) any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of any Grantor.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Intellectual Property License” has the meaning set forth in Section 5.08(a).

 

“Junior Agent” means, the ABL Agent with respect to the Term Priority Collateral
and each Term Agent with respect to the ABL Priority Collateral, and
accordingly, any reference herein to the “Junior Agent” shall be construed as a
reference to the ABL Agent insofar as the Term Priority Collateral is concerned
and to the Term Agents insofar as the ABL Priority Collateral is concerned.

 

6

--------------------------------------------------------------------------------


 

“Junior Documents” means (a) with respect to Junior Obligations that are ABL
Obligations or Junior Secured Parties that are ABL Secured Parties, the ABL
Documents and (b) with respect to Junior Obligations that are Term Obligations
or the Junior Secured Parties that are Term Secured Parties, the Term Documents.

 

“Junior Lien Intercreditor Agreement” means the Junior Lien Intercreditor
Agreement, substantially in the form of Exhibit K to the Term Credit Agreement.

 

“Junior Liens” means, subject to the proviso set forth in Section 2.01(a),
(a) with respect to the ABL Priority Collateral or the ABL Liens on the ABL
Priority Collateral, the Term Liens on such Collateral, and (b) with respect to
the Term Priority Collateral or the Term Liens on the Term Priority Collateral,
the ABL Liens on such Collateral.

 

“Junior Obligations” means (a) with respect to the ABL Priority Collateral, any
ABL Liens thereon, or any ABL Obligations owed to any ABL Secured Parties
secured by the ABL Priority Collateral, the Term Obligations that are secured by
Junior Liens on such ABL Priority Collateral and (b) with respect to the Term
Priority Collateral, any Term Liens thereon, or any Term Obligations owed to any
Term Secured Parties secured by the Term Priority Collateral, the ABL
Obligations that are secured by Junior Liens on such Term Priority Collateral.

 

“Junior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, Term Priority Collateral and (b) with respect to any
Term Debt Agent and any other Term Secured Party, ABL Priority Collateral.

 

“Junior Secured Parties” means, the ABL Secured Parties with respect to the Term
Priority Collateral and the Term Secured Parties with respect to the ABL
Priority Collateral, and accordingly, any reference herein to the “Junior
Secured Parties” shall be construed as a reference to the ABL Secured Parties
insofar as the Term Priority Collateral is concerned and to the Term Secured
Parties insofar as the ABL Priority Collateral is concerned.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement with respect to intellectual property to
which any Grantor is a party.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“New Agent” has the meaning set forth in Section 5.05.

 

“Notice of New Obligations” has the meaning set forth in Section 5.05.

 

“Notification of Proceeds” has the meaning set forth in Section 3.02.

 

“Obligations” means all ABL Obligations and all Term Obligations.

 

“Officer” means the chief executive officer, the president, any vice president,
the chief operating officer or any chief financial officer, treasurer or
controller of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this

 

7

--------------------------------------------------------------------------------


 

Agreement.  Any document delivered hereunder that is signed by an Officer of a
Grantor shall be conclusively presented to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Grantor and such
Officer shall be conclusively presumed to have acted on behalf of such Grantor.

 

“Officer’s Certificate” means a certificate signed on behalf of applicable
Grantor by an Officer of such Grantor, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of such Grantor.

 

“Original ABL Agent” has the meaning set forth in the preamble to this
agreement.

 

“Parent” has the meaning set forth in the ABL Credit Agreement as in effect on
the date hereof.

 

“Pari Passu First Lien Intercreditor Agreement” means the Pari Passu First Lien
Intercreditor Agreement, substantially in the form of Exhibit L to the Term
Credit Agreement.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent now or hereafter owned by any other Person, or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged or Controlled Collateral” has the meaning set forth in Section 5.04(a).

 

“Post-Petition Amounts” means, with respect to any Obligations, all interest
(including interest accruing at the default rate specified in the applicable
Credit Documents), fees, costs, expenses and other amounts that would accrue and
become due after commencement of any Insolvency or Liquidation Proceeding but
for commencement of such Insolvency or Liquidation Proceeding, whether or not
such amounts are allowed or allowable, in whole or in part, in any such
Insolvency or Liquidation Proceeding.

 

“Proceeds Collateral Account” has the meaning set forth in the Term Credit
Agreement as in effect on the date hereof (or any equivalent account into which
solely proceeds of disposition of Term Priority Collateral are held or required
to be held).

 

“Recovery” has the meaning set forth in Section 6.05.

 

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part.  The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

 

8

--------------------------------------------------------------------------------


 

“Related Secured Parties” means (a) in the case of the ABL Agent, the ABL
Secured Parties, (b) in the case of the Term Loan Agent, the Term Loan Secured
Parties and (c) in the case of any Additional Debt Agent, the Additional Debt
Secured Parties.

 

“Second Lien Term Debt” means any secured debt issued pursuant to an Additional
Debt Facility ranking junior in right of security to the Term Loan Obligations
and any Additional First Lien Term Debt and permitted under the ABL Credit
Agreement and the Term Credit Agreement.

 

“Secured Parties” means the ABL Secured Parties and the Term Secured Parties.

 

“Senior Agent” means the ABL Agent with respect to the ABL Priority Collateral
and each Term Debt Agent with respect to the Term Priority Collateral, and
accordingly, any reference herein to the “Senior Agent” shall be construed as a
reference to the ABL Agent insofar as the ABL Priority Collateral is concerned
and to each Term Agent insofar as the Term Priority Collateral is concerned.

 

“Senior Documents” means (a) with respect to Senior Obligations that are ABL
Obligations, the ABL Documents and (b) with respect to Senior Obligations that
are Term Obligations, the Term Debt Documents.

 

“Senior Liens” means, subject to the proviso set forth in Section 2.01(a),
(a) with respect to the ABL Priority Collateral or the Term Liens on the ABL
Priority Collateral, the ABL Liens on such Collateral, and (b) with respect to
the Term Priority Collateral or the ABL Liens on the Term Priority Collateral,
the Term Liens on such Collateral, and, in each case, any Liens incurred in
connection with any Refinancing of Senior Obligations that are deemed to be
Senior Liens under Section 5.05.

 

“Senior Obligations” means (a) with respect to the ABL Priority Collateral, any
Term Debt Liens thereon, any Term Obligations or Term Secured Parties secured by
the ABL Priority Collateral and the ABL Obligations that are secured by Senior
Liens on such ABL Priority Collateral and (b) with respect to the Term Priority
Collateral, any ABL Liens thereon, any ABL Obligations or ABL Secured Parties
secured by the Term Priority Collateral and the Term Obligations that are
secured by Senior Liens on such Term Priority Collateral.

 

“Senior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, ABL Priority Collateral and (b) with respect to any
Term Agent and any other Term Secured Party, Term Priority Collateral.

 

“Senior Secured Parties” means the ABL Secured Parties with respect to the ABL
Priority Collateral and the Term Secured Parties with respect to the Term
Priority Collateral, and accordingly, any reference herein to the “Senior
Secured Parties” shall be construed as a reference to the ABL Secured Parties
insofar as the ABL Priority Collateral is concerned and to the Term Secured
Parties insofar as the Term Priority Collateral is concerned.

 

“Series” means each of (a) the Term Loan Obligation and (b) each class or
issuance of Additional Debt Obligations incurred under a single Additional Debt
Facility.  “Series” when used with respect to any agent, person, document, lien
or other item with respect to any Term Obligations shall have a correlative
meaning.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more

 

9

--------------------------------------------------------------------------------


 

than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Parent.

 

“Successor Intellectual Property License” has the meaning set forth in
Section 5.08(b).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or any Subsidiary
shall be a Swap Agreement.

 

“Swap Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Swap Agreement.

 

“Term Agents” means the Term Loan Agent and each Additional Debt Agent.

 

“Term Collateral” means the Term Loan Collateral and any Additional Debt
Collateral.

 

“Term Collateral Documents” means the Term Loan Collateral Documents and any
Additional Debt Security Documents.

 

“Term Credit Agreement” means the Term Credit Agreement dated as of the date
hereof, among the Borrower, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Term Loan Agent, as Amended from time to time, including after the
commencement of any Insolvency or Liquidation Proceeding.

 

“Term Debt” means the First Lien Term Debt and the Second Lien Term Debt.

 

“Term Documents” means the Term Loan Documents and any Additional Debt
Documents.

 

“Term Facility” means the Loans (as defined in the Term Credit Agreement) and
any Additional Debt Facility.

 

“Term Lien” means each Term Loan Lien and each Additional Debt Lien.

 

“Term Loan Agent” has the meaning set forth in the preamble to this Agreement.

 

“Term Loan Collateral” means all “Collateral”, as defined in the Term Credit
Agreement, and any other assets of any Grantor now or at any time hereafter
subject or purported under the terms of any Term Collateral Document to be made
subject to any Lien securing any Term Obligations.

 

“Term Loan Collateral Documents” means the Term Guarantee and Collateral
Agreement, the Term Mortgages and the other “Collateral Documents,” as defined
in the Term Credit Agreement, and any other agreement, document or instrument
now existing or entered into after the date hereof that grants

 

10

--------------------------------------------------------------------------------


 

a Lien on any assets of Parent or any Subsidiary to secure any Term Obligations,
as each may be Amended from time to time, including after the commencement of
any Insolvency or Liquidation Proceeding.

 

“Term Loan Documents” means the Term Credit Agreement, the Term Loan Collateral
Documents, all other “Loan Documents,” as defined in the Term Credit Agreement.

 

“Term Loan Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement dated as of the date hereof, among Parent, the Subsidiaries
party thereto and the Term Loan Agent, as Amended from time to time, including
after the commencement of any Insolvency or Liquidation Proceeding.

 

“Term Loan Liens” means all Liens on the Collateral securing the Term Loan
Obligations, whether created under the Term Loan Collateral Documents or
acquired by possession, statute (including any judgment lien), operation of law,
subrogation or otherwise and whether or not created following the commencement
of any Insolvency or Liquidation Proceeding, now or hereafter held by or on
behalf of the Term Loan Agent or any other Term Loan Secured Party, or any agent
or trustee therefor.

 

“Term Loan Mortgage” means each mortgage, deed of trust, assignment of leases
and rents or other security document that grants a Lien on any real property
owned or leased by any Grantor to secure any Term Loan Obligations.

 

“Term Loan Obligations” means all “Secured Obligations,” as defined in the Term
Guarantee and Collateral Agreement (including any such Secured Obligations
arising or accruing during the pendency of any Insolvency or Liquidation
Proceeding), notwithstanding that any such Secured Obligations or claims
therefor are not allowed or allowable or shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law.

 

“Term Loan Secured Parties” means the Term Loan Agent and the other “Secured
Parties” as defined in the Term Loan Guarantee and Collateral Agreement.

 

“Term Obligations” means the Term Loan Obligations and any Additional Debt
Obligations.

 

“Term Priority Collateral” means any and all of the following that constitute
Collateral:  (a) all Equipment, all real property and interests therein
(including both fee and leasehold interests) and all fixtures; (b) all
Intellectual Property; (c) each Proceeds Collateral Account, and all cash, cash
equivalents, checks and other negotiable Instruments, funds and other evidences
of payment and all Financial Assets held on deposit therein or credited thereto,
and all Security Entitlements arising therefrom; (d) all Equity Interests;
(e) all Commercial Tort Claims; (f) to the extent not expressly constituting ABL
Priority Collateral, all Investment Property, all Documents, all General
Intangibles, all Instruments and all Letter of Credit Rights; (g) all other
Collateral not constituting ABL Priority Collateral; (h) all Proceeds, including
insurance Proceeds (other than business interruption insurance proceeds), of any
of the foregoing and all collateral security and guarantees or other credit
support given by any Person with respect to any of the foregoing; and (i) all
books and records relating to any of the foregoing. Notwithstanding the
foregoing, the “Term Priority Collateral” shall not include Tuxedo Rental
Product.

 

“Term Secured Parties” means the Term Loan Secured Parties and any Additional
Debt Secured Parties.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person, or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

11

--------------------------------------------------------------------------------


 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or any similar offices in any other country or any political
subdivision thereof, and all extensions or renewals thereof, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

“Tuxedo Rental Product” means any coats, pants, shirts, vests, cummerbunds,
neckwear, belts, shoes and other accessories held by the Grantors for rental to
customers.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

SECTION 1.03                                           Terms Generally.  The
definitions of terms in this Agreement shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  The word “law” shall
be construed as referring to all statutes, rules, regulations, codes and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected persons customarily comply) of all Governmental
Authorities.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time Amended (subject to any restrictions on such Amendments set forth
herein); (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, and any reference herein to
Parent or any other Grantor shall be construed to include Parent or such other
Grantor as debtor and debtor-in-possession and any receiver or trustee for
Parent or such other Grantor, as the case may be, in any Insolvency or
Liquidation Proceeding; (c) the words “herein”, “hereof’ and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof; and (d) all references
herein to Articles and Sections shall be construed to refer to Articles and
Sections of this Agreement.

 

ARTICLE II

 

Lien Priorities

 

SECTION 2.01                                           Relative Priorities.

 

(a)                                 Notwithstanding (i) the date, time, method,
manner or order of grant, attachment or perfection of any ABL Lien or any Term
Lien on any Collateral, (ii) any provision of the UCC or any other applicable
law or of any ABL Document or any Term Document, (iii) any defect or
deficiencies in, or failure to perfect, any ABL Lien or any Term Lien or
(iv) any other circumstance whatsoever, each Agent, for itself and on behalf of
its Related Secured Parties, hereby agrees that:

 

12

--------------------------------------------------------------------------------


 

(A)                               any ABL Lien on any ABL Priority Collateral,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to any
Term Lien on any ABL Priority Collateral;

 

(B)                               any Term Lien on any ABL Priority Collateral,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to any ABL Lien on any ABL Priority Collateral;

 

(C)                               any Term Lien on any Term Priority Collateral,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to any
ABL Lien on any Term Priority Collateral; and

 

(D)                               any ABL Lien on any Term Priority Collateral,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to any Term Lien on any Term Priority Collateral;

 

(b)                                 The relative Lien priorities in respect of
any Collateral set forth in this Section are only with respect to the priority
of the Liens held by or on behalf of the Agents and their Related Secured
Parties and shall not constitute a subordination of any Obligations to any other
Obligations.

 

SECTION 2.02                                           Prohibition on Contests. 
Each Agent, for itself and on behalf of its Related Secured Parties, agrees that
none of them will (and hereby waives any right to) contest or question the
validity or enforceability of, or join or otherwise support any other Person in
contesting or questioning the validity or enforceability of, in any proceeding,
including any Insolvency or Liquidation Proceeding, (a) the existence,
perfection, priority, validity or enforceability of any ABL Lien or any Term
Lien, (b) the validity or enforceability of any ABL Obligations or any Term
Obligations or (c) the enforceability of this Agreement; provided that nothing
in this Agreement shall be construed to prevent or impair the right of any
Secured Party to enforce this Agreement.

 

SECTION 2.03                                           No New Liens.

 

(a)                                 Whether or not any Insolvency or Liquidation
Proceeding has been commenced, the parties hereto agree that no Grantor shall
grant any Secured Party any additional Lien under any Collateral Document on any
asset of any Grantor to secure Obligations of any Class or Series unless such
Grantor has also granted or concurrently grants a Lien on such asset to secure
Obligations of the other Class (all such Liens to have the relative priorities
set forth herein based on whether the assets subject to such Liens constitute
ABL Priority Collateral or Term Priority Collateral); provided that the
foregoing shall not apply to (i) Liens on Foreign Collateral and Liens on any
asset of any Grantor granted to secure Obligations of any Class if such asset is
expressly excluded from the grant of a security interest by such Grantor
pursuant to the Collateral Documents of the other Class and (ii) additional
Liens on any asset of any Grantor granted to secure Obligations of any Class if,
prior to such grant, such Grantor has offered in writing to grant a Lien on such
asset to secure Obligations of the other Class and the Agent of such other
Class has affirmatively declined in writing to accept such Lien or has failed to
respond to such offer within 30 days thereof, in which case such Agent shall be
deemed to have declined to accept such Lien.  To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the other Agent or any of its Related Secured
Parties, each Agent, for itself and on behalf of its Related Secured Parties,
agrees that it shall hold such Lien for the benefit of the Secured Parties of
the other Class (but may retain such Lien for itself and its Related Secured
Parties, subject to the relative Lien priorities set forth in this Agreement)
and any amounts received by or distributed to such Agent or any of its Related
Secured Parties pursuant to or as a result of Liens granted in contravention of
this Section shall be subject to Sections 4.01 and 4.02.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Each Agent agrees, for itself and on behalf
of its Related Secured Parties, to cooperate in good faith in order to
determine, upon any reasonable request by the other Agent, the specific assets
included in the ABL Collateral and the Term Collateral, the steps taken to
perfect the ABL Liens and the Term Liens thereon and the identity of the
respective parties obligated under the ABL Documents and the Term Documents.

 

(c)                                  The parties hereto agree that the Term
Obligations are not secured by the Foreign Collateral and nothing in this
Agreement shall limit or affect the rights and remedies of the ABL Secured
Parties with respect to the Foreign Collateral.

 

SECTION 2.04                                           Revolving Nature of ABL
Obligations.  Each Term Agent, for itself and on behalf of its Related Secured
Parties, expressly acknowledges and agrees that (a) the ABL Credit Agreement
includes a revolving commitment and that in the ordinary course of business the
ABL Agent and the ABL Lenders will apply payments and make advances thereunder,
(b) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased (subject to any limitations set forth in the
ABL Credit Agreement) or reduced and subsequently reborrowed, (c) all cash
collateral received by the ABL Agent may be applied, reversed, reapplied,
credited, or reborrowed, in whole or in part, to the ABL Obligations at any time
and from time to time and (d) the advance rates under the ABL Credit Agreement
may be reduced, and Reserves (as defined in the ABL Credit Agreement) may be
imposed, under the terms of the ABL Credit Agreement, in each case without
altering or otherwise affecting the Lien priorities set forth in this Agreement.

 

ARTICLE III

 

Enforcement

 

SECTION 3.01                                           Exercise of Remedies.

 

(a)                                 Until the Discharge of Senior Obligations
with respect to such Collateral has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced, each Agent, for itself and on behalf
of its Related Secured Parties, agrees that none of them will:

 

(i)                                     enforce or exercise, or seek to enforce
or exercise, any rights or remedies with respect to any Senior Priority
Collateral of any Secured Party of the other Class (including the exercise of
any right of set-off or enforcement of any right under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement) or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure); provided that the parties
hereto acknowledge and agree that this Section shall not in any way prohibit any
Agent or any of its Related Secured Parties from (A) commencing, or joining in
filing of a petition for commencement of, any involuntary Insolvency or
Liquidation Proceeding of the type described in clause (a) or (b) of the
definition of such term or (B) exercising any of its rights during an Insolvency
or Liquidation Proceeding to the extent expressly permitted by Article VI;

 

(ii)                                  subject to the proviso set forth in
paragraph (a)(i) of this Section, commence or join with any Person (other than
the Senior Secured Parties upon the request or with the consent thereof) in
commencing, or file with any court documents that seek to commence, or petition
for or vote in favor of, any action or proceeding with respect to any rights or
remedies with respect to any Senior Priority Collateral of any Secured Party of
the other Class (including any foreclosure action or seeking or requesting
relief from or modification of the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof);

 

14

--------------------------------------------------------------------------------


 

(iii)                               contest, protest or object to any
foreclosure proceeding or action brought by any Secured Party of the other
Class with respect to, or any other enforcement or exercise by any Secured Party
of such other Class of any rights and remedies relating to, any Senior Priority
Collateral of such Secured Party, whether under the Credit Documents of such
other Class or otherwise and including any Disposition of any such Senior
Priority Collateral, whether by foreclosure or otherwise; and

 

(iv)                              contest, protest or object to the forbearance
by any Secured Party of the other Class from bringing or pursuing any
foreclosure proceeding or action with respect to, or any other enforcement or
exercise by any Secured Party of such other Class of any rights or remedies
relating to, any Senior Priority Collateral of such Secured Party;

 

provided that, in each case under this Section, the Junior Liens on such
Collateral shall attach to all Proceeds of such Collateral resulting from
actions taken by any Senior Secured Party in accordance with this Agreement,
subject to the relative Lien priorities set forth in Section 2.01.

 

(b)                                 Subject to the terms and conditions of this
Agreement (including paragraph (a)(i) of this Section), until the Discharge of
Senior Obligations with respect to such Collateral has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced, the Senior Secured
Parties in respect of such Collateral shall have the exclusive right to enforce
and exercise rights and remedies (including the exercise of any right of
set-off, any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement and the right to
credit bid their debt) with respect to any of their Senior Priority Collateral
and, in the course of such exercise, make related determinations regarding the
release, Disposition or restrictions with respect to any such Collateral,
without any consultation with or the consent of any Junior Secured Party;
provided that the Junior Liens on such Collateral shall remain on the Proceeds
of such Collateral so released or Disposed of, subject to the relative Lien
priorities set forth in Section 2.01.  In exercising rights and remedies with
respect to any of its Senior Priority Collateral, each Senior Secured Party may
enforce the provisions of the applicable Senior Documents and exercise remedies
thereunder, all in such order and in such manner as it may determine in its sole
discretion.  Such exercise and enforcement shall include the right of any agent
appointed by any Senior Secured Party to sell or otherwise Dispose of such
Collateral upon foreclosure, to incur expenses in connection with such sale or
other Disposition and to exercise all the rights and remedies of a secured
creditor under the UCC and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section, the Secured Parties of any Class may:

 

(i)                                     file a claim or statement of interest
with respect to Obligations of such Class in any Insolvency or Liquidation
Proceeding;

 

(ii)                                  take any action in order to create,
perfect, preserve, protect or prove (but not enforce) their Junior Liens on any
Collateral, provided that no such action is, or could reasonably be expected to
be, (A) adverse to the priority status of any Senior Liens on such Collateral or
the rights of any Senior Secured Party to exercise remedies in respect thereof
or (B) otherwise inconsistent with the terms of this Agreement, including the
automatic release of Junior Liens provided in Section 5.01;

 

(iii)                               file any responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any Person objecting to or otherwise seeking the disallowance of the claims
of any Secured Party of such Class, including any claims secured by

 

15

--------------------------------------------------------------------------------


 

Junior Priority Collateral thereof, or the avoidance of any Liens on the
Collateral securing Obligations of such Class, in each case, to the extent not
inconsistent with the terms of this Agreement;

 

(iv)                              exercise their rights and remedies as
unsecured creditors to the extent (and only to the extent) provided in paragraph
(e) of this Section, including filing any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under any Insolvency or Liquidation Proceeding, in
accordance with applicable law (including the Bankruptcy Laws of any applicable
jurisdiction), in each case, to the extent not inconsistent with the terms of
this Agreement;

 

(v)                                 vote on any plan of reorganization or
similar dispositive restructuring plan (including to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition or
extension), file any proof of claim with respect to Obligations or Liens of such
Class, and make other filings and make any arguments and motions, in each case,
to the extent not inconsistent with the terms of this Agreement; and

 

(vi)                              join (but not exercise any control with
respect to) any judicial foreclosure proceeding or other judicial lien
enforcement proceeding with respect to any Collateral initiated by any Senior
Secured Party with respect thereto, to the extent that any such action could not
reasonably be expected to restrain, hinder, limit, delay for any significant
period or otherwise interfere with the exercise of rights or remedies with
respect to such Collateral by the Senior Secured Parties (it being understood
that no Junior Secured Party shall be entitled to receive any Proceeds thereof
unless otherwise expressly permitted hereby).

 

Each Agent, for itself and on behalf of its Related Secured Parties, agrees that
to the extent it shall receive any Senior Priority Collateral of any Secured
Party of the other Class or any Proceeds of any such Collateral in connection
with the enforcement or exercise of any right or remedy (including any right of
set-off) with respect to such Collateral in its capacity as a creditor, or in
connection with any insurance policy relating to any such Collateral or any
Condemnation Proceeds relating to any such Collateral, it shall hold such
Collateral in a manner that is consistent with, or otherwise required by, the
terms of this Agreement (including Section 4.02 hereof).  Without limiting the
generality of the foregoing, until the Discharge of Senior Obligations with
respect to such Collateral has occurred, except as expressly provided in this
paragraphs (a) and (c) of this Section (but subject to Section 4.02) and
Sections 5.07, 5.08, 5.09, 6.03(b) and 6.03(c), the sole right of the Secured
Parties of any Class with respect to any of the Senior Priority Collateral of
the Secured Parties of the other Class is to hold a Junior Lien on such
Collateral and to receive a share of the Proceeds thereof, if any, after such
Discharge of Senior Obligations has occurred.

 

(d)                                 Subject to paragraphs (a) and (c) of this
Section and Sections 5.07, 5.08, 5.09, 6.03(b) and 6.03(c), each Agent, for
itself and on behalf of its Related Secured Parties:

 

(i)                                     agrees that neither such Agent nor any
of its Related Secured Parties will take any action that (A) could reasonably be
expected to restrain, hinder, limit, delay or otherwise interfere with (1) any
enforcement or exercise of remedies with respect to any Senior Priority
Collateral of any Secured Party of the other Class, including any Disposition of
such Senior Priority Collateral, whether by foreclosure or otherwise, or (2) the
realization by any Secured Party of the other Class of the full value of any of
its Senior Priority Collateral or (B) otherwise would be prohibited hereunder,
including any Disposition of any such Collateral, whether by foreclosure or
otherwise;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  waives any and all rights such Agent or
any of its Related Secured Parties may have as junior lien creditors or
otherwise to object to the manner in which any Secured Party of the other
Class seeks to enforce or collect any Obligations of such other Class or to
enforce or realize on its Senior Liens on any Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of any Secured Party of such other Class is adverse to the
interests of such Agent or any of its Related Secured Parties; and

 

(iii)                               acknowledges and agrees that no covenant,
agreement or restriction contained in any Collateral Document or other Credit
Document of any Class shall be deemed to restrict in any way the rights and
remedies of any Secured Party of the other Class with respect to any Collateral
subject to its Senior Liens as set forth in this Agreement and the Credit
Documents of such other Class.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, the Secured Parties of any Class may, in accordance with the
terms of the Documents of such Class and applicable law, enforce rights and
exercise remedies against the Borrower and any other Grantor as unsecured
creditors; provided that no such action is inconsistent with the terms of this
Agreement (including the limitations set forth in paragraphs (a) and (d) of this
Section and in Article VI); provided further that in the event any Secured Party
becomes a judgment Lien creditor in respect of any Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to any of its
Obligations, such judgment Lien shall be subject to the terms of this Agreement,
including the relative Lien priorities set forth in Section 2.01.

 

(f)                                   Nothing in this Agreement shall prohibit
the receipt by any Secured Party of any Class of the required or permitted
payments of interest, principal and other amounts owed in respect of Obligations
of such Class so long as such receipt is not the direct or indirect result of
the enforcement or exercise by any Secured Party of such Class of rights or
remedies as a secured creditor (including the right of set-off) against, or
otherwise holding a Junior Lien on, the Senior Priority Collateral of any
Secured Party of the other Class or enforcement in contravention of this
Agreement of any Junior Lien on any such Collateral (it being agreed that any
such enforcement or exercise permitted by this Agreement shall be subject to
Section 4.02).  Nothing in this Agreement shall be construed to impair or
otherwise adversely affect any rights or remedies any Secured Party of any
Class may have with respect to any Collateral subject to its Senior Liens.

 

SECTION 3.02                                           Lockbox System.  Each
Term Agent, for itself and on behalf of its Related Secured Parties,
acknowledges that, under the terms of the ABL Documents, Grantors are or may be
required to ensure that all payments on Accounts constituting ABL Priority
Collateral, or on other ABL Priority Collateral, are made to Deposit Accounts or
lockboxes related thereto that constitute ABL Priority Collateral, and agrees
that, notwithstanding anything to the contrary set forth herein, no ABL Secured
Party shall have any duty, responsibility or obligation to any Term Secured
Party with respect to such Deposit Accounts or lockboxes, including no
obligation to pay over to any Term Secured Party any payments received into any
such Deposit Account or lockbox at any time.  Each Term Agent, for itself and on
behalf of its Related Secured Parties, agrees that to the extent that Proceeds
of any Term Priority Collateral are deposited into any Deposit Accounts or
lockboxes and are subsequently applied to repay or prepay the ABL Obligations,
in the absence of the ABL Agent’s willful misconduct or gross negligence (such
absence to be presumed unless otherwise determined by a final, non-appealable
judgment of a court of competent jurisdiction), the sole remedy of the Term
Secured Parties with regard to such Proceeds shall be to proceed directly
against the Grantors unless, prior to the time such proceeds are applied to
repay or prepay the ABL Obligations, the ABL Agent has actually received a
Notification of Proceeds.  For purposes of the foregoing, a “Notification of
Proceeds” means a notice in writing from any Term Agent or any Grantor to the
ABL Agent containing the following information:  (a) the Term Priority
Collateral being sold or otherwise Disposed; (b) the proposed date of the sale
or other Disposition; (c) the approximate

 

17

--------------------------------------------------------------------------------


 

amount of Proceeds therefrom; and (d) the name and contact information of the
buyer or transferee of such Term Priority Collateral or, in the case of an
auction, of the auctioneer.

 

ARTICLE IV

 

Payments

 

SECTION 4.01                                           Application of Proceeds.

 

(a)                                 Each Agent, for itself and on behalf of its
Related Secured Parties, hereby agrees that the ABL Priority Collateral or
Proceeds thereof received in connection with the sale or other Disposition of,
or collection on, such ABL Priority Collateral upon the enforcement or exercise
or any right or remedy (including any right of set-off) shall be applied:

 

(i)                                     first, to the payment of the ABL
Obligations in accordance with the ABL Documents,

 

(ii)                                  second, to the payment of the Term
Obligations in accordance with the Term Documents, and

 

(iii)                               third, the balance, if any, to the Grantors
or to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

(b)                                 Each Agent, for itself and on behalf of its
Related Secured Parties, hereby agrees that the Term Priority Collateral or
Proceeds thereof received in connection with the sale or other Disposition of,
or collection on, such Term Priority Collateral upon the enforcement or exercise
or any right or remedy (including any right of set-off) shall be applied:

 

(i)                                     first, to the payment of the Term
Obligations in accordance with the Term Documents,

 

(ii)                                  second, to the payment of the ABL
Obligations in accordance with the ABL Documents, and

 

(iii)                               third, the balance, if any, to the Grantors
or to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

SECTION 4.02                                           Payments Over.  So long
as the Discharge of Senior Obligations with respect to any Collateral has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced, if (a) any Junior Secured Party receives any Collateral subject to
any Senior Lien or any Proceeds of any such Collateral, or any other payment in
connection with or on account of such Collateral, (i) in connection with the
enforcement or exercise of any right or remedy (including any right of set-off)
relating to such Collateral, the transfer of such Collateral or Proceeds to any
Junior Secured Party by any Person holding a Lien on such Collateral that is
subordinate to the Junior Lien on such Collateral, or any insurance policy claim
or any Condemnation Proceeds in respect of such Collateral or (ii) as a
distribution or recovery in any Insolvency or Liquidation Proceeding, (b) any
Junior Secured Party receives, in contravention of Section 2.03, any Collateral
of the type that would constitute Junior Priority Collateral of such Junior
Secured Party, or any Proceeds of any such Collateral, or any other payment in
connection with or on account of such Collateral, or (c) any Junior Secured
Party receives any additional Collateral referred to in Section 6.03(b)(ii) that
pursuant to such Section is subject to the provisions of this Section 4.02, or
any Proceeds of such additional Collateral, or any other payment in connection
with or on account

 

18

--------------------------------------------------------------------------------


 

of such additional Collateral, then, in each case, such Collateral or Proceeds
thereof, or such other payment, shall be segregated and held in trust and
forthwith transferred or paid over to the Senior Collateral Agent (which with
respect to any Term Priority Collateral shall be the Controlling Term Agent) for
the benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.  Until the Discharge of Senior Obligations occurs, each Junior Agent,
for itself and on behalf of its Related Secured Parties, hereby appoints each
Senior Agent, and any officer or agent of each Senior Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the name, place and stead of each such Junior Secured Party or in
such Senior Agent’s own name, from time to time in such Senior Agent’s
discretion, for the purpose of carrying out the terms of this Section, to take
any and all action or to execute and any all documents and instruments that may
be necessary or appropriate to accomplish the purposes of this Section,
including any endorsements or other instruments of transfer (which appointment
is irrevocable and coupled with an interest).

 

SECTION 4.03                                           Delivery of Collateral
and Proceeds.  Upon the Discharge of Obligations of any Class, the Agent of such
Class shall, except as may otherwise be required by applicable law or any order
of any court or other Governmental Authority, deliver, at the expense of the
Grantors, to the Agent of the other Class (which in the case of Term
Obligations, shall be the Controlling Term Agent), without representation or
recourse, any Collateral (including any Pledged or Controlled Collateral) held
by the Agent of such Class at such time in the same form as received, with any
necessary endorsements (so as, in respect of any such Pledged or Controlled
Collateral, to allow the Agent of such other Class to obtain possession or
control thereof), to be applied by such Agent of such other Class (which in the
case of Term Obligations, shall be the Controlling Term Agent) to the
Obligations of such other Class in the order specified in the Credit Documents
of such other Class.

 

ARTICLE V

 

Other Agreements

 

SECTION 5.01                                           Releases.

 

(a)                                 The Junior Liens on any Collateral shall be
automatically, unconditionally and simultaneously released if:

 

(i)                                     in connection with the enforcement or
exercise of its rights or remedies in respect of such Collateral, any Senior
Agent, for itself and on behalf of its Related Secured Parties, releases its
Senior Liens on any part of such Collateral; or

 

(ii)                                  in connection with any Disposition
permitted under the terms of both the ABL Documents and the Term Documents, the
Senior Agent (which in the case of Term Obligations, shall be the Controlling
Term Agent), for itself and on behalf of its Related Secured Parties, releases
any of its Senior Liens on any part of such Collateral, other than following the
Discharge of Senior Obligations represented by such Senior Agent; or

 

provided that, in each case, the Junior Liens on such Collateral shall attach to
all Proceeds of such Collateral in accordance with this Agreement, subject to
the relative Lien priorities set forth in Section 2.01.

 

(b)                                 The Junior Agent with respect to any
Collateral, for itself or on behalf of its Related Secured Parties, promptly
shall (at the Grantors’ expense) execute and deliver to each Senior Agent such
documents and instruments as such Senior Agent may reasonably request to
accomplish the purposes of this Section, including any endorsements or other
instruments of transfer or release.

 

19

--------------------------------------------------------------------------------


 

(c)                                  Until the Discharge of Obligations of the
other Class has occurred, each Agent, for itself and on behalf of its Related
Secured Parties, hereby irrevocably constitutes and appoints each Agent of the
other Class and any officer or agent of such Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the name, place and stead of such Agent or its Related Secured
Parties or in such other Agent’s own name, from time to time in such other
Agent’s discretion, for the purpose of carrying out the terms of this Section,
to take any and all action and to execute any and all documents and instruments
that may be necessary or appropriate to accomplish the purposes of this Section,
including any endorsements or other instruments of transfer or release (which
appointment is irrevocable and coupled with an interest).

 

(d)                                 Until the Discharge of Senior Obligations in
respect of such Collateral has occurred, to the extent that any Senior Agent or
the Senior Secured Parties released any Senior Lien on any Collateral and any
such Lien is later reinstated, then each Junior Agent, for itself and for its
Related Secured Parties, shall have a Lien on such Collateral, subject to the
relative Lien priorities set forth in Section 2.01.

 

SECTION 5.02                                           Insurance.

 

(a)                                 Until the Discharge of Term Obligations has
occurred, and subject to the rights of the Grantors under the Term Documents,
the Term Secured Parties shall have the exclusive right to adjust settlement
under any insurance policy in respect of any Casualty to, or to approve any
Condemnation Proceeds in respect of, any Term Priority Collateral, and all
Proceeds on account thereof shall be paid to the Term Agents.

 

(b)                                 Until the Discharge of ABL Obligations has
occurred, and subject to the rights of the Grantors under the ABL Documents, the
ABL Secured Parties shall have the exclusive right to adjust settlement under
any insurance policy in respect of any Casualty to, or to approve any
Condemnation Proceeds in respect of, any ABL Priority Collateral, and all
Proceeds on account of ABL Priority Collateral shall be paid to the ABL Agent.

 

(c)                                  Until the Discharge of ABL Obligations has
occurred, subject to the rights of the Grantors under the ABL Documents, the ABL
Secured Parties shall have the exclusive right to adjust settlement in respect
of all business interruption insurance, and all Proceeds on account thereof
shall be paid to the ABL Agent.

 

(d)                                 Any insurance Proceeds and Condemnation
Proceeds received by the Agent of any Class in accordance herewith shall,
subject to the rights of the Grantors under the Credit Documents of such Class,
be held or applied by it in accordance with such Credit Documents; provided that
following the acceleration of the Obligations of such Class under such Credit
Documents, all such amounts shall be promptly applied to such Obligations to the
extent permitted under applicable law.

 

(e)                                  Until the Discharge of Obligations of the
other Class has occurred, if any Secured Party of any Class shall, at any time,
receive any insurance Proceeds (including Proceeds of the business interruption
insurance) or Condemnation Proceeds in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay over such insurance Proceeds or
Condemnation Proceeds over to the Agent of the other Class in accordance with
the terms of Section 4.02.

 

(f)                                   Each Agent, for itself and on behalf of
its Related Secured Parties, agrees to cooperate with the Agents and Secured
Parties of the other Class in connection with any Condemnation or Casualty for
the purpose of carrying out the terms of this Section.  In furtherance of the
foregoing, each Agent agrees promptly to execute and deliver to applicable Agent
of the other Class such acknowledgements,

 

20

--------------------------------------------------------------------------------


 

releases, consents, endorsements and other documents as such Agent of such other
Class may reasonably request to accomplish the purposes of this
Section (including any such request made at the request of any insurer).  In the
event of a conflict between the provisions of this Section and any other
provision hereof, the provisions of this Section shall control.

 

SECTION 5.03                                           Certain Provisions
Regarding Credit Documents.

 

(a)                                 The ABL Agent, for itself and on behalf of
the other ABL Secured Parties, acknowledges and agrees that the Term Documents
may be Amended, and Indebtedness thereunder may be Refinanced, without the
consent of any ABL Secured Party, and each Term Agent, for itself and on behalf
of its other Related Secured Parties, acknowledges and agrees that the ABL
Documents may be Amended, and Indebtedness thereunder may be Refinanced, without
the consent of any Term Secured Party, provided that no such Amendment of any
Credit Document shall affect or otherwise contravene the lien subordination or
other provisions of this Agreement.  Nothing in this paragraph shall affect any
covenant of any Grantor under the Credit Documents of any Class that restricts
the ability of such Grantor to Amend any Credit Document of the other Class or
to effect a Refinancing of any Indebtedness thereunder.

 

(b)                                 In the event any Indebtedness under the
Credit Documents of any Class is Refinanced, the holders of such Refinancing
Indebtedness shall bind themselves in a writing addressed to the Agent of the
other Class, for the benefit of the Secured Parties of such other Class, to the
terms of this Agreement, including Section 5.05.

 

(c)                                  The Agent of each Class agrees that each
Collateral Document of such Class executed by it shall include the following
language (or language to similar effect approved by the Agent of the other
Class (which in the case of the Term Obligations shall be the Controlling Term
Agent)):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement dated as
of June 18, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent for, and acting on behalf of, the ABL
Secured Parties identified therein, and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for, and acting on behalf of, the Term Secured
Parties identified therein.  In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

 

SECTION 5.04                                           Bailee for Perfection.

 

(a)                                 Each Agent agrees to hold that part of the
Collateral that is in its possession or control, or in the possession or control
of its agents or bailees (such Collateral being called the “Pledged or
Controlled Collateral”), as collateral agent for its Related Secured Parties and
as gratuitous bailee for the Agent and Secured Parties of the other Class (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) solely for the
purpose of perfecting the security interest granted under the Credit Documents
of such other Class, subject to the terms and conditions of this Section.

 

(b)                                 No Agent shall have any obligation
whatsoever to its Related Secured Parties or to any Secured Party of the other
Class to ensure that the Pledged or Controlled Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person.  The duties
or responsibilities

 

21

--------------------------------------------------------------------------------


 

of any Agent to any Secured Party of the other Class under this Section shall be
limited solely to holding the Pledged or Controlled Collateral in its possession
or under its control as gratuitous bailee in accordance with this Section and
delivering such Pledged or Controlled Collateral upon the Discharge of
Obligations of the applicable Class as provided in Section 4.03.

 

(c)                                  No Agent acting pursuant to this
Section shall have by reason of any Credit Document, this Agreement or any other
document or agreement a fiduciary relationship in respect any Secured Party or
any liability to any Secured Party, absent gross negligence or willful
misconduct on the part of such Agent (such absence to be presumed unless
otherwise determined by a final, non-appealable judgment of a court of competent
jurisdiction), and each Secured Party hereby waives and releases each Agent from
all claims and liabilities arising pursuant to any Agent’s role under this
Section 5.04 as gratuitous bailee with respect to the Pledged or Controlled
Collateral.

 

(d)                                 Subject to the terms of this Agreement, so
long as the Discharge of Obligations of the applicable Class has not occurred,
each Agent shall be entitled to deal with the Pledged or Controlled Collateral
in accordance with the terms of this Agreement and the Credit Documents of the
applicable Class.  Upon the Discharge of such Obligations, such Agent shall, at
the expense of the Grantors, take such other actions as are reasonably requested
by the other Agent in connection with such other Agent obtaining a
first-priority interest in, or possession or control of, such Pledged or
Controlled Collateral.

 

SECTION 5.05                                           When Discharge of
Obligations Deemed Not to Have Occurred.  If any Grantor shall enter into any
Refinancing of Obligations of any Class that is permitted by the Credit
Documents of the other Class, where obligations under such Refinancing are
secured by Liens on Collateral subject to Senior Liens securing such Refinanced
Obligations, then a Discharge of Obligations of such Class shall be deemed not
to have occurred for all purposes of this Agreement and, from and after the date
on which the Notice of New Obligations is delivered to the Agent of the other
Class in accordance with the next sentence, (a) the obligations under such
Refinancing of Obligations of any Class shall automatically be treated as
Obligations of such Class (to the same extent as the Refinanced Obligations),
(b) the Liens securing such Refinancing of Obligations of any Class shall be
treated as Senior Liens (to the same extent as the corresponding Liens securing
the Refinanced Obligations) for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, and (c) the collateral agent for such Refinancing of Obligations of any
Class (the “New Agent”) shall be the Agent of such Class (and, where applicable,
a Senior Agent) for all purposes of this Agreement (to the same extent as the
Agent for the Refinanced Obligations).  Upon receipt of a notice (the “Notice of
New Obligations”) stating that any Grantor has Refinanced any Obligations of any
Class as provided above (which notice shall include the identity of the New
Agent), the original Agents shall promptly enter into such documents and
agreements (including Amendments to this Agreement) as the Borrower or such New
Agent shall reasonably request in order to provide to such New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement.  The New Agent shall agree in a writing addressed to
the remaining original Agent, for the benefit of its Related Secured Parties, to
be bound by the terms of this Agreement.  The provisions of this Section are
intended to ensure that (i) the Liens on any Collateral securing any Refinancing
of any Obligations of any Class will have the same priorities relative to the
Liens on such Collateral securing Obligations of the other Class as the Liens
that secured such Refinanced Obligations prior to such Refinancing and (ii) the
parties benefited by the Liens on any Collateral securing any Refinancing of any
Obligations of any Class will have the same rights and obligations relative to
the parties holding Liens on such Collateral securing Obligations of the other
Class as the parties that were benefited by the Liens that secured such
Refinanced Obligations, and such provisions shall be construed accordingly.

 

SECTION 5.06                                           Sharing of Information;
Rights of Access and Use.

 

22

--------------------------------------------------------------------------------


 

(a)                                 Subject to confidentiality limitations
imposed by law, contract or otherwise, each Agent agrees, for itself and on
behalf of its Related Secured Parties, that if any of them obtains actual
possession of any books and records of any Grantor (whether such books and
records are in the form of a writing or stored in electronic form), then, upon
request of the Agent of the other Class and reasonable prior notice, such Agent
or such Related Secured Party in possession thereof will permit the requesting
Agent, or its designated representatives and agents, to examine such books and
records if and to the extent the requesting Agent delivers to such Agent or such
Related Secured Party a certificate of its duly authorized officer to the effect
that (i) such books and records contain, or are reasonably expected to contain,
information that, in the good faith opinion of the requesting Agent, is
necessary or useful to the exercise of rights and remedies with respect to the
Senior Liens of the requesting Agent and (ii) the requesting Agent is entitled
to receive and use such information as against the applicable Grantor or its
suppliers, customers and contracts and under applicable law, and, in doing so,
will comply, and will cause its Affiliates to comply, with all obligations
imposed by law, contract or otherwise in respect of the disclosure or use of
such information.

 

(b)                                 Each Term Agent, for itself and on behalf of
its other Related Secured Parties, agrees that if the ABL Agent takes any
enforcement action with respect to the ABL Priority Collateral, each Term Agent
and its other Related Secured Parties (i) shall cooperate with the ABL Agent (at
the sole cost and expense of the ABL Agent and the ABL Secured Parties and
subject to the condition that the Term Secured Parties shall have no obligation
or duty to take any action or refrain from taking any action that, in the
judgment of such Term Agent, could reasonably be expected to result in the
incurrence of any liability, loss or damage to the Term Agents or the other Term
Secured Parties) in its efforts to enforce its security interest in the ABL
Priority Collateral and to assemble and sell the ABL Priority Collateral,
(ii) shall not take any action designed or intended to hinder or restrict in any
respect the ABL Agent from enforcing its security interest in the ABL Priority
Collateral or selling or assembling the ABL Priority Collateral and (iii) in the
event that any Term Agent or any other Term Secured Party shall acquire control
or possession of any of the Term Priority Collateral, shall permit the ABL
Agent, or its designated representatives or agents, upon reasonable advance
notice, to use the Term Priority Collateral (including (x) equipment,
processors, computers and other machinery related to the storage or processing
of records, documents or files and (y) Intellectual Property), for a period not
to exceed 120 days, for purposes of (A) assembling the ABL Priority Collateral,
(B) selling (by public auction, private sale or a “store closing,” “going out of
business” or similar sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in the Grantors’ business) any or all of the ABL
Priority Collateral (including any ABL Priority Collateral located on any real
property constituting Term Priority Collateral) in the ordinary course of
business or otherwise, (C) removing any or all of the ABL Priority Collateral
located in or on any real property constituting Term Priority Collateral or
(D) taking reasonable actions to protect, secure and otherwise enforce the
rights of the ABL Agent and the other ABL Secured Parties in and to the ABL
Priority Collateral; provided that nothing contained in this paragraph shall
restrict the rights of any Term Debt Agent or the other Term Secured Parties
from selling or otherwise Disposing of any Term Priority Collateral prior to the
expiration of such 120-day period if the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this paragraph.  If any stay or
other order prohibiting the enforcement or exercise of rights or remedies with
respect to the ABL Priority Collateral has been entered by a court of competent
jurisdiction, such 120-day period shall be tolled during the pendency of any
such stay or other order.  The rights of the ABL Agent, and its designated
representatives and agents, set forth in clause (iii) above as to the Term
Priority Collateral shall be irrevocable and royalty and rent free and shall
continue at the ABL Agent’s option for a period of up to 120 days as to any such
Term Priority Collateral, beginning upon the earlier of (1) the date that is
five days after the date on which any Term Debt Agent has notified the ABL Agent
that such Term Debt Agent has acquired possession or control of such Term
Priority Collateral and (2) the date the ABL Agent provides such Term Debt Agent
with written notice that it intends to exercise its rights under such clause
with respect to such Term Priority Collateral.

 

23

--------------------------------------------------------------------------------


 

(c)                                  During the period of actual use or control
by the ABL Agent, or its designated representatives or agents, of any Term
Priority Collateral, the ABL Secured Parties shall be (i) responsible for the
ordinary course third party expenses related thereto, including costs with
respect to heat, light, electricity and water with respect to that portion of
any premises so used or controlled, or that arise as a result of such use or
control, provided that the ABL Secured Parties shall not be obligated to pay any
fee to the Term Secured Parties (or any Person claiming by, through or under the
Term Secured Parties, including any purchaser of any Term Priority Collateral)
or to any Grantor, for or in respect of the use by the ABL Agent, or its
designated representatives or agents, of any Term Priority Collateral, and
(ii) be obligated to repair at their expense any physical damage to such Term
Priority Collateral resulting from such use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such use or control, ordinary wear and tear excepted.  In
addition, the ABL Agent shall indemnify and hold harmless each Term Agent, and
its officers, directors, employees and agents, from any liability, cost,
expense, loss or damages, including reasonable and documented out-of-pocket
legal fees and expenses, arising from any claim by a third party against such
Term Agent to the extent such liability, cost, expense, loss or damages are
found in a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the ABL
Agent, or its designated agents or representatives, pursuant to the exercise of
its rights of access and use under paragraph (b) of this Section, to the extent
not covered by insurance.  Notwithstanding the foregoing, in no event shall the
ABL Agent or the other ABL Secured Parties have any liability to any Term Agent
or the other Term Secured Parties pursuant to this paragraph as a result of the
condition of any Term Priority Collateral existing prior to the date of the
exercise by the ABL Agent of its rights under paragraph (b) of this Section, and
the ABL Agent and the other ABL Secured Parties shall have no duty or liability
to maintain the Term Priority Collateral in a condition or manner better than
that in which it was maintained prior to the use or control thereof by the ABL
Agent, or its designated representatives or agents, or for any diminution in the
value of the Term Priority Collateral that results solely from ordinary wear and
tear resulting from the use or control of the Term Priority Collateral by the
ABL Agent, or its designated representatives or agents, in the manner and for
the time periods specified under this Section.  Without limiting the rights
granted under this Section, the ABL Agent, for itself and on behalf of the other
ABL Secured Parties, agrees to cooperate with each Term Debt Agent (at the sole
cost and expense of such Term Debt Agent and the other Term Secured Parties and
subject to the condition that the ABL Secured Parties shall have no obligation
or duty to take any action or refrain from taking any action that, in the
judgment of such Term Debt Agent, could reasonably be expected to result in the
incurrence of any liability, loss or damage to the ABL Agent or the ABL Secured
Parties) in connection with any efforts made by such Term Debt Agent to sell the
Term Priority Collateral.

 

(d)                                 Neither the Agent nor any other Secured
Party of any Class shall have any responsibility or liability for the acts or
omissions of the Agent or any other Secured Party of the other Class made or
arising in connection with the use or occupancy by the Agent or any other
Secured Party of such other Class of any of the Term Priority Collateral.

 

SECTION 5.07                                           Consent to License of
Intellectual Property.

 

(a)                                 Each Term Agent, for itself and on behalf of
its other Related Secured Parties, (i) acknowledges and consents to the grant to
the ABL Agent by the Grantors of a limited, nonexclusive royalty-free license
pursuant to the ABL Security Agreement (an “Intellectual Property License”) and
(ii) agrees that the Term Liens on the Intellectual Property constituting
Collateral shall be subject to the Intellectual Property License.

 

(b)                                 Each Term Agent, for itself and on behalf of
its other Related Secured Parties, agrees that if any Term Secured Party becomes
the owner of any Intellectual Property as a result of the exercise of rights or
remedies by such Term Secured Party with respect to its Senior Lien thereon,
then,

 

24

--------------------------------------------------------------------------------


 

upon request of the ABL Agent, such Term Secured Party shall promptly provide
written confirmation of the grant to the ABL Agent of, and does hereby
irrevocably grant to the ABL Agent, a limited, nonexclusive royalty-free license
in the form substantially similar to the Intellectual Property License for
purposes of selling or otherwise foreclosing on ABL Priority Collateral (a
“Successor Intellectual Property License”) to use any such Intellectual
Property.  Any license so granted by any Term Secured Party shall be binding on
its successors and assigns (including any purchaser at a foreclosure sale).  No
Term Secured Party shall make any sale or transfer of any such Intellectual
Property unless the purchaser or transferee thereof agrees in writing to provide
a Successor Intellectual Property License to the ABL Agent upon request.

 

SECTION 5.08                                           Permits and Licenses. 
Each Term Agent agrees that if the ABL Agent shall require rights available
under any permit or license controlled by such Term Agent in order to realize on
any ABL Priority Collateral, such Term Agent shall take all such actions as
shall be available to it (at the sole cost and expense of the Grantors),
consistent with applicable law, and as shall be reasonably requested by the ABL
Agent to make such rights available to the ABL Agent, subject to the Term
Liens.  The ABL Agent agrees that if such Term Agent shall require rights
available under any permit or license controlled by the ABL Agent in order to
realize on any Term Priority Collateral, the ABL Agent shall take all such
actions as shall be available to it (at the sole cost and expense of the
Grantors), consistent with applicable law, and as shall be reasonably requested
by the Term Agent to make such rights available to the Term Agent, subject to
the ABL Liens.

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings

 

SECTION 6.01                                           Cash Collateral and DIP
Financing.

 

(a)                                 Until the Discharge of ABL Obligations has
occurred, if any Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code) that
constitutes ABL Priority Collateral (any such use being referred to as “Cash
Collateral Usage”) or to permit any Grantor to obtain financing from any of the
ABL Secured Parties or that is otherwise consented to by the ABL Agent, under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (any such
financing being referred to as a “DIP Financing”) that is to be secured by the
ABL Priority Collateral, then each Term Agent, for itself and on behalf of its
other Related Secured Parties, agrees that none of them will raise any objection
to such Cash Collateral Usage or such DIP Financing, insofar as its rights and
priority with respect to the ABL Priority Collateral are affected, provided that
any Liens to be provided in connection with such DIP Financing on the Term
Priority Collateral shall not (without each Term Agent’s prior written consent)
be senior to or pari passu with the Term Liens thereon.  To the extent the ABL
Liens on the ABL Priority Collateral are subordinate to or pari passu with any
such DIP Financing meeting the foregoing requirements, each Term Agent, for
itself and on behalf of its other Related Secured Parties, shall subordinate,
and hereby subordinates, to the same extent the ABL Liens on the ABL Priority
Collateral are subordinated to the Liens securing such DIP Financing (and all
obligations relating thereto), to any “carve-out” therefrom for professional and
United States Trustee fees agreed to by the ABL Agent, and to any adequate
protection Liens on the ABL Priority Collateral granted to the ABL Secured
Parties in connection with such Cash Collateral Usage or DIP Financing, and
agrees, for itself and on behalf of the other Term Secured Parties, that neither
the Term Agents nor any other Term Secured Party will request adequate
protection or any other relief in connection with its rights as a holder of
Liens on the ABL Priority Collateral (except as expressly agreed by the ABL
Agent or to the extent permitted by Section 6.03(b)).

 

25

--------------------------------------------------------------------------------


 

(b)                                 Until the Discharge of Term Obligations has
occurred, if any Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Term Agents shall desire to permit the use of Cash Collateral
that constitutes Term Priority Collateral or to permit any Grantor to obtain DIP
Financing from any of the Term Secured Parties or that is otherwise consented to
by the Term Agents, that is to be secured by the Term Priority Collateral, then
the ABL Agent, for itself and on behalf of its other Related Secured Parties,
agrees that none of them will raise any objection to such Cash Collateral Usage
or such DIP Financing, insofar as its rights and priority with respect to the
Term Priority Collateral are affected, provided that any Liens to be provided in
connection with such DIP Financing on the ABL Priority Collateral shall not
(without the ABL Agent’s prior written consent) be senior to or pari passu with
the ABL Liens thereon.  To the extent the Term Liens on the Term Priority
Collateral are subordinate to or pari passu with any such DIP Financing meeting
the foregoing requirements, the ABL Agent, for itself and on behalf of its other
Related Secured Parties, shall subordinate, and hereby subordinates, to the same
extent the Term Liens on the Term Priority Collateral are subordinated to the
Liens securing such DIP Financing (and all obligations relating thereto), to any
“carve-out” therefrom for professional and United States Trustee fees agreed to
by the Term Agents, and to any adequate protection Liens on the Term Priority
Collateral granted to the Term Secured Parties in connection with such Cash
Collateral Usage or DIP Financing, and agrees, for itself and on behalf of the
other ABL Secured Parties, that neither the ABL Agent nor any other ABL Secured
Party will request adequate protection or any other relief in connection with
its rights as a holder of Liens on the Term Priority Collateral (except as
expressly agreed by the ABL Agent or to the extent permitted by
Section 6.03(b)).

 

SECTION 6.02                                           Relief from the Automatic
Stay.  Until the Discharge of Senior Obligations with respect to any Collateral
has occurred, no Junior Secured Party with respect to such Collateral shall
seek, or join or otherwise support any other Person in seeking, relief from or
modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of such Collateral without the prior written
consent of any Senior Agent with respect to such Collateral.  No Junior Secured
Party shall oppose, or join or otherwise support any other Person opposing, any
motion of any Senior Secured Party seeking relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of such Senior
Secured Party’s Senior Priority Collateral.

 

SECTION 6.03                                           Adequate Protection.

 

(a)                                 Each Agent, for itself and on behalf of its
Related Secured Parties, agrees that none of them shall contest, or join or
otherwise support any other Person contesting, (i) any request by the Agent or
any other Secured Party of the other Class for adequate protection in any form
with respect to its Senior Liens on any Collateral or (ii) any objection by the
Agent or any other Secured Party of the other Class to any motion, relief,
action or proceeding based on the Agent or such other Secured Party of the other
Class claiming a lack of adequate protection with respect to its Senior Liens on
any Collateral.

 

(b)                                 Notwithstanding paragraph (a) of this
Section, in any Insolvency or Liquidation Proceeding:

 

(i)                                     if the Agent or any other Secured Party
of any Class is granted adequate protection in the form of an additional Lien on
Collateral of a type that would constitute Senior Priority Collateral of the
Agent and other Secured Parties of such Class, then (A) the Agent of the other
Class, for itself and on behalf of its Related Secured Parties, may seek or
request adequate protection in the form of a Lien on such Collateral, which Lien
will be junior and subordinate to the Liens thereon securing and granted as
adequate protection for the Senior Obligations and to any Liens provided in
connection with any DIP Financing in the manner set forth in Section 6.01 hereof
on the same basis as the other Liens on Collateral securing the Junior
Obligations are so junior and subordinate to the Liens on such Collateral
securing the Senior Obligations under this

 

26

--------------------------------------------------------------------------------


 

Agreement and (B) subject to clause (ii) below, the Agent of such first Class,
for itself and on behalf of its Related Secured Parties, agrees that none of
them shall contest, or join or otherwise support any other Person contesting,
(1) any request by the Agent of such other Class, for itself or on behalf of its
Related Secured Parties, for adequate protection pursuant to the preceding
clause (A) or (2) any motion, relief, action or proceeding in support of a
request for adequate protection pursuant to the preceding clause (A); and

 

(ii)               if any Agent or any other Secured Party of any Class is
granted adequate protection in the form of additional collateral of a type that
would constitute Junior Priority Collateral of the Agent and other Secured
Parties of such Class, then the Agent of such Class, for itself and on behalf of
its Related Secured Parties, agrees that the Agent of the other Class shall be
entitled to be granted adequate protection in the form of a Lien on such
additional collateral for the Obligations of such other Class and that any Lien
on such additional collateral securing or granted as adequate protection for the
Junior Obligations shall be junior and subordinate to the Lien on such
collateral securing the Senior Obligations (and to any Liens provided in
connection with any DIP Financing in the manner set forth in Section 6.01
hereof) and to any other Liens granted to the Senior Secured Parties as adequate
protection of its interest in such Senior Collateral on the same basis as the
other Liens on Collateral securing the Junior Obligations are so junior and
subordinate to the Liens on such Collateral securing the Senior Obligations
under this Agreement; provided that, to the extent the Agent of such other
Class is not granted such adequate protection in the applicable form, any such
additional collateral and any amounts recovered by or distributed to the Agent
or any other Secured Party of such first Class pursuant to or as a result of any
Lien on such additional collateral granted to or for the benefit of the Agent or
any Secured Party of such first Class shall be subject to Section 4.02.

 

(c)                                  Except as expressly set forth in Sections
6.01 and 6.07 and in paragraphs (a) and (b) of this Section, nothing herein
shall limit (i) the rights of the Agent of any Class, or any of its Related
Secured Parties, to seek adequate protection with respect to its or their rights
in the Collateral in any Insolvency or Liquidation Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise) or (ii) the right of the Agent of the other Class, or any of its
Related Secured Parties, to object to such request for adequate protection.

 

SECTION 6.04                                           No Waiver.  Subject to
Sections 3.01(c) and 3.01(e), nothing contained herein shall prohibit or in any
way limit any Senior Agent or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Junior Agent or any other Junior Secured Party, including the seeking by any
such Junior Agent or any other Junior Secured Party of adequate protection or
the asserting by any such Junior Agent or any other Junior Secured Party of any
of its rights and remedies under the applicable Junior Credit Documents or
otherwise, in each case to the extent affecting such Senior Agent’s or such
Senior Secured Parties’ rights in its Senior Priority Collateral.

 

SECTION 6.05                                           Avoidance Issues.  If any
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of any Grantor any amount
paid in respect of its Senior Obligations (a “Recovery”), then such Secured
Party shall be entitled to a reinstatement of the applicable Senior Obligations
with respect to all such recovered amounts.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

 

SECTION 6.06                                           Post-Petition Amounts.

 

27

--------------------------------------------------------------------------------


 

(a)                                 Each Term Agent agrees, for itself and on
behalf of its other Related Secured Parties, that none of them shall oppose or
seek to challenge any claim by the ABL Agent or any other ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting or alleged to consist of Post-Petition Amounts to the extent of the
value of the Senior Priority Collateral of the ABL Agent and the other ABL
Secured Parties, without regard to the existence of the Term Liens of the Term
Agents or any other Term Secured Party on such Collateral.

 

(b)                                 The ABL Agent agrees, for itself and on
behalf of the other ABL Secured Parties, that none of them shall oppose or seek
to challenge any claim by any Term Agent or any other Term Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Term Obligations
consisting or alleged to consist of Post-Petition Amounts to the extent of the
value of the Senior Priority Collateral of the Term Agents and the other Term
Secured Parties, without regard to the existence of the ABL Liens of the ABL
Agent or any other ABL Secured Party on such Collateral.

 

SECTION 6.07                                           Asset Dispositions.  Each
Junior Agent, on behalf of itself and its Related Secured Parties, agrees that
none of them will, in an Insolvency or Liquidation Proceeding, oppose or object
to, or join or otherwise support any other Person in opposing or objecting to,
any Disposition of any Senior Priority Collateral of any Grantor that is
supported by any Senior Agent (and will not so oppose or object to any related
bidding procedures and other related matters supported by such Senior Agent),
and each Junior Agent and its Related Secured Parties will be deemed to have
consented under Section 363 of the Bankruptcy Code (or any comparable provisions
of any other Bankruptcy Law) to any such Disposition of Senior Priority
Collateral (and any such related bidding procedures and other related matters)
supported by any Senior Agent, provided that the Secured Parties’ respective
Liens attach to the proceeds of such Disposition subject to the relative Lien
priority set forth in this Agreement.

 

SECTION 6.08                                           Waiver.

 

(a)                                 Until the Discharge of the ABL Obligations
has occurred, each Term Agent, for itself and on behalf of its other Related
Secured Parties, agrees that none of them (i) will assert or enforce any claim
under Section 506(c) of the Bankruptcy Code (or any successor provision) senior
to or on a parity with the ABL Liens on any ABL Priority Collateral for costs or
expenses of preserving or disposing of any ABL Collateral and (ii) waives any
claim it may now or hereafter have arising out of the election by any ABL
Secured Party of the application of Section 1111 (b)(2) of the Bankruptcy Code
(or any successor provision) with respect to any ABL Priority Collateral.

 

(b)                                 Until the Discharge of the Term Obligations
has occurred, the ABL Agent, for itself and on behalf of its Related Secured
Parties, agrees that none of them (i) will assert or enforce any claim under
Section 506(c) of the Bankruptcy Code (or any successor provision) senior to or
on a parity with the Term Liens on any Term Priority Collateral for costs or
expenses of preserving or disposing of any Term Collateral and (ii) waives any
claim it may now or hereafter have arising out of the election by any Term
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code
(or any successor provision) with respect to any Term Priority Collateral.

 

SECTION 6.09                                           Separate Grants of
Security and Separate Classification.  Each of the ABL Agent, for itself and on
behalf of the other ABL Secured Parties, and each Term Agent, for itself and on
behalf of its other Related Secured Parties, acknowledges and agrees that
(a) the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the ABL Priority
Collateral and the Term Priority Collateral, the ABL Obligations and the Term
Obligations are fundamentally different from one another and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding (other than any such plan of reorganization that

 

28

--------------------------------------------------------------------------------


 

provides for the payment in full and in cash of the aggregate amount of (and
accrued interest, fees and expenses under) the ABL Obligations and the Term
Obligations).  To further effectuate the intent of the parties as provided in
the immediately preceding sentence, if it is held that the claims of the ABL
Secured Parties and the Term Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of secured
claims as contemplated hereunder), then each Agent, for itself and on behalf of
its Related Secured Parties, acknowledges and agrees that, subject to the
provisions hereof (including Sections 2.01 and 4.01), all distributions shall be
made as if there were separate classes of senior and junior secured claims
against the Grantors in respect of the Collateral, with the effect being that,
to the extent that the aggregate value of the Senior Priority Collateral of any
Class is sufficient to satisfy the Senior Obligations of such Class, the Senior
Secured Parties of such Class shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims constituting the Senior Obligations of such Class, all
Post-Petition Amounts included in the Senior Obligations of such Class before
any distribution is made in respect of the Junior Obligations in respect of such
Collateral, with the Junior Secured Parties in respect of such Collateral being
required to (and hereby agreeing to) turn over to the Senior Agent (which in the
case of the Term Obligations, shall be the Controlling Term Agent) in respect of
such Collateral amounts otherwise received or receivable by them from such
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the aggregate recoveries
thereof.

 

SECTION 6.10                                           Voting.  Each Agent, for
itself and on behalf of its Related Secured Parties, acknowledges and agrees
that no Agent or other Secured Party shall (1) be entitled to vote on any plan
of reorganization or similar dispositive restructuring plan that is inconsistent
with the provisions of this Agreement (absent the express written consent of the
other Agent), and (2) be required to vote to approve any plan of reorganization
or similar dispositive restructuring plan with respect to any Grantor for any
reason or to agree that any provision of any Credit Document shall survive the
effectiveness of a plan of reorganization or similar dispositive restructuring
plan with respect to any Grantor in an Insolvency or Liquidation Proceeding.

 

SECTION 6.11                                           Reorganization
Securities.  If, in any Insolvency or Liquidation Proceeding, debt obligations
of any reorganized Grantor secured by Liens upon any assets of such reorganized
Grantor are distributed pursuant to a plan of reorganization or similar
dispositive restructuring plan, on account of both the ABL Obligations and the
Term Obligations, then, to the extent the debt obligations distributed on
account of the ABL Obligations and the Term Obligations are secured by Liens
upon the same assets, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

ARTICLE VII

 

Reliance; Waivers; Etc.

 

SECTION 7.01                                           Reliance; Information.

 

(a)                                 Other than any reliance on the terms of this
Agreement, the ABL Agent, for itself and on behalf of the other ABL Secured
Parties, acknowledges that it and the other ABL Secured Parties have,
independently and without reliance on any Term Agent or any other Term Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the ABL Documents and be
bound by the terms of this Agreement and agrees, for itself and on behalf of the
other ABL Secured Parties, that it and the other ABL Secured Parties will
continue to make their own credit decision in taking or not taking any action
under the ABL Documents or this Agreement.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Other than any reliance on the terms of this
Agreement, each Term Agent, for itself and on behalf of its other Related
Secured Parties, acknowledges that it and the other Term Secured Parties have,
independently and without reliance on the ABL Agent or any other ABL Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the Term Documents and be
bound by the terms of this Agreement and agrees, for itself and on behalf of the
other Term Secured Parties, that it and the other Term Secured Parties will
continue to make their own credit decision in taking or not taking any action
under the Term Documents or this Agreement.

 

SECTION 7.02                                           No Warranties or
Liability.

 

(a)                                 The ABL Agent, for itself and on behalf of
the other ABL Secured Parties, acknowledges and agrees that, except as set forth
in Section 8.16, the Term Agents and the other Term Secured Parties have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any Term Document, the ownership of any Collateral or the perfection or priority
of any Liens thereon.  Except as otherwise provided herein, the Term Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the Term Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate.

 

(b)                                 Each Term Agent, for itself and on behalf of
its other Related Secured Parties, acknowledges and agrees that, except as set
forth in Section 8.16, the ABL Agent and the other ABL Secured Parties have made
no express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any ABL Document, the ownership of any Collateral or the perfection or priority
of any Liens thereon.  Except as otherwise provided herein, the ABL Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the applicable ABL Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate.

 

(c)                                  None of the Term Agents or the other Term
Secured Parties shall have any express or implied duty to the ABL Agent or any
other ABL Secured Party, and none of the ABL Agent or the other ABL Secured
Parties shall have any express or implied duty to any Term Agent or any other
Term Secured Party, to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with any Grantor (including any ABL Documents or any Term
Documents), regardless of any knowledge thereof that they may have or be charged
with.

 

SECTION 7.03                                           No Waiver of Lien
Priorities.  No right of the Agent or any other Secured Party of any Class to
enforce any provision of this Agreement or any Credit Document of such
Class shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Grantor or by any act or failure to act by any
Agent or any other Secured Party, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement or any Credit Document,
regardless of any knowledge thereof that any Agent or any other Secured Party
may have or be otherwise charged with.

 

SECTION 7.04                                           No Marshalling.  Until
the Discharge of Obligations of such other Class, each Agent, for itself and on
behalf of its Related Secured Parties, agrees not to assert and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of any marshaling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to any Collateral subject to any Senior Lien of the

 

30

--------------------------------------------------------------------------------


 

Agent or any other Secured Party of the other Class or any other similar rights
a junior secured creditor may have under applicable law.

 

SECTION 7.05                                           Obligations
Unconditional.  All rights, interests, agreements and obligations of each Agent
and its Related Secured Parties hereunder shall remain in full force and effect
irrespective of

 

(a)                                 any lack of validity or enforceability of
any Credit Document;

 

(b)                                 except as otherwise expressly set forth in
this Agreement, any change in the time, manner or place of payment of, or in any
other terms of, all or any Obligations of any Class, or any Amendment, including
any increase in the amount of the obligations thereunder, whether in writing or
by course of conduct or otherwise, of the terms of any Credit Document;

 

(c)                                  except as otherwise expressly set forth in
this Agreement, any exchange of any security interest in any Collateral or any
other collateral, or any Amendment, whether in writing or by course of conduct
or otherwise, of all or any Obligations of any Class or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency or
Liquidation Proceeding; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Grantor in
respect of any Obligations or this Agreement or any Agent or any Secured Party
in respect of this Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01                                           Agent Joinder.  Each
Grantor will be permitted to designate as an additional holder of Obligations
hereunder each Person who is or who becomes the registered holder of Additional
Debt incurred by such Grantor after the date of this Agreement in accordance
with the terms of all applicable Credit Documents.  Each Grantor may effect such
designation by delivering to each Term Agent and the ABL Agent, each of the
following:

 

(a)                                 an Officer’s Certificate stating that such
Grantor intends to incur Additional Debt which will be permitted by each
applicable Credit Document to be incurred and secured by a Term Lien, stating
the initial principal amount of such debt and whether such debt constitutes
Additional First Lien Term Debt or Second Lien Term Debt, and

 

(b)                                 an Agent Joinder signed by the Additional
Debt Agent, on behalf of itself and the Additional Debt Secured Parties of such
Series of Additional Debt.

 

SECTION 8.02                                           Notices.  Notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

(a)                                 if to the Original ABL Agent, to JPMorgan
Chase Bank, N.A., 2200 Ross Avenue, 9th Floor, Dallas Texas 75201, Attention: 
Christy West (Fax No. (214) 965-2594); and

 

31

--------------------------------------------------------------------------------


 

(b)                                 if to the Original Term Agent, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 10 S. Dearborn Street, Mail
Code IL1-0010, 7th Floor, Chicago, IL 60603, Attention of La Desiree Williams
(Fax No. 888-292-9533); and

 

(c)                                  if to any other Agent, to such address as
specified in the Agent Joinder.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).  As agreed to between the Agents from time to time, notices
and other communications may also be delivered by e-mail to the e-mail address
of a representative of the applicable Person provided from time to time by such
Person.  Any Agent may change its address or facsimile number for notices and
other communications hereunder by notice to the other Agent.

 

SECTION 8.03                                           Conflicts.  In the event
of any express conflict between the provisions of this Agreement and the
provisions of any Credit Document, the provisions of this Agreement shall govern
and control.

 

SECTION 8.04                                           Effectiveness; Continuing
Nature of this Agreement.  This Agreement shall become effective when executed
and delivered by the parties hereto.  This is a continuing agreement of Lien
subordination, and the Secured Parties of any Class may continue, at any time
and without notice to the Agent or any other Secured Party of the other Class,
to extend credit and other financial accommodations and lend monies to or for
the benefit of any Grantor constituting their Obligations in reliance hereon. 
Each Agent, for itself and on behalf of its Related Secured Parties, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement.  The parties hereto acknowledge and
agree that this Agreement is a “subordination agreement” within the meaning of,
and is enforceable under, Section 510(a) of the Bankruptcy Code, and the terms
hereof shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding.  All references to any Grantor shall
include such Grantor as debtor and debtor-in-possession and any receiver or
trustee for such Grantor, as the case may be, in any Insolvency or Liquidation
Proceeding.

 

SECTION 8.05                                           Severability.  In the
event any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).

 

SECTION 8.06                                           Amendments; Waivers.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the ABL Agent and each Term Agent.

 

SECTION 8.07                                           Information Concerning
Financial Condition of Grantors.  Each Agent, for itself and on behalf of its
Related Secured Parties, acknowledges that no Agent or any other Secured Party
shall be responsible for keeping the Agent or any other Secured Party of the
other Class informed of (a) the financial condition of any Grantor or (b) any
other circumstances bearing upon the risk of nonpayment of the Obligations of
any Class.  No Agent or any other Secured Party of any Class shall have any duty
to advise the Agent or any other Secured Party of the other Class of information
known to it regarding such condition or any such circumstances or otherwise.  In
the event the Agent or any other Secured Party of any Class, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to the Agent or any other Secured Party of the other Class, it shall
be under no obligation (i) to make, and neither the Agent nor any other Secured
Party of such Class shall make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion,
(iii) to undertake any investigation or (iv) to disclose any information, which
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

 

SECTION 8.08                                           Subrogation.  With
respect to the value of any payments or distributions in cash, property or other
assets that any Agent or any other Secured Party of any Class pays over to the
Agent or any other Secured Party of the other Class under the terms of this
Agreement, the Agent or Secured Party making such payment shall be subrogated to
the rights of the Agent and Secured Party receiving such payment; provided that
the Agent making such payment, for itself and on behalf of its Related Secured
Parties, hereby agrees that none of them shall assert or enforce any such rights
of subrogation they may acquire as a result of any such payment until the
Discharge of Obligations of the other Class has occurred.

 

SECTION 8.09                                           Application of Payments. 
All payments received by any Agent or any other Secured Party of any Class may
be applied, reversed and reapplied, in whole or in part, to such part of the
Obligations of such Class as shall be provided in the applicable Credit
Documents of such Class.

 

SECTION 8.10                                           Applicable Law.  THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

SECTION 8.11                                           WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.12                                           Jurisdiction; Consent to
Service of Process.

 

33

--------------------------------------------------------------------------------


 

(a)                                 Each Agent agrees, for itself and on behalf
of its Related Secured Parties, that each of them hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and hereby irrevocably and unconditionally agrees that all claims arising out of
or relating to this Agreement brought by any of them shall be brought, and shall
be heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court.  Each Agent agrees, for itself and on
behalf of its Related Secured Parties, that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(b)                                 Each Agent, for itself and on behalf of its
Related Secured Parties, hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that any of them may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or federal court. 
Each Agent, for itself and on behalf of its Related Secured Parties, hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                                  Each Agent irrevocably consents to service
of process in the manner provided for notices in Section 8.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 8.13                                           Further Assurances.  Each
Agent, for itself and on behalf of its Related Secured Parties, agrees that each
of them will take such further action and will execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other Agent may reasonably request to effectuate the terms of and the relative
Lien priorities contemplated by this Agreement.

 

SECTION 8.14                                           Specific Performance. 
Each Agent may demand specific performance of this Agreement.  Each Agent, for
itself and on behalf of its Related Secured Parties, hereby irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by any other Agent or any of its Related Secured Parties.

 

SECTION 8.15                                           Headings.  Article and
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

 

SECTION 8.16                                           Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Agreement or any document or
instrument delivered in connection herewith by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement or such other document or instrument, as applicable.

 

SECTION 8.17                                           Authorization.  By its
signature, each Agent represents and warrants to the other Agent that it is duly
authorized to execute and deliver this Agreement.

 

SECTION 8.18                                           Parties in Interest. 
This Agreement shall be binding upon, and shall inure to the benefit of, each
Agent and its successors and assigns, as well as each other Secured Party, all

 

34

--------------------------------------------------------------------------------


 

of whom are intended to be bound by, and to be third party beneficiaries of,
this Agreement.  Without limiting the generality of the foregoing, (a) any
Person to whom any Lender assigns or otherwise transfers all or any portion of
any Obligation in accordance with the applicable Credit Documents shall become
vested with all the rights and obligations in respect thereof granted to such
Lender, without any further consent or action of the other Secured Parties, and
(b) any counterparty to a Swap Agreement or an agreement relating to Banking
Services Obligations that accepts the benefit of any Collateral in accordance
with the ABL Collateral Documents or the Term Collateral Documents, as
applicable, shall be deemed to have agreed to be bound by the terms of this
Agreement.  No other Person, including any Grantor, any debtor-in-possession or
any receiver or trustee in any Insolvency or Liquidation Proceeding, shall have
or be entitled to assert any rights or benefits hereunder.

 

SECTION 8.19                                           Provisions Solely to
Define Relative Rights.  The provisions of this Agreement are and are intended
solely for the purpose of defining the relative rights of (a) the ABL Agent and
the other ABL Secured Parties and (b) the Term Agents and the other Term Secured
Parties.  Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the ABL
Obligations and the Term Obligations as and when the same shall become due and
payable in accordance with their terms.

 

SECTION 8.20                                           Additional Indebtedness. 
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Grantor to incur additional indebtedness unless otherwise permitted by
the terms of each applicable Credit Document.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as ABL Agent,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Term Agent,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

to Intercreditor Agreement

 

[FORM OF]
GRANTOR ACKNOWLEDGMENT

 

Each Grantor has read the foregoing Agreement and consents thereto.  Each
Grantor agrees not to take any action that would be contrary to the provisions
of the foregoing Agreement and agrees that no Agent or Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Agreement and the ABL Credit Agreement, the Term Credit Agreement and
other collateral, security and credit documents referred to therein.  Each
Grantor understands that it is not an intended beneficiary or third party
beneficiary of the foregoing Agreement.

 

Without limitation of the foregoing, the undersigned agree, at the Company’s
expense, to take such further action and to execute and deliver such additional
documents and instruments (in recordable form, if requested) as any of the
Company, the ABL Agent, the Term Agent or any other Agent may reasonably request
to effectuate the terms of the foregoing Agreement.

 

For the purposes hereof, the address of each Grantor shall be as set forth in
the ABL Credit Agreement.

 

The Company agrees to cause any Grantor that becomes a party to any Credit
Document after the date hereof to promptly sign an acknowledgment of the
foregoing Agreement substantially in the same form.

 

IN WITNESS WHEREOF, the parties hereto have caused this Grantor Acknowledgment
to be executed by their respective officers or representatives as of
                                , 20         .

 

 

[                                                                  ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Notice Address]

 

--------------------------------------------------------------------------------


 

EXHIBIT B
to Intercreditor Agreement

 

[FORM OF]
AGENT JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of June 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “ABL Intercreditor Agreement”) among JPMorgan Chase Bank,
N.A., as ABL Agent for the ABL Secured Parties referred to therein; JPMorgan
Chase Bank, N.A., as Term Agent for the Term Secured Parties referred to therein
and each Additional Debt Agent for the Additional Debt Secured Parties referred
to therein.

 

Capitalized terms used but not otherwise defined herein shall have meaning set
forth in the Intercreditor Agreement.  This Agent Joinder is being executed and
delivered pursuant to Section 8.01 of the Intercreditor Agreement as a condition
precedent to the Additional Debt for which the undersigned is acting as
representative being entitled to the rights and obligations of being additional
secured debt under the Intercreditor Agreement.

 

1.                                      Joinder.  The undersigned,
[                                          ], a
[                                        ], (the “New Agent”) as [trustee]
[collateral trustee] [administrative agent] [collateral agent] under that
certain [described applicable indenture, credit agreement or other document
governing the additional secured debt] (the “Additional Debt Facility”) hereby:

 

(a)                                 represents that the New Agent has been
authorized to become a party to the Intercreditor Agreement on behalf of the
Additional Debt Secured Parties under the Additional Debt Facility under the
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Intercreditor Agreement as fully as if the
undersigned had executed and delivered the Intercreditor Agreement as of the
date thereof; and

 

(b)                                 agrees that its address for receiving
notices pursuant to the Intercreditor Agreement shall be as follows:

 

[Address];

 

2.                                      Confirmation.  The undersigned New
Agent, on behalf of itself and each holder of Obligations in respect of the
Additional Debt Facility hereby agrees, for the benefit of all Secured Parties
and each future Agent, and as a condition to being treated as Obligations under
the Intercreditor Agreement, that the New Agent and each holder of Obligations
in respect of the Series of Term Obligations for which the undersigned is acting
as Additional Debt Agent are bound by the provisions of the Intercreditor
Agreement, including the provisions relating to the ranking of Liens and the
order of application of proceeds from enforcement of Liens;

 

3.                                      Governing Law and Miscellaneous
Provisions.  The provisions of Article VIII of the Intercreditor Agreement will
apply with like effect to this Agent Joinder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agent Joinder to be
executed by their respective officers or representatives as of
                                           , 20      ].

 

 

[insert name of New Agent]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

The ABL Agent hereby acknowledges receipt of this Agent Joinder:

 

 

 

                                                            ,

 

as ABL Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[The Term Agent hereby acknowledges receipt of this Agent Joinder:

 

 

 

                                                            ,

 

as Term Loan Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:       ]

 

 

[Each Additional Debt Agent hereby acknowledges receipt of this Agent Joinder:

 

 

 

                                                            ,

 

as Additional Debt Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:       ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code:  NY1-K855

New York, New York 10017

Attention:  [      ]

Fax:  [     ]

 

[JPMorgan Chase Bank, N.A. Toronto Branch,

as Canadian Administrative Agent

[         ]

Attention:  [      ]

Fax:  [     ]](1)

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

 

This notice constitutes an Interest Election Request and the Borrower
Representative hereby gives you notice, pursuant to Section 2.08 of the Credit
Agreement, that it requests the conversion or continuation of a [U.S. Revolving
Borrowing][Canadian Revolving Borrowing] under the Credit Agreement, and in
connection therewith the Borrower Representative specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

1.              Borrowing to which this request applies

Principal Amount:

Type(2):

Interest Period(3):

 

--------------------------------------------------------------------------------

(1)              To be delivered to (x) the U.S. Administrative Agent with
respect to each U.S. Revolving Borrowing or (y) the Canadian Administrative
Agent (with a copy to the U.S. Administrative Agent) with respect to each
Canadian Revolving Borrowing.

 

(2)              Specify whether the Borrowing to which this request applies is
an ABR Borrowing, a Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a
CDOR Rate Borrowing.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

2.              Effective date of this election(4):

 

3.              Resulting Borrowing[s](5)

Principal Amount(6):

Type(7):

Interest Period(8)

 

 

 

Very truly yours,

 

 

 

 

 

THE MEN’S WEARHOUSE, INC.,

 

as Borrower Representative,

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)              Applicable only if the Borrowing to which this request applies
is a Eurodollar Borrowing or a CDOR Borrowing.

 

(4)              Must be a Business Day.

 

(5)              If different options are being elected with respect to
different portions of the Borrowing specified in item 1 above, provide the
information required by this item 3 for each resulting Borrowing.  Each
resulting Borrowing shall be in an aggregate amount that is an integral multiple
of, and not less than, the amount specified for a Borrowing of such Type in
Section 2.02(c) of the Credit Agreement.

 

(6)              Indicate the principal amount of the resulting Borrowing and
the percentage of the Borrowing in item 1 above.

 

(7)              Specify whether the resulting Borrowing is to be an ABR
Borrowing, a Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR
Rate Borrowing.

 

(8)             Applicable only if the resulting Borrowing is to be a Eurodollar
Borrowing or a CDOR Rate Borrowing.  Shall be a period contemplated by the
definition of the term “Interest Period” and (a) with respect to any Eurodollar
Borrowing can be of one, two, three or six months’ (or, with the consent of each
Lender, twelve months’) duration and (b) with respect to any CDOR Rate Borrowing
can be of thirty, sixty or ninety days’ duration.  Cannot extend beyond the
Maturity Date.  If an Interest Period is not specified, then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration, in the case of a Eurodollar Borrowing, or thirty days, in the
case of a CDOR Rate Borrowing.

 

Exhibit F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

 

Reference is made to (a) the ABL Credit Agreement, dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), by and among The Men’s Wearhouse, Inc., a Texas
corporation (the “Company”),  and each of the subsidiaries of the Company party
thereto, Moore’s The Suit People Inc., a corporation organized under the laws of
New Brunswick, (the “Canadian Borrower”), the banks, financial institutions and
other institutional lenders and investors from time to time parties thereto,
JPMorgan Chase Bank, N.A., as the Administrative Agent, Collateral Agent (in
such capacity, the “ABL Collateral Agent”), Letter of Credit Issuer and
Swingline Lender; (b) the Term Credit Agreement, dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Credit Agreement” and together with the ABL Credit Agreement, the “Credit
Agreements”), by and among the Company,  the banks, financial institutions and
other institutional lenders and investors from time to time parties thereto,
JPMorgan Chase Bank, N.A., as the administrative agent, collateral agent (in
such capacity, the “Term Collateral Agent”), (c) the ABL Security Agreement,
dated as of June 18, 2014  (as amended, restated, supplemented or otherwise
modified from time to time, the “ABL Security Agreement”), by and among the
Company, the Canadian Borrower, the ABL Collateral Agent and each of the
subsidiaries of the Company party thereto; and (d) the Term Security Agreement,
dated as of June 18, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Security Agreement”, and together with the
ABL Security Agreement, the “Security Agreements”), by and among the Company,
the Term Collateral Agent and each of the subsidiaries of the Company party
thereto. Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreements or the Security Agreements (as defined in the
Prior Perfection Certificate) as the context requires.

 

This Certificate is dated as of [  ], 20[ ] and is delivered pursuant to
Section 5.01(f) of the ABL Credit Agreement and Section 5.01(d) of the Term
Credit Agreement (this Certificate and each other Certificate heretofore
delivered pursuant to Section 5.01(f) of the ABL Credit Agreement and
Section 5.01(d) of the Term Credit Agreement being referred to as a
“Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on the Effective Date (as
supplemented from time to time by the Supplemental Perfection Certificates
delivered after Effective Date and prior to the date hereof, the “Prior
Perfection Certificate”); provided that Sections 14(b) and 14(c) (and the
Schedules related thereto) shall be deemed a part of the Supplemental Perfection
Certificate solely with respect to the ABL Credit Agreement.

 

The undersigned authorized officers of each Grantor (as defined below) hereby
certifies to the ABL Collateral Agent and the Term Collateral Agent,
respectively, as follows:

 

SECTION 1.  Names.

 

(a)                                 Except as listed in Schedule 1(a) attached
hereto(1) and made a part hereof, Schedule 1(a) to the Prior Perfection
Certificate sets forth the exact legal name of each Borrower and Guarantor
(collectively, the “Grantors”), as such name appears in its respective
Organizational Documents and the type of organization of each Grantor is as
listed in Schedule 1(a) to the Prior Perfection Certificate.

 

--------------------------------------------------------------------------------

(1)              Schedule 1(a) hereto sets forth all additions, deletions and
other revisions to the information set forth on Schedule 1(a) to the Prior
Perfection Certificate that are required in order for the statement in this
Section to be accurate.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

(b)                                 Except as listed in Schedule 1(d) attached
hereto(2) and made a part hereof, Schedule 1(d) to the Prior Perfection
Certificate sets forth the Organizational Identification Number, if any, issued
by the jurisdiction of organization of each Grantor that is a registered
organization, unless such Grantor is registered in a state where the 2010
revisions to Article 9 of the Uniform Commercial Code became effective.

 

SECTION 2.  Current Locations; Third Party Locations.

 

(a)                                 Except as listed in Schedule 2(a) attached
hereto(3) and made a part hereof, Schedule 2(a) to the Prior Perfection
Certificate sets forth the chief executive office, or principal place of
business or domicile (as defined under the Quebec Civil Code), of each Grantor
is located at the address set forth opposite its name in Schedule 2(a) to the
Prior Perfection Certificate.

 

(b)                                 Except as listed in Schedule 2(b) attached
hereto(4) and made a part hereof, Schedule 2(b) to the Prior Perfection
Certificate sets forth the jurisdiction of organization of each Grantor that is
a registered organization is set forth opposite its name in Schedule 2(b) to the
Prior Perfection Certificate.

 

(c)                                  Except as listed in Schedule 2(c) attached
hereto(5) and made a part hereof, Schedule 2(c) to the Prior Perfection
Certificate sets forth all the locations where each Grantor maintains a place of
business or any Collateral valued in excess of $5,000,000 or any books or
records.

 

(d)                                 Except as set forth on Schedule
2(d) hereto(6) and made part hereof Schedule 2(d) to the Prior Perfection
Certificate sets forth the names and addresses of all other persons or entities
other than each Grantor such as lessees, consignees, warehousemen, bailees,
freight forwarders, customs brokers, carriers or purchasers of chattel paper,
which have possession or control or are intended to have possession or control
of any Collateral valued in excess of $1,000,000 consisting of instruments,
chattel paper, inventory, equipment or documents of title with respect to the
foregoing.

 

SECTION 3.  Unusual Transactions.  Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto(7) and in Schedule 3
to the Prior Perfection Certificate, all Accounts have been originated by the
Grantors and all assets with a value in excess of $[·] have been acquired in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

--------------------------------------------------------------------------------

(2)              Schedule 1(d) hereto sets forth all additions, deletions and
other revisions to the information set forth on Schedule 1(d) to the Prior
Perfection Certificate that are required in order for the statement in this
Section to be accurate.

(3)              Schedule 2(a) hereto sets forth all additions, deletions and
other revisions to the information set forth on Schedule 2(a) to the Prior
Perfection Certificate that are required in order for the statement in this
Section to be accurate.

(4)              Schedule 2(b) hereto sets forth all additions, deletions and
other revisions to the information set forth on Schedule 2(b) to the Prior
Perfection Certificate that are required in order for the statement in this
Section to be accurate.

(5)              Schedule 2(c) hereto sets forth all additions, deletions and
other revisions to the information set forth on Schedule 2(c) to the Prior
Perfection Certificate that are required in order for the statement in this
Section to be accurate.

(6)              Schedule 2(d) hereto sets forth all additions, deletions and
other revisions to the information set forth on Schedule 2(d) to the Prior
Perfection Certificate that are required in order for the statement in this
Section to be accurate.

(7)              Schedule 3 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 3 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

SECTION 4.  [Reserved].

 

SECTION 5.  UCC Filings; PPSA/RPMRR Filings.  Except as listed in Schedule 5
attached hereto(8) and made a part hereof, the financing statements (duly
authorized by each Grantor constituting the debtor therein), including the
indications of the collateral relating to the Security Agreements or the
applicable Mortgage, are set forth in Schedule 5 of the Prior Perfection
Certificate and are in the appropriate forms for filing in the proper Uniform
Commercial Code, PPSA or RPMRR filing office, as applicable, in the jurisdiction
in which each Grantor is organized (and in the case of each Canadian Grantor,
each Canadian jurisdiction in which it maintains any Collateral and in the
jurisdiction where it maintains its chief executive office), in each case as set
forth with respect to such Grantor in Section 2(b) hereof and thereto.

 

SECTION 6.  Schedule of Filings.  Except as listed in Schedule 6 attached
hereto(9) and made a part hereof, attached to the Prior Perfection Certificate
as Schedule 6 is a schedule setting forth, with respect to the filings described
in Section 5 above, the filing office in which such filing is to be made.

 

SECTION 7.  Reserved.

 

SECTION 8.  Stock Ownership and Other Equity Interests.

 

(a)                                 Except as set forth on Schedule
8(a) hereto(10) and made a part hereof, Schedule 8(a) to the Prior Perfection
Certificate sets forth a true and correct list of all the issued and outstanding
Capital Stock of each Subsidiary of each Grantor and the record and beneficial
owners of such Capital Stock, and the percentage ownership of each other equity
investment held by each Grantor that represents 50% or more of the equity of the
entity in which such investment was made.

 

(b)                                 Except as set forth on Schedule
8(b) hereto(11) and made a part hereof , Schedule 8(b) to the Prior Perfection
Certificate sets forth a true and complete list of each equity investment of
each Company that represents 50% or less of the equity of the entity in which
such investment was made.

 

(c)                                  Except as set forth on Schedule 8(c) hereto
(12) and made a part hereof, Schedule 8(c) to the Prior Perfection Certificate
sets forth a true and correct organizational chart showing the ownership of the
Company and all of its Subsidiaries as of immediately following the Jos. A.
Banks Acquisition (as defined in the ABL Credit Agreement).

 

--------------------------------------------------------------------------------

(8)              Schedule 5 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 5 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(9)              Schedule 6 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 6 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(10)       Schedule 8(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(11)       Schedule 8(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(12)       Schedule 8(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-3

--------------------------------------------------------------------------------


 

SECTION 9.  Debt Instruments.  Except as set forth on Schedule 9 hereto(13) and
made a part hereof, Schedule 9 to the Prior Perfection Certificate sets forth a
true and correct list of all promissory notes, instruments, tangible chattel
paper, electronic chattel paper and other evidence of indebtedness (other than
checks to be deposited in the ordinary course of business) in a principal amount
in excess of $1,000,000 (individually) held by each Grantor.  All intercompany
indebtedness owing by the Company and each Subsidiary of the Company to any
Grantor as of the Closing Date is evidenced by an intercompany note.

 

SECTION 10.  [Reserved]

 

SECTION 11.  Intellectual Property.

 

(a)                                 Except as set forth on Schedule
11(a) hereto(14) and made a part hereof, Schedule 11(a) to the Prior Perfection
Certificate sets forth all of each Grantor’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the ABL Security
Agreements and/or the Term Loan Security Agreement, as applicable)  registered
with the United States Patent and Trademark Office (the “USPTO”) or the Canadian
Intellectual Property Office (the “CIPO”), all Designs (as defined in the
Canadian ABL Security Agreement) applied for or registered with the CIPO and all
other Patents, Patent Licenses, Trademarks (but excluding intent-to-use
Trademarks) (each as defined in the ABL Security Agreement and/or the Term
Security Agreement, as applicable) and Trademarks Licenses, including the name
of the registered owner and the registration, number of each Patent, Patent
License, Trademark, Trademark License and Design owned by each Grantor.

 

(b)                                 Except as set forth on Schedule
11(b) hereto(15) and made a part hereof, Schedule 11(b) to the Prior Perfection
Certificate sets forth each Grantor’s United States registered Copyrights and
Copyright Licenses and Canadian registered Copyrights and Copyright Licenses
(each as defined in the ABL Security Agreement and/or the Term Security
Agreement, as applicable), and all other Copyrights and Copyright Licenses,
including the name of the registered owner and the registration number of each
registered Copyright or Copyright License owned by each Grantor.

 

(c)                                  Except as set forth on Schedule
11(d) hereto(16) and made part hereof, Schedule 11(d) to the Prior Perfection
Certificate sets forth in proper form for filing with the USPTO, the USCO and
the CIPO are the filings necessary to preserve, protect and perfect the security
interests in the registered United States and Canadian Trademarks, Trademark
Licenses, Patents, Patent Licenses, Copyrights and Copyright Licenses set forth
in Schedule 11(a) and Schedule 11(b), including duly signed copies of each
Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, as applicable.

 

--------------------------------------------------------------------------------

(13)       Schedule 9 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 9 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(14)       Schedule 11(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(15)       Schedule 11(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(16)       Schedule 11(d) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-4

--------------------------------------------------------------------------------


 

SECTION 12.  Commercial Tort Claims.  Except as set forth on Schedule 12
hereto(17) and made a part hereof, Schedule 12 to the Prior Perfection
Certificate sets forth a true and correct list of all Commercial Tort Claims in
excess of $1,000,000 held by each Grantor, including a brief description thereof
(which description shall include, without limitation, the names of the parties,
the case number, the date of filing, the jurisdiction, the approximate amount in
controversy, the current status and the nature of the claim).

 

SECTION 13.  Real Property.  Except as set forth on Schedule 13 hereto,(18)
Schedule 13 to the Prior Perfection Certificate sets forth a true and complete
list of (i) real property owned by each U.S. Grantor and located in the United
States as of the date hereof with a fair market value in excess of $10,000,000,
(ii) real property owned by each Canadian Grantor and located in the United
States or Canada as of the date hereof with a fair market value in excess of
$10,000,000 and (iii) other information relating thereto required by such
Schedule.

 

SECTION 14.  Deposit Accounts, Securities Accounts and Commodity Accounts;
Credit Card Processor Accounts/Contacts.

 

(a)                                 Except as set forth on Schedule
14(a) hereto,(19) Schedule 14(a) to the Prior Perfection Certificate sets forth
a true and complete list of all Deposit Accounts, Securities Accounts, Futures
Accounts and Commodity Accounts (each as defined in the ABL Security Agreement)
maintained by each Grantor, including the name of each institution where each
such account is held, the name of each such account, the type of each such
account (such as concentration account, local store depository account, payroll
account or account to pay taxes), the name of each entity that holds each
account and whether such account is required to be subject to a control
agreement or blocked accounts agreement pursuant to the ABL Credit Agreement
and, if not, the reason for exclusion.

 

(b) Except as set forth on Schedule 14(b) hereto(20) and made part hereof,
Schedule 14(b) to the Prior Perfection Certificate sets forth a true and
complete list of all credit card settlement accounts maintained by each Grantor,
including the name of the credit card processor, the name of each institution
where each such account is held, the name of each such account and the account
number.

 

(c) Except as set forth on Schedule 14(c) hereto(21) and made part hereof,
Schedule 14(c) to the Prior Perfection Certificate sets forth a true and
complete list of all credit card clearinghouses and processors used by each
Grantor, including the name of the credit card processor, the contact name,
address, and electronic address.

 

--------------------------------------------------------------------------------

(17)       Schedule 12 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 12 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(18)       Schedule 13 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 13 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(19)       Schedule 14(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(20)       Schedule 14(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(21)       Schedule 14(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-5

--------------------------------------------------------------------------------


 

SECTION 15.  Letter of Credit Rights.  Except as set forth on Schedule 15
hereto(22) and made a part hereof, Schedule 15 to the Prior Perfection
Certificate sets forth a true and correct list of all Letters of Credit issued
in favor of each Grantor, as beneficiary thereunder.

 

SECTION 16.  Insurance.  Except as set forth on Schedule 16 hereto(23) and made
part hereof, Schedule 16 to the Prior Perfection Certificate is a copy of the
insurance certificate with a true and correct list of all insurance policies of
the Grantors.

 

The Grantors acknowledge and agree that (i) the Term Collateral Agent and each
other Secured Party (as defined in the Term Credit Agreement) are relying on the
information represented in this Supplemental Perfection Certificate as an
inducement to enter into the Term Credit Agreement and provide loans and other
financial accommodations to or for the benefit of the Company, subject to the
terms and conditions of the Term Credit Agreement and (ii) the ABL Collateral
Agent and each other Credit Party (as defined in the ABL Credit Agreement) are
relying on the information represented in this Supplemental Perfection
Certificate as an inducement to enter into the ABL Credit Agreement and provide
financial accommodations to or for the benefit of the borrowers party thereto,
subject to the terms and conditions of the ABL Credit Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

(22)       Schedule 15 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 15 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

(23)       Schedule 16 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 16 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

 

Exhibit G-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-7

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Name of Each Grantor and Type of Organization

 

Grantor

 

Type of Organization

 

 

 

 

 

 

 

 

 

 

Sched. 1(a)-1

--------------------------------------------------------------------------------


 

Schedule 1(d)

 

Organizational Identification Number

 

Grantor

 

Organizational Identification
Number

 

 

 

 

 

 

 

 

 

 

Sched. 1(d)-1

--------------------------------------------------------------------------------


 

Schedule 2(a)

 

Chief Executive Offices, Registered Offices, Principal Place of Business

 

UNITED STATES

 

Company/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

Company/Subsidiary

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 2(a)-1

--------------------------------------------------------------------------------


 

Schedule 2(b)

 

Jurisdiction of Organization

 

UNITED STATES

 

Company/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

Company/Subsidiary

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2(c)

 

Location of Places of Business, Collateral and Books and Records

 

Company/Subsidiary

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 2(b)-1

--------------------------------------------------------------------------------


 

Schedule 2(d)

 

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Company/
Subsidiary

 

Third Party/
Nature of
Possession

 

Address

 

County

 

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 2(d)-1

--------------------------------------------------------------------------------


 

Schedule 3

 

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of Transaction Including Parties
Thereto

 

Date of
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 3-1

--------------------------------------------------------------------------------


 

Schedule 5

 

Copy of Financing Statements and RH Forms (Quebec) To Be Filed

 

See attached.

 

Sched. 5-1

--------------------------------------------------------------------------------


 

Schedule 6

 

Filings/Filing Offices

 

Type of Filing(1)

 

Entity

 

Applicable Collateral
Document

 

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)              UCC-1 financing statement, PPSA filing, RPMRR filing, fixture
filing, mortgage, intellectual property filing or other necessary filing.

 

Sched. 6-1

--------------------------------------------------------------------------------


 

Schedule 8(a) Equity Interests of Companies and Subsidiaries

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

CANADA

 

 

 

 

 

 

 

 

 

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

USA

 

 

 

 

 

 

 

 

 

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

INTERNATIONAL

 

 

 

 

 

 

 

 

 

 

Sched. 8(a)-1

--------------------------------------------------------------------------------


 

Schedule 8(b) Other Equity Interests

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 8(b)-1

--------------------------------------------------------------------------------


 

Schedule 8(c)

 

Corporate Organizational Chart

 

See attached.

 

Sched. 8(c)-1

--------------------------------------------------------------------------------


 

Schedule 9

 

Debt Instruments

 

1.             Promissory Notes:

 

Payee

 

Payor

 

Principal
Amount

 

Date of
Issuance

 

Interest
Rate

 

Maturity
Date

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             Chattel Paper:

 

Description

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 9-1

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-1

--------------------------------------------------------------------------------


 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-2

--------------------------------------------------------------------------------


 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-3

--------------------------------------------------------------------------------


 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN INDUSTRIAL DESIGNS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

INDUSTRIAL
DESIGN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

INDUSTRIAL
DESIGN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(a)-4

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADIAN COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(b)-1

--------------------------------------------------------------------------------


 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 11(b)-2

--------------------------------------------------------------------------------


 

Schedule 11(d)

 

Intellectual Property Filings

 

See attached.

 

Sched. 11(d)-1

--------------------------------------------------------------------------------


 

Schedule 12

 

Commercial Tort Claims

 

Description (including information required by Section 13)

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

Sched. 12-1

--------------------------------------------------------------------------------


 

Schedule 13

 

Real Property

 

Owned Real Property

 

Entity of Record

 

Common Name and Address

 

Purpose/Use

[ ]

 

[ ]

[COUNTY, STATE OR PROVINCE]

 

[ ]

 

Sched. 13-1

--------------------------------------------------------------------------------


 

Schedule 14(a)

 

Deposit Accounts

 

Owner

 

Type Of
Account(1)

 

Bank

 

Account
Numbers

 

Subject to
control
agreement or
blocked
accounts
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Accounts

 

Owner

 

Type Of
Account

 

Intermediary

 

Account
Numbers

 

Subject to
control
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Futures Accounts

 

Owner

 

Type Of
Account

 

Intermediary

 

Account
Numbers

 

Subject to
control
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodity Accounts

 

Owner

 

Type Of
Account

 

Intermediary

 

Account
Numbers

 

Subject to
control
agreement?
[Yes/No]

 

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)              Concentration account, local store depository account, payroll
account or account to pay taxes, etc.

 

Sched. 14(a)-1

--------------------------------------------------------------------------------


 

Schedule 14(b)

 

Credit Card Settlement Accounts

 

Credit Card
Processor

 

Account Name

 

Bank

 

Account
Numbers

 

Subject to
Forwarding to
Concentration
Account?
[Yes/No]

 

Reason for
Exclusion
from
Forwarding
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 14(b)-1

--------------------------------------------------------------------------------


 

Schedule 14(c)

 

Credit Card Processor Contact Information

 

Credit Card
Processor

 

Grantor

 

Types of Card

 

Contact Person

 

Address

 

E-mail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 14(c)-1

--------------------------------------------------------------------------------


 

Schedule 15

 

Letter of Credit Rights

 

Issuer

 

Beneficiary

 

Principal
Amount

 

Date of
Issuance

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sched. 15-1

--------------------------------------------------------------------------------


 

Schedule 16

 

Insurance

 

Sched. 11(b)-2

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF] JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of [        ], 20     (this “Agreement”), is
entered into between [ENTITY NAME OF THE NEW SUBSIDIARY], a [type of entity and
jurisdiction of organization](1) (the “New Subsidiary”), and JPMORGAN CHASE
BANK, N.A., in its capacity as administrative agent (the “Administrative Agent”)
under that certain Credit Agreement, dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, the Administrative
Agent and JPMorgan Chase Bank, N.A. Toronto Branch, as Canadian Administrative
Agent.  All capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
U.S. Subsidiary Borrower under the Credit Agreement and a Loan Guarantor for all
purposes of the Credit Agreement and shall have all of the obligations of a U.S.
Subsidiary Borrower and a Loan Guarantor thereunder, in each case as if it had
executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including (a) all of the
representations and warranties of the U.S. Subsidiary Borrowers set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement.  Without limiting
the generality of the foregoing, the New Subsidiary hereby guarantees, jointly
and severally with the other Loan Guarantors, to the Administrative Agent, the
Lenders, the Issuing Banks and the other Lender Parties, as provided in Article
X of the Credit Agreement (and subject to the limitations set forth in Section
10.10 of the Credit Agreement), the prompt payment and performance of the U.S.
Guaranteed Obligations in full when due (whether at stated maturity, by
acceleration or otherwise) strictly in accordance with the terms thereof, and
agrees that if any of the U.S. Guaranteed Obligations are not paid or performed
in full when due (whether at stated maturity, upon acceleration or otherwise)
the New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the U.S. Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

2.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

 

3.             This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall

 

--------------------------------------------------------------------------------

(1)              Shall be a Domestic Subsidiary.

 

Exhibit H-1-1

--------------------------------------------------------------------------------


 

constitute a single contract. This Agreement shall become effective when a
counterpart hereof executed on behalf of the New Subsidiary shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon the New Subsidiary and the Administrative Agent and their respective
successors and permitted assigns, and shall inure to the benefit of the New
Subsidiary, the Administrative Agent and the other Lender Parties and their
respective successors and assigns, except that the New Subsidiary may not assign
or otherwise transfer any of its rights or obligations hereunder or any interest
herein (and any attempted assignment or transfer by the New Subsidiary shall be
null and void), except as expressly contemplated by the Credit Agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

4.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

Exhibit H-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NEW SUBSIDIARY],

 

By:

 

 

 

Name:

 

 

Title

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

By:

 

 

 

Name:

 

 

Title

 

Exhibit H-1-3

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF] CANADIAN JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of [        ], 20     (this “Agreement”), is
entered into between [ENTITY NAME OF THE NEW SUBSIDIARY], a [type of entity and
jurisdiction of organization](1) (the “New Subsidiary”), and JPMORGAN CHASE
BANK, N.A. TORONTO BRANCH, in its capacity as Canadian administrative agent (the
“Canadian Administrative Agent”) under that certain Credit Agreement, dated as
of June 18, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Men’s Wearhouse, Inc. (the
“Borrower Representative”) and the U.S. Subsidiary Borrowers party thereto
(together with the Borrower Representative, the “U.S. Borrowers”), Moores the
Suit People Inc. (the “Canadian Borrower” and, together with the U.S. Borrowers,
the “Borrowers”), the other Loan Parties party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Canadian Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Canadian Guarantor under the Credit Agreement and a Loan Guarantor for all
purposes of the Credit Agreement and shall have all of the obligations of a
Canadian Guarantor and a Loan Guarantor thereunder, in each case as if it had
executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including (a) all of the
representations and warranties of the Canadian Guarantors set forth in Article
III of the Credit Agreement, (b) all of the covenants set forth in Articles V
and VI of the Credit Agreement and (c) all of the guaranty obligations set forth
in Article XI of the Credit Agreement.  Without limiting the generality of the
foregoing, the New Subsidiary hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Canadian Administrative Agent, the Lenders, the
Issuing Banks and the other Lender Parties, as provided in Article XI of the
Credit Agreement (and subject to the limitations set forth in Section 11.10 of
the Credit Agreement), the prompt payment and performance of the Canadian
Guaranteed Obligations in full when due (whether at stated maturity, by
acceleration or otherwise) strictly in accordance with the terms thereof, and
agrees that if any of the Canadian Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, upon acceleration or
otherwise) the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Canadian Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

2.             The New Subsidiary hereby waives acceptance by the Canadian
Administrative Agent and the Lenders of the guaranty by the New Subsidiary upon
the execution of this Agreement by the New Subsidiary.

 

3.             This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall

 

--------------------------------------------------------------------------------

(1)              Shall be a Canadian Subsidiary.

 

Exhibit H-2-1

--------------------------------------------------------------------------------


 

constitute a single contract. This Agreement shall become effective when a
counterpart hereof executed on behalf of the New Subsidiary shall have been
delivered to the Canadian Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Canadian Administrative Agent, and
thereafter shall be binding upon the New Subsidiary and the Canadian
Administrative Agent and their respective successors and permitted assigns, and
shall inure to the benefit of the New Subsidiary, the Canadian Administrative
Agent and the other Lender Parties and their respective successors and assigns,
except that the New Subsidiary may not assign or otherwise transfer any of its
rights or obligations hereunder or any interest herein (and any attempted
assignment or transfer by the New Subsidiary shall be null and void), except as
expressly contemplated by the Credit Agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

4.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

Exhibit H-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NEW SUBSIDIARY],

 

By:

 

 

 

Name:

 

 

Title

 

 

 

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH

 

as Canadian Administrative Agent,

 

By:

 

 

 

Name:

 

 

Title

 

Exhibit H-2-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of a U.S. Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to a U.S.
Borrower as described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing and (2) the undersigned shall furnish the
Borrowers and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrowers or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

Exhibit I-1-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

Dated:                        , 20[  ]

 

 

Exhibit I-1-2

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of a U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to a U.S. Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

Exhibit I-2-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                        , 20[  ]

 

 

Exhibit I-2-2

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of a U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to a U.S. Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) no payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

Exhibit I-3-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                             , 20[ ]

 

 

Exhibit I-3-2

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of a U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to a U.S. Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) and
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

 

[Signature Page Follows]

 

Exhibit I-4-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                             , 20[ ]

 

 

Exhibit I-4-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF] SOLVENCY CERTIFICATE

 

[          ], 2014

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of June 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and the U.S.
Subsidiary Borrowers party thereto (together with the Borrower Representative,
the “U.S. Borrowers”), Moores the Suit People Inc. (the “Canadian Borrower” and,
together with the U.S. Borrowers, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and JPMorgan Chase Bank, N.A. Toronto Branch, as Canadian Administrative
Agent.  Capitalized terms used herein without definition have the same meanings
as in the Credit Agreement.

 

In my capacity as a Responsible Officer of Company (as defined below), and not
in my individual or personal capacity, I believe that:

 

1.             Company (as used herein “Company” means the Loan Parties, taken
as a whole) is not now, nor will the incurrence of the obligations under the
Credit Agreement and the consummation of the Acquisition on the Effective Date,
on a pro forma basis, render Company “insolvent” as defined in this paragraph;
in this context, “insolvent” means that (i) the fair value of assets is less
than the amount that will be required to pay the total liability on existing
debts as they become absolute and matured, (ii) the present fair salable value
of assets is less than the amount that will be required to pay the probable
liability on existing debts as they become absolute and matured (iii) it is
unable to meet its obligations as they generally become due, or (iv) it ceases
to pay its current obligations in the ordinary course of business as they
generally become due, or (v) its aggregate property is not, at a fair valuation,
sufficient, or if disposed of at a fairly conducted sale under legal process,
would not be, sufficient to enable payment of all obligations, due and accruing
due.  The term “debts” as used in this Certificate includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent and “values of assets” shall mean the amount of which the assets
(both tangible and intangible) in their entirety would change hands between a
willing buyer and a willing seller, with a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under compulsion to act.

 

2.             As of the date hereof, after giving effect to the incurrence of
the obligations under the Credit Agreement and the consummation of the other
Transactions on the Effective Date, the Company is able to pay its debts as they
become absolute and mature.

 

3.             The incurrence of the obligations under the Credit Agreement and
the consummation of the other Transactions on the Effective Date, on a pro forma
basis, will not leave Company with property remaining in its hands constituting
“unreasonably small capital.”  I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by Company in light of projected
financial statements and available credit capacity, which current assumption

 

Exhibit J-1

--------------------------------------------------------------------------------


 

I do not believe to be unreasonable in light of the circumstances applicable
thereto.

 

[Signature Page Follows]

 

Exhibit J-2

--------------------------------------------------------------------------------


 

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate as of the date first above written.

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit J-3

--------------------------------------------------------------------------------